      Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 1 of 70

                                     IN THEUNITED STATkSDISTRICT COURT
                                     FORiHESOUTHEiNDISTRIG OFFLORIDX

NI7V FEDERALSERVICES,LLC                     9:18-cv-80994-DLB
         Plaintiff                                                                   FILED BY                 D.C.


ARTHUR HERRING 111,AND
                                                                                              02T342218
                                                                                              ANGELAE.NOôLE
                                                                                             CLERK t)s DISI C7l
DEIITOR CORPORATION
               '                                                                             s.o.oF/L.A.-w.nB,
         .
         Defendants




             OisectiontoPlaintiff'sFinalDefaul
                                             tJudgementandPermanentInjunctionagainstDefendants

        1,ArthurHerring 111,Defendantfïling Pro Se am filingthisReply to plaintiT sfiling above.
                         L                                               .
                                 .



                                                 Background'

           A judgeONLY hasthepowertoenforceIawsandrule onIawsuitsbasedontheConsti            tution.From the
m omentthiscase wasfiled by nitvand theirpaid Iegal''w hores''have kriown theircase had no meritand wasfiledonly
towastemymoneyandtryto putmeoutofbqsinesssonitvcou           'ld have moreofthe Iiedetectionmarket,justasthey
have done forabout20 years.ThisIawsuithasclearly violated the Constitution and my Constitutionalrightsoffreedom
ofspeech,freedom ofexpression and freedom ofthe press.
        Thislawsuithascentered on three things:me exposing thefraud by nitvfor30years,the constitution and using
thecourtsasweaponsbythe plaintiffs/plainti
                                         ffsIawyers.Nitv/lawyershave been usingthecourtsastheirprivatearmy ''
fordecadestowastepeople'smoneyaqd/orruintheirbusiness.FakeIawsuitshave massivefinancialbenefitsfornitv
ownersand nitvIawyers.ThojeIawsuitshelpsupportnitvowner/wi   vesIavish Ilfestyles.ThosesameIavishIifestylesihat
evew conm anw éntswhen they do anyscam .Nitv Iawyer:clearly have know n nitv isascam andainternati
                                                                                    .             onalcrimlnal
businessfrom the bëginning ofyhisIawsuitbecause those Iawyershad read the sam e doqum entstha.
                                                                                             tthe'y dem anded
the courtorderrem pved from my Dektorwebsite and from my newswebsite www .nitvcvsaexposedycom .By reading
m y posted docùments,those currentand form ernit'v IawyersONLY conclusion could be thatnitv isa scam and a
crim inalbusinessfor30 years.Thosesam e currentnitv Iawyersarefinancially benefitting by theirm assive billing hours
to nitvforthç case:those Iawyers haye bee'n working on and recei
                                                               ving m oneythatw asm adefrom hitv'sinternational
crim inalbusiness.Afternitv Iawyersread m yfactualdocum entsproving nitv wasa crim inalbusiness,nitv Iawyersshould
have withdraw n from the case asthe ethicsforlawyersdictate w henthey saw asfactthatnitvw asonl   y ; crim inal
businessàndnitv'sIawsui
                      thad no merit.NitvIawyershad no IegalbihàsthatdemandedtheystayonasIawyers.But,
those ni
       tv Iawyersstayed on the case outoftheirgreed foreasy money from crim inalswho had the bankaccountto pay
  '
theirmassiveIegalbills.Inaddition,theIawyerswerèfulfillingnitv'sobsessipnforrevengeagainstothers.kitvSTILL
                                                          '
OW ESabout$800,000from thelawsuittheyIost10yearsago.W hçredoesnitvgeithemoneytopaytheirlawyersin
thisca
     'se and the othercasesfornitv? Nitv lawyerd'Ioughy probably knowsbecause he bragson hiswebsite hé isan
expertathiding people'smoneyfrom theIRSandfroin Iawsuitjudgements.                       .

     Fraud,in thiscase,isselling afake produqtasa real''voice Iie detector'w ithoutANY independentproofthatthe
productand trainïng isreal.A fake productisalso called a countedeit.Selling counterfei
                                                                                     tsisafelpny.The US
governmentspendshundredsofrhillionsofdollarseachyearseizingcounterfeitproducts.Nit'
                                                                                  v hasbraggedintheiraàs
for30yearstheir''voice Iie detector'gadgètcalled cvsa and itssel
                                                               f-adm itted m ade up training is '98% accurate''.But,
                        Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 2 of 70
                                                                                               '                                       .
    ;             '
                  nitv has neverhad'ANY independentstudiesthatbackthatclaim .Aspartoftheirscam , Nitv only hiresform erhigh Ievel
                  law enforcem entto betheirsalespeople,directorsand instructorsbecause those 1aw enforcem enttypesconvince
                  Potentiallaw enforcementcvsa buyersthecvsagadgetisrealandthe nitvclaimsin adsarereal.Tàefad hasalways
                  been,includingtoday,nitv has NO,repeatNO,independentstudiesthatitsgadgetand.made uptraining are any bqtter
                  forIiedetectionthan a cointoss,about50%.The originalow nerofnitv,hum ble,ADM IU ED on nationwide TV,onthe
                  ABC Newsinvestfgationonnitv/cvsa/huinblescam in2005thattherewereNO independentstudiesprovinganycvsa
                  accuraèy,especiall
                                   y the'''98%''accuracy claimed by ni
                                                                     tv for30 years.Hum ble and hisem ployees have also adm itted that
                  factin'
                        various newsstùriesforthe past30 years.W hen hum b  . I
                                                                              e admitled there were nè studies proving hisclaim of
                  ''98% accurac/'inthat2005ABC Newsinterview,hewasadmittinghehasbeenandstillwascommi
                                                                                                   ttingfraud.Humble
                  advertised hisfraud in Iaw enforcementmagazinesusing'
                                                                      m assi
                                                                           yp two fullpage adseach month for15 years.Thatis . '
                                                                                 '                                    ..
                                                                                                                                               .

.
                  calledfalseadvertisinj,afelony.Asrecentlyas2016,nitv'sco-ownerkanesentoutasigned Ietlerclaimingcvsawas
                  -98% acctlrate''.Again,NO independentproofto dateto backthatIie up.Nitv used the US m ailfor30yearsprom oting
.                 theirfraud.Thatiscalleàmailfraul,afelony.How manymillionsoftimesdidniw/ownersdothat?Twofederalcourt
          .       çasesin the earl
                                 y 1980's pertained to two differentbusinesses,Telstarand Om nitronics,selling theirown type ofvoice
                  Iiedetectors.Bothownerswerechargedwithniailfraud.Thejudgesaskedthem whatindependentproofdidtheyhave
    '             proving theirIie detectorsw prked asthey claim ed.The owneràreplied theysaid theyw orked and thatw asthe proof'
                                                                                                                                .
                  Thetwo differentjudgesfoundthem bothguiltyofmailfraud.TheUSgovernmentspendshundredsofmillionsof
                  dollarseachyeartrying to stop the im portand salejofcounterfeitproducts.Mostfake productsare everyday itemsthat
          .       have no dangerousresultsifused.Butotherfakeproductscauseinjuryordeath,suchasfakemedicine,carbrakes,etc.
        - Inthiscase,fake Iie detqctors,having been used by Iaw enforcem entfor30 yearsin crim inalinvestigations and the                      .
          buyers believing the totalaccuracy liesby nitk,have caused m aybe aboutone m illion people to be falsely accused,as-
    . '           manycriminalcasesruined,peoplehadtheirlivesruined,maybewenttojail,wasted moneyon Iawyerfees,maybeIost
                  theirjobsandprobablyhaveacriminalreèordforIife.AIIthewhile,niw/ownersare Iivingaerremelywealthylifestyle,
                  includingprivatehqlicopters,multi-milliondollarmansioninPanama,muitimilliondollarcondo's,new Mercedesand
                  otherIuxuryobjécts:InamassivecivilIawsuitthatnitvIostîn1999thatwasbasedonthefakecvsa,niw'sdirector,
                  DavidHughes(formerpolicecaptain),ADM IU ED onrecord,cvsawasnotaIiedetectorandshould notbeusedasalie
                  detector.But,thatnitv adm ission has notstopped nitvfrom stillfalsely claim ing cvsaisa''voice Iiedetector'to thisday.
                              .

                  W henaconmanhasno realproofthathisfakeIiedetectorisreal,whatdoeàhe do?HeMAKESUPfakestudies/surveys
                  to scam buyers.Afterthe 2005 nationwide ABC News investigation PROVING:cvsaw asafraud,hum ble used afaketitl
                                                                                                                             e
.                 of''Dr''(PhD)and the USmilitaryBANNED th:: useofcvsaafterit'wasprqvencvsahad no reliableaccuracy,ni
                        .           .
                                                                                                                    tvowners               '

                  startedtoemakeupstudiesthattheyclaimedweredone bytheU.S.militarythat''proved''cvsa/trainingwas-98%.
                      accurate''.To thisday,nitv refusesto disclose who m adethose so-called studies.Clearly provingthey were made up by
                      nitv to getbuyers.About2005,hum ble wasconvided by the U.S.governm entofselling cvsa'sto countriesnot
                      consideredfriendl
                                      ytptheU.S.Humble paidaenormousfinefprhoingthat.In2012,nitvmade upanotherfakestudy,in
                      afake,madeup''scientificjournal''(nitv'swords)calledCriminalisticsandCourtExpeljse,2012AnnualIssue,#57.The
    -
                      ''study''wasONLYa14pagearticle(nicknamed Chapman'study)thatNEVER,repeatNEVER mentionscvsaornit'      vatall.
              -       So how can nitv claim itprövescvsa and i
                                                             t$m ade up training is-98% accurate''? Nitv CANNOT!Thearticle only has
                      variousgraphsandtalkofhow usefulIie detection can be in investigations.Also,Chapman W ORKED atnitvfor20 years
                      beforehçdiedin2011.Nostudycan beconsideredvalid ifitwasdone byapersonworking atabusiness;especially'for
                      20years.Nobodyknowsifchapmaneverwrotetbeaqicle.Thefactis,the so-called 'journal''DOESNOT EXIST
                      ANYW HERE!'Nobody hasbeen able to find itorgetthe publisherscontactinform ation.Nitv AND theïrIawyersREFUSED
                      togivemeoranyonethatcontactinformati
                                                         on.W hy?Becausethe 'journal''doesnotçxistandwasmade upby ni
                                                                                                                   tvonly
                      to make buyerdTHINKthe fake study proved cvsawas,a realvoice Iie detector.The information aboutthefake chapm an
                      studyhadbeengiventothiscour'
                                                 tmonthsago.andthatfactaloneshould havqmadethecour'trealizeniivwasafraud
                      andthiscasehadnomeri
                                         tandmqstbethrownout.Thiscourtshouldalsohavethrownoptni
                                                                                              v sIawsuitbeca'
                                                                                                            usea
                      person cannotbesued forrepeating informationthathad previously been revealed,especially by newsstories.Fraud ij
                      fraud.Independentfacts,documentsandvariousnewsstoriessubmi
                                                                               ttedùymemonthsagohaveprovenbeyondank
                      doubtnitv/ownershavebeencommitingfraud,mailfréud,falseadvertisingand usingthqGreatSealoftheU.Sa;nitv's
                      symbol(felony)for30years.Becauseofmecontadingthealorneygeneral'soffice, sinceJpnuarv theFloridaattorney
        Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 3 of 70
                                         '

     .generalhasbeenbuildingacaseoffraudandfalseadvelisingagainstnitv/owners.Ihavebeenàeposed bythem (as
      othershavebeen)andspentcountIesshoursonthephonewi  ththem and submi tted'about1,000docum'entsproving
                                                        .
                                                                         k                              A
     theircase.Those m assive docum entsincluded those thatwere posted on m y newswebsitethatni tv'slawyers       .
     dem anded be rem oved and thiscourtordered the docum entsremoved.Agàin,violation ofmy consti  tutionalrights.
              The cohstitution and the grossabuse ofitin thislawsuitprovesw hy thisIawsuithasNO meritand my
. constitutionalrightshavebeenclearlyviolated by itsfiling.Thiscaseshould n'
                                                                           everhavebeenfiled.Thecourtsareforthe
     people,notjujtIawyers.Thecour'tsmusttreat'
                                              thosewithoutaIawyerthesameasthe personwithonq.ltisthe '
     INFORMATIONthatmustbeevaluated,nomatterwhosaysitandprovitiesit.Thiscour'
                                                                            trefusedtoreadmymanyfilings .
     and readthe documentssubm itted thatproved there was no credibilityto this lawsuitand the cour
                                                                                                  'tshould have
 '
     àismissedthecasecpmpletely.The constitutionGUARENTEESfreedom ofspeech,freedom ofexpression andfreedom
     ofthe press.Thatspeech CANNOT be stopped orbanned because someone does notIike i      t.The news médiawould not
     existifevery person could stop astoryaboutthem because they did notIike it.Politicianswould be thefirsttotry.
     Slanderand Iiable ;re cpusesforlegalaction,butnitv has neversued m e forthat.Nitv has NEVER supplied any FACTUAL,
     independentdocumentscontradicting anystatementordocumentposted by m e.They sim ply claimed thingswere not .
     true.How can actualdocum entsfrom ni  tv own websitez.newsarticlesand otherpublished införmation be claim ed by '
     nitv/lawyersasbeingfalse? Thefactis,forthe18yearsIhaveownedDektor,nitv haspostedstatementsontheir
     website by a police depaomentthatwere Iiesand liesbya person,dirtbell,on nit'v websi
                                                                                        te underthe tïtle ''Posersand
     lm posters''.Bellhas nevermetm e and had no knowledge aboutm e ormycom pany.But,Nit'  v posted dirtbell'sIiesonly
     tomakenitv Iookbeter.Thatisliableanddefamation ofcharacter.Nitv/ownershaverevealedthemselvesbytheir
     ownwordsandbynewsmediastoriesthatnitv/ownershavebeendoingascam onIaw enforcementandthetaxpayers
     for30 years.A scam only fora Iavish Iifestyleforthem selvesand theirwives,w ho also are know ïngly partofthe scpm.ln
                                                       .  j .                                                     '
     courtpapers,nitv co-ownerhum ble'sw i   fe lourdeswasshown to beactively involved inthe scam .They seem ed to show
                                                                                                    .

     she wastryingto puta sellerofhisvoice Iie detectortype businessto com m itpossible illegalactivities. Co-ow nerkane's
     RussianFife,olga,isCFO (chieffinancialofsïcer)ofnitv.SeliingagadgetforIiedetection,with NO independentproof
     thatitisrealisa counterfeit,a fraud.Everyword on m y Dektorwebsite aboutni  w ,owners,cvsa and theirtraining were       '
     com piled by various newsarticles,courtpapers,ex-nitv em ployees and nitvwebsitesforover30 year.On my news
     websitq:www .nitvcvsaexposed.com ACTUALdocum entsw ere alwaysposted.Those docum entscanriotbe disputed and
     provesnitv isascam .Nit'v has refused to sue ANY news media thathasalso revealed those factsforthe past30 years.
     W hy? Because nit'
                      v would be sued by any m edia nitv tried to silence and the media w'
                                                                                         ould alwaysw in on the basisof
     theirrightsintheconstitution.NitvhasneversuedtheAPA(AmericanPolygraphAssociation)fortheirpostingsoj
     nitv/cvsathatproved niw/cvsawasascam for30years.W hynot?Nitv hasneversued anothernewswebsi  te,         '
     antipolygraph.org,foralso postinginformationaboutnitv,cvs:and humblefor20yearsthatproved nitv/cvsawasa
     scam.W hvnot?Suddenlw nîtvsuesDektor/myselflastyearafterIhave been postingfactsaboutthenit/cvsafraudfor
     30years.ItisIaughablethatnitv/ownersarqNOW claiminghugelossescaused bymyexposingthem,butIGNORING any
     so-called''harm''to nitvownerstheothernewsmediahascaused ni   w /ownerswho exposednitvasafraudfor30years.
     Nitv/lawyershavetotallyignoredtheharm humbledidhimselfbyadmittingnationwidepnABCNewsin200
                                                                                             '5t'
                                                                                                hathe,
     cvsa and nitv wasa scam .The factsare basicand clear:ifyou sella product,you m usthave independentproofitworks.
     Nitv hasneverhad ?nysuch prooffor30years.
               No courtorjudge allowstheircourttobeusedasaweaponbyonepersonto punish someoneelse.The
     court'sonlypurposeisto deciderealIegalmaitersthatneedto be decided.Ni
                                                                         tvhasusedthecourtsand theirIawyers
     aswe'
         aponsonly to financially ruin people and to putthem outofbusihessin hopesthatnitvw illbe the ONLY sellerof
     ''voiceIie detectorsz'.Thatisthe pnlypurposeofthisIawsuitagainstme.Nitv/lawyershavequedotherbusinesses
     seIlingunprovenvoiceIiedetectorsanéevenex-employees'to'getback''atthem and/ortocreateamonopolyfor
     themselves.I
                thasbeenwelldocumented ni
                                        tvIawyers,justIikenit'vowners,have mademanyclaimsbeforeand during
     thisfake lawsuitaboutmyself,Dektorand oursystem PSE.Theirm oneywasting tacticshave been used m any tim es
     againstothers.Forexal ple,about3yearsago,sued anothersellerofa unproven ''voice Iie detector''only because that
     personhadsuednitv 10yearsagoforliableandwonabout$500,000.Nitv hasrefusedto paythejudgementthatis
     todayabogt$800,000.The Florida
                                  'Suprqmecour'truled nitv hadto paythejudgement.Nit'
                                                                                    vsu/d him onlyforrevenge
     'to w aste hismoney because he sued nitvforIiable ?nd won.Anothercase involves ni
                                                                                     tv suing anotherbusinessselling
   Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 4 of 70
another''voice Iie detector'in about2005.Nit'
                                            v claimed thatbusiness,operated by some formerniw em ployees,stole
nitv'scvsa program .Nitv had NO proofthey did,butonl y wanted to wastethe defendentsm oney and elim inate them as
aplayerinthevoiceIie detectormarket.Thgvicepresidentofthatcompanytold metheirIegalfeeswereabout$2
million.Theresult:thejudgestated clearlynitvhadnocase anditwasthrownout.But,nitvstillgotwhattheywanted:'
wasting money ofanotherbusinessand to elim inatethem from competing w ith nitv.TheSAM Ething nitv isdping to me
withthismade up case. M any docum ents provîngthe nitv scam were on m y newswebsi te www .nitvcvsaexposed.com
thatnitv Iawyersdemanded be shutdown and ordered so by thiscourt.A clearviolation ofmy constitutionalrightof
freedom oftje press!Thiscourthasconstantlyignoredthemassiveamountoffactualinformationanddocumentsthat
proved nitv neverhad any Iegalcase.Bydoing so,thiscour'thashelped and protected a internatioqalcrim inalbusiness
toachieveitsthreegoalswiththismadeuplawsuit:wastimymoney,putmeoutofbusinessand revengeagainstme
forexposing nitv?sscam for30 years.

                                 Responding to Plaintiffsclaim sofFindingsofFact
l 1.The truth and factsare w hatthey are.Somebody may notlike them ,butpeople,media,etc,cannotbe sued
    because the inform ation wasdisciosed.The constitgtion hasthe BillofRights.PlaintiffandtheirIegal''whores''
     should read itsometim es.NOTHING done by Defendanthaseverbeen groundsforany Iegalaction by plainti/.
     False.CVSA and nitv'smadeuptraininghasNEVERbeen provento bea''Iiedetector'',justanexpensivecointoss.
     Humbleadmitledthatin2005 onABC Newsandnitv/ownersstillhasno independentprooftoday.
     False.NO evidenceofanyt'
                            ypewaseversubmitted bynitv/lawyersprovingasmanybuyersAND how manystill
     useit.PlaintiffREFUSED toprovidesuch proofindiscovery.Seemy DiscoveryIistthatnitvlawyeésrefusedto
     provide answers                                       ,

B.5.False.DektorCounter-lntelligence NEVER wentoutofbusiness.ln 1989,the sole owner,Allen Bell,CHANGED the
     NAM Eto Allen BellEnterprises.ln 2000,shortly before his death,Bellgave me the blueprintsofthe PSEand other
     information because he wanted m eto continue salesandtraining ofhisinvention of1969.Plaintiffhas NEVER
     known the facts aboutthism atter,only relied on the babbling anticsfrom a person ofver'
                                                                                           y unstable m ental
      health,dirtbell(db),sonofPSEco-inventerAllenBell.Ni
                                                        tv NEVERcontacted Dektorinanywaytoverifydb's
      information.Nitvevengavedbhisownsection onnitv'swebsi  teto postanythingaboutDektor/psE/l
                                                                                              -lerringdb
      wanted.To thisday,in my businessof18 yearsow ning Dektor,Istillusethe sam e proven training,technology,
       testformatsand chartanalysistechniquesasthe originalDektorbusinessfrom 1969.
C.8.FALSE.Asexplained,ldid receive such information and docum entation from Allen Bell.Again,plaintiT slawsui
                                                                                                            t has
      alwaysbeenbasedonmade-upclaimsWithoutanyfactsordocumentationto backthem upjusttowastemy
     money and to tryto putm e outofbusiness.
  9.FALSE.I/Deklorhave NEVERIied tocustomersorinour.advertisinginanywayastothe provenqualityofour
     technol
           ogy ortraining sincewe have alwaysused those proven i
                                                               tem screated by the originalDektorin 1969.Both
      namesDektorandPsEwerelegall  ytrademarkedbyalawyerin 2000.Nitv/lawyersissueaboutthishaspo basis.
   10.True/fal
             se.DektorsellstheonlyPROVEN system ofVoiceStressAnalysisand the proventraininginvented bythe
      originalDektorin 1969.A com petitorhassomething ofnearequalquality.Nitv has NO proven lie detection
           system and NO proventraining.A fraudand scam thatnitv/cvsa/ow'nershaveprovento befor30yearsisNOT a
           com petitor.                                                         '
 D.13.False.The truth isthe truth.Hurtfeelingsby thetruth isnota cause ofany Iegalac ion.Plaintiffscreated their
        own messby theirliesfor30 years.Those Iieshave been independently docum ented.
    14.See#13.Every person atlendingtheTDLR meeting Wasallow ed 15 m inutesto speak.Therewere many
       pol
       .  ygraph exam inersthegew ho also condem ned nitv,cvsa and hum ble.Nitvw asgiven 45 m inutesto speak
       abouttheirscam .Factsare facts.Nit'
                                         v cannoterase the Iiesthey have m ade for30 years.
    15.For30 years,the plaintif'
                               fhasshow n hisgadget,businessand him selfare orkly ascam because ofthe many new s
                                                                                                              .

        stories,Iawsuitsand factsabouthim self,including from hisown and nitv'swebsite.Repeatingthose factsis
         NOT acause forlegalaction.The constitution m akesthatpointvew clear.
    16,17,18,19,20.See#15.                                                              .
     22.Plaintiff/plaintifflawyersknow asfactniw/cvsa isand hasbeenprovenascam inmanywaysfor30years.I
            Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 5 of 70
                .       have every rightoffree speech ahd protecting m y businessfrom conmen ruining the reputatïon,businessand
                        incomeofmybusiness.Nitv'scurrentdiredor,disgracedformersherif'fandICACinvestîgator,crott'y
                        WastospeaiataICACconference.ICAClearnedaboutCrotly?sdisgracedhistoryanddecided,ontheirown,
                         nottoIetdrot'
                                     tyspeakbecauseofCrotly'sgrossincompetenceasaICAC investigator.Crom 'sterminationas
    '
                         asherif wasdocumented ina majorneWspaperarticlethatIhad
                                                                               :
                                                                                 no involvementin.Crottywassolel
                                                                                                    .
                                                                                                                 y
                         responsible forhisterm ination and
                                                        J
                                                            future fate,notDefendant.Hisactionswere exposed by the newsmedia.
                                                                   .

                23.Niïvstillhiredcrottyastheirdirectorofsalesaftlrcrot'tywasfired/quit.Crottywasallowedtohavenitv's
                    vendortableondisnlav,buthewasriotallowedto beaspeakerbasédoncrott/soistory.Defendanthad no
                        controloverany m oney nitvspentorany decisionsby ICAC.ICAC m adetheirow n decision bàsed onfacts.
                    24.see #23.Nitv nevergave any proofofnitv'dclaim sorclaimed Iosses.
                    25.Constitutioqstatespeoplehavefrèedom ofspeech.Asstatedbefore,defendanthastherihhttoprotecthis
                       businessand itsfuture reputationfrom cbnmen selling fake gadgetsclaim ing to be voice lie detedors..
                    27.See # 25.Plaintiffcleariy Iie'
                                                    s.Defendanthasalw aysparticipated in discovery.Itis PLAINTIFFthat
                       REFUSED to subm itany docum entsorinform ation dem anded by defendantthatwould prove the Iies
                    '
                         constantlystatedby ni
                                             tv/lawyersinthisIawsuit.Defendantdidsendplaintif 2hard drivesplaintiffwanted .
                        Defendantdemanded,butthiscourtrefused,to have a independentIT person analyzethe hard drive.Instead,
                        niw (proventoIieinevew wayfor30yearsasabu
                                                                'siness)wasallowedto picktheirownpaid persontowri
                                                                                                                tea
                         repor'tthatcannotbe accepted asbeingfactualin anyw ay.In addition,plaintif lawyersrefused to allow,
                          accordingtothelaw,toallow metoreview ihe Iistofitemsfrom the hard
                             drive'before itwasturned overto plaintiff. Becauseofpl
                                                                                  aihtiff'stotaldisregardofthatrule/law,very
                           privateand businessinform ation wasobtained by plaintiffthatwasnotneeded inthe Iawsuit.
                        28,29,30.FALSE.Factsare facts.M aking liesand repeating liesmany tim esby nitv abouttheircvsa and
                                themselvesdo notmakethen?facts.ThattadicwasJnvented and used oftenbyJoseph              .      '
                                Goebbels,HitlerspropagandaQnister.Dektorwebsitesectionsandnitvcvsaexposedabout
                                niw/cvsa/humbleweretakendown,ONLYbecauseofajudge'sorder,eventhoughitviolated myrights
                              ofspeech,NOT because any inform ation wasfalse.Allstatem entsm ade werestated before in the
                              pubIic domain bythe newsi   media and in otherforms. '                                           .


                         30.PlaintiffFAILS to adm it,atany time,during thisfake law suitthatnitv'sw ebsite,for18yearsand stilldoes
                             today,have IïesaboutDel   dor,PSE and Defendant.Exam plesare atlached.Nit'v also FAILSto mention at
                               anytimethatTHEY had sentout,atleastamilliontimes,for-18yearsvariousIiestovariousenti
                                                                                                                  t/s,its            '
                               mem bersand othersusing em a
                                                          'ils, faxesand lettersaboutDektor,PSEand Herring.Forexam ple,one
    '                          doium entni
                                         tv callsa ''Iaw enforcementalert''Ietterw assentoutaboutDektor,PSEand Herring.
                         31.Thejudge and/oraclerkhandlingthiscaseforthe judgehasnotseemedtohaveread4ndevaluatethe
                               defendants manv,manv docum entssubm itted based on the courtsactionsand decisions.Nei
                                                                                                                   therhave
-
                               thevarîousweàsitesthathave been Iookedatinquestïon,ïncludingthe plainiiffstoseetheirIiesabout
                                Dektor,PSEand myself.Those variousdocumentsand theircredibility could not                                -
                               be challenged in any way.Thiscourtsactionshave clearly denied my rightto afairand
        '
                               impartialtrial.ThiscourtandplaintiffonlyrealizedinJulyofthisyearthatthe Floridaattorneygeneral's
                               officewasactivelypursuingacaseoffraudand falseadveoisingagainstnitv/owners.Iandmanyother-'
        '
                                peopleweredeposedandIsubmitedhundredsofdocumentsandspentmany,manyhoursontle
                               phone with herinvestigatorsaboutthe scam ,W hy would the AG'soffice pursue the case ifnitv wasa
                               honestand ethicalbusiness??????????????????????????????????????????????????????
                                The AG'sactionsPROVE Ineverwasguiltyofany claim sm ade by plaintiffintheirIawsuitand' itsonly
                                purposewas,aswi
                                              tlnitv'sIawsuitsagainstothers,towastemymoneyandtotrytoputmeoutof
                           .
                                 business.Again provingnit'
                                                          visand hasusedthecourisonlyasweapons.
            '
                         3R.FALSE.Those documentsCANNOT be challenged.in any way becausè theirsourcesare Iisted and were ,
                                published foryears.They prove nitv,cvsa and owners have been a scam forits30 yearsofoperation.
     Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 6 of 70

       1. PlaintiffshaveconstantlffailedforthisentirecasetoestablishANYfactstoclaim theLanham Actfor
          damages.TheLanham hctrefersto''competitor'.Acompetitorcannotbe'atakeproductclaimingtobeareal
          one.They are called counterfeits.Lawyerswould notacceptfake Iawyers pretendingto be realones.Plaintiff
          hasNEVER know nthe businessoperationsofDektorfor18 yearsand isin NO positio; to claim ithassuch
          knowledge.In1986,humble claimedhewastrainedasapolygraph exam iner.TheAPA (American Polygraph
          Association)statedthatschoolNEVER existed.Thefactsprovenitv hasclaimedfor30yearsitinvented a
          ''new''type of'voice Iie detector''.But,i
                                                  t hasno proofiteverdid othasa ''perfected''trpining course or
          proventermsand ideasasnitvhasclaimedfor30years.Humblehasalwaysused afaketitleof''D/'(PhD)
          thathe boughtfrom aone room store in 1987 called ''lndiana Christian University.ThatIie Fasdocum ented'
          on the 2005 ABC Newsstory on hum ble,nitv and cvsa and at m any otherIocations.Plainti'ffclaims i
                                                                                                          twasa
          ''honorar/'degree.Copyofdiplomaattached provesdiplomawasNOT honoraw,justafake,storebought
           paper.A majornewswebsitearchived Dektor'snewswebsitewww.ni
                                                                    tvcvsaexposed.com thatplaintif'
                                                                                                  f
          demanded be rem oved and had been ordered rem oved bythiscourt.But,aIIofitsdocnm entscan stillbe
          seen and thefull16 m inute2005 ABC Newsinvestigation exposing the nitvscam can also be seen.Hum ble
          also w asfound guilty ofcopyrightfraud in 1988.Thatsame yearhe started to sellhisfirstcvsa analog gadget
          thatheclaimedwasa'computer'voicestressanalyzer(cvsa).Computersaredigital,NOT analog.Thatis
          fraud and false advefising,b0th felonies.Hum ble finally adm itted years laterthe firstcvsa modelw asonly
          analog thathe sold for10 years.Hum ble also adm itted yearsago the PSE he alwayssaid waspoorquality,he
          adm itted on hiswebsite he sim ply boughtaoId PSE,hired aelectronicsperson,NickTorfino,andTorfino
          TRIED,repeatTRIED,to duplicate the PSEso hum ble could sellavoice Iie detectoras hum bles new
          ''invention''.Thatanalogcvsa gadgetdid nothave the abilitiesto do true Voice StressAnalysisorhave any
          quality com pared to the originalPSE.Thatunreliable cvsaw assold for10 yearsbefore hum ble had someone
          tryto m ake a softw are program ,also called cvsa,from thatanalogcvsa.Thatcvsa prograqyhasbeen
          documentedasverypoorquality.Asstated before,Dektor/Herring usestheexactsa'  metechnologyasthe
          originalPSE(withAllen Bell'spermissionin2000),thesameexacttrainingasoriginalDektor,thesameexact
          testformatsasorîginalDektorand the sam e exactchartanalysistechniquesasoriginalDektor.Idid increase
          trainingto10days(originalDektortrainingwas5days),lincreased chaptersto21(originalDektorhad5)and
        m adethe technologya software program thatwilllastforever.Dektorisafarsuperiorand proven'system of
        Iie detectionthanthe fake nitv'scvsa.
B.DENIED.PlaintiffstillhasNOT proven anyofitsclaim sin itsIawsuit.Itonly m akesaccusations,with NO factsto back
           them up.Freedom ofspeech,freedom ofexpression and freedom ofthe pressisIegaland CANNOT be a
           basîsofa Iawsuitbecause som eone doesnotIike it.
C.DENIED.See B.
D.DENIED.SeeB.Documentsproveatnitvcvsaexposed.com thati
                                                      thasbeen ni  tv/ownersthathad liedaboutDektor/
         Herring/psEfor18yearsandsentoutvarîpusemailsand Ietterstellingpotentialbuyersdo notbuyfrom
         Dektor,only buy nitv.
E.DENIED.Such horse shitfrom lawyers.Joseph Goebbelswould be so proud ofd'sousaand dloughy withtheirm ade
             uplawsuit.Astheysay ''Anybodycansueanybodyforanythinf'.ThiscasePROVEShow truethat
             expressionis.W henwillnitv/ownersPROVEtheirgadgetandmade uptrainingisbetterthanacointossfor
             Iiedetectionwith REALindependentstudies,notni   tv'smade up''studies/surveys/journals?W henwill
              nitv/lawyersdisclosethefullcontactinformationforthe publisherofthemadeup
           ''journal'CriminalisticsandCourt Expertise''thatntt'vclaimsthe2012Chapmanstudy(article)i   sinfrom
              ????????????????????????????Nobodycanfindthe publisher,the Libr'aryofCongresssaysthe 'journal''
           doesnotexist,googlesaysitdoesnotexistand12majoruniversityIibraw databasessaysitdoesnotexist.
            Nitv/lawyersREFUSEDto providethatinformationandALLinformationthatldemanded in my51item
            discovew Iist7 m onthsago.W hy do nitv Iawyerswantto hidethe truth?
IllA,B,C,D M UST BE DENIED.Speech is protected underfederallaw .Plaintiffscontinùe to refuseto provide proofof
 '
           ANY claim sthatha; Iegalstandingfora Iaw suit.Ithasbeen establldhed thatplaintiffhasdonethe same
            actionsand farworse againstthe defendantfor18years using em ails,Ietters,postingson niw websi
                                                                                                        tesfor
             Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 7 of 70
    .
                               18yearsand inotherways.Nitvlawyersmustgo baikto Iaw schooltorealizethattheirdemandshereare
                               beyond the abilitiesofthe defendant.lnformationison the internetand cannotbe rem oved.Nitv keeps
                               provingthey are usingthe courtsonly asweaponsagainstothersto reshape theirsoiled and corruptim age
                            of30years.Ifnitvthoughtthenewsreportsaboutthem weredamagingtothem,itwasni            w /ownersdirect
                             responsibilityto ''cle'
                                                   an uptheiract''.Nitv/ownersfailedtodoso.AlIfinancialIossesandanybad
                            reputationnitvreceivedwasthe resultofnitv/ownersactionsandwasTHEIRresponsibility,nobodyel      ses.
                           Nitvhasnotsuedanynewsorganizationthatgublishedfactsaboutnitv/cvsa/owners,thusallowingforthat
                           inform ation to spread over30 years.Theyhave notsued ABC Newsin 2006 orVancouverSup'smassi
                                                                                                                    ve
                            threepartstoryin2011provingni
                                                        tv/cvsa/ownersareascam.Lastmonth,nitv/lawyersthreatenedamajor
                            newsw ebsite,www.antipolvgranh.org witha federallawsuitunlessow nerM aschke rem ove aIIitem s
                             aboutnitv,cvsa,hum ble from hiswebsite.M aschke'sIawyersentnitv Iawyersaveryfirm 'go stul i
                                                                                                                       t''
                           response. NïtvhasneversuedtheAPA (AmericanPolygraphAssociatïon)fortheirpostingsontheirwebsite
                           aboutcvsabeingafakelie dltectorfor30years.Niw/lawyersheversuedNAS(NationalAcademiesof
                           Science)fortheir2003bookthatsaidcvsawasnotarealIiedetecor.Hasni  tv/lawyerseversuedallthe
                           otherneWs media when they did storiesproving cvsa was nota realIie detector? Ifnot,why not? W hy only
                           stie m e,butnotaIltheothersthathave also been statingthe same facts?The clearansw erisni
                                                                                                                  tvwould Iose
                           and becounter-suedforfilingafakelawsuitthatl
                                                                      iadnoIegalg'
                                                                                 rounds.Thecourtmustremember,thisjoke
                           hasonly gonethisfarbecpuse Iranoutofm oney many m onthsago and have no Iawyer.The othernews .
                           mediahaveIawyersforfreethatwould putnitv/ownersintobankruptcy.
'
                           Ifmy docum entsand ïnform ation on my websi
                                                                     te,em ailsand brochureshave been Iiesfor18 years,w hy ii
             '
                           niw NöW claimingitsuleredthese Iossesthattheyclaim aremillionsofdollars.Theaverage personwould
                           have sued many yearsago when the Iosseswere m uch,m uch less.Thecourtm ustalso rem em ber
    .                      nitv/lawyersREFUSED toprovide anydocumentsIdemanded in myDiscovery.Ifnitvhasnothingto hide,
                      why notprovidethe docum ents? Copyofmy Discovew isattached.
'
        IV       DENIED Plaintis isNOT entitled to any dam agesorawards.They causedtheirow n problem sbeing a scam
                       prom otïng and selling a unproven ''voice Iie deted or',nitv'sm ade up training,variousclaimsabout
                            themseIvesandtheirbusinessfor30years.Plaintif'fhasconstantlyfailedtoshow how mypublicationof
                               previously published and proven documentsand informatïon caused any oftheirIosesofsales.
                               PlaintiffhastotallyfailedthroughoutthismadeupIawsuittoshow whatimjactotherpublished
                           factsby othernewssourceshad on theirsales.Nitv isputling ALLoftheirlosseson me and disregarding
                            those othérpublications,including onthe internet. People arefree to evaluate any information and make
                       '

                   .
                             theirow n decisions.Pl
                                                  aintiffhastotally failed to considerthe factthatthose buyersofcvsatalkto other
                                                                                         .                                     1
                                                                                                                                 sin
                            Iaw enforcementand they had told them notto buy cvsa because ofcvsacoin tossaccuracy.Plaintiffhas
                               refused,since2006,to publishtheircvsabuyersàecausethewordwasspreadingthatcvsaand training
                                wasnot'reliableforlie detection.Salesofcvsa were droppingoffdram atically.Thatisw hy nitvstopped
                               theirmonthl
                                         y 2pageadsfor15yearsintheinternationalPoliceChiefmagazine(25,000 members).But,
                                niw Iawyersputthatquotefrom myDektorweàsitethatnitvstoppedtheirhugetwopageadsevew
                           V    m onth in Police chiefm agazine because ofa huge drop ofcvsasalesbecause ofpoorcvsa accuracy and
                                                                       .
                                                              '
    '
                                putthatintheircom plaint.Nitv Iawyersthen stated Ihad Iied aboutnitv Iosing salesto law enforcem ent.
                                since nitv ONLY sellsto Iaw enforcement,then W HEREare ni
                                                                                  .       tv Iossesthey are suing me for??????????
                                Niw isnow using a personw ho w rotea paper,usingonly ' GUESSW ORK and MAYBFS,trying to guess
             '
                                cvsa projected salesandthelosseàbecausëofme.Thatentirepaper          '                                  '
                               andALLconclusionsMUST be rejected.First,salesfiguresofcvsabuyersareconstantiydifserent.Nitv
                           says2,500 cvsa buyers.Otherplacesin thisIawsuitsays2,000.NO TIM E,repeatNO TIM E,hasnitv provided
                            to m e, to thi
                                         scourtorinthatpapertheNAMESandCONTACTinformationofALLthecvsaduyersto. VERIFY.
                            W ithoutan# PROOFofhow many aitually boughtcvsa and how many stilluse cvsa,anyfinancialawards
                            have NO basisto be given.Asthiscourtknows,t'
                                                                       hefactis,nitv and theirIawyersconstantly Iie.Asthe court
                           knows,ni
                                  tv/lawyerssubmi
                                                ted afakealidavitinthe beginningofthistrialunderpenal
                                                                                                    tyofperjuryina
                               FEDERALtrial.Thiscourtrefused to sandion,fine oreven condem n Iawyersd'sousa ord'Ioughy in any way.
Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 8 of 70

         BasedontheconstantIiksandfalseinformationsubmitedbyplaintiff/lawyersinthislawsuit?NO
         inform ation ordocumentjsubm itted bythem should be considered asfactualw i thoutindependent
         docum entssuppoàing them,especially fordam age aw ards.
                Asperany hard drive deletions,proofwassubm itted that my hard drive didfailand a new onew as
         boughtweeksbefore thisIawsuitwasfïled.Icooperated fully in sending both hard drivesto the so-called I
                                                                                                             T
         personthatthecourtallowed nitvtopick.lstronglyobjectedtoallow awell-known,médiaestablished
         conmantopicktheirpersonthatniw knew wouldsaywhatni    w wantedthem tosayfNitvcarefullyEhose
         bitsand piecesofem ailsto m ake the courtthink certain conversationswere aboutdestroying evidence..
         Nitv ''created''the im pressionthey wanted the cour'tto believe.Asperthe Vanderhof signed document,
         he had no choice.Hç had to sign anything nitv wanted because theythreatened him,a single parentoftwo
          smallchildren,with a federalIawsui
                                    .        tONLY to waste hism oney and puthim on welfare ifhe did'notsign
         whatthey wanted.Basically,none ofthatinformation in thatdocum entwastrue oraccurate.
              ThiscùurtM UST Iookatand seriously REVIEW thevariousdocum entsand exhibitssubm itted by
         Defendantduringthistrialthatprovesthislawsui   tNEVER had any merit,the coulswere used by Plaintis
         in thiscase and otherIawsuitsby niw only asw eaponsto fightnitv'sfighttb elim inate otherbusinessesso
         nitvcould beamonopolyastheonlysellerof''voiceIiedetectorf'.
               Celainly,nitv is NOT entitled to anydamage awards becauseofthe independentprooffrom other
         newssourcesthatproveni
                              tv/cvsa/ownersareonlyascam sellingafake''voiceIiedetector'andmadeup
          trainingthatafter30yearsstillhasNO independentprooftinatcvsahasanyaccuracybetterthanacoin
         toss(50%)for30yearsorthe''98% accuracy''nitv hasclaimed,(includinginco-ownerkanessigned letterin
           2016).Nit'
                    valsoclaimscvsais''notasected bydrugs,alcoholorcountermeasures''for30years,butstill
          has NO independentproofforthatclaim .Nitv,cvsa and owners are only a m oney m aking scam and my
          maskivedocumentsenclosedandindependentnewsstories,for30yearsaboutniw,cvsaan.
                                                                                     downers,
          PROVE it.NitvIawyersPROVE nitv isa scam by REFUSING to gike documents in Dïscoveryornow that
         would proveotherwis.
                            e.

                                        EXHIBITS

     Many,manynewsmediaquotesabouthumble,cvsaand nitv provingniw/cvsa/ownersisascam .
     Greatsealofthe U.S;thatisafelonyto use,butnitv has u'
                                        .
                                                         sed i
                                                             tasthere sym bolfor30 yearsm aking people
     thinknitv isafederalagencyand cksawas real.
     Humblewi
            thStorebotlghtfakediplomaforhis''Dr''(PhD)in1987.CopyofdiplomaPROVESitwasNOT
     honoraryasnitv/lawyersclaimed,butwassupposedtolookIikearealdiplomaof''D/'(PhD).
4. Nitv suïngvipre.Documentsproved nitv hired tom golden,form erarmy intelligence colonel,to plantfalse
     storiesaboutvipre inamajornewswebsitetotakesalesawayfrom vipre.
5 NitvIawyersknowinglycommitledperjuryby submittingataIseaffidavit,underpenaltyofperjury.Niw Iawyers .
 .

     triedto saymosquèrahad no contactwi
                                       thnitvto keepthelawsuitin Florida.Qpsquereawasinfad inchargeof
   nitv internationalsales.
6. Lettersentby ni tv co-ow nerkane claim ing in 2016 cvsaw as-98% accurate''in lie detection.
7. Lawyers.torniw demanding,usingextortiontechniques,myPsEsourceco'desforfreeortheywouldsuehim in
     federalcour'tjusttowastehismoney.ThisIawsui
                                               tFastotrytogetmyPSEprogram sonitvcouldsellit
     them selvesbecause theircvsa had many operating problems.                             '
8. ln2006,USgovernmentfounjhumblë/nitvguil
                                         tyofsellingcvsa'stounfriendlycountriesforseveralyears.
   Nitv/humblepaid ahugefine.          .         '                               '
9. IndependentevaluatioiofChapman''stud/'provingitwasafakeandthe ''
                                                                  journal''i
                                                                           twasindid noyexist.
10.Nitvwebsite,for10 yearsposted IièsaboutDektor,PSE and Herring by GroveportPolicew ho wereflunked in
   the Dektorcourse bçcause the dètectiveswere drpnkevery nightand fluqkedthefinalexam .Nitv gàve
   Groveportafree cvsa and training in exchange fortheirtestimony agpinstDektorand PSE.
Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 9 of 70
11.Nitvwebsite,for15years,used manydisgustingemailsbydirtbell(db),sonofPSEinventerAllenBell,to make
   peoplethinkDektor/l
                     ierringwerenothonest.DB NEVER metmeand NEVER'    hadanyinfotmationaboutthe
    operationsofDektor!Nitvgave Db hisown sed ïon on the nitvwebsïte called Posersan.d lm postersfordbto
   postanythingdbwantedagainstDektor/Herririgfor15years.
12.NitvdirectorHughes(formerpolicecaptain)admitsincour'
                                                      tcvsaisNOTaliedstectorand sayscvsashouldnot
    be used asone.
13.Nitvdemanded a20yearnewswebsite,antïpolygraph.oqg(ownerisMaschke)to removeaIIinformation about
    hum ble,niw and cvsathatm ade them loékbad ornitvwould sue M aschke.M aschke's Iawyersentniw a Ietter
    to''stuffit''.Nitvisusingthe courtsasweaponstotryreshapeand remoldihe30yearimageof                     '
    nitv/cvsa/ownersthatproved itisonlyascam totrytù getsales.
14.Nitv sentthisIetterto m illionsofpeople stating liesaboutDektor,PSEand Herring.
15.Remade cvsafrom theoriginalPSEthathumble/nitvhad madeso humblecouldclaim hiscvsaasa''new'
                                                                                           't'
                                                                                             ype
    ofvoice Iie detector.The factishum ble only hired a electronics person,NickTorfino,to tryto copythe PSE.He
    did notsucceedtocopyitcorrectlyandthusitproducedfaultypatternsandwasnotmechanicallyreliaile.
         z                                      '
                       .    % .' .       .
                                     ..:. . .       K(
                                                     .      .


17.Newsarlïcleshowingcurrentnitvdirectorcrot'iywasfired.asadisgraced,20yearsheriff,ICXC (children's
   crîmes)investigator.Ni
                        tvhired crottyj,
                                       ustafterhewasterminated.Nitvwasproud ofthathiring.ICAC refused
   to have crot'ty asaspeakerattheirconference in Texaslastyearaftertheyfound outaboutcrotly.
18. Nitv hirescrotty and glorifieshim .                                            .
19.Article on nitvwebsite claim ing chapman study is95% accurate.Chapm an article NEVER m entionsni tv orcvsa,.
   butnitv claimsthe chapm an study proz
    .                                    vescvsa is accurate.No i
                                                                ndependen'
                                                                         t pr oof everto back tip thatclaim of
    accuracy.Studyprovedtobemaàeupbyni
                                     tvtogetsqles.
20.Myemailto nitvIawyerd'sousawantingcontactinformationoffakejournalCriminalisticsandCourtExpertise
   thatnitvclaimschapmanstudywasin.D'sousaREFUSED to providethatinformationPROVING ''journal''was
   made up by nitv because nitv had no accuracy study forcvsa and nitv'sm ade uptraining of30 years.
21.Nitv claim s1,900 departmentsstopped using polygraph and sw itched to cvsa.NO factseverto backthatclaim.
22.Articlestatingthepersonwho'
                             gave nitv$1millionforcvsa'sandtrainingfortheUSmilitarypled guil
                                                                                           tytotaking
   bribes.
    '
                                                                       '           ï              .

23.Nitv had dirtbellsome how Iocate som e ofm y custom ersworldwide andtellthem theywere lied to by
        Dektor/HerringabouttheirPSEandtheyshoulddemand theirmoney back'
                                                                      .Bellhadnevermetmeorhadany
        companyinibrmationforhim tomak'ianyclaims..Ni
                                                    tvgavebellhisownsectionon nitv'swebsitecalled Posers
        andImpostersforanypostingsbellwantedtowri
                                                te.'Bellandhisfamilywroteposiingsonmanyinternetsites
        using Iiesand were finall
                                y banned by the internet.
24. Majoraoicle byCanadanewspaperVancouverSunin2011exposingthenitv/cvsa/humblescam.
25.Nitv''Law EnforcementAlert''letlersenttomillionsofpeoplecondemningseldor,PSEpnd Herringwith many
        lies.Nitv sentoutthe same type ofletteraboutanothersellerofIie detectorsthatwasfalse and thatperson
        suednitvandwonalmost$800,00010yearsago thatnjtvrefusestopay.
26.Nitv alwayshad lie aboutDektorzpse and Herringon theirw ebsite.                                          .
27.Letlersentbyni
                t'
                 vIawyerto Dektor/HerringshofllyaflerItookoyerdektorthreateningmewitha.lawsuiti
                                                                                              fI
        said anything aboutnitv,hum ble orcvsathattheydid notIike.Factsarefactsand Ihad everyrightto post
        anl hingfactual:freedom ofspeech.
28.Nitv Iawyersstating intheircom plaintthatIhad Iied bn my websîtethatnitv had stopped spending m oney for
        addsbecause niw saleshad dropped dram atically.lfnitv neverlostany cvsa dales,then why is nitv suing me for
        lossofsaIes????????????????????
29.Nitvwebsiteqllowéd''craz/'dik belltohavehissectiontopostanyIiesbellwanteda'boutdektor,PSEand
.
        Herringw ith fullperm ission ofhum ble.
30.M any liesby hum ble.Hum ble NEVER said who wanted him to niake q new training coqrse orp new Iie detectork
        Humble Iaterçhanged thestory and tookfullcreditasitwas HIS ideato m ake.a new Iie detectorand training.
  Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 10 of 70
   31.ln 2000,hum ble finally adm i
                                  tled he neverinvented a ''new 'voice Iie deted or.He sim pl
                                                                                            y boughta oId PSE, had
                                                                                                             .

       Torfino remakeitto Iookdifferentso humblecould sellitashisown.Thefirstcvsa(''computer'voicestress
       analyzer)modelsoldfor10yearsNEVERhadanycomputerashumblehadalwaysclaimed.Thatiscalledfraud
   32.Article in 2005 hum ble adm itted then he had NO studiesthatsaid cvsaw àsaccurate betlerthan a coin toss.He
      claimed he neverhad the money fora study,butatthattime he had two private, helicopters,million dollar
      mansionsonthe beachandIivingaveryIuxuriousIifestyle,justlikeotherconmend,o with money from ascam.
   33.Courtdocum entsin2014 proving nitv ow nersAND theirwiveswere part ofthe scam and were transferring
       moneyto avoid payingjudgements.


       ArthurHerring 111,Defen
                             'dant
       400 E.Station Ave.#225
       Coopersburg,PA 18036
        Phone:215.631.1448
       Em ail:Adm in@ dektornse.com
                                  J




                                  CERTIFICATEO FSERVICE

Icertifv thaton October26,2019 Ifiled thisdocum entwith the ClerkofCour'tby certi
                                                                                fied m ailand served this
documentby U.S.m ailto Plaintiff'sIawyers,D'sousa and D'Ioughy,to theiraddresseslisted on theirdocum ents.

                                A/hurHerring 1!1
          Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 11 of 70
               INDEPENDENT NCW SM EDIA SAID THIS ABOUT NIW ,                             N>
                            CVSA AND THE OW NERI

    NITVagreedtopmy....Civilpenzlty('
                                    almost$1f0,000)...in conpeuion with
      unauthorizèdexportsofUVSA tocountriesnot consideredfriendlytotheU.S.
                     Dept ofCom m erce,2006
'                                  .#.   .
                                                   o'
    'NITVacknowiedgesthattheCVSA isnotcapableofliedeteitionr't...
                               *                                     .
                    IndianapolisStar,Novembqr2004       '
                                                            '
                                   .



    W ïlliam E.Burke,49,ofOdessa,a defense contractoratSocom,pleaded guil
                                                                        tv to briberv...Thetvpe ofFederalcontrads
    Burkewould',h'aveoverseen ranged.
                                    ...To$690,000forafieldinteriogationtool(CVSA)thatwouldanal
                                    '                                                .
                                                                                             yzestrehsin1he
               !/()i(:(?....
                           St PetersburgTimes,Od .15,2005

    Oklahoma Departm entofM entalHeaIth,2007
          Anotherstudy,using realçrim es,thatshowed the accuracy ofthe CVSA
                   wasonlychanceIevelandthesystem had seriousdesign.flaws.
                                                                         .   k
    ''The Pentagon is also acti
                              vel
                                y hal
                                    tingthe use ofthe CVSA in the fieldr'.
           Am erican Spectator',Dec.15 2005

    'W hateverthe CVSA may record,itisnètstresf'
                   IACP(InternationalAssociationChiefsofPolïce)ArizonaRepublic,0ct.
                      2005

    ''
     ...
     x
           noindependenttestinghasdemonstratedthe machïnesintegri
                       '                                        t/'          '

                   ChariesHumble,ownerNl-rv,referringto hisCVSA; Arizona Republic,
                                             .

                      0d .2005

    ''there isno one Iikethat/'
               .
                   CharlesHum ble,ownelNITV,whenaskedforthAnanieofanypersonthatdidavalidityjtudy onhisCVSA
                                                        .
                    ABA M agazine, 1995                 g.                       .

    'No validit'yfropnthe scienti
                                ficcom m unit'y''
                   FBI,KTNV-W ,1597
    ''
           wehavefoundnocredîbleevfdenc(CVS/),..fordeterm iningdeceptionr'.
         ...

                   DepartmentofDefense letter,1996

    ''11isan honoraw degree...awarded bya storefrontcollege'' ,
            Referringto the titje of''DI
                                       -'of''Dr'hum ble,ow nerofNITV.
              JohnW ilkens,Union Trïbune,19. 98
                                                                                & tr
                                                                                   J,
                                                                                    /
      Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 12 of 70

''
 ...  theanalyzer('
                  CVSA)resul
                           tswereclosetochanceleveI..''
           NationalAcademy ofSciences,2003,referringtoth1 s'
                                                           tudybyJohn
               Palm alier,Certified CVSA exam inerand scientist.

'NITV opted outofthe ëtudy'
                          '
           Securi
                tyManagementMag'  azirle,2001,referringto NIW refusingtoallow
               CVSAto beused in avaliditystudy bytheAirForce Research Lab
''charlesHumble,form erISSA mem ber#399,was expelled from the Sodetyforunethicalconducto...
         IntèrnationalSocietyforStressAnalysts new sletter,1987         '.           '

''ArmstrongvjM aricopa Countysherîf'f,2005
        Anotherlawsuit involving CVSA and unreliable training




     . '   .x'
           r J
             -z
              7
              '. Virus-free.vhj
                              fbv.avast.com




                                                                   2
'

    Jl * https.
              '
              ?'
               ?'
                ,
                -
                ,.',
                   Nà,
                     .
                     /.M a1.
                           Km '                                                               .                                                                   @** W %;.
                                                                                                                                                                          . EQ1,Secrcb
                                                                                                                                                                              .                                                                 .

                     Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 13 of 70
           ;j...
               > m.             K            * zA .               *                                                                                                                .., .. @                      '*          .          *e' *
             ..
           4 's. .R a >
          6 .
                                                                                     .                                   . ...                                         .
                                                                                                                                                                      ..       ,.                   . .
                                                                                                                                                                                                                          , .s .* a. e(..z.
      sv../J,.r ::>:.,p e                                                                                           ' ' nAz,
                                                                                                                           0'. ,'.
                                                                                                                           ,                                                                                     7           ow,w.
                                                                                                                                                                                                                                 k
                                                                                                                                                                                                                                 '.
                                                                                                                                                                                                                                  2
                                                                                                                                                                                                                                  .w
                                                                                                                                                                                                                                   v
                                                                                                                                                                                                                                   ,e.'
                                                                                                                                                                                                                                      q
                                                                                                                                                                                                                                      --
                                                                                                                                                                                                                                       --
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                        tujhd.4
                                                                                                                 . a:)
                                                                                                                                                                  .
       'xtn.w--- ,-= d..i*
    'k,'    .
            -
                                                                                                                            . -                                        .           g
                                                                                                                                                                                   . t                                                 .x               .
    Jx),d<
         ,e''.':.-.%!  U
                       %J
                       w-,
                         z
                           o                                                                                   >qn
                                                                                                                 -.
                                                                                                                  lv    .
                                                                                                                   .#...:.
                                                                                                                         t.
                                                                                                                          .
                                                                                                                          '    .                .                                  * ,'
                                                                                                                                                                                   .
                                                                                                                                                                                                                          uxvXy.'. t
                                                                                                                                                                                                                                   ''.w
                                                                                                                                                                                                                                   ,. '.<
                                                                                                                                                                                                                                        œj:,.
                                                                                                                                                                                                                                        ,               .
      %-'/             ve                                                                                                                                                              ''                                           .       '. .
    7.>l
       -l
        ''.yags    .                                                                                        - .,
                                                                                                               t.'          )
                                                                                                                          . .
                                                                                                                                          ..,
                                                                                                                                        g#.                                                                                v.pxj
                                                                                                                                                                                                                              .uww  E)KS# .u
     e#V.'er
               .
          !
          .xx zg> x.em                                                                                      w
                                                                                                            . ,?. I          .
                                                                                                                                                                                                                              .   hx . .
                                                                                                                                                                                                                                       w..us
                                                                                                                                                                                                                                          . .<j.
                                                                                                            .
       dp / p  . % >                                                                                        41* . ',             w                                                                                            zp J
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                    p.s. a.%.>
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                               .
      .      .     :;. lt-.      .                                                                             i ..K.-' z
                                                                                                                        i.
                                                                                                                         ,-                                                                                                    .
                                                                                                                                                                                                                                           .fS
                Ip:;-rlhts                                                                                                                                                                                                          î7% '-79
                                                                                               M           FEDEKV SERVICES                                                                                                                  '

                               About v 'ptoducts v Traihing v R'
                                                               eàlCésesSolkek.Rvsihurces'w. Scferïce'v..AIS.cbutse.v Blog contéu .us ViàitUb
                                                                                                                                           .




                                                                      The CVSA i#söld only to Iaw enforcem enugovernmentagenciesk..The CVSA is n'
       ë.. .
      ..
                           '                         u            .                                    .             .. .:. . .                 z: .... .             ..;: ..          .           . r6 .            .S;FQ'F''
                                                                                                                                                                                                                             .I!J
                                                                                                                                                                                                                        Ji



                           '                                                                                    .
                                     s

           The phrqsq ls usqd both forthe phytlcalsealitself,kvhlch lt
            keptbyihéUnited Statesè
                                  secretary ofState.and m ore
            genetallyfprthedesign im pres>ûd ujon It.TheGreatZeal
            vIts lrsttjsed publlèly jn 1782.The obb/erse ofthe GreatSèal
            is used as the nationalcoatofarrùs ofthe Unlted Vtates.




                       '


                               U 5e t)fthe GreatSeal.ofthe Unlted states '
                                         .
                                                 '            '             .            .
                                                                                                  yv 91-651, TltEe 18 of
                                                                         lS governed bjl Pubitc Lah.                 .
                                                                                                                       .the '. '
                                                                                                                               .'-'F'           .    -' , .   '                .
                                                                                                                                                                                               .             .
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                    .

                               Un' ited Statej C'ode.Thjs. .is a crlp lnalstatlakte $1/8th.raenalorov.lsloné,'srohlbi
                                                                                                                    ling c'
                                                                                                                          ertaln uje's
                       .       c.'fthe'GreatSeazih.- atk'/oulci.conàgrey''or.reasonablu   ''be calculat.ed.to conve/a felse Im presslos-                                                            -


                               ofsp .
                                      ol
                                       .nsotsh'
                                             .
                                              lp'o
                                                 .r.appro.valb'
                                                         ''
                                                                 g.tl7s Governm entofthe UnIted Statesör'anvF' depar
                                                                      ' *                    ''F           '         ' Z
                                                                                                                           t
                                                                                                                           '
                                                                                                                             m ent?                           '        .
                                                                                                                                                                                   .
                                                                                                                                                                                   '       '            ''

                               acenû
                                  D yrorIn5trt1m ér7Ealltu'
                                         .
                                                            krthekreof-
                                                                  .
                                                                                ..   .




                       Yotlcan u: .ticnately t
                                             .ae fined'and lnlo'rlsoned forukbto
                                                                               ' fnnao nthsfor'
                                                                                              tlse ofthe sealkxëlthout
                       w rltten pernnisslon-You can read the detajfs oftn  'e Ie'
                                                                                &
                                                                                rdslatjon here:        '                                                                   .
             Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 14 of 70
                                                                                                                                   è'-
                                                                                                                                     Z
                                                                                                                                     ' :lY
     'a                                           1.. . rëk -rh6' . ''
                                                            .                   .
.
     '.
      ;
      ,
     .:                   ;w
                                  . ., .!,!h.,
                                  .. e
                                      .         '
                                                '':
                                             ''$'
                                                œ jT
                                                   .*
                                                    '.'.
                                                       1
                                                       !,.1
                                                       .  ,1
                                                           j
                                                           F
                                                           u.
                                                            r
                                                            7
                                                            'f
                                                             '..*
                                                             :< 1
                                                                -
                                                                -
                                                                .)
                                                                 ..-.O
                                                                  .  œ
                                                                     .I
                                                                      Z
                                                                      z.
                                                                       vX
                                                                       '.,
                                                                         . . J8
                                                                         x:1
                                                                            .
                                                                            7
                                                                            1
                                                                            2.
                                                                             3
                                                                             '.
                                                                              ,
                                                                              .
                                                                              >
                                                                              ,Z
                                                                               .i
                                                                                ..
                                                                                ?l
                                                                                 h!.a.
                                                                                     -..
                                                                                     ... .
                                                                                           .      '              ...           .
     .
     A.'
       .
       .                   'I
                            V'
                             ,
                             -u
                              .*.
                                I
                                r
                                ; k1
                                   ;.t
                                     '
                                     &
                                     .
                                      .j
                                      -
                                      .;
                                       .
                                       ..
                                        '
                                        jr
                                         :
                                         .j'j'
                                             #.u
                                               .', .. v
                                                      v'   .    .   .       . .r'
                                                                                .4.j'qy
                                                                                      .....
                                                                                      .   s
                                                                                          t
                                                                                          .
                                                                                          a
                                                                                          '
                                                                                          .
                                                                                          4'
                                                                                           .
                                                                                           .(x
                                                                                            '.
                                                                                             aa-.
                                                                                                x
                                                                                                ;.
                                                                                                ,
                                                                                                .
                                                                                                .
     ,u                    'r'
                           1 ,1.
                               9.
                                :.&                          '-''                            .%,.
                                                                                                #17
     !''k;                                                             -.               z
                                                                                        .                    .
     .2
     '
     ;.r1                                                                  .. .                .               ' .
     %h                        '%
                                a0=. ir.r:
                                  .a        !.1n1k'
                                         '!%'
                                           ..
                                            r     .x
                                                   =pe
                                                     J.v
                                                     r '
                                                       ..I
                                                         -.    '.
                                                          'X 171X17-
                                                                   .2-*'
                                                                       .' h7:T
                                                                        œT*  A'   'J'26'''
                                                                              a%+ -      .:'
                                                                                           rl*.%'
                                                                                                **
                                                                                                 hl'
                                                                                                   ;74-41**
                                                                                                          3'K.f
                                                                                                              ,'%
                                                                                                                k'
                                                                                                                 1.
                                                                                                                  ;v*
                                                                                                                    .A'R11'#
                                                                                                                           -
     =                                                                .. '       -e
     :
     ,j
      .                                                             !Jre
                                                                      'uv
                                                                        5' .
                                                                           ?..T
                                                                              -**=-
                                                                                 i'.a'a
                                                                                      n
      l
     I.
     ..
       '
       z.
      .L
       r
                                                                                .
                                                                                    ...'.
     Ct                                                   . '
     e.1                                            '. ' +: ..3to-
     !'
     '.
       .      .
                                          .
                                                     J.
                                                      1.
                                                       -t1        y. .,
                                                                 s-
                                                         -.k....-.k -.'j
                                                                      -5l
                                                                     '. r
                                                                        ,o
                                                                         t.,
                                                                         J
                                                                        ..
                                                                           .t
                                                                           '$.
                                                                            .l..-j
                                                                                 k)
                                                                                  !
                                                                                  z/)
                                                                                    t..t.
                                                                                        q
                                                                                        b
                                                                                        .
     ï.
      1              .x
                      =r                                        . . ..: = ..              . ' '
     -%             -.
                 :!.=  -.5* c:la R.
                                  j).
                                    .z
                                     .r.%z.4G....
                                                ,97=7A&.=z .:kJ.
                                                               GG.   lzrrrr.u. .= !     :.%'.7x.
                                                                                               4N= N3!m
               / .- - =.'...u.                .    -            . .
     )1
     ll       .J
               .
               ...r . .. <.'h p          '.aîlt
                                              : t-
                                                :
                                              ...s1.
                                                   %
                                                   .   v,
                                                    -R ,r...u
                                                            2.
                                                          .., .ws
                                                              ':.-DF.:...
                                                                        '.h.,j
                                                                            .1   .
                                                                             -,7 .
                                                                                 ..
                                                                                  .=%. ..'
                                                                                    =Cfz   .j
                                                                                          .I         .'
     0.        .gx .. .. .'
     C11'. .. .:                        'N.
                                        .&:4' '%  ''
     .:. .7F
                                '':.T=u.Q
                  (.v..rwx.''.r...
                 .i             :         .
                                          '
                                          ty
                                           ..t
                                            .  j. ..
                                                   m.r! . . '. .y...a. . y
                                                         .j                               . .
            mo.w%  .'6
      ),
     ..w
     L
             ;!:         .7 .e      kq- '
                                        . . J  a  .=wzr
                                                      y.t'rk
                                                           .'
                                                            q.= k.r'r..x...w-as.kw,v.s.....
          /v.''
     x1v J..  .:
               w.I...!.:.=.'
                           e7   ..'           ...s..ik'..r4.'..x%='..
                                                                    -'n.r.w-m.oIz.,rœ-.''.w='.tz.:Jy.
                                                                                                    :...,1   .
                            .>'
                              -.a             -
          .
                                                                                                   -t



     1I       .                .                         * .-- .. ..zv.......                    .
     Ij           .                                             .                              ..u.:. -.......=..a.




    Humble BonjhtFake''Dr''TitleFrom FakeUpiversity Using FakeAccreditationSold ByFakeAccreditalion
    Businêss

          ln 1987Humble,now onlyco-ownerofNitv,boughtafaketitleof'DK'(PhD)from afake university
    calledIndianaChristianUniversitytlcu)inJndiana.ltW!sNOT anykind ofscl
                                                                        iool.ltwasonlyaoneroom store
    in thesame shopping mallas Humble'sIii detection businessthatsold variousunearned education degrees,a
                                                                                    '
         .
    so-called ''diplom a m ilI''-
           ICU could claim itw asacçredited.But,itbought its ''accreditation''certificate from a fake businessin
    Southern CaliforniacalledTransworldAccreditationCommission InterpationallTAcl).TACIsellsfake
    accreditation certificatesto apyonewho hasabusinesswith a narrie ofschool,college,university,etc-,for'a
    priqe.Then,thatbusiness-sellsfakeeduc4tiondiplomatitles,suchasMasters,PhD andothersjustto make
    m oney.                                   ..                                               ,'
                  RicturedhereisHumblehotdinghisfakediplomaatthefakeAuniversitg in19:7.
'
d
             '.
              u .p . *
                     .rr=*.
                          x.''
                             2r.y : a...                     ..a. .xJa . J!a'.t
                                                                              a ..:.2.
                                                                                     ..==K .uL t '...'..'L. 2S-'.!..
                                                                                                                   . r.-                                                         . ..1..''!ZF@.ae..4 *e.
                                                                                                                                                                                                       rc .&'.'J..- ' ..'
                                                                                                                                                                                                                        **:% -' '                                               -.Zr 'e:.'           - e'''.- .
                                                                                                                                                                                                                                                                                                              'r% .1 p' C.ex''z         ' Z./
                                                                                                                                                                                                                                                                                                                                        C
                                 Case 9:18-cv-80994-DLB Document
                                                         ..a@->.
                                                                  138 #Entered on
                                                                 *'            o. 5
                                                                                    FLSD
                                                                                      .
                                                                                         Docket 10/31/2019 Page'.'15
                                                                                                                  !
                                                                                                                     of 70
                                                                                                                                               1 #.e '
                                                                                                                                           .. v.
                                                                                                                                           .         j..                         .u                 'i ..I                          -..'wA' .!%                                                                                           q. .=
                                                                                                                 ' '12.  p   :   -     ...   ,     .t 'gipw .  .  .. .1+,,                             ..    .;5..
                                                                                                                                            . i Et'                                                                                                                                                                                        '' (g
                                                                                                        dlAf.':z
                                                                                                                         ,
                                                                                                                    4., rz;h
                                                                                                                         g.'I)
                                                                                                                             a 1     j
                                                                                                                                     .
                                                                                                                                  t..1   1-1
                                                                                                                                           .::
                                                                                                                                             -
                                                                                                                                             .
                                                                                                                                             )
                                                                                                                                             b.
                                                                                                                                              t7   /
                                                                                                                                                  .f.
                                                                                                                                                   ..''m't.nf
                                                                                                                                                              -.6.'
                                                                                                                                                               :     :7     :
                                                                                                                                                                            .   :    .-
                                                                                                                                                                                    t1
                                                                                                                                                                            .l$ .tt:r .k,. âlwir'
                                                                                                                                                                                                  ,./...   -
                                                                                                                                                                                                           3.7             '
                                                                                                                                                                                                    zhz..xrptlhi..>''.n#..-.t'
                                                                                                                                                                                                                                       !f!i
                                                                                                                                                                                                                                          '-':                                                                                            ... .
                                                                                                                                                                                                                                                                                                                                         . .. %.
                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                '
                                                                                                               lu' .:      k
                                                                                                                           l.s;'.n>'.5$-:F.
                                                                                                                                          ;
                                                                                                                                          rz1 r             - zJ
                                                                                                                                                               .JL' u-'
                                                                                                                                                                      '5''f           1
                                                                                                   .
                                                         .                           4:.      . ' y .4s  .àc                    .   'i
                                                                                                                                     .
                                                                                                                                     .             .        *        -               ;z
                                                                                                                                                                                      -  .    -                    lr q@                                                                                                                   .. F'!
                                                                                                                                                                                                                                                                                                                                                :
                                                                               x A* 44/ '     aI :1  1E.''.
                                                                                                          P...u
                                                                                                              .            ,j.b.'. v4     r- C  uq.'b*r.--.@  .e-'>>
                                                                                                                                                                   rgqUV*%mkqt.x, z  .5    ,'*:1.jX >-     Gq :. 't. '                                                                                                                    .t.ç
                                                                +. .IJ ' . ---DYp.
                                                                                 l         V(ç
                                                                                        '. .
                                                                                        !  .
                                                                                           ç  .
                                                                                              :
                                                                                               q r
                                                                                               %
                                                                                               r
                                                                                                  k
                                                                                                  g ..
                                                                                                  w    i
                                                                                                       :)w'e
                                                                                                           ,
                                                                                                           i v
                                                                                                             <
                                                                                                             .-,'   '.:4
                                                                                                                       k;.41
                                                                                                                           .42,  .  '           '                  .       '      M. z
                                                                                                                                                                                     ,
                                                                                                                                                                                     .
                                                                                                                                                                                     :?
                                                                                                                                                                                      :
                                                                                                                                                                                      -q
                                                                                                                                                                                      .  .         y.
                                                                                                                                                                                                  ..
                                                                                                                                                                                                        .y
                                                                                                                                                                                                         .  ,   . .
                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                  q
                                                                                                                                                                                                                  ;l
                                                                                                                                                                                                                   k  .I'
                                                                                                                                                                                                                      è
                                                                                                                                                                                                                      ;    - 1''
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                            psh.
                                                                                                                                                                                                                               .'
                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                7:
                                                                                                                                                                                                                                 !-'l
                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                    u
                                                                                                                                                                                                                                    .l.
                                                                                                                                                                                                                                      ggg'
                                                                                                                                                                                                                                         q.
                                                                                                                                                                                                                                          er
                                                                                                                                                                                                                                           !     ,
                                                                                                                                                                                                                                                 . q jj                                                                                    .  .!
                                                                                                                                                                                                                                                                                                                                           ... r
                                                                                                                                                                                                                    .- kyy.    .N
                                                                                                                                                                                                        .
                                                                 . . ... a. ...a a         ...n4                                                                                                                                    f:.    n'. :$       , A                                                                               .t
                                                                                                                                                                                                                                                                                                                                           .cj.
                                                                         k r'
                                                                            . 1''
                                                                                A'     .                 .                                                                                             .         .                    , ::,
                                                                                                                                                                                                                                ...p...         .4 zx. u  . (
                                                                     . 1 5 .d      ..'*4h
                                                                                      *k ..
                                                                                          am-ev =                                                   -   .. &
                                                                                                                                                         U    .                                                       . '' .<   '     p u. s' -
                                                                                                                                                                                                                                       .r           y.x. .
                                                                                                                                                                                                                                                   ox    4.4 .k
                                                                                                                                                                                                                                                              p. ...                                                                      g:.':
                                                                                                                                                                                                                                                                                                                                          v   :
                                                                   . i,.L2. '
                                                                   '
                                                                   pk :
                                                                       ' J r; e-
                                                                               az
                                                                      j ,.-...-.!                                                            t
                                                                                                                                             o'
                                                                                                                                              : S
                                                                                                                                               ,h
                                                                                                                                                '     t  '
                                                                                                                                                         .
                                                                                                                                                              -  /   r                        o.
                                                                                                                                                                                                                                             xr
                                                                                                                                                                                                                                              .J e   .   . !j                                    ...
                                                                                                                                                                                                                                                                                                   ,s
                                                                                                                                                                                                                                                                                                    .:
                                                                                                                                                                                                                                                                                                     ,L
                                                                                                                                                                                                                                                                                                      .i
                                                                                                                                                                                                                                                                                                       ...,
                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                          44j,: -1
                                                                                                                                                                                                                                                                                                                 :)                        :.$
                                                                                                                                                                                                                                                                                                                                           î. t
                                                             .'& .'* =.     .                                                                               .                -a
                                                                                                                                                                               ,
                                                                                                                                                                               'j ,.. q,zs,. v...-
                                                                                                                                                                              % .....
                                                                                                                                                                              .                                                                  . .   ,                                                  . .+ z)
                                                                                                                                                                                                                                                                                                                                           . ..
                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                               &
                                                                                                                                                                                                                                                                                                                                           . .'l
                                                                           '                                          .
                                                                                                                      R.h:A
                                                                                                                      .
                                                                                                                      .   k-
                                                                                                                           ta
                                                                                                                            ..u-
                                                                                                                               a.
                                                                                                                                '
                                                                                                                                pt'
                                                                                                                                  ij
                                                                                                                                   l.
                                                                                                                                    -.
                                                                                                                                     s' 'rw o')
                                                                                                                                              i.'
                                                                                                                                          .qy 1'
                                                                                                                                                                                                      k
                                                                                                                                                                                                      v
                                                                                                                                                                                                      s. #
                                                                                                                                                                                                         ,
                                                                                                                                                                                                         =. .
                                                                                                                                                                                                         '  -
                                                                                                                                                                                                            h
                                                                                                                                                                                                            ,u
                                                                                                                                                                                                             .
                                                                                                                                                                                                             J'
                                                                                                                                                                                                            '.
                                                                                                                                                                                                              1,
                                                                                                                                                                                                              .:1
                                                                                                                                                                                                                %w
                                                                                                                                                                                                                 Im.'
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                      :a                                                                               '..
                                                                                                                                                                                                                                                                                                         -.
                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                          e
                                                                                                                                                                                                                                                                                                          ,r
                                                                                                                                                                                                                                                                                                           *                              v.-
                                                                                                                                                                                                                                                                                                                                            *,.
                                                                                                                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                                                                                                                              '.
                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                             V
                                                                                                                                                                         $L''* *.
                                                                                                                                                                             ke .J-
                                                                                                                                                                              e
                                                                                                                                                                                                      . .
                                                                                                                                                                                                     . .1
                                                                                                                                                                                                    -. x
                                                                                                                                                                                                         ,
                                                                                                                                                                                                          18' .                                                                                              '                             1
                                                                                                                                                                                                                                                                                                                                           J
                                                                                                                                                                                                                                                                                                                                           .!
                                                                                                                                                                                                                                                                                                                                            .' )
                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                            ,' ,
                                                                                                                                                                                                                                                                                                                                              .I
                                                                                                                                                                              ''m
                                                                                                                                                                                . rkf
                                                                                                                                                                                    l'k
                                                                                                                                                                                      e
                                                                                                                                                                                      'r.J
                                                                                                                                                                                       !z
                                                                                                                                                                                        . x'r
                                                                                                                                                                                            ',4..7
                                                                                                                                                                                              ur
                                                                                                                                                                                              J
                                                                                                                                                                                              '  ..
                                                                                                                                                                                                  utr  ,x*'    .                                                                                                                            . ..
                                                                           .                                                                                                            '                                                                                                                                                   ,, 1
                                                                                                                                                                                                                                                                                                                                           --
                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                           ,-  .
                                                                                                                                                                                                                                                                                                                                               j.
                                                                                                                                                                                                                                                                                                                                           6 .1
                                                                                                                                                                                                     .                                                                          '                                                          9 '7
                                                                           .';skI' r.r.t..tAtut-uc
                                                                               ' '
                                                                               .       . .
                                                                                                  j
                                                                                                  .l
                                                                                                 .. t.
                                                                                                    s
                                                                                                    . -r.tiv!.
                                                                                                      .      i
                                                                                                             ..
                                                                                                              1p'
                                                                                                                f
                                                                                                                .i-à...
                                                                                                                      ''
                                                                                                                      , .
                                                                                                                        !..,;.v4.'
                                                                                                                       r.
                                                                                                                        x
                                                                                                                        v
                                                                                                                          ..
                                                                                                                                 .
                                                                                                                                 t-
                                                                                                                                  .
                                                                                                                                  u'..
                                                                                                                                     '
                                                                                                                                     .'
                                                                                                                                      t.u
                                                                                                                                        '-.
                                                                                                                                        = ''
                                                                                                                                           a1.
                                                                                                                                           .
                                                                                                                                             ts
                                                                                                                                              t.t1bC'
                                                                                                                                                    .
                                                                                                                                                    .v.
                                                                                                                                                    .
                                                                                                                                                    ' .
                                                                                                                                                      s''a.
                                                                                                                                                          '
                                                                                                                                                          rt
                                                                                                                                                           lttfQ-'lt'&
                                                                                                                                                                x.     '
                                                                                                                                                                       .
                                                                                                                                                                       .Ft
                                                                                                                                                                     .su
                                                                                                                                                                       ' .ll
                                                                                                                                                                           .'
                                                                                                                                                                            -
                                                                                                                                                                            ls..    .                     .;.
                                                                                                                                                                                                          .           .
                                                                                                                                                                                                                                        .    . -a
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                .               .                                                         t'Q
                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                          r
                                                                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                                                                            -).
                                                                                                                                                                                                                                                                                                                                          -. s.,
                                                                                                                                                                .                                         ..               .                                                                                                              e .(
                                                                                                                                                                     i0(
                                                                                                                                                                    ''
                                                                                                                                                                       f
                                                                                                                                                                       .'
                                                                                                                                                                        t..
                                                                                                                                                                          1 1,
                                                                                                                                                                             .
                                                                                                                                                                             l
                                                                                                                                                                             t
                                                                                                                                                                             .
                                                                                                                                                                             5,
                                                                                                                                                                              Y Iv
                                                                                                                                                                                 s,
                                                                                                                                                                                  .1
                                                                                                                                                                                   .-
                                                                                                                                                                                    .
                                                                                                                                                                                    v
                                                                                                                                                                                    *1
                                                                                                                                                                                     -.
                                                                                                                                                                                      J
                                                                                                                                                                                      '.                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                          u'.f
                                                                                                                                                                                                                                                                                                                                             r
                                                                                                                                                                                            .         .                                                                                                                                   J e.1
                                                                                                                                                                                                                                                                                                                                             zl
                                                                                                                                                                                                                                                                                                                                          .F    f
                                                                                                                                                                                                                                                                                                                                                4
                                                                                                                                                        .                                                                                                                                                                                  % i
                                                                                                                                                                                                                                                                                                                                           .c:
                                                                                                                                                                                                                                                                                                                                           '   2t.
                                                                                                                                                                                                                                                                    '                                                                       r
                                                                                                                                                                                                                                                       .                                                                                    ..r'4
                                                                                                                  .                                                                                                                                                                                                                        ... k
                                                                                                                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                                                                                                                               jj
                                                                                                              .           .                                                                                                                                                                                                                ..   <)4
                                                                                           .                                                                                                                      .   .                              ..                 ..                                                                      yj

                                           . .i ,
                                                '.'!N'              .                          '       . . '                               w..                                                           ' ' 41                         ..             a.               k       ..       ' ..4                                             *6(
                                                                                                                                                                                                                                                                                                                                             'f
                                          '. .
                                Y    ;+.'<cv.*
                                                                                                                                      . .1
                                                                                                                                         :.1.
                                                                                                                                            c.'.1.tk
                                                                                                                                                   .).t
                                                                                                                                                      -1
                                                                                                                                                       T)...
                                                                                                                                                           <
                                                                                                                                                           -
                                                                                                                                                           ..
                                                                                                                                                            .Q
                                                                                                                                                             -
                                                                                                                                                             .t.
                                                                                                                                                               c1
                                                                                                                                                                .1
                                                                                                                                                                 .
                                                                                                                                                                 1
                                                                                                                                                                 .t
                                                                                                                                                                  .l
                                                                                                                                                                   .I
                                                                                                                                                                    :
                                                                                                                                                                    *r
                                                                                                                                                                     .gl
                                                                                                                                                                       '
                                                                                                                                                                       n.Ja.l                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                          t
                                                                                                                                                                                                                                                                                                                                          .'J-
                                                                                                                                                                                                                                                                                                                                             î.
                                                                                                                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                                                                                                                              .
                                                       '
                                   ;'
                                    --                                                 k*,.
                                                                                          s.11                                        -
                                                                                             ..,
                                                                                               u.5t')
                                                                                                    .k.'r'
                                                                                                         t')
                                                                                                           '.
                                                                                                            ''
                                                                                                             tt-
                                                                                                               ..p.,,.
                                                                                                               m
                                                                                                               a     1,
                                  .             . . . .... .                           .                              :1
                             Mr       . - ..
                                ;.zT'..k .. . >
                                               ..
                                                .
                                                    .                     ..
                                                                           -.      . :ç                                1s. :.
                                                                                                                            Is. u.
                                                                                                                              . 1 r'Ls
                                                                                                                                     .
                                                                                                                                     .h                      ..
                                                                                                                                                            ..                                  .     -. ..
                                                                                                                                                                                                                  .

                              kz
                               c.                                          >ke.  T.z                                 '                             x   $                                                                                                                                                                                  ?  lj
                         .
                   ...a. .
                     -J)..d:. .'5q *>                         .               ..ât -s                         .           ..           .            . . . .                                     .
                                                                                                                                                                                                .     .                            .. >                    .        '                                                                         T
                                                                                                                                                                                                                                                                                                                                           qJp'
                   #(. .- - .                                t. .'    .' . . .                                            .
                 '
                 .-
                 ?.:.
                    +.z-
                       ..
                        1.                                         .*...aJL.,Sx
                                                                      w
                                                                      -
                                                                  -qrrm4xN
                                                                                '
                                                                                .
                                                                              4:*..
                                                                                                                          l
                                                                                                                          rl+..ç...a . r'.
                                                                                                                                  .. .   .e
                                                                                                                                          . .
                                                                                                                                              . ' .r                                                                                        'w                  .                                                                         '
                                                                                                                                                                                                                                                                                                                                          ...1
                                                                                                                                                                                                                                                                                                                                              .j
                                                                                                                                                                                                                                                                                                                                           JZwC!
                                       .             .          .
            . '*             p1'
                               *.
                                'v.           '' . . '. --xRp*
                                                             x1
                                                              .i:.,zk=
                                                                     .!t2 xs-
                                                                            x
                                                                            s                                                                      .                                                                                                               ''                                                                      .
               .
                 . r....' '.
                       . .. . .
                                '          zoxjs-
                                                '.
                                                 ' -. .qw3. v'
                                                   ...a
                                                            u'?
                                                              .
                                                               %>=lkkr... '. .                                                                      .
                                                                                                                                                                                                                                                                    .                                                                        )
                                                                                                                                                                                                                                                                                                                                           . ..
                                                                                                                                                                                                                                                                                                                                              ..
             -
              ç &.                   . +.. .             1k3
                                                         .                                                                                              .           .
             A:
             -
              j.,k
                 1
                   œ
                   . . -
                   '....'
                                     '.**''
                                  .. ..   .= .'N J
                                              av
                                                     .. . ues
                                                   i... . .j
                                                            ..... #-
                                                           s:                                          .          :. '         .       *'.                                    . : .
                                                                                                                                                                                  .
                                                                                                                                                                                                          .
                                                                                                                                                                                                              .   e.           '
                                                                                                                                                                                                                               .                            .
                                                                                                                                                                                                                                                                                                                                           ,1
                                                                                                                                                                                                                                                                                                                                            . '
                                                                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                                                                            .;
                 .,.    .          ..
                                    '       ,'.
                                            t '.
                                               3.
                                               ât3
                                                 'ç'        ..4
                                                              .
                                                              .u
                                                               .,...'!
                                                                     ..
                                                                      .. .                                        ..
            '.';
               '
               .r
                = b. *m ' ' v
                                                                                                                               .         .                                 .
                                                                                                                                                                                                                        w....a-.w=...< .x..
                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                           .'....I
                  1  $              ,**.'.(
                                          l
                                          '/
                                           ''
                                             D'
                                            -g
                                              %tc. ..W
                                              .        ,'R...... '
                                                            $
                                                            j                                                   .m.
                                                                                                                    .     ' .=.
                                                                                                                              f.p.
                                                                                                                                 x.x.u.-.ou
                                                                                                                                          .a--
                                                                                                                                          .    '..
                                                                                                                                                 wzI' r,-:.L....--.
                                                                                                                                                            7.     .v.u...-.-0. ..-.            ..-. 1t.... r.w. .
                                                                                                                                                                                                                                ' . .,,*Z'                                                                                                   ,.: )
            '/  :1  '    . . .p                    . '   y   '                                              ..>e.'u
                                    '..
                                      .x o  .
                                            .    . .'   /
                                                        r'!                                                       .1'a.  u.
                                                                                                                          ju.
                                                                                                                           r1.
                                                                                                                             t'm
                                                                                                                             w S:.;',4  ..
                                                                                                                                      g.< $.a
                                                                                                                                            .#.;
                                                                                                                                               y!$
                                                                                                                                                 ç
                                                                                                                                                 'j.j
                                                                                                                                                    j. gNN.'  jjc(.
                                                                                                                                                                 .  .. r     -ySlsjkh(              *j      .A#'*    shq
                                                                                                                                                                                                                     ''
                                                                                                                                                                                                                                                                                                                                           .-
                                                                                                                                                                                                                                                                                                                                            .vyj
                   L J'                                                                                                                                           >.(1:r'j !v.       :A. 4Mx''
                                                                                                                                                                                             sn)1*4'jjj5. '
                                                                                                                                                                                                          o'
                                                                                                                                                                                                           !
                                                                                                                                                                                                           ,rj  LX..    u j.!j.
                                                                                                                                                                                                                              !r                                                                                                              *
                                                                                                                                                                                                                                                                                                                                              .j
                                                                                                                                                                                                                                                                                                                                               j
                          .
                          .    'r.                                                                                                                   '1
                                                                                                                                                      r.
                                                                                                                  ''e.A*'                .g
                                                                                                                                             =:- .
                       .   .      .                        .                                                              .                                                                               .
                       ..'
                         .
                         ma.
                           ..         u.-
                                        . e)
                                          ,.....
                                               rz '
                                                  .z.r% -xVZ       ..'
                                                                     .                                     .'.M.
                                                                                                              .n        .vv'* .w. -       '.'                                          1
                                                                                                                                                                                       . ..                       ...+. . '
                             ...-&
                             'z% w.-
                                   '%..
                               .Cc'Le '
                                      .    l ..-- ......e7.(r.r.:*J.'.                                                            ta        -. . .. .                      .                                                                                                                                                               s     l
                                      ...:' -.
                                             A'*-,* z
                                                    :.                                                                                        qll..)at     ç.,  s
                                                                                                                                                                .<o,j :p
                                                                                                                                                                       t.
                                                                                                                                                                        F.t,
                                                                                                                                                                           -r. w.   r
                                                                                                                                                                                    j.:
                                                                                                                                                                                    - ir
                                                                                                                                                                                       .-.r
                                                                                                                                                                                          x,
                                                                                                                                                                                           ;
                                                                                                                                                                                           .
                                                                                                                                                                                           :w
                                                                                                                                                                                            L a     t-.      sg-...
                                                                                                                                                                                                      xr.b I'e           n
                                                                                                                                                                                                                         t.;y).s ..
                                                                                                                                                                                                                                  h
                                                                                                                                                                                                                                  l.,
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                    e
                                                                                                                                                                                                                                    f.
        '                                 JXVJ . -f  .. ..-'.'
                                                  .t+. .
                                                       . .x..... . 7. .. '
                                                                               .                            ,
                                                                                                            -:k.*
                                                                                                                sIx
                                                                                                                a
                                                                                                                .    '  r'  VI.:
                                                                                                                             A' 't  q!1
                                                                                                                                    i   %.'
                                                                                                                                          3'.  w
                                                                                                                                               .           .            .
                                                                                                                                                                                 e-                                       V.       *'
                                                                                                                                                                                                                                    # '
                                                                                                                                                                                                                                      .v7                                                                                                  .
                                                                                                                                                                                                                                                                                                                                           :.
                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                 h.
                                                                                                                                                                                                                                                                                                                                                .X
                                                                  . .                                                                           .                                                                                                      .                                                                                         1
                                                                                                                                                                                                                                                                                                                                                 .
                                                         .         .    . ,                                                                                                                                                                                    .                                                                                .4
                                                                                                                                                                                                                                                                                                                                                -


                                                                                   '                                                                                                                                      .        .                                        .       ''z        r' C. 4.                                    ''1
             .                                                      ...
                                                                        x . ..
                                                                                                                                                                                                                                              ...               :                                    kx
                                                                                                                                                                                                                                                                                                      .h                                         j
                                                                          ..4
                                                                            ...                                                                                                                                                                                                              *zyt 7z
                                                                                                                                                                                                                                                                                                   au..r                                   u .x
             .
                                           .                          ...
                                                                        ...
                                                                          c .                                                                                                                                                               rz.
                                                                                                                                                                                                                                            e                                            .r'                                                        !
                                                                      .

                   .
                         .                                                 .                                                                                                                                              J.        . u.
                                                                                                                                                                                                                                   .H            '         a..: ...N :b -'. .                                                              .
                                                                                                                                                                                                                                                                                                                                           .Q 'I
                                 ..                                                    .                                                                                                                                                                                        .    .   ..      .
                                                                                                                                                                                                                                                                                                 < axzac.r                     .            ...r
    .
                                               ' *
                                                     .               .                                                             .            -           .            .      .                                                                                  . ..              z                . ..            :    . .      .     .. 3
                                                                                                                                                                                                                                                                                                                                         .z
                                                              aoar&,a6uv:- rvm.
                                                              .                   .tv'.=..*.-z.r--e.rw...x-vuu.ru rw='.4'<'.t
                                                                                                                         !oxb.*=V.
                                                                                                                                u'--' '4
                                                                                                                                       'e=='r.-.r'.X'
                                                                                                                                                   %=r
                                                                                                                                                     l..
                                                                                                                                                       >œ..p.-- wvr-brvh-= - w--,
                                                                                                                                                                                            ez'+œ4zp'urXaV.:=.
                                                                                                                                                                                                            =5q='&'* inytvAmi..- '
                                                                                                                                                                                                                     '           W '== xvx.'.o-- -xm h=x-e'                 *.1- *                                        *+ 6>- --4113=*A' 1
    ,         ' ''                             .
    ''->7..!.zr'C.7--c:.r
    .r                  tC.
                          :m**..e.m*'m=
                                      :x*7
                                        .:..=.ù''
                                              -mz.=.sl-er>'y*
                                                YDM         .uyiJoaw'.p.tzGzakvrzv;
                                                            .                      1.<1subt'.d=j.      '.
                                                                                                  ltz.-.
                                                                                                  .     .n:=.$:=.a-
                                                                                                                  .T
                                                                                                                   vR
                                                                                                                   .ztzi.
                                                                                                                        -.      - e1.rU
                                                                                                                                      .ûxn.
                                                                                                                                          ''x.L.'
                                                                                                                                                .
                                                                                                                                                La.    rryzrz.tr
                                                                                                                                                               Y0oz''
                                                                                                                                                                    jr.
                                                                                                                                                                    . rz.
                                                                                                                                                                        vci-rzl>'a
                                                                                                                                                                                 .;kr:
                                                                                                                                                                                     mt'elO
                                                                                                                                                                                          cpt
                                                                                                                                                                                            W-                     -*r
                                                                                                                                                                                                                     .*o.  zm>t
                                                                                                                                                                                                                              .=
                                                                                                                                                                                                                               .G'z%eNUu7o*'
                                                                                                                                                                                                                                           &*;r
                                                                                                                                                                                                                                              .N'%.n''
                                                                                                                                                                                                                                                     RW  '.''*V
                                                                                                                                                                                                                                                      m:..    *tJ.:'*..''RS..
                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                            .7
                                                                                                                                                                                                                                                                             T.'
                                                                                                                                                                                                                                                                               .'
                                                                                                                                                                                                                                                                                w-
                                                                                                                                                                                                                                                                                 =œz
                                                                                                                                                                                                                                                                                   'uv
                                                                                                                                                                                                                                                                                     'r
                                                                                                                                                                                                                                                                                      :'
                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                        ''
                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                         x'?PFI
                                                                                                                                                                                                                                                                                         .    'r.
                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                              s *&
                                                                                                                                                                                                                                                                                                .-
                                                                                                                                                                                                                                                                                                 *c
                                                                                                                                                                                                                                                                                                 .:'
                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                  tY
                                                                                                                                                                                                                                                                                                   .NJ
                                                                                                                                                                                                                                                                                                     C.'
                                                                                                                                                                                                                                                                                                     m ;;rér
                                                                                                                                                                                                                                                                                                           '.;.
                                                                                                                                                                                                                                                                                                              Q--
                                                                                                                                                                                                                                                                                                                ='
                                                                                                                                                                                                                                                                                                                 :* *
                                                                                                                                                                                                                                                                                                                  y..
                                                                                                                                                                                                                                                                                                                    j


                                                                                                                                                                                                                                                                                                                                   (- t.

                                                                                                                                                                                                                                                                                                                            Z      M
                                                                                                                                                                                                                                                                                                                                   j
                                                        ê-
Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docketx 10/31/2019
                                                            $f/aI1-
                                                                  y Page 16 of 70
   Case 9:06-cv-81027-* M Docum ent27O Entered on FLSD Docket12/04/2007 Page 1 of8
                      .




                                            UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF FLORIDA'
                                              W EST PA LM BEA CH DIV ISIO N

                                     GV ENO.06-81027-ClV-MARRADOHNSOk
      NITV,LLC,

                              Plaintiff,-

               VS.

      DAVID HUGHES;RQBERT MARTIN;
      CO M PUTER VO ICE STRESS TESTING
      $ CONSULTING INC.,a Floridacorporation'
                                            p
      VIPRE SYSTEM S,LLC a Florida Iimited Iiability
      Company vlpRE-volcisTREssSALESa
                  .


      TRAININù,uuc aFloridaIimitedliability
      company andIkTERNATIONALn w
                  .
                  ,
      EN FO RC EM ENT TRAINING SO LUTIO NS ,
      LLC,a Florida Iim ited liability com panyz
                                               '

                              Defendants.
           '
                                                               /

                 DEFENDANT VIPRE SYSTEMSULLC'S RESPONSE IN O PPOSITION
                TO MOTION FOR PROTECTIVE ORDER AND TO QUASH SUBPOENA
                                FO R W ILLIAM THO M AS G O CDEN (DOCKET NO.2681
                                                           -




               Defendant,VIPRE Syst>ms,LLC;(N IPRF)through counsel,hereby responds
                          '
                      .

      inbppositionto Plaintiff,NITV,LLC (''NITV'') and third-party W illiam Golden's Motion for
      ProteçtiveOrderandto QuashSubpoena (DocketNo.268),and statesasfollows:
      1.       INTRO DUCTIO N

               As partof its discovery in both this action and the earlier-sled V IPRE Action
                                                                              e
                                                .


      pending in the Middle Districtof Florida,VIPRE seeks the.deposition of NITV agent,
       W illiam Golden. The deposition has been noticed in both case>, and because the
       actiops mirroreach other,the parties agreed to use discovery'interchangeably in the




       S:WIMI?OCaSMPREIIOZIIZIRN9eO.
                                   XC
Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 17 of 70

   Case9:06-cv-81027-KAM Document27O Entered onFLJSD Docket12/04/2007 P>ge 3 of8


                                          x           '
     Ryan Jand Mr. Flood were former defendants in this action'but recently settled with

      NITV NITV hastaken the position in the pasttiat'
                                                     M r.Flood along with Mr.Ryan and
     his com pany were som ehow involved ii a RICO conspiracy with VIPRE and the other'
     defendants to infringe Nl-rv's copyrights. Cedai
                                                    nly the individualwho investigaied Mr.
     Ryan for NITV - W illiam Golden - is relevant to the tssues of access and non-'
     infringem ent. VIPRE seeks to close the door qn any iheory NITV mightofferthqt
     VIPRE obtained NITV source code from M r.Ryan,and this deposition is relevantto that
      pursuit. This is an issue thatis directjy and indisputably tied to the tore issue i'
                                                                                         n this
     case - N lIv s'claim ofcopyrightinfringem ent.

              M t.G olden was apparently disingenuous w ith this Courtw hen he stated in his

     sworn declaration thathe has ''neverheprd of'VIPRE. VIPRE has obtained evidence of
     num qrou: acts M r.Golden has engaged in againstVIPRE,which Willprovide evidence

      in suppod of an unclean hands defense and num erous claim s foraffirm ative relief. For

      exam ple, on Septem ber 14,2007,M r.G olden went onto a popular Internet blog for a
                .



      websi
          te, w ww .antipolygraph.org, on w hich polygraph and voice stress products are
                                                                                         '
                                      .

      discussed. M r.G ol
                        den registered him self under the nam e Cape c anaveral Kid. M r.
                                                                        -           -




      Gol
        èenstpded anew threadwiththe message:                               '
                       Anyone know w hat the real deal is w ith V IPRE System s?
                       W e are hearing a lot of negative comm ents about their
                       skstem'and theirpeople and they may be outofbusiness
                       shodjy. Mydepartmentis considqringVIPE alonjwithtwo
                       com petitors. 'Does anyone have any realexpenence with
                       VIPRE System s?

      (ExcerptofWeb Blog,E.x.2). Mr.Golden then wenton to create atIepstseyen .(7)
      other user nam es and had a ''conversatïon''aboutV IPRE w ith his ow n new ly created

      identities. OfCourse,those reading the posts wou'ld believe the comments h@d come


                                                  3
      SMIMDOCeSM PRFGMII'JIRS4SGQ.
                                 XC
Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 18 of 70
                                                     a                                                    ..       . '


   case 9:o6-cv-81027-KAM Document270 Entered on FLSD Dpcket12/04/2007 Page 4 Of8



             from multiple usérs. ln MK Golden's responses to his own query aboutVIPRE,and

             acting às NITV's agent,he states thatthç VIPRE productis a '
                                 .                                      tknodk öf ofthe CVSA,
             thatQ PRE 'is underfederalinvestigation,and thatVIPRE is expected to go outof                                 ..
                                                                                                                                    '
                                                                 .



             business soon. (/d.). Mr.Golden then attacks the owners ofVIPRE calling them 'con'
                                                                                                               '
         .                                                                                                     .

             men. These comm unications suppod an unclean hands defensè in this case,            '                                      .
     .
                             .                                       .                                   J
             amrmative claims pending'in the M iddle Districtand a/rmative claims to be assertek
                                                                                         .                             '
                                                                                     .



             here.

                       M PRE subpoenqed the website administrator and .Iéarned that the posts

             attacking VIPRE,while posted under dilerent nam es, originated from the sam e IP

             address. V IPRE then subpoepaed AT&T for the custom er inform ation associated w ith
                                 '
                   .



             thatIP address and discovered thatitwas Mr.,Goldeh,Nl-rv's *investigator.r (AT&T
             Response to subpoena,Ex.3).Sowhile Mr.Golden hasrepresented to the Coud in his
                                                                                                                            '
                                                                                                     .

             Novem ber28,2007 sworn declaration that he uneverheard oc VIPRE,discovery has

             shown a digerentstory-,he,acting on Nl'
                                                   rv's behalf,tortiopsly inteleredwith vlpRE's
             customers,pgblici
                             zed false statementsané attempted to usethe Iawsuitaia œprovénn
                                                         G
                                                         a                       ,

             claim ofinfringem ent.
                                                                   as learned ihat Mr.Gol
                       ln addition to acts discussed above,V IPRE h'                    den waà
             retained by NITV to dispahagq VIPRE and its ow ners in num er:us other w ays. M r.
                                                                         '                   1                     .            .



             Golden has pretended to be third party compëti
                                                          tors an8 polièe departmeits in
         '
             distributing defamatory Ietters aboutVIPRE. M r.Golden felies on Jones v.Hershfeld,
                         '
                                      . .    ;
                                             a               '               :                           ..    .

             219.F;R.D.71 (S.D.N.Y.2003),forthe proposition thata swom stateMentregarding
             Iackofrelevantknowledgç can be cronsidered in the contextofa Motion forProteciive
             O rd#r,
                   'however,the Jones câse involved a sworn statem entfröm PresidenlClinton and
                                                 .




                                                                         4
             SC
              WMXCOSMFIREKGMI7I7VSMi6O.DOC
Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 19 of 70                                                                            ,
                                                                                                                                                                                                                    '.                '
                                                                                                                                 .                                                                                      ..       -'
                                                                                                                                                                                                                                              ,
   Case 9:06-ck-81O27-KA M Docum ent270                                                                        Entered'OnFLSD Docket)2/04/2007 Page5Of8
   N

                                                                                                      .                                                                                 )

           there was cedainly no evideiçe of.the'Presidènte'
                                                           nqaqinq in'the Wpe of coriductM r.
                   ..                                                                           l                                                              '       '' l.            .
                                                                                                                                                                                                    '       '                .
                                                                                                                                     .                                                              .

       '
           Golden has'on behalfofNITV. The acts ofMr.Golden forNITV clearl'y
                                                                           *'
                                                                           ''
                                                                              establish NlTv's
                                                                                    '                                                                                                                                        '
                                .                                   .                                                                             '
                                                       .'   .                   '                         '
                                        .                                                                      ..                ,                    .                                         .

           m isuse ofits'O pyrights and uhclean hands as wellés tortious i
                                                                         '
                                                                         nterference and unfair                                          ..




           com petition.'This is notas M r,Golden sugge'
                                                       sts a 'fishihg expedition,''since Vr.Golde'
                                                                                                 n

           hjs already been caught. V/PRE seeks téstimony on the acts Mr.Golden engaged in
           for NIlN . There i: no I
                                  igitimzte argumentthatMr.Golden hat
                                                                   @
                                                                      no kpowledge ofthe                                                                                           ''
                                                                                                                                                                                            .                   .



           dispute between VIPRE ahd NIW .
                            B.              'G olden'; claim ofUndue Burdeh
                                                                                        '                 ''                                                       .                                    .

                            M r.Gqlden did notappeqrùohcemeu with the undue burden placed on VIPRE ih
                                                                                                                                                                        ip'             .
                                                                            '
                                                                        .

           having to.investigate his aèts agiinstthe company and its'.owners.
                                                                            ' Moreoker,Fhilë
       .   NlTv's'attomeys also répresent Mr'. Goldenj'
                                                      .thëy refused to atcépt sefvice of a
                          '                               )
           subpo:na on his behalf claim ing he had not authorized them to do so, ànd even                               'i                    '
                                                                                                                         '
                                                                                                X.                                                                 .


           suggested théti
                        .
                         tmijhtbe difficulttoserve'Mr.'Golden. (Coiréspondence,Exr4). Of                                                                                                                            1
                                                   '
                                    .

           cdurse,once VIPRE located an: served Mr.Gotden,ùlW 's attorneys are suddenly
       '


                 zed to representhim again. Itappears they were pl
           authori                                               aying a Iikle game to avoid.
                                                           ofthe denosition with Mr.Golden's
           discovery. Nonetheless,V IPRE did clearthe dàte '                                                                 -
                                                                                                                                         '                                     .
                                                                                                                                                                                                                         -

                                               g

           attornevsbeforeservingthesubpoena.(çörresppndence,
                                                           ;
                                                             F-x.4). .
                                                                .
                                                                                                                             '
                                                                                                                                                                                                                                  '       '

                                VIPRE aliowould have beenwilling to'w ork w ith M r.G olden's attorneys to seta     .

                                                   *                                                                                                                                                                         .

               place forthe deposition,however,M r.Golden and his attom ey's refused to cooperate
           '
                                                                                                                                                          '
                                                                        ,
               aside frdm prokiding an available date to uàe'''if'VIPRE could serve Mr.Golde'n. Tht/s,
                                                                                ' *                                                                                                         '
                            .                                                                                                .                            .'                   .
                                                                                                      .

           the depôéitjon waé setin Little Rock,AR,wiich is wetlwithin 1;0Q Mile,
                                                                                s from Mr.                                                                                                                                   .




           iGolden's residence ii HotSprinqs,AR,a-
                                                 nd thus within the distance dictated by kule
                                                                                        ''*'K -
                                                                                            ,
                                                                                                                         '                                                         '.

                                                            .                   ,..                  j.
               45,Fq#.R.Civ.Proc, Mr.Gölden has made every'atemptto bbfusdate djscovery,even


                                                                                                                        5
               S:IAIMDOC.SIMPREhOI/M7I-
                                      AIFSQ6O.DOCI
Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 20 of 70




                                                                                                                                                                          b
                                                          IN -1-81E t.
                                                                     5Nt
                                                                      l'ITED STATES D(
                                                                                   .    .S'TRICT COIJRT
                                                        .FOR TH'  E :.t3(.PTH
                                                                           . ERN 'D ISTRIU 1-OFYLORIDA                               .




                                                                 Casi
                                                                    zh,t
                                                                       '$
                                                                        -
                                                                        ;.9'
                                                                           .1.
                                                                             Z=cv.
                                                                                 -s
                                                                                  8'
                                                                                   C/
                                                                                    -
                                                                                    f;8aI
                                                                                        .-I
                                                                                          5,
                                                                                           .!
                                                                                            :1dd1e'brr
                                                                                                     zq3k-
                                                                                                         s/!!r-
                                                                                                              z1!i:
                                                                                                                  l$
                                                                                                                   3rt                                .




        NTTV FED ERA 1.5E.RVICEtlyLLt-
                                     ''
                                      .
                                      t

                         Pktimljfr,


        D E-KT O R C.O R PC)9
                            1..
                              ,
                              1,T1ON :
                                     .:146ARTH U R
        H EP5.R IN.-(1.Ill,
                                   .       ...x1.
                         l-
                          lcl-
                             tmdants-


                                                                D ECL A R A '1'I()N (èF 5'
                                                                                         1!G1,
                                                                                             C'
                                                                                              illa5,
                                                                                               .   1OSf 1-
                                                                                                         (ISR h                                   .



                         )v1t'
                             rt-
                               l,
                                :?
                                 -N
                                  l1
                                   .ot-
                                      aqL1.j
                                           tr,'
                                              -
                                              1tl(=sh.jrrah
                                                          .-u dt'
                                                                !$:larv.r
                                                                    . ...qm
                                                                          .wu'
                                                                             .u
                                                                              hr'
                                                                                .
                                                                                Jklu
                                                                                   rx2z
                                                                                      3 t,
                                                                                      '  1.u
                                                                                           %(-% '
                                                                                                $ l.
                                                                                                   '
                                                                                                   ;zh
                                                                                                     -'
                         '
                         t
                         .I
                          '
                          1l'.
                             -
                             :
                             5tj4.
                                 CCt,
                                    7rat
                                      a batl(
                                            '
                                            zIt-'
                                                œ.4u+l.z-Qq!l'
                                                             kRa'.'.
                                                                ,ç -rr
                                                                     -w
                                                                     .-.v.,
                                                                        ..-vt
                                                                          '
                                                                          . .kn
                                                                              -ov,
                                                                                 -
                                                                                 s-
                                                                                 ak
                                                                                  N,'
                                                                                    .L-'
                                                                                       La1r
                                                                                          >
                                                                                          .%*I
                                                                                          .

                         1'
                          4
                          .
                          1.
                           171FID1am'
                                    u-:'
                                       n17.
                                          t-Ic
                                             ..h
                                               s,'
                                                 ,
                                                 m.,
                                                   erodt
                                                       -
                                                       '
                                                       Er
                                                        '
                                                        rcll
                                                           nr, of'
                                                            .    rl
                                                                  ter? r-
                                                                        i
                                                                        ni
                                                                         -h'
                                                                           ;la
                                                                             ,q
                                                                              on
                                                                               er.,orer
                                                                                      .nf
                                                                                        '
                                                                                        7(1
                                                                                          :)v
                                                                                            s.ee
                                                                                               .It1-P7
                                                                                                     a.
                                                                                                      (!
                                                                                                       .1
                                                                                                        n
                                                                                                        '1)
                                                                                                          -t-j-s
                     '

                                                '                              '
                         (x
                          ,l
                           h
                           I!.;
                              vu
                               a-..
                                  s'
                                  .J2
                                    h
                                    ;1k
                                      .
                                        j$
                                         717l.
                                            .
                                             s
                                             a
                                             jn
                                              .tjc
                                                 ..j.
                                                    (j-
                                                      e:.
                                                        .j
                                                        v-.
                                                          r!
                                                           -t.jj@j
                                                                 ,1
                                                                  i
                                                                  .
                                                                  '
                                                                  i
                                                                  .k.
                                                                    !$.
                                                                      Y!
                                                                       A.
                                                                        a
                                                                        ,
                                                                        1i
                                                                         .
                                                                         '.i
                                                                           .sj
                                                                             :
                                                                             u
                                                                             ..j
                                                                               *j'jf
                                                                               .
                                                                                   n
                                                                                   -.
                                                                                    .r!
                                                                                      '
                                                                                      ...
                                                                                        tz
                                                                                         â-                                      .


    '

                         !i!-
                            a%'
                              0
                              -.UE
                                 cq'
                                 ' rl1I
                                      C11
                                      , .3.1kur
                                              ci tê
                                                  k
                                                  7at-l
                                                      ti'
                                                        )15 lr
                                                             I'y
                                                             .  su-
                                                               à'
                                                                r
                                                                . 1L'
                                                                    .
                                                                    ,
                                                                    '
                                                                    i..
                                                                      -
                                                                      .
                                                                      '
                                                                      !-
                                                                       1 rltct
                                                                           . .
                                                                             ik)t
                                                                                n Jtllnt'.3
                                                                                ,         .7,,1t
                                                                                               '
                                                                                               )14
                                                                                                 f
                                                                                                 !. ,
                                                                                                    L5rt
                                                                                                    i  kt)st!
                                                                                                            :
                                                                                                            7Ih'
                                                                                                               .
                                                                                                               ?
                                                                                                               ,1
                                                                                                               .-.
                                                                                                                 1
                                                                                                                 .,
                                                                                                                  :a1k-
                                                                                                                      *%ad                                                    .




        3.1
        '
          7.
           t
           ;'
            47
             5,
              5Q.d '.Q-
                 '
                      ,k
                       :'
                        uor,o
                            :
                            1A'
                              y
                              v1:b.
                                  !
                                  s-
                                   ;1
                                    'i
                                     ; (-
                                        ,.
                                         k.
                                          5.
                                           %''
                                             ..
                                              '
                                              ...tt:
                                                   .
                                                   wk.!,
                                                       l)r..:
                                                        -  r.is .
                                                                1:r...
                                                              ...   .t.r-.L1..
                                                                    -        r'
                                                                              a-.-
                                                                           - .-  1rrt
                                                                                 .  ari
                                                                                      ni.
                                                                                        ,cl.
                                                                                           )n
                                                                                            ''
                                                                                             tp.u.'
                                                                                              -   ti
                                                                                                   ar .
                                                                                                      1.
                                                                                                       :1r
                                                                                                         .t
                                                                                                   - ,.. .)1n
                                                                                                            . r
                                                                                                              h-c Sl:
                                                                                                                    -l!e 0.
                                                                                                                          fi-':
                                                                                                                              -or1.
                                                                                                                                  1x'
                                                                                                                                    )
            i';.!
        q.L-q   a 'f'
                    !      .u'v,.
                    I.u.%sv.    jLjh.
                                    c. r-
                                        a..,
                                           .!1-,-,.lai7
                                                  rl   k'n'
                                                      ..
                                                       L
                                                         '             .
                                                                            .r
                                                           dr.:!t)1: dzltpcst n ':
                                                                              ..I)g 11-
                                                                                 .    l-
                                                                                       ..
                                                                                        .$
                                                                                         ;
                                                                                         -1n:k
                                                                                         .   lt
                                                                                              '-k
                                                                                                5.,or  't-
                                                                                                    .d l   -.
                                                                                                         ;l.-%Is
                                                                                                               -.-.-'N p
                                                                                                                       .v
                                                                                                                        ''
                                                                                                                         ot.
                                                                                                                           '
                                                                                                                           lt,
                                                                                                                             lt:t.
   '                             ' '   -
                                           li
                                            7
                                            '
                                            1-1-
                                               :.
                                                b-
                                                 ..
                                                  1re .
                                                      'rç
                         1grn J5- v - ,...,     .   .               .      te4lnu)r 1
                                                                                    -c.
                                                                                      kj1
                                                                                        -v1u?'
                                                                                             :
                                                                                             u-
                                                                                              1Is $
                                                                                                  ,v-'
                                                                                                     :,
                                                                                                      t!
                                                                                                       q'
                                                                                                        I7
                                                                                                         :v.i
                                                                                                           $
                                                                                                           '',
                                                                                                             't: %
                                                                                                             s   w-
                                                                                                                  't-
                                                                                                                   .ni
                                                                                                                     x;
                                                                                                                      .t
                                                                                                                      .
                                                                                                                      ,
                                                                                                                      . ))-i'lf-lTid-
                                                                                                                            ..      t(AA'1
                                                                                                                                    '
                                                                                                                                    z
                                                                                                                                    :    '
                                                                                                                                         :t.
                                                                                                                                         . -
                                                                                                                                           ,-
                                                                                                                                           z ,.
                                                                                                                                              '
                                                                                                                                              $rt 1-
                                                                                                                                                   :
                                                                                                                                                   1&'
                                                                                                                                                     -i
                                                                                                                                                      .-
                                                                                                                                                       '3-z-
                                                                                                                                                       z: .'
                                                                                                                                                           ..
                                                                                                                                                            '
                                                                                                                                                            ;c I-
                                                                                                                                                                1f-
                                                                                                                                                                  ,'
                                                                                                                                                                  .%  .



            ''
         M1N
        t'  :'
           ,,tn
             '
              'U.
                'tr5t 0$l'n'
                           ;
                           J
                           .e
                            .
                            '-
                             J..
                               1 t1
                                  'rsk
                                     tt
                                      i.
                                       t'
                                        l
                                        wnl
                                          tr'
                                            3. t*/fV
                                                   .I
                                                    k'l:;'
                                                    .
                                                    ,    z-!a I
                                                              rl.$n-
                                                                -  2f
                                                                    zt
                                                                     ktrsa ()r' e1:
                                                                                  .7
                                                                                   .g
                                                                                    3
                                                                                    .lL
                                                                                      3-
                                                                                       s4
                                                                                        '%'/.
                                                                                       ..   5 (.)IhP-1
                                                                                                     N'
                                                                                                      !.:
                                                                                                      . j1rs!Q
                                                                                                             itK' 1
                                                                                                                  :,
                                                                                                                   1
                                                                                                                   /1a
                                                                                                                     'z1
                                                                                                                       3
                                                                                                                       - u
                                                                                                                       ..'
                                                                                                                         t:
                                                                                                                          nt2eu
                                                                                                                          -   .s
                                                                                                                               -*
                                                                                                                                .,
                                                                                                                                 'utl    ..
                                                                                                                                         .                    .



        CJt1Q!$'
          2'
           I   la')1!r$
               ft     ,#
                       .2I
                       : L3:'11'
                             . .
                               tF.'      .
                                         ;
                                         ,.
                                  i l1:lt;
                                       ..  k
                                           .I
                                            *
                                            .
                                            1t4)
                                               r<
                                                v'u.d tI
                                                       .)
                                                        z.u ,
                                                            s-
                                                             .j
                                                              g.j.
                                                                 y
                                                                 -j)rp,a(z
                                                                         .rialc.
                                                                               JnC
                                                                               I .ttr!)11
                                                                                        3l
                                                                                         f
                                                                                         g5Pt.
                                                                                             *
                                                                                             1,1rht
                                                                                               ..
                                                                                            . ..   -k
                                                                                                  .1i*j*i
                                                                                                    ..  *'ltJI
                                                                                                        li
                                                                                                         '   't5 C*
                                                                                                                  .î?
                                                                                                                    'dw
                                                                                                                      '
                                                                                                                      5*.
                                                                                                                        f1
                                                                                                                         & 7.  jI
                                                                                                                            ,rO(.lL=(z
                                                                                                                                     j:l'
                                                                                                                                        f
                                                                                                                                        *1
                                                                                                                                        .'f
                                                                                                                                          .'
                                                                                                                                           è
                                                                                                                                           l
                                                                                                                                           .'
                                                                                                                                            I
                                                                                                                                            *
                                                                                                                                            .
        '
        tL1LJhL
              t
              .l--
                 L
                 .1-
                   1>
                    1.:
                      r
                      a
                      't'
                        )t
                         -r
                          -lzj
                             -!
                              ,
                              'las
                                 r&..
                                    -
                                    $
                                    'u:
                                      -t,                       -   .




                         1dcc5aru.t'
                                   -rad.
                                       :
                                       2'
                                        t'
                                         --'
                                           c'
                                          -, wn
                                              ;a.1t-?t
                                                     .
                                                     -
                                                     J1'n
                                                        .'.
                                                          -.
                                                           'r1ui
                                                            ''
                                                            ,  r-
                                                                '
                                                                ,'ur-kr
                                                                      -
                                                                      lf
                                                                       ce
                                                                        ot)
                                                                          .'
                                                                           l
                                                                           rvilc
                                                                               '
                                                                               :,
                                                                                .zf.
                                                                                   ,,
                                                                                    -r.
                                                                                      !f01.
                                                                                          !.c l-
                                                                                               1n'
                                                                                                 $tu
                                                                                                   -k4
                                                                                                     1to
                                                                                                       '
                                                                                                       ht,
                                                                                                         :
                                                                                                         t
                                                                                                         .
                                                                                                         -l'
                                                                                                           v.
                                                                                                            st4
                                                                                                              .t
                                                                                                               *,
                                                                                                             - .;k
                                                                                                                 .n'
                                                                                                                   1utr1
                                                                                                                       -k::!th
                                                                                                                             --ett.thkp       -




                                                                                                                                                                                  O
        Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 21 of 70



'



                      -.1.. l1..p
l .'-,::1'--',/-.-'' z'         '--I.
                                    .
                                    :'bpb1
                                         .--l
                                            1  .1
                                             --/
                                            '.. 1,''
                                                   1:
                                                  -,
                                                     z-1
                                                       '.*-*,
                                                       . . .f
                                                         '
                                                            a
                                                            -1
                                                            i-
                                                             t    E1
                                                             .-- j!,15j
                                                                      I,
                                                                       g11




                                                                                              (q
                                                                                               z)
         Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 22 of 70




    +.
M
    X
:




                                                                           flt
                                                                             -,slk
                                                                                 're
                                                                                   sl                                     Of V3S/
                                                                                                                                )e<



                                                     h/l'
                                                        ll
                                                         t,l
                                                           telMosquera                                        CeII:1.d l9
                                                                                                                        .?''()-
                                                                                                                              11
                                                                                                                               ).1.31.9'
                                            InqargllonnlSnfca -Adha
                                                                  'nccd Cï161A 11r.
                                                                                  zprillllcr            -   h
                                                                                                            .
                                                                                                            :-n,
                                                                                                               a11:rllI
                                                                                                                      -s
                                                                                                                       1lI
                                                                                                                         .
                                                                                                                         E!.
                                                                                                                           c1E1f
                                                                                                                               2'(::,
                                                                                                                                    1.(
                                                                                                                                      ;:
                                                                                                                                       'r;:
                                                                                                                                          )

                                                                11,
                                                                  104Ftlrlt-
                                                                           l
                                                                           noCiîc'
                                                                                 crII/
                                                                                     VC.
                                                                                       EIIP':l
                                                                                             m 37!t!:
                                                                                                    11-FLj3.
                                                                                                           '
                                                                                                           11z
                                                                                                             1
                                                                                 k$f(
                                                                                    'PM?'(
                                                                                         .
                                                                                         ?VL;81.C.
                                                                                                 0(T1
Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 23 of 70




                                                                     .<
                                                                            cV'
                                                                                 .
                                                                     t.-.
                                                                        4M  u ..
                                                                               xrp
                                                                         i.WrWZ
                                                                  .
                                                                       wJ
                                                                        a.      f;                     .
                                                                  .-
                                                                      e.'V 2. ' ' '               .
                                                             ?$>k.          ..               .u
                                                             '.                          '        ?'
                                                                  c  ? . . 4.
                                                                       .             .



                                                                                 '
                                                                  .                                    V'
                                            w
                                            .w<      .
                                                         .
                                                          j                  .
                                                                                                  'œ$
                                                                                                    R
                                            '
                                            A
                                            Fu g.. ;
                                                   ,''
                                                   r.
                                                      .'
                                                       .;. N.                        .
                                                                                                  /-
                                                                                                  .
                                                                       vc    .,
                                                J'
                                                ': '! '
                                                ..     '-                            ' z.' '.
                                                                                        x$
                                                      -:.
                                                             . -.
                                                                1
                                                                t%
                                                                 b
                                                                 .
                                                                 ,
                                                                 *
                                                                 j
                                                                 **
                                                                  c. .
                                                                  .  d.
                                                                      4'
                                                                       .    .



                                          FEDERAL SEXSQCES


             January 1,2016


             DearCustom er,


             PleasebeadvisedthattheNationallnstituteforTruthVerilkationFederalService(NFSIis
             theSoleSourcefortheComputerVoiceStzessAnalyzer11(CVSAO1I)anditstraining
             PI'OgTD S.
             NFS istheexclusive manufacturer/distdbutorofboththç cvsAe/cv sA*u andhasno u s
             distributors.TheCVSA IIincorporaiestwoUSPatents:USPatentNllmber7,321,855
             ''MethodforQuantl
                             jkingpscholqgicals'frc-
                                                   u fevelsUsingVoice'Jrlc?'nTamplesv''andUS
             PatentNllmber7,571,101''Quanhh ingpsychologicals'
                                                             frcâ'
                                                                 .
                                                                 çfevels Using VoicePatterns.''
             N FS istheonlyVoiceSkessM al
                 .                        ysis(VSA)manlzfacmrerholdingpatentsforitsVSA
             teclmologies.The FACTO Scoring System isonly offeredbyN FS,and can precisely quantify          .

             stressin thehumanvoiceand evaluateCVSX examination chaztsasDeceptiveorNon-
             Deceptive with an accurac le     eaterthan 98% .Additionally,the CVSA isan approved
             GSA item foral1U S FederalAgencies,hasbeen approvedby theUS FederalCourtSystem ,
             and isused by approximately 2,000U S andIntem ationalLaw Enforcem entAgenciesaswell
             aselementsoftheUSM ilitaly andotherUSFedelalAgencies,
             Form oreinform ationpleasevisitourcom pany websiteatw ww.cvsal.com .

             Sincerely,


         .                           .      '




             Jam esA .Kane
             Executive Director




 1140ùFortunecirclb.westPalm Beach,Florida33414.(561)792-6280.Fax(
    .                          .                                 :
                                                                  561)798-1594*EmailNITXFS@CVSAI.C'Om
     Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 24 of 70
                                                                                               &zV)
                                                                                                  'LD-
                                                                                                   (f
                                            r                                                           A


                                                                                                                               !
                                                     .




                                 .
                                     '                                         L
                                                                               .

                                                                                   '       .
                           .                                                           .
                                                                                so ogty
                                                                        PQRPO
         ui-a lll                                        qoR51V u s ysc
rtbûr Befï'''=                               jrwthg'l'v -

Subjeu:

     Fzom:DanielDesotlza'QdesolzàattildesoktzalaNk.copk .
          CZVZX (I RIQSSZgC------
     Date:6/1/192:35u
      C=:'t
          lame sD'Lo
     .-......-..-.-    ly(GMT-
                      PM   -Advi0s5:
                                  or0La
                                     0)w PLLC (TDLOUGH-YQ
                                                        -advisorlawwcomll'

          Su
          rlfb
             lj
              lect:
               ,ok/NI
                   tlFTV   -FO
                      lqftoa dvk. SETTLEO
                               isorlaNv.com> NTPURPOSESONLY
 .
         '




             Mr.VanderhoftlsentpuzsuaattoFed.k.civ ?.40Sandisforsett
                                                                   lementpurposesonly.

                                                                                                                js smattel,lmi
                     se-m ailY                                                                 s xhezTegazdk'ag      s y* 1u yoxu
                 ,1Y1
                      '
                                                                                     ntàd x oll              q xefeTa
                                                                    . gthatw esot10          u ew ttcaze'
                                                                                                        ft't
                                                                                                           W      sttgaiosj
                                                    rioze-m a;saskm my hopethatyoq TCxutcgthefoxeasicin'ge
                                          eotyO1'lIP            tandi1(S            (u ced c
                                                                                           l                u enicg c0pceysjsg
                   Tyeoognizeand<eSp ailueeds10besen                  Jooum entsp<o      osstaken js > . bothyou an(        !
                         vttm atelytbise-m           om zevuw oft   , c!N .ve,w :yosii complainiagainst
                                                                   he                                                 oyaîdi'ng3Il
                    't
                     mfoTegalC'OII'aSCp.w ough theqzamaged haz kvtecloap çau a                      oisttia oéyqorida xts .lqeas
                     oe       toxusTeacjmdyegazdin;m alpyopeliy,ttisoul com'tfoTtue southel'n agagein Such acti              k azlïj
                     condqs                 s inteklec               otstrkt             wîtu)atm to e           wuu you bac
                                pOfthePS k.
                           eTshi'                 atheUnited states djo:conspkving             toaxgkw s ew int ooupan'yjoys
                      om                   atî
                                             o s                 t
                                                                 utu s an             ug ut  oy      s4you an(jyow
                      v andezsoM n C01TOï tas stos ousact
                                   x.llefl'
                                          iW            aklto conNi:
                                                                   x eY  ou m tskeaxe
                                                                              a   ittobefk  le(yygaia
                       ab:ltin%                tu se-m                (ào xala+su
                                     tsendin:                uaspushe
                       Tlotelacln0 tkueisthat0G otiept            , osition.
                          tb,ebotlom                 th ovv clientSP
                        -             éWC2VY6W                                                                           M rQ
                          lkm e 110AN *Il                                                     iK XWKW ' /   '

                                                                                     tu'
                                                                                       s mate
                                                                                            :
                                                                       dmozemone,oc d otag:,,jtg. ;jg
                               Thalsaid,1am nOtlookitgfOTm'
                                                          X c
                                                            lie
                                                              c lloS'
                                                                    Pen
                                                                 ocbeo'vez,xvuhamoneto ju gm.   uoektoz'sb
                                         wsuitwithvi'Herri'ag'Wi2 SO              ngdismissa!ofMz.Herrmg=
                                                                             waiti'                /
                               that'
                                   t
                                   hela
                                andAperm
                                            ttcjxmclionentere(
                                        anùs.                j
                                                             .vda
                                                                zea        : v:2choictsonhcw op
                                                                i uo cve,%z a
                                                                                              wce
                                                                                                e
                                                                                           ,, , ,
                                                                                                 ây
                               beforei
                                     webprxeot           tucat(ma
                                             cueiesdei-nma       mmez,Oiven             j
                                                               youzrilttodo!c)andlweVIC''
                                                                                           . jguy
                                                                                          x:   ' pguy);n(jgj,
                                                                                              .,    #.
                                                                                                   .,      '. - .
                                                                                                                      '
                                                                                                                      ,

                                 '   rrizng.T:esecondoptiontwhjch1sincerelyhopeyou/vèBedolllthbhte
                                                                                               ,
                                                                                                 shtj1
                                                                                                     '!tïâtW!,
                                                                                                             '
                                He
                                isyou gn
                                     '                      wi
                                                             llexchangeputlglreleaseswithy0u=2Vmteraon(
                                                                                                      </
                                agzeem enlwhereinN l'fv       '
                                                                  ,s'
                                                                    t ou)inexchaugefoz:'(a)theiausferofanyowne'zs''
                                #o
                                hauve
                                    ornjuth
                                     i'   de
                                           oPS
                                             en
                                              Ets
                                                eo
                                                 nf
                                                  tt
                                                   ew
                                                    Te
                                                     adzea/i
                                                           gal
                                                           ldml
                                                             e  ybl
                                                              lec alproperty/soilrce'
                                                                                    codesetc.to             =Jplg
                                p
                                llezAma
                                  rn     nle
                                     nlrls entdin
                                            fl  aj
                                                 mu
                                                  u ct
                                                   aqei
                                                      so
                                                       nrt
                                                       p hvaitsipornohi'î
                                                         o              ab
                                                                         ihts
                                                                         t  ey
                                                                             p>
                                                                              vu
                                                                               ento
                                                                                  Om
                                                                                   faf
                                                                                     l
                                                                                     zrt
                                                                                     dohle
                                                                                         aras
                                                                                          dons
                                                                                             )t
                                                                                              s
                                                                                              .t
                                                                                               WmgMra.lH
                                                                                                 ewo   de
                                                                                                        ne
                                                                                                         :ùdg
                                                                                                            l<$
                                                                                                             og
Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 25 of 70
                                                                                                                                          -
                                                                                                                                              sk-y-
                                                                                                                                              -
                                                                                                                                                  ,-
                                                                                                                                                   (.j.
                                                                                                                                                      j.)-..
              tlS'DeparlnlentofCommcrcc                                                                                                                 N'
                                                                                                                                                         Ia)'2f)08
                                                                                                                                                             - l6-
              BlS ExportEnforccmenl '

              violation ofthe EAR.In 2'     (X).
                                               1.
                                                ,Lo'
                                                   gicacklc' a-spredccesso' rcol-npa.rp',CMIG Tttccu'  l
                                                                                                       nnl4Rtlltiöntl
                                                                                                                    'olns-   .

              expodcd teleconlmunica    .tionscqtlipnlz
                                                      '174to C.tlba via.Pa.nama withoutthe rilquirudcxportIiccnse.
              Logicac.N. 1G a.1soagft
                                    ltltlto pal'a $99.()()0 adn)inistl-
                                                                      ative pena.ltN'to sett'
                                                                                            lc chargc
                                                                                                    .s111connccsion
              witlntlniscxport.Thisrelccomrnunica.tionscquipmentwascontrolled focnationa.1securitl':anti-
              terrorism-amd tmcrvptiol  :rcasons.  '                          '
                                   '                                        '       n                                  .,
                                                                                                                        .v                               '
                               .                    '       *
              Eneryv'Ff    pa7tl/p///7Iran,Iruq,Ltbl'u,tsp/.
                        yzfr
                           .
                                        .
                                                              /(uba - On N'     fav -
                                                                                '    9-
                                                                                      a.2(;(36.Dri   zsserInc.and ltS
              subsidianeswcreordcrcd to pa     .-
                                                $'$l.lm 1
                                                -
                                                        *tl
                                                          -i.on in a
                                                                   .drn.1nistrrltivklt-
                                                                                      lrlt
                                                                                         csO rEA R A'l    -èlatl
                                                                                                               'tlns. '           .
                                             .
              BetweenJunc 2()()()and Apnl2()04.Dmsscrand 1ts subsidian'esmade 16L)exponsot-cnerg)
              relatcd cquipl-ncntfroi'n thc I.
                                             J.S.to lra
                                                      .n-lcaq-Libè-a..and Ctlba v,.    itl
                                                                                         ,ltntltthe I-
                                                                                                     klu
                                                                                                       -luirtzd liccnscs.
              Drcsscrh'oltuntan'1'
                                 k'st
                                   .llt--disclosr
                                                w-dihcscvio1
                                                           .a.l*io'
                                                                  nsandcoopkl'
                                                                             ra
                                                                              .tedftlIl'
                                                                                '      h'u'iththklil
                                                                                                   -
                                                                                                   1à.csligtltion.
                                                    . -                 ,


              F(
               1l../IJê*ft()V'b1t/(!b)'1.l.C'J37tVJ.F1# L.f
                                                          4.    .
                                                           7/1(Il.0lIStll7 (y
                                                                tï          .RL.
                                                                               ICTSCLIiyytl   .eGzytjU/.
                                                                                          /7/7&?       P/11(y/7:..(;us
                                                                                                                     atjy.
                                                                                                                         yr
                                                                                                                          ;j
                                                                                                                           yyj)q;(
                                                                                                                                 .(.
              -
              'ï1
               , f)6 V/estcm Gect-'LLC..wasorderedto pax.'
                       .                                          p,
                                                                   .
                                                                   n administrativeocnal'rv111tl:e amoklntt7f
              $t)25.()()()a.'
                            ld B.'kstern Gcopln'sicalCom pa.nR'of   .zkmcricawasalso ordered to pa'  sadll)!1,Istra:1'$e
              pcnaltit)stotal.ing 1.
                                   ,.'I,965-604)forfm'1
                                                      .1ng to atnideb: I1ccpsing conditions'.bitueen .
                                                                                                    ..4tlgtls.t1klt;)!
                                                        .       .                                        .       x .                  .           . .
                    luao'200 l- Durin.q thlstim.
              and Jal                            f
                                                 apcnod.l'
                                                         loth com pa.lalk'
                                                                         wsiallcd to ab
                                                                                      .Idtlbx
                                                                                            .'condltlon:
                                                                                                       splaced
              on exl0rtlictlllses issued forundenyatcrgi
                                                       loohq.'sica!
                                                         t ..    . mapping equipmentcxpolqed tofhe('hina.
              Thiscquipnpentwnxcontrollt:dfbrn'
                                              à
                                              ..
                                               ('
                                                iona
                                                   .1sccuritl'rcasons.
              Q-rime (..fpptnnt:ltens
                                  '      -a        -
                   .

                           .          ffphotall-l./Wf             %-Nry,..
                                                     JfJ.0nSepttmnt      :
                                                                         )()4
                                                                         .
                                                                         u  .
                                                                            )6.tjae spriu.
                                                                                         q
                                                                                         ,
                                                                                         ,ur.xja.(;rx..,
                                                                                         .      .
                                                                                                       1
                                                                                                       ac'
                                                                                                         .ojupa.11.
                                                                                                                  .
                                                                                                                  $
                                                                                                                  ..
              '.
              '
               hc.
                 sscntencec&
                           'toach-lninalfineot-w-
                                               <-i().()()()tbrklli
                                                                 2Aq'ingl
                                                                        .A'andMillt-
                                                                                   u1
                                                                                    al
                                                                                     vexportinq
                                                                                              - cn'l'
                                                                                                    necontrol
                                                                                                         .                        .

              1telnsto2 S.01
                           .:tl).Africa
                                    ..
                                       .'
                                        B'
                                         î.thotltthe reqt!1reduxro
                                                                '-
                                                                    r'
                                                                     t1
                                                                      -1cense froln B1w
                                                                       . .
                                                                                       q. SplingerM aGrath a..1so paid
                                                                                                   .4  .
              an adm lnlslratlvcflnt2of'$45   -l-:9(.
                                                    24$Lo BIS and rccclvcd a (hrtzuq-ca.rsuspendcd ut  alotx-cxport
                                                                                                      mt
              pnA.1Iugus.

              t
              .
              lYortltf.-ftl-t.
                             llina(h.llllpullb
                                            -   'fh-tlxif/t
                                                          fn/L'onvictt!J'.
                                                                         Jilr1IIeg(lIExp.tpr/o.f(-ri%?cQ- ontrol. F5n:
                                                                                                                     ?#l/tT'
                                                                                                                           .
                                                                                                                           /.
                                                                                                                            :-
              On s' Iarch 22.2()()6-.    1017,1Canington.thc formcrPrcsidentof SirchieFingep rintLaboratories
              and aformcrNol4ll('arollnastatc Senator.u'             r's:sentenccd to 12 months-probationand agreed to
              pal'an $lUlJ-()(R'crilninallxnaltp'. On Dectnm bc:          rl5-26X)5-Carringtonentcrad aguiltè'plca.        fbr
              hispar' tin illcgall).cxponinga.pproximately $l.2 milliondollarsin crimtncontrolcquipnpelltto
              Chinathrotlgh intermcdiariesin 1ta          v.!
                                                            ).and Hong Kong. ln Septcmber2005.Car       *   rington st
                                                                                                                     lttlcd
              a
              .dministrativecha    .rgcsb:   ''
                                                 agrc c i
                                                        ng  lo at5A
                                                                  rcls
                                                                     :
                                                                      'ca
                                                                        .r denia
                                                                               . lof expol'tprizilcge s-  S rdlie t
                                                                                                                  nlst
                                                                                                                     :lsc.
                                                                                                                          rtlcd
              adlninistra .tiveclla.rgesan  . d agrced to pay $400.000 and aeceptcd a 1       5ye N'earsuspendtpd dkllt!al.

              Polj'
                  graplg,
                        '
                        J.
                         fathinex&p(Ln
                                     hinu - In Februarj'2005.SLoelting Connpanq'.of'
                                                                                   kl.
                                                                                     z
                                                                                     'ootlDalc.I11lnois.
              anclits!?rcsidcntzLav ern N1ilIer:u'ere scntcnced forcrim inalexporlviola
                                                                                      .(ionsin conncction uil'h
              thc iilcgalcxportofpolygmph machines'     ro China uithoutrequlred exportlictm ses.'These items
              arklrcstlictcdto China forhuman rights 'rcasons. Stoeltingn' assenlcllccdto t'
                                                                                           u'om-id halfl'cars-
              com cratc probation and a$.-2D.D()I
                                                )crinlinalfintl-
                                                               ''u'
                                                                  ll-
                                                                    lle Nlillklru'
                                                                                 assentenced to two m'
                                                                                                     ltlahalf
              :.c
                .ars'probation.incltldina sixm onthsofclcctronicallA'monitorcd hom cconflncment.5()0 l    notlrs
              community stln icc.tmd acriminalfine cquivalcnttothe costsofhisprobation and moniton-ng-
              estinlatibd to bc$I8-()()t). ln Junc2004.Stoelting rmd. slillereach agreed to pal' ,'.t)t)0111
              ndfninistrati:e ptnla.Iticsto BIS and Stoclting agredd to at-ivcl'i
                                                                                zarstlspendeddt znial'
                                                                                                     ofexport
              priv-llegcsas partofagrcelnentst'   o settlechargesrelated to these unlicumscd Lransaclions.
                                                                                                                   '

              Q>rin?t a
                    rCo ntrolltemstoxçfJfz//;Afriea/7/74.
                                                        /sierico.
                                                                -onApril7,20()6.theNatîonalInstl
                                                                                               *tutcfx'
                                                                                                      or
      .
          '
              TnltllVcrifcation (NI7Ar)M rced to pal'a$77C()()()adm inistrative penaltv
                                                .                                     . t
                                                                                        o settlechargesthatit
      .
              vlolated th:.EA R iucchancction with unakkthon'zed exports ofvoic4 ssrcssanalq'
                                                                    -                   -   zcrequipmentand
                                                                                                         -   -          -    .-
          .
              techllolooA'controll
                                 cd forcrimccontroirca  .x
                                                         -onsto M exico a1
                                                                         .3d South Africa.BctAheenM arch
               2043a
                   .ndJanuary2006-thcNITV causcdtlttlcxpor'tofcomputcrseontainingvoiccstrcss ''
Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 26 of 70



           (JS Dipal-llnentof-Commcrce                                                                                          :
                                                                                                                                11a-
                                                                                                                                   i-2()t)8
                                                                                                                                        1V '
           BlS ExporlEnfnrccint
                              cnl
   '
           mAa
             .Ivzm'softwarcandtecbnologsspeeit-ica
                                                 vl13'deiig'
                                                           ncxifortlrtnusi
                                                                         lofthe'
                                                                               $oieestrcssanal?2er
           equipnlent
                    '-

            1J'nlilïixirutb'eFiz/ea/brChemicals Erp/'
           .z                                            pr/to zkrfzd/- On N'  lart:h 2.
                                                                                 .     2-2.(.
                                                                                            '
                                                                                            106.Amcribrol-n-lnc.of
           For' t.Lcc.Nmv Jeneh'wa.    sf-ncwd-$t!2-5()()bô'BIS for l1violationsofthc EA R ibr6.     3
                                                                                                     ..
                                                                                                      ilureto obtrgn
           lmu 'Jstlbmitrequiredtmd-tlsccertiiicates113ct    .p
                                                              lptpcction u'irh 1Ishi 'pme:nlsofa chloropicn-n basetl
           pesticidu and soilf- l.
                                 fngicidc-m..1item cIassffc'd tlndcrECCN     ' 1C.335.to Israc!. EA R Section 745.2
           rcquiresthatan cnd-tlscecrtifictucfrom thegosk         zl-nrnkmtofthcrccipiuntoftheapplica.Llt)itcm's
           bc subn-
                  littcd to BIS foccxpol
                                       4sofCllemicalàveaponsConvcntièn (C.W'C)Scheduj
                                                                                    'c 3 chcm icals
           to countliesnotpal'
                             o.'to theC,%b'C.

           Fal
             -/prt!toFlleu$'
                           H
                           -1
                            -l7/?t!r%fi'
                                       -rfpt'
                                            ?r/'Dtlc-
                                                    /lrfz/i
                                                          -tp/?-
                                                               q.#a.
                                                                   4ircraft'
                                                                           fWr/.
                                                                               N- OnF'cbrua
                                                                                          .la'l6r 2()()7-
                                                                                                 .                      -

           4
           &viacsa AirlinizsofHoustonr TcxasB':lsordered to pa%      . an adïriin.1strativc'l
                                                                                            rlne$45O.000.Bctwtxn
           Fcbruazo..
                    2(102 and.':
                               'las 2003 ,.viacsa,,:1rlil
                                          4              tes fb-i1ed to fl7
                                                                          ,e qh1ppcr-sExportDeclaotionson 7-       5
           separatcoccasl'ons. -r-
                                 *    '
                                lncsc lmpropcr'1'd              1
                                               h otztllnenlk;t b:.I& lkl
                                                                       I4s u'Cl
                                                                              -k7 T
                                                                                  ,br aircraf tl
                                                                                               X
                                                                                               . U
                                                                                                 -Lî
                                                                                                   lSu D
                                                                                                       '
                                                                                                       J'
                                                                                                        tl
                                                                                                         (l1
                                                                                                           '(t
                                                                                                             '
                                                                                                             l t
                                                                                                               ht,
                                                                                                               . .
           Ez.
             '
             sR thatu-erévalucd at$  *2-500pe.rHan'
                                     .              n(.
                                                      7:71zed-I' ariffGcheduIo/schedult:B num x      werto N
                                                                                                           '1exico.

            b%'J/
                -I?a?Lifanl
                          -
                          vieztpu'
                                 Youtll.
                                       /
                                       ,
                                       1
                                       .frl
                                          k'ar- w
                                                v
                                                '
                                                -'
                                                 ln'
                                                   t.
                                                   Oacrt)buxr'
                                                             5..
                                                             - 2f
                                                                .?()-
                                                                    î P(
                                                                       -t)(
                                                                          J.
                                                                           '
                                                                           1'
                                                                            1e1))(Pro1)rietala'
                                                                                              )-I.'
                                                                                                  tt-
                                                                                                    l..n:
                                                                                                        1
                                                                                                        .
           succcssorctprporaticn to Protca û%        -
                                                     l
                                                     '3krl-nicv-lls(Proprl kltala).I.td..bascd i!7Ciatltcl'      tg.5(,  )11t1:.Afnca.
           ()a
             .idaHluz -
                      ninis tfati
                                ve p ena.
                                        lt ic s lo t
                                                   a.l
                                                     1 n: z
                                                         x..
                                                             )
                                                             ,
                                                             '
                                                             ;
                                                             . I 52,n-
                                                                     liIl1
                                                                         on   to sdrrlc  chc rqcé
                                                                                              x  .
                                                                                                   pcl c a11.
                                                                                                            1il
                                                                                                              -l
                                                                                                               y   t
                                                                                                                   t.7 tlil
                                                                                                                          at  l
                                                                                                                              thçll-lirct!
           fkysal
                .t    7
                 . St $:
                       1
                       7U   q -
                           .w .origi
                                   n  sodi u  n'i(n'an it lura nd  zzms s l
                                                                          un  -lt
                                                                                z,
                                                                                 s'
                                                                                  u lll
                                                                                      k
                                                                                      'l ,.
                                                                                          :lo '
                                                                                              c nd tlsru
                                                                                                       lrs !11 i
                                                                                                               .k
                                                                                                                .&'i!111  .
                                                                                                                          &
                                                                                                                          *. l (-
                                                                                                                            I1'1
                                                                                                                               ct'     ')!,
            1i2 Occt  .
                      '
                      ls1OI1sbctn' ce13Ntn'  %-clMbktr lgtlt)hnd L3eccn-     lbua1
                                                                                 -.D(1f).
                                                                                        R.P .rl
                                                                                              .
                                                                                              )tca.rklsclld U :. <a.-k')1
                                                                                                                        3-g11'1StMj11 .11M
           Cx.'
              a.nidtland potassiun:.c  ''N'a- lide to '$criotlstlTlclithorized btlsinussu-ntit!'      csi1 -:S('3tIth -
                                                                                                                -       k.fr!lja B )S'
       '   f'
            tlrLhcrchargcd thatProtea.conl1         u1tLu- d :1.
                                                               1)atld'
                                                                     1t1onalIl2 h1f    .
                                                                                       :hlat1
                                                                                            *(
                                                                                             .
                                                                                             411sktI't'
                                                                                                      I)u-E. AR bN rtlsk-lIing th'       u-
                                                                                                                                          .sc-
           colltrol 'ledconu-nc'  ditics3-..ith k'noAblutdgc rhatco-    n-d11.1onsol11t.  sIlleparll'nc-llt(.'t-(.'(
                                                                                                                   .,11-
                                                                                                                       1n'lercu-l1ccnses
           d1cjnotauthorize resalc to theend users.These.res.alesu's                 lre!- nadua41:lt71-  wRtlon ot-t7o.nd1!:   ionsst't
            forth 1
                  -1
                   )Departnlcnl0f('oinnll
                                        crcu-licunsk)s-
                                                      1ssucdto Protcaand ll1'
                                                                            $1o1ationot-the EA R.




           ''
            1
            .'
             ()13'))j./j/l,'.i'j.'-lf)j
                                      ./j
                                        .-t.y
                                            jJ/j).
                                                 *.
                                                  )'!4.'
                                                    .  ?3
                                                        )i(// )$:l.
                                                                  j.
                                                                   b),
                                                                     j.hjv(J
                                                                           /(.
                                                                             )cs(?()I,
                                                                                     ..
               t(:J.f t2tf'(/t . A1. ..            - - ' ()#           . .. .

            1-(
              -77-7?7f'
                      )?-u'?77/f
                               '
                               .l?-/)?i
                                      n/,
                                        '
                                        f.
                                         )p'
                                           ;(-(11?JrlL'
                                                      ?'.
            B1b-Publ1c.       A
                              ''-- airs 9()-)-4% (''
                                                   ?--.
                                                      '77l'or%..
                                                               ''
                                                                h5M.
                                                                   '.
                                                                    b1s.
                                                                       t-
                                                                        Ioe.aov
Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 27 of 70                                                                                                         k--
                                                                                                                                                                                              virJ,
                                                                                                                                                                                                  'ï-


                                                V e chapm an study
                                                                                    bylim > - t

                       Hurv ofprcsreleases,pm ponei y                                                                       'lYt study was p'ublished in a jouznal
                                                                                                                                                    '
                                                                                                                                                                                                              .

                       originating from the 'Nadonal                                                                        idenY ed as ''Crim iv lijtics azzz/ Court
              .    .
                         spçiadon of C-om puter Voice                                                                       f'xperijla'' Altholagh it is cbim ed by
                                                                                                                                    .


     StressAnalysts(NACN SAIahasrecently                                                                                    N ACVSA to be a once-a-year, peer
     Prom oted a Y ew?' stildy showing 96                                                                                   reviewedscienV cjournal,no traceofa
     percentvaliclip forvoice stressanclysis.                                                                               publicadon by thatnnme cxn befound
     som etim esreferred to a-sthe =chapm an                                                                                on the Internet,Zi ough copies ofthe
                                                                                                                                    .
                                                                                                                                                            '

     Study'?it is described by NACV SA in                                                                                   articlè itselfarekvailable.          '
     OnC OftheirPressreleasesas:
                                                                                                                            JamesL.Chapman died in 2011 atthe
             R'he 18-year feld sm dy Fa5                                                                                    M eof69afterspendingm m yyearsusing
             conducted by Professor Jnmes L.                                                                                and advom tingvoicestressanalysis.H is
             Chapm = , the world's forem ost                                                                                sm dy,published in 2012,is oFered as
             authority on dle application of                                                                                a counter to abundant research papers
             VoiceStrassA nalysistechnölogies.                                                                              Published in recognized peer reviewed
             Rhe peer-reviewed sm dy, tided                                                                                 jotlrnals, repeatedly showing results
             f'Lông-Term Field Evallîation                                                                                  at chance levels,as good as K pping a
             of Voice Stress Analysis ln a                                                                                  coin, when used to assess deception.
             North American Criminz Jusdce                                                                                  Chapm affs study is som etimes
             Setting':w as grolm d-brenking in                                                                              m isrepresented as being drawn from                                           .
                                                                                                                                                                                                                                  '


             that it validated the yrem endous                                                                              tlzousands of cwses oyer nearly two
             decades-long successpfthe CVSA                                                                                 decades.In rexlio Chapm arfàselecdon
             in thecrim inaljusticev stem .                                                                                 processfrom his casesw otzld pfobably

                            .   .           .     * .       I .                                                    .                         *.     '           .   ' .     .     :                                                       .'
        . .: ...jr . .
         .                                                  .     .                                      -                      . .          .    . ..                                     ;'. .   '.             ..   . .   :   ..   : ,
     . .
      y .. . . .  . ..                          . .. . . . .: ..... .                   . ..            .. .:. ...                          ..
                                                                                                                                            .. .:. r                      ) .:.. . .   .
                                                                                                                                                                                                    ...            ..            ..   .
      JiinWy
           (.ga
              hifh.àsbeen a'j
                            .rivaie#bly'jvtap'laevnm.'
                                                    .
                                                     l'
                                                      nt>).1:.'
                                                        .
                                                               t.he  .Vàw.
                                                                      ..
                                                                               ùfloièjolz.fëör.rôye'p'
                                                                           -2.. . .::
                                                                 .z J.'....'    .              .   ..
                                                                                                         35'yi* J:Hè.
                                                                                                        ''' .'.2. .
                                                                                                             '
                                                                                                             .
                                                                                                                    .
                                                                                                                   ,.       .       . .                               .

      isabd'an wtlzor'and'
                        .ha'scontfigutèdrmany ardp-kk
                                        '
                                                           s
                                                           ittat'  h:ave:uaJp
                                                                            .':
                                                                               p'êqired'Z,iic.
                                                                              :.
                                                                               uq              '
                                                                                                  pttbi-cadoiFi!
                                                                                                    '-
                                                                                                                  è/ilw                                 '                                           '
                                    .                    :':               '
                                                                                y' è.. )'
                                                                                ... ,      .   è.u.'..' .
                                                                                                    ..       . :.. '        .   .
                                                                                                                                        . .z- .
                                                                                                                                                                                                              .
                                                                                                                                                                                                                       ...

      MW '%.vlcvirziol
                     %
                      uq.
                        ez.pwsscdj.ù thss.
                                         ài'ticl.
                                                é.n'
                                                   lày.r/btpeéé-ks.
                                                                  àrllyJèpètséutitlose,iùf.
                                                                  '                 '
                                                                                          tiEAme.
                                                                                                i
                                                                                                .iccp                   '
                                                                                                                                .

                                                                                                                                        '         J'.
                                                                                                                                                                                             .                               .

 '
      't%lygiàpllAksodàdpnl                             .   .              ..       .                            .. .,. . .
                                                                                                                                            ' , j.(...... .
                                                                                                                                             '          .
                                                                                                                                                          ,..
                                                                                                                                                            ' '.g
                                                                                                                                                                ..'. .
                                                                                                                                                                     1'.. . .,                                                                 .

     56           APA Magazine 2014,4744)
Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 28 of 70




  ziot be acceptable to m ost known peer        Tô add to theconfusion abouthow m any
  reviewedjotlrnals.                            evpm. inadons and how m any people he
                                                included in his staldyghe reported that
 As Chapm an explained in his report,           the num berofpeople was279,ranging
  Tf'1%eorigi.
             nalgroup oftotalcasesubjects       in agefrom 5to 74,and 84 percentm nle.
  (n > 3,000) tested over an 18-yea.    r       O f'that totalzulm he.r of people tated,
 peripd was tnllled for :those that. cpttld
                                .
                                                259 were suspects and 20 were alleged
 be retrospectively sm died, such that . victim s.
 tlley m et the fpllo(wi
                      ..
                         ng requirements:a
                            '
                    - .. .. .

 corlfe-ssion h>d beeh apotentialputcom e   'Ihetesting proceduredid notfollow any
 (i.e., a crime had been comm iued in           förmal routine. He described tla.
                                                                                e te-
                                                                                    st
 which the ihdividual was im plicated);         proceds ms ainitialVSA quesdons asked
 iere was no involvement with non-              (9-31questions,yes/np answerslr,which
  criminal statem ent veraciv tesdng; no        was followed by Pretest, a.s required,'
  em ploym ent clearance was involved;          using reform ulated quesdons for dlose
  the case was notused as a cov rm ation        issueswherestresswasobserved = t11po
  of witness testim ony; and controlled         stresswasobserved prstresscottld notbe
  testing had occnlrred (i.e., responses        eliminatecr'V erewereonlytwoposàible
  cotlld beveré ed by dzeVSA (voicestress       conclusionsto atest:''no stressilldicated''
  analysisqproeessby meansofstructared          meant that he had Kcleared subjectn,
  re-quesdoning).Following the excluded         while'fstressindicgzed''led to''post-exam
  group, the case.s that remained wefe          interview ofsubjectto deterzninereason
  (n=2,109)J Chapman then M m bered             forstrejs.7''Ihe lack ofarigd,repetidve
  those cases at)d conducted a ra dom           test form at, as is custom ary in m ost
  sa pling using the nllm bers alone as a       kalidity studies,isagain contrary to usual
  m eânsofselecling fllej.H ewrote,''From       practica .'
  thisfIIIZ setofcases(n=236),therewere
  (n=529) possible.confession outcomesc
                j
                                                Chapman concluded,
                                                    '''   '          ' Kln each of the
                                                                               '


  'lhere is som e donGlx  qion regpl ing        cases reviesed ttere (n=23@ , inclusive
  his colmts, since it appears thxt some        of (n=329) confession possibl    i'des?
  c
      çase-s'' m ust have induded m ore tllan   stress was indicated in 92 per cent of
        è                           '                             .
  one exam inadon. Chapman excluded             tlae exnm pnations (n=503), lmving .8
                                                              '                               .

  &om his cotmt of ç'
                    possible confessiop         per cent of the exam s O T.II a no-stress
  outcom'es''xny confessionstosomething         result(n=26).Confessionswereobtained
  otherthan theissuegeingtested.                &om 89 per cent of the interviewees

                                                                      APAMagazi.e2014,47(41
Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 29 of 70




  (n=292),leavipg an overall11 per cent                   thatthe standard forwhatconsdm tesa
  no-coafesjion mte(n=37).M ostnotablyj                   f'confession''variesam onginterrogators,
  am öng all interviews conducted,where                  .who have a stake .
                                                                           1 èstablishing their
  stresswa:indicatedagts.ziperceùtrksulted                expertise and nligllt'incltzde partiz
  in stispects making self-incriminatihg
          e.                                         .
                                                          aclmissionsorevennon-denialsthathelp
                                                                                  .
                                                                                                      '


  colzfessions.''                                         bolster theiz confession rates. Bedause
                                                          nearly no one in thisstudy wasreported
  W ithin the sm all num her of no-stress
  '                                .
                                                          as truthfl,l, tlie selection prùcass and
                                                                            .         ''*       .


  restllts(26),appamndy 19 ofthosecame                    the determination of the.accuracy
  âom one case in which 20 people were                    of individual tests is quesdonable.
  exnm ined for thé sa e theft O ne wc.s     .
                                                 .        Ultim atelp grolm d truth was not
  reported as stret
                  ss and then co2fe-
                                   ssed,                  rstablished for these cases.Legitimate
  which would vert
                 'fy the n
                         'o-stress resultj                sp dies of V SA vclidiv published in
  oftlaeother19.                                          repùtable scienM c jouznals have been
                                                          dpne by disintemsted êhird parties,such
  If a polygraph evnminvrwrore a repott                   asacaderaicinstitudonsand thefederal
  clnlmlng to establish the validity
          '    '
                                   ' os'                  government, Fllic,h have no stake in
  his work based upon his review of his                   establishing or refuting the validity of
  own w ork, no one wotlld believe him .                  VSA )Chapm= '    s report of 96 per cent
  Polygraph w lidity studies that rely                    accurav isbased endrely on llisarlzysis
  upon test resttlts veré ed by confejsion                ofa jm allportion ofhis own work,in
  are typically reviewed in a doublezblind
      '                    '
                                                          which he prevlm nbly m aintained an
  faslaion: the review being done by a                    intereast in establishl
                                                                                gng hhnself as an
  diFerent exnm iner t11= ttw one who                     expert. N o study exis-ts, published in
  conducted the test,vho also does not                    any conventionalscienM cjournz,that
  know whattlleorigitlalG nm iserdecided.                 supports Chapm an'sconclusion or even
  ln otherwords,the chm sthem selvesare              .
                                                          com escloseto there-sttltshereponed.
  reviewed,notjusttheconclusionsofthe
  orlginalexaminer.                                       '
                                                          The resultsofthis'ççst-udy''arefrequently
                                                          nzisquoted-.w e have heard clxims tùat
  Itseems odd that 49 per cent ofallof
               '
                                                          thiswasasm dyofsa eralthöusynd cases,
  tlaose included in Chapm arfs study                     which istm true.'T k have also lw ard the
  m ade Rselfuincrim inatiùj confessionsc                 oftrepeated clnim thatitproves96 per
  sincethatfgarefarexm edsthatnorin in                     dentaczuracy,wltich c>n notreusonably
                                                                        .

  crim inalitweàtigations.It iswellknown                   be çoncluded 9om tîem ethodsused..




   58              APA Magazine2014,*47(4)
Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 30 of 70


                                                                                                                                                                                                                  '
                                                                           :                                                                    !
                                                                                                                                                .
                                                                                                                                                '             .
                                                                                                                                                                                        .

  Repeatdd ffpressreleasesrfrom NA CVSA                  in the tlrûted States.IqJVITAJSJV reqt.
                                                                                               ures
  have idenM ed Chàpm?.    n astheworld's
                                        ,
                                                         + atm em bersbuy clgssesfrom N IW tb
  forem ost àuthùri'ty on voicè- stiess                  m aintain m em ber&hip.If the American
  analysio and have eniphasized 96 per
                    .
                                    ,                    Polys aph A tsociadpu Teqtzired that
                     .                 (
  ceùtaccuracy.M y claim .  sby N A CVSA                 m emben bvyclmssesEfzom anyrquipment
  are suspect, sihce it appears to be an
                                ,                        m atattfacrurerto m aintain m em bezship,
  aèm of the N ationallnstitùte ofTm th                  tlaere might be spm e sm picion
                                                                                       ' pf
  Verifcadoh INI-IV), ithe prime
       .                                '   -
                                                         collusipn between dle m arketerand dw
  m arketerofvoiçe stw sà analysis devl
                            .         'ces               A ssociatipn.                  '


                                                '




                                                                                           ..m.   %%-                                 r xt *h
                                                                                # F.      .'
                                                                                           .
                                                                                              <o:'
                                                                                                 L e..
                                                                                                   '    ...
                                                                                                     kJ.V .'.
                                                                                                         .'f
                                                                                                                                      z
                                                                                                                                      .r''
                                                                                                                                         'n.
                                                                                                                                         ..
                                                                                                                                             rkr.
                                                                                                                                           .V*
                                                                                                                                                 r-r'
                                                                                                                                                 .
                                                                                                                                                ..  i'I.
                                                                                                                                                  '%k
                                                                                                                                                         .ytx'..4.l.';
                                                                                                                                                             Q3'.
                                                                                                                                                       'q'-Tt'  w)   '
                                                                                                                                                                     f'
                                                                                                                                                                      '*C' u
                                                                                                                                                                           '
                                                                                                                                                                         iV''        1.N1 '* '
                                                                                                                                                                                     '
                                                                                                                                                                                     .
                                                                                                                                                                                     '
                                                                                                                                                                                                                      .'
                                                     '
                                                                    z   ':PK
                                                                    cep.my    7 ..I       C.5z. .dl   .  z. A ,                       ,
                                                                                                                                       X'
                                                                                                                                       .            ' .. ...*,.b.Z.'                 $
                                                                                                                                                                                      ''N<' *.ic           #
                                                                 fryAr ztk .œz                                                            ''                      .%' t.
                                                                '&-
                                                                 p  .s.<o y.:rJ
                                                                              ..7vQ.w
                                                                              J     :a
                                                                                     ...'
                                                                                        Q
                                                                                        .ï.j
                                                                                           .,''
                                                                                              et'
                                                                                              v ..3..'#:
                                                                                                .         ...'
                                                                                                            ',Cj,6'.J.#-''4*)''.s...i) '     s'X: ... . $''.'.'%          .J:. *.Z'X.-*..A*1'Y'&l*,X+
                                                                                                                                                                                                    1LY...            .
                                                                .x
                                                                 k
                                                                 <k
                                                                  .x
                                                                   u
                                                                   .%?.:..
                                                                         >.      ,. .      ...... RtL'          .œ
                                                                                                                 .s.
                                                                                                                   7:c.
                                                                                                                      .r
                                                                                                                       euix
                                                                                                                          ...
                                                                                                                            1.
                                                                                                                             J..s    j. j                        .. . .a     !.
                                                                                                                                                                            %a
                                                                                                                                                                             .k#' .z .
                                                                                                                                                                              z      L-
                                                                                                                                                                                      .k&v  Qh
                                                                                                                                                                                           .J   e
                                                                                                                                                                                                yle
                                                                                                                                                                                                  sc.j
                                                                                                                                                                                                     -y
                                                                                                                                                                                                      -*.
                                                                                                                                                                                                        u
                                                                                                                                                                                                        ;.n1l.r       .
                                                                   ,      ..r  ,'                               ;  -- z      r    ,s
                                                             j;;'  -                                                ''          '.         ) !.                             .
                                                                                                                                                                                     .'
                                                                                                                                                                                      .-      *5 '                         '

                                                                                  .                            .
                                                                                                               . .
                                                                                                                 .                       ..           i .:.             5.N=zr1 ..y..u
                                                                                                                                                                                     .ae
                                                                                                                                                                                       'a

                                                                               = .Q
                                                                                  k m.?'tz'..w('
                                                                                               ,!4
                                                                                               .  I cu        !..,i........
                                                                                                                          .'J':''-
                                                                                                                                 .N:'R
                                                                                                                                     .-'
                                                                                                                                       .''..'v*.9'                                          '
                                                                                   .
                                                                                                 ..>T
                                                                                                 .z
                                                                                                     ..
                                                                                                  'i..
                                                                                                      l;;J''.t.1'%
                                                                                                                                                  z6.
                                                                                       u.'.l&7'z     ...r        l.J>J' j   :''z.?t...'' '      ..
                                                                                                                                                !Lâm
                                                                                                                                                  -w.m                                +                                        .
                                                                                           a:..i- 'l                          '- r r z!           m
                                                                                     &  r -     x    .d      u :   .
                                                                                                                   '''   '. '
                                                                                                                            ..
                                                                                                                             12   .
                                                                                                                                  .J-p- --.  vri lx
                                                .
                                                                                     .<s         .
                                                                                                 (  j
                                                                                                 . .,
                                                                                                 .1.x. @
                                                                                                       :
                                                                                                       l
                                                                                                       -!
                                                                                                        ..
                                                                                                         1..
                                                                                                           y
                                                                                                       ) '.*
                                                                                                     ,y'
                                                                                                             l:rw
                                                                                                            :.'
                                                                                                           1%
                                                                                                                J
                                                                                                                -
                                                                                                                .''
                                                                                                                a
                                                                                                                7'
                                                                                                                i
                                                                                                                  J
                                                                                                                  .T..:
                                                                                                                      r
                                                                                                                      ..z
                                                                                                                        .
                                                                                                                        wp
                                                                                                                         .
                                                                                                                         N
                                                                                                                         k
                                                                                                                  ;.'1.-tJ
                                                                                                                          rz
                                                                                                                           -
                                                                                                                           ,
                                                                                                                           .
                                                                                                                           .
                                                                                                                         ou.
                                                                                                                             '
                                                                                                                            ..
                                                                                                                           '.
                                                                                                                              .
                                                                                                                              .
                                                                                                                             ;'
                                                                                                                             .
                                                                                                                                .
                                                                                                                               -1
                                                                                                                              z''
                                                                                                                                 t.
                                                                                                                                  uç
                                                                                                                                 :r
                                                                                                                                .5
                                                                                                                                   '
                                                                                                                                  2>
                                                                                                                                    r
                                                                                                                                    -cx
                                                                                                                                   U'.
                                                                                                                                        's.
                                                                                                                                          -z
                                                                                                                                           .. 2
                                                                                                                                          /%'.'
                                                                                                                                     ;JJD'.
                                                                                                                                     '
                                                                                                                                     .
                                                                                                                                     '        .
                                                                                                                                               1.
                                                                                                                                                45
                                                                                                                                               x'
                                                                                                                                              7:
                                                                                                                                                  .
                                                                                                                                                  t-
                                                                                                                                                  .
                                                                                                                                                ....
                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                      C'           .
                                                                                                  .2.
                                                                                                    *.
                                                                                                     5.         taxv-*.t''J:....m.;é .:2.-c YW<




                                                         ScïencapturecfaMatteQuedp.
                                                                                  -Tr'uckZCT.Sub* ismaskedloyrolect'
                                                                                                                   Nsiden''-




                                                                 ..            02014DAMK MM GAN                                            APAIDPcl-rnce AllvFmsEM                                                             ..


                                                    M àké sure yourcontactinform atioq is correct.
                                                                  Emàil:,mànagèr@ polygrapj.org        )

                                                                                           orcall1-800-APA-8037 .

                                                                                                                      APA Makaèihe2014,47(4)

                                            ö
& l nUf7Z'
         .
         ?'
          /h'
            .
            n;
             Vm L
                Yx;
                  a.LL'
                      UI
                       'r1/r1er.z-& #@rOV> ,'t                          egJ.
                                                                           5
                                                                           mt
                                                                           . !TteI)k-QI
                                                                                      5(:(;f
                                                                                           1I1
                                                                                             4
                                                                                             N1Jt;-I
                                                                                                   JILl-/JV-TOCVCVUdlI/      W-       R* V W ; uxDCWCS
'     .
      w:*-:
                    Case
                   .. ::
                        .9:18-cv-80994-DLB
                       r. ... ,vu..o . . . x.  -''- x
                                              .t    .    Document
                                                         .-
                                                       ...
                                                            x .- ...         138 Entered on FLSD Docket 10/31/2019 Page 31 of 70
                                               ,a.%
     -                        '.               9 zgw%z
                                                     .-
                                                      . ,a
                                                         .
                                                          '
                                                          .
                                                          /t
                                                           .
                                                           %-
                                                            '
                                                            .s;.à
                                                                :-'
                                                                  'e
                                                                   -;-- .- ,
                                                                   j       -                                  .-. . . .                                                    '
    .p             .
                                           -*
                                               .,21t '             .
    .. .                            v.#-
                                       .6Jq   . .j.-
                                                   j#o:p+
                                      w..              ..m ..                                    . ..
                                                                                                    '--.                                                         '   -m
                                                                                                                                                                      wx
                                                                                                .s.D   ..
                                                                                                        .v. .                          .-
    .                                                                   .. . .,
.,jj
   m$.                                                  ;.,.    .
                                                                    .        .                     u.
                                                                                                   .. .                                                  .           .s
                                                                                                                                                                      zjt
    ''lddd
. r r @*
   . .'
         li   ..                                                                               !j...
                                                                                                   1,.7
                                                                                                > ' .
                                                                                                      '   '
                                                                                                              ,r''                              é
                                                                                                                                                l 1
                                                                                                                                                j                    ',
                                                                                                                                                                      .. .'
                                                                                                                                                                       '
                                                                                                                                                                          1s1
                                                                                              :1- k*'% m'K'1'
                                                                                                            >                                                         .


              Homi Aboutv Productsv Training v .ReaICasesSolved Resources v 5c
                                                                             'iehce
                                                                                  'v AI5Course v.Bto'g- Co'nta
                                                                                                             'c'tUs
                                                                                                                  ' Vis'itUs

aroveportHOIICQ D epartm entD lSCOntInUeS U IC Hb * êO r tV bA f Il
fadmin Iocc15.2615 1Ne/
                      '/
                       '
                       iGen.jocommenz                                                 '                                  '


rovepèrtP.D.
           ,Grovepon OH.TheCt
                            zmgtfterh
                                    '
                                    /l
                                     zi
                                      c:StressAnalylërICVSAk
                                                           '
                                                           !JIqontinue.
                                                           .          stodt
                                                                          aminatetheErlathverjficatjonmafkatasagenciesSUC/IastheGr'
                                                                                                                                  ovepoi
31i
  caDenarlmentabandonourdatedandfarl    essaccuratetechnol ogjesinfavorofthepatenEedandmoratechnologicallyadt /ancedW SA II.R e>lITkY Trade-ln
rogram allckvsdepar-
                   tn;ents.suchasGrdveport thatarenotsatlstledwithol
                            .
                                                                    derorlesstechnologjcall
                                                                                          yadvancedtruthver
                                                                                                          .
                                                                                                            i
                                                                                                            lcationsyste'mstoa'cquirethenew CV
                                                                                                                     '                       '
ataslgni
       fican:discount-                                                                                                   '                      '            -

nec
  '-roveior'
           tchiefofPolicastated, '1appreclacetheNl
                                                 r/'swillngnessto workkvlth theVlllagë t
                                                                                       afGf
                                                                                          -ovepor'
                                                                                                 tandthe Grcvep(
                                                                                                               ?r-
                                                                                                                 lP'l
                                                                                                                    al
                                                                                                                     iceOepafument.AAerrny
fper
   'ience,vr
           4hthePSEardi
                      t.
                       so'
                         Nnec1ariconfidantthaltheCI
                                                  /SAwfllbettarassl
                                                                  .
                                                                  R theDetectp/eBureauindcfngtheîrjobbet
                                                                  '                                    -tërfortheresiden?.
                                                                                                                         sandbusineEs'
                                                                                                                                     e.
fourcommuni
          ty.-                                                                                                .      '                          '
allowi
     nggraduatfon frc.
                     m the NI7X'
                               '5kvorld-centnvnef
                                                :lCertjced ExaminersCfûurse,Deteci veDeIber:Daiton o=,t'
                                                                                                       heGrovëpoctP.D.b' Trotetc'theh.11734 Ml-laving had d
fpefiencegoîngthrcugh PSE training'.
                                   ?
                                   '
                                   ïdth DEh
                                          .:T0R,NID/as' p/ellasI
                                                               t ins-
                                                                    trl
                                                                      udors a.
                                                                             re head and shculdersab.ove.Ti letëcl
                                                                                                                 nnblogy15up-tc-daEekbvith 15tûiass,
ncwladgeable instruaors-afldllzmatd professl onalism ccmpany-hpide..%very pleasingexperiefnce...Thanhyoll.
                                                                                                         l'

lraddi
     tionaIdetails,DetEûnxveDaltr
                                an can be contaced bytelephonaaE6'
                                                                 14-856-5301.
                                .                 .                                                       .                                         ''

ncethe introductjon ofthe CVSA 1  .1.with the pacented FinaIAnalysis Cl
                                                                      anfirmationTool (!I
                                                                                        .(FACP-!z
                                                                                                ')sccring algofjthm in2007,theNI 7V has added Over506new la'   p/
aforcementagenciestcit. sI istcfUScli  ents.7hisbri ngsthetotalnumberofUSagencies utili      zingthaCVSA to c'  ver1,8C'
                                                                                                                       C'
                                                                                                                        ,inciuding manyU5Federalagenciesas$/    h
5thxaUS Militaf'
               y.The accuracyc?theCVSA 1I,alf    lng'p/1th it easecfcperatjon'thehllp /'ssuperlortrëinlng,and around-the-clocksuppol  -tbythehll-rv s-taff,ha5
qsured Nl7N'skontfnueth p/flrldt
                               p/i
                                 de Ieadership and:domi   nanceîn the field OfTruthVerificaton.
                                                                *                                                                 .
       .
ecentfy,tK hni caleitpef
                       -k
                        tsfrornthe NdtfcnalM sccijtion ofCofmputerVolceStressAnalvst. s(NACVSA)conduced ar nrofëss3onal:s
                                                                                                                        /aluaticn ofthe cI
                                                                                                                                         d PSE.The
ACVSA i  snokvtheIargestprofessicnaltruthve/l tlcaLft
                                                    )riorganizatlon in theworld,wl
                                                                                 th '
                                                                                    p
                                                                                    vellover1,000 members,andhasmoramem bersthan allotherUStrut.   h
Drificatjonorganizations cornbined,Toview theresul  tsofthe hIAO/'SA'StechnicalevdIuadon cftu
                                                                                            heo4d PSE,dickhere.                           .
Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 32 of 70
    17œ I7WP'5*.,,;'''ze.'7r'
                            /1,*k.W Sa2.COm1*'Reî*/G-Qei7/QC0l/6C'0;Q-COlICë-l7eCudG5-1QO(-CISCO;1Qf1UC3-OlC-r7SQ-'X r'.
                                                                                                                       -C'/F3l!/ . 'L71
                                                                                                                                     -        *** V   Lf     Wx DCCCCO
                   Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 33 of 70
         :f.
           -:         f;:               :'          .                                                                                                      *-.   -   .      *       .    @             '
    ,u v.                                                                          .        .         .A              .      .    ..      .                          .                          L>
    /J= R.l.,r.
         e. .                                                                  .                  b'
                                                                                                  -:z.1
                                                                                                      uFQ%<s.
                                                                                                       hu    L...
                                                                                                            :r'                                                                               ,-=-.
                                                                                                                                                                                             .,   9r
    k
    '
     ..z
    -S rat
      J; -l
        >ù
           j
          ;r*-.-                                                                                 z-
                                                                                                 .
                                                                                                    ..
                                                                                                     >
                                                                                                     .-'='a.
                                                                                                 =fc'! -                                                                                     -.. dI
                                                                                                                                                                                              R.e-t*2œ
                                                                                                                                                                                                ..
       .                                                                                              ..<                                                                                        ..0 '
     . .
                                                                                                yzpexxsujxjrw

           Home        o'ut 'e Produds v Training
                                                ' v Real.Casessolved Resources v Bcience v AlSCo'
                                                                                                u
                                                                                                'rse'v Blo'g t-nn.tad U.
                                                                                                                       s VisitUs'

    irovêporl POIIC: Departm ent D lscöntlntles U 1U PSE $Or CVSAX II
    'admln p0Q 15e2015 1NeMzsGen.JOcommer!
                                         ts


    -ovepor'
           tP.D,,GrovegortOH.TheCorap .uter$,
                                            /oiceStressJgnalyzer(C%
                                                                  v'
                                                                   SA@)continue.
                                                                               stndcminatethetrtfthvel
                                                                                                     V catf
                                                                                                          .
                                                                                                          cnmarkatasajenciessuchastheGrtlvëpc!
    lllceDerartmentalnandonctltddtedandfaf'lessaccurateiet-hnologiestnfavcrOfthepatantedandmcretechnclcmgcatl
                                                                                                            yadvanced.O/SA lI.Tl
                                                                                                                               7eNI
                                                                                                                                  TV%TrEtte-ln
    '
    cgrarnal lcwsdeparr efnts,such asGrovepcrt thztarenotsatissedwth '
                                                                     ahderorlesstechnclcgjcaqy
                                                                                        u'   .advartced.
                                                                                                       tra
                                                                                                         'th '
                                                                                                             zari
                                                                                                                f
                                                                                                                'icati
                                                                                                                     cn sysrterns.to am tirethe l
                                                                                                                                                7ew Qxl.
    ata slgnificantdiscounL                                                                                                        .
    leGrovepor'
              tChiefofPolicaStatad.'laovredatetheNI
                                                  7R/'5wi
                                                        iI
                                                         inr
                                                           ,
                                                           n eS5toworkwi-
                                                                        'i
                                                                        tnti3eVlqageot-Gros/enf
                                                                                              ar'
                                                                                                tandtheGrmfen01
                                                                                                              qPoilceDepaf
                                                                                                                         -tment Af'
                                                                                                                                  :ermh/
    (perlefica'.
               a/i1
                  'h the PSEandit.
                                 snwner'lal
                                          '
                                          i
                                          -fconfi
                                                danttha'
                                                       tthe CS
                                                             /SA
                                                               ..'a'i1!bet-terassi
                                                                                 sttheE'etectjve Bure.
                                                                                                     au in d'cing'
                                                                                                                 t
                                                                                                                 -heir'
                                                                                                                      Iob betlarforth
                                                                                                                                    aerasident:
                                                                                                                                              .
                                                                                                                                              sand busfness:
    7clJrcornm Iani .t
                     y.e
                       '                                                                                                 '
'

    )'
     jlO1
        zvl'
           noo-oo'
                 radt;a'  r,oa
                             .w'
                               -Grn '
                                    :
                                    he 711-p7'
                                             s'.'
                                                z(
                                                 .
                                                 ;rtd-reni
                                                 '          as
                                                             zh
                                                              /rl
                                                                edCeru  7-'
                                                                          r
                                                                          -
                                                                          .
                                                                           '
                                                                           led t-?c.a:
                                                                                     .
                                                                                     '
                                                                                     rl;
                                                                                       '
                                                                                       nef-5Cf '
                                                                                               .lui
                                                                                                  -see n
                                                                                                       uetect'r
                                                                                                              '.
                                                                                                               ze DeIbertD-  a.
                                                                                                                              I;
                                                                                                                              ' an oe,'t
                                                                                                                                       -?
                                                                                                                                        i
                                                                                                                                        -1e G.-r
                                                                                                                                               lvep'
                                                                                                                                                   ,
                                                                                                                                                   a.r-
                                                                                                                                                   '  cP.D. $ :,
                                                                                                                                                               rw
                                                                                                                                                                -tet-'
                                                                                                                                                                     -
                                                                                                                                                                     zm'eN . rl
                                                                                                                                                                              -61z â'
                                                                                                                                                                                    Flëvinc
                                                                                                                                                                                          .rn
                                                                                                                                                                                          .o
                                                                                                                                                                                             'ad u
    'ceriencaw.
    %.            c'
                  ' op
                     ,nwu'throu.p
                                D'
                                 nPs'
                                 '   c-trainine
                                              w.'
                                                .vl
                                                  ''lnDi
                                                       - -7'
                                                           2
                                                           z
                                                           .
                                                           -1'w
                                                              3P.Nll1-01a5wellas*     1
                                                                                      u
                                                                                      '' Inst-L'Ct'
                                                                                                  3l-5arehead and shotllder.    sabcl s/ra.Vne te'Ch
                                                                                                                                                   -inc.ll
                                                                                                                                                         D=.
                                                                                                                                                          i-y.Ist.
                                                                                                                                                                 ip-tc-dat
                                                                                                                                                                         'a''0J'
                                                                                                                                                                               I''
                                                                                                                                                                                 ct!Stt :!
                                                                                                                                                                                         .aS:i.
    )ovs/led
           -D'
             .rea.c''I
                     ei ?7str'
                             actof'
                                  5,a$nd I
                                         JIi:
                                            ï
                                            'maEe pL'-n=
                                                       biiss1c.nal-
                                                                  1h;m cc( 'no
                                                                             ' aàb.l
                                                                                   'oh'1
                                                                                       dt'
                                                                                         i.z'
                                                                                            a
                                                                                            ,.b
                                                                                              l'otA
                                                                                                  ; p(ea5.
                                                                                                         1nTc15.
                                                                                                               -
                                                                                                               ,4pQf
                                                                                                                   jr
                                                                                                                    '
                                                                                                                    ir:(:e...Th,.aI
                                                                                                                                  nk
                                                                                                                                   .xy
                                                                                                                                     b*4.
                                                                                                                                        )t.
                                                                                                                                          il
                                                                                                                                           .'

    )radtiti(
            :1
             na1:1l
                  ,
                  9% -
                     115,Det:z
                             a'NeDal
                                   ton Gan be C:
                                               3f'
                                                 t:u
                                                   '
                                                   -tof
                                                      w
                                                      -!'
                                                        J
                                                        7%
                                                         .
                                                         ,'toiJ
                                                              iç)h.0t
                                                              .     Di
                                                                     !ii
                                                                       t(
                                                                        S14-886-53O
                                                                                  J1.

    nce I.-I
           -Ieintroduk
          ..         -rlonoftheCVSA
                                  'fi,wl
                                       t'
                                        nthepalented Fil
                                                       a;
                                                        alAnaly5'
                                                                t5t
                                                                  -l
                                                                   ncl
                                                                     '
                                                                     F
                                                                     /l
                                                                      rmdtiOnT(
                                                                      ,
                                                                              1x
                                                                               D1;
                                                                                 .
                                                                                 *
                                                                                 -.(FAk
                                                                                      -I
                                                                                      .7:
                                                                                        Q
                                                                                        -)5t
                                                                                           :J
                                                                                            :
                                                                                            )rir,-gaI
                                                                                                    C
                                                                                                    (7f
                                                                                                      :
                                                                                                      lrl
                                                                                                        t
                                                                                                        .hi'
                                                                                                           n1n 2'
                                                                                                                w
                                                                                                                3n
                                                                                                                 w7,tl
                                                                                                                     3e N1
                                                                                                                         7R.
                                                                                                                           /has ;dded ok'
                                                                                                                                        er5C0nekvl&3.
                                                                                                                                                    h.
                                                                                                                                                     '
    nfclrcefrlentatc
                   Dencl
                       es to'
                            rY 1:
                                i
                                -tOfUS u
                                       -li
                                         enc.T'his'
                                                  tir'
                                                     ln=
                                                       d:r- the t/tal
                                                                    .nl
                                                                      -l
                                                                       mr'erOr
                                                                             -USale
                                                                                 w ncf
                                                                                     e'
                                                                                      sutjllzin'
                                                                                               arthe I
                                                                                               C)    D/?
                                                                                                       !
                                                                                                       5A If
                                                                                                           .
                                                                                                           acver1,d00,inciudlnr
                                                                                                                              w manv
                                                                                                                                   u US Fedtralagenci
                                                                                                                                                    esa:
                                                                                                                                                       sM
                                      = u,          .        ..
    ;E
     . he t
          JS lzill
                 .t .
                  . ar
                     k,The actzurao/0t tfveCVSA 1I
                                                 ,alcn,2,lb.
                                                       $   ltr1I
                                                               tEea.5e'i nOf
                                                                       3.k      .i
                                                                           lcrztc n.tj s.ehl1
                                                                                            - , stlk
                                                                                            775     x
                                                                                                    .erkf
                                                                                                        .
                                                                                                        lrtrafnl    .ar0ulla
                                                                                                               ng,anï
                                                                                                                    a      w-tjje<.
                                                                                                                                  j0Cp
                                                                                                                                     jEuppol
                                                                                                                                     ,     .tj,
                                                                                                                                              &.tj
                                                                                                                                              J  -
                                                                                                                                                 n'
                                                                                                                                                  :jtj
                                                                                                                                                  ;
                                                                                                                                                  !  .
                                                                                                                                                     -
                                                                                                                                                     j'v sta=
                                                                                                                                                            lI,%
                                                                                                                                                               nas
    hslared N
            ,.
             i17-
                $7'5co'nt'
                         inued h
                               z
                               voridv/'
                                      t
                                      de leadership ind.-.1
                                                          .l
                                                           nr-1nance'In t'
                                                                         hen-esd of-1n=4hVerl fl
                                                                                               cat-lcn-
    'CQt
       '
       Iu
        -
        t1
         -%
          #ztecn
               'nica'
                    ,exj
                       aert.
                           s=
                            brcm tl
                                  -l
                                   eN,'.
                                       at'
                                         lnflalz
                                               û.sst
                                                   -
                                                   lciat<
                                                        'on.
                                                           J=
                                                           eIC.
                                                              3m putëfV0lceSt
                                                                            R-
                                                                             :.
                                                                              S5a%nal
                                                                                    l
                                                                                    /.
                                                                                    ,s'
                                                                                      t5(I
                                                                                         N.I
                                                                                           ACVSA)c'
                                                                                                  t
                                                                                                  alducn
                                                                                                       zd apror
                                                                                                              l:5:
                                                                                                                 5(
                                                                                                                  6orlal6p.q'
                                                                                                                            luatia
                                                                                                                                 fl
                                                                                                                                  noft'
                                                                                                                                      n'
                                                                                                                                       eol
                                                                                                                                         d PSL T:
                                                                                                                                                -
                                                                                                                                                $e:
                                                                                                                                                l
    P<
     Y
     ml
      .S.
        '
        %
        nIsn1:
             3.
              :/the.Iarl
                       ce-
                         ctprofesijcaaltrkl
                                          thk/fjt
                                                -icatf
                                                    ..
                                                     onOrQ>an'
                                                             tzatji
                                                                  nrlinLhi
                                                                         '
                                                                         ls?b
                                                                            '
                                                                            or1
                                                                              'd,Wi
                                                                                  tb'
                                                                                    p
                                                                                    k/ell(mer1,0t
                                                                                                3OY mernbe
                                                                                                        ' r
                                                                                                          s,al
                                                                                                             -lt
                                                                                                               l'h,
                                                                                                                  35r'
                                                                                                                     florememl
                                                                                                                             '
                                                                                                                             :.
                                                                                                                              ersthanaia
                                                                                                                                       iotherU'
                                                                                                                                              '
                                                                                                                                              *7t
                                                                                                                                                r1t.
                                                                                                                                                   h
    or
     ''
      I
      i
      -lca.
          ti
           gn ccçrai
                   ni
                    zat
                      jcmscomtine'
                                 d-1oï'ievztl
                                            ne'rasuI
                                                   tsoz
                                                      tu
                                                       J
                                                       -'
                                                        -e l
                                                           qz
                                                            %& rc.
                                                                 A'sKecn
                                                                       'n.
                                                                         Ic.
                                                                         ' alevaluat-on oftH
                                                                                           .t
                                                                                            'eold P'
                                                                                                   qc
                                                                                                    '
                                                                                                    - dickh.ere




                                                                                                                                                           s,sf
                                                                                                                                                              )(;,,
                                                                                                                                                                  -j-
                 Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 34 of 70


        ArthurHerring.III                                                     ,                      -
                                                                                                                           .



                             .         4                         ..
        From :                              M e'<bellda'zops@ gm ail.com l
        sent:                               Saturday,June 22,2019 7:34 AM
        To: '                               adm in@ dektorpse.com
        subièct:
        '
            '.         ''
                                           - H:y Turd Face ' ''
.




        Hey Arthurthe Turd,
                                                                 '                      .       ..                     .       .
    -            .                                                    .

            Ilike how you m isidentified me asdirtbellin an offièialdocument.W hata dnmb assyou Jre.Ofcourse thatisnotnew s,
                                                                                                                  ..



        lsittim eyoufind a PA bridge and see ifTurdsfloat?                                                 .ï
                                                                                                            i
                                                                                                            é
                                                                                                            à
                                                                                                            6'
                                                                                                             bb
                                                                                                              ?
                                                                                                              3
                                                                                                              '
                                                                                                              $
                                                                                                              .
                                                                                                            .''
                                                                                                              .
                                                                                                              .'
                                                                                                               ç
                                                                                                               3
                                                                                                               '
                                                                                                               b-
                                                                                                                (
                                                                                                                i
                                                                                                                :'..'

        BestRegards,
        dirt
    .
                     z)
                      ':..
        Sentfrom my iphone
                                                                                    L.LJx$'
       Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 35 of 70

                                                                                          IJ
    Arthur Herring III

    Frbe :                        DirkBell<belldazoos@ gmail-com >
    Sent:                         SaturdayrM ay 18,2019 5:16 PM
    To:                           DektorpsE
    cc:                           ChartesHumblefDirk(me1*
    Subjed:                       AuthurYou Pathètic Liar


    bearAuthtm

    1heardaboutyotlrnlisfoe mewithN1-
                                    1-V.Suck.sto beyou.Q'
    Ialsofotmdyotlrrçlativelynew website(www.nitvcvsaexposed.com)whereyoublatantly slr derme(andNITV of
'
    com se).W hen IwritethingsaboutpeopleIwritethetz'uth apdletthetnlthleadthereadertotheright
    copclusions.Never'alieinanythinglsay.lknbw youfotmdthett      'uthaboutyourseiftobeobjectionable,
    becauseitshowed you forwho you are,orm aybeyou wereaâaid itwould costyou businessyou should never
'
    have had.W katyou said aboutmewastotally slr derous.Fullofthe ''A14AurHern'ngtheTtud'
                                                                                        'demented
    dishonesty.

    Ifthereisanything ofsubstanceleftofyou whenN lW getsMnishedO IIAyou,Iwillhirean altorney towring
    the lastdrop öfyouzlivelihood outyou.U nforttm arely,Isuspectyou w illbe leftasw ithered as a centenadazfs
    balls.

    Y0u aretraly apatheticlittlem an.Youhave given new .
                                                       m funingto theclasso cation ofLOSER.

    Don'
       tbotherto eras:anythirlgon yourwebsites,itispr:servèd fotpôstet'ity oh TheW ayback M aclhinewebsitea
    asarethepreviousversio= ofyotlrwe1$sites.

    ltegards,

    D izk
CVSA9:18-cv-80994-DLB
Case MakerAdmitsDeviceCn
                       nnotDetec
                      Document  tLiesEntered
                               138   !       on FLSD Docket 10/31/2019                                             Page
                                                                                                                 Page 36)of
                                                                                                                         0i-70
                                                                                                                            3

                                                                                                 .'.
                                                                                                                 ox
                                                                                                                 ,-k.y.
                                                                                                                      -t--
                                                                                                                                     /2,
                                In addition, the m anufacturer conceded in a product liablllt'
                                                                                             y
                                Iawsuit In Californja that the m achine can't m easure w hether
                                som eone i s lying.


                                In San Diego,m urderdharge: were dropped against two
                                teenagers after f
                                                t byas determ ined their cènfession: were
                                coerced aoerthey flunked voice stress tests.
                                One ofthe boys sued the NationalInstitute forTruth
                                Verîfgcation,clalm lng the analyzerw as used to getthe false
                                confessiqn.                                         -
                                ln a courtfiling,the m anufactu/ersaid:HNFFV acknow ledges
                                thatthm CVSA.is notcapable of 1e detection aad specifically
                                cautîons its ubers regarding the proper use of the device.''



                                                                                                           :r.:..
                                                                                                                1.> jp uogged

                                George WLMaschke                                                                     '
                                'Too HotG'fa Potato''
                                PGP Public Key:2012AAF6
                                Skype(lnternetPbonef-
                                                    rextChat):GeorgeMaschke
                                ô >:.'-J=

     Georgi W .                      R e:cvsA M aker A dm its Device Canno:
     Masghke
     q                      J
                            .
                            ;
                            '
                            i. DetectLipes!
                                       :. o:oecard,zoow,z:zpar.
                                                              oo                                       i.' quote'
                                                                                                       J        u
                                                                                                                i
                                                                                                                ''?Moaio,
                   -'
      s
      1p
      ..scAral
        . i  ,l
              ,1q'
                 .seni
                  j  oruser
                     .         xpeplv v'                                                                                             2       *
     wtvki'-
           e
           '
           ..irs
               rTv?                                   '                     .                                                       #*
                                                                                                                                     /
                                hlote thataithough the NationalInstitute ofTruth Verification 'has
                                                .                                                                               V        -
     :
               ,
                   'J/
                     ..:        adm itted in ccurtthat the Com puterVoice Stress Analyzer 'is not
     i t
     ' 'L.
         (
         i.:gK.
              ;
              .;
          i:.<'
               p '
                 .
                z.       '.     capable of lie detectionz' it continues to represent the opposite to the
          r4'Q'=/!i.>     .
           *.
                 =.
                          u.    public via its website,w hich provides illustrations that purportto show
           Pr:.
              v. .         '.
           :.
            kg i'
            'k>41  .'     '     the difference between lying and truth-tellirig and aversthat''Etqhe
     ..-.-.l&-%
         ù'   .F*4.
                  t:.'.   '     CVSATM gets:to the truth arld accurately identifies decepki
                                                                                          b n,or
                                validates statem ents in the sholtest possible tim e...N
     W ho wilfpol
                ygraph
     the polygraphec?
                                http://wkVw .cvsal.com/product.php
             .
             ,
             p
             ?
             $
             .
             d
            -?-
              4
              i
              ,'                                                                                            nr
                                                                                                             '     IP Logged
      V D.
      Post :3090                George * .Maschke                                            '
                                'T/
                                  JJ Hotofa foéatoM
                                PGP Public Key:2012.
                                                   4.AF6
                                Skyge tlna
                                         u-
                                          enn'
                                             eiPlnonecextChat):GeorgeMaschke .
                                 '   '-1'..Le'-' .-

      Pagèsl 1                                                  k
                                                                u'
                                                                 h.
                                                                  w Regly.l
                                                                          U. Nociry OR replïes r
                                                                                               -.' Seru .cgl'c .
                                                                                                               Q
                                                                                                               =
                                                                                                               -
                                                                                                               ' Prln-


                                             =>c'ksA andomerkoicestressAnalysl
                                                                             sApjl
                                                                                 pcations                   '               ..
                                                                                                                             :
                                                                                                                             F1
                                                                                                                              .
      Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 37 of 70




          '
        k.l
              j-)
              '


      '
      A= .=NE'n=-<*.u-.;
      . lJ..%w         .''
                         .A
                          -.1'M=.&..cRSr*
                                        AT'''''
                                            LAW
                                                                June 17,2019

  ViaE-mat
         'l:antipolygraph.orgl
                             W rotonmal
                                      '.com
' '

  Antp olyp aph.org
  c/o G.W .M aschke
  ElseM auhslaan 39
  2597 HA The H ague
  TheN etherlapds

                     RE:         ORDER AND PERM AN EN T U JUN CTIO N
                                NllyFederalsewices,f)1C.v.DektorCorpom e nandArthzlrHerring Sf
                                United StatesDistrictCoult Southem DistrictofFlodda
                                CaseNo.9:18-cv-80994(V aw suit'')
  D earM r.M aschke:

         The tmdersir ed represents M TV Federal Services, LLC a'ad its Presidçnt, Dr. Chades
  Humble.As the sole owner and publisher ofAntipolyr aph.org,we are writing yoti'concerning the
  following twelvew eb linkshostedthroilgh Antipolyr aph.org:

                     hûps://rtipolypaph.oro lo#zolg/os/-
                                                       lg
                                                        -/-
                                                          fede-
                                                              ral-q
                                                                  'udge-orders-l
                                                                               'mmediate-removal-of-
                     website-critical-of-com puter-voice-skess-r alvsis/

                  2. hr s://r tipolvwaph.oro loszol8/o7/3l/oN -hl
                                                                'res-disl aced-ex-cop-l
                                                                                      'er -&v-cro> -i-%-
                     dkector-of-law -ee orcem ent-operations/                                          '

                     hdps://antipolvr ao
                                       yh.
                                         orWcg'-bH fo> msW V B.pl?n11==1263627833/3
                     hr sr//rtipolylaph.oro lostascvsi
                                                  .
                                                       ''




                     h'
                      dps://antipolvr aph.orc/blog/
          .
                  6.'hdps://K tipolycaph.orc
                                           A loc
                                               /zolB/o7/o8/nailh a-tie-pretest-hteN iew-a-presentalion-bv-
                     Sldp-w ebb/                            '                                        '
                                                                          2

                  7. hups://rtipolylaphaoro loscategoa/voice-stess/
 Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 38 of 70


CkW ..M aschke
Antp olyp aphtorg
June 17,2019
Page 2
                                                                                                                  '
                                                                                       ,


      8. ho s://M tim lvr aph.orz/cai-bW fon msN e B.pl?nllm=lzg8124269

      9. hr s://r tipolvwaph.org+loWzoog/o3/lz+A er-dvsa-loses-a-customer/
      10.ho s://Otipolvwaph.orscci-bW fon= W G B.pl?actionrM jbord&bord=cvsa
      11.ho s://mntim lycaph.oro lo#?s- vsa
                  e
                                                                                                                                              .


      12.htps://=tipolywaph.or& 1o#2019/06/06/1W-threatens-competitors-it-consultant-with-.
           fedëral-law suit/                                                                                                '

 .:
      Theforegoingweb 11  'nksarebeinghösted in violation oftheCourt'sM ay 17,2019 Urderand
                                                                            .
                                                                                                                      '

Permanent Injtmction (t:Order'') entered in the above referenced case whereby it prohibits the
publishing orposting ofany w ebsite,blog,br otherwriting accessibleviathe intem etwhich contains
any false or disparaging rem arks or'statem ents abou, NITV , its CV SA product, or Dr. Charles
H'lmàle.Foradetailed description oftheinjunction,you shouldreferto pûges 16 through 18 ofthe
OrderwV chisattachedhereto.                   '
           Assuch,jou arerequired to permanently removeGe above referenced offending web links
and afly otherw eb llnks orm aterialsthatare govem ed lm derthe Order. ln additionoyou arerequired
by the Order to imm ediately forward a copy of this letter to a11 other persons or com panie,s with
custodialresppnsibilitiesto ensurecom plianceV ' tIAthe Order.
                                                                                                                                                   '
              .                                                                                                              .

      .    Last, you are also requested to reply to the undersir ed to confsmm oom pliancew ith the Order
withinten(10)daysofyourreceiptoft'
                                 hisletter.     ..                                                                                                         .



    AN- OLYGRAPH.ORG'S FAILURX TO FULLY COG LY W CIX IA E OO ER
AND PERM AM N > JITNCH ON M AY RESIO IN TlTE COUR: IMPOSU G SEVERE
sv cTm Ns AGAINST ANTD OLYGRAPR ORG.
                                                                                                                                                       '
                                        .

       W elook forwardtoyourwritten notG cation ofcom pliancè with tlle Court's Order.Thnnk you
in advance foryotlrcooperation.
                                                               e                  ly yoc s,
                                                      4.w.ON       ...J:G-!:::7::t:7*
                                                                                    .:-..
                                                                                        n-...m.a
                                                              lx.,-'.-v-s.w......rs. . x *hK./
                                                      ASKK V.
                                                            .         w....                  .               1.
                                                                                                             .
                                                        wxYxW -wu%...>....xz&.zjy .jj ).
                                                                                         q
                                                                                         yq .
                                                                                 k' , Ns !         .
                                                     &w' %NX$ XxJ.%
                                                     .-            .
                                                                               X- ;k .
                                                                                     .2,''vvu
                                                                               .-:'Nv *
                                                                                        =   Xk
                                                                                             x..'=.*!
                                                                                              1Q
                                                                                                    m-
                                                                                                     .
                                                                                                     N
                                                                                           ''-- .''.( 1
                                                        *..                            '    ...        - -
                                                          . ...l       .
                                                               .


                                                          JnnnesD 'Loughy
D D/da

Enclosure:M ay 17,2019Order.
                           andPermanent'lnjunction

          2:25 PGA BOULEVARD,SUI
                               TE 2Q0           T +1-561.622-7788                                                         ADM ITTED TO PPACTICEJ
          PALM BEACH GA RD ENS                  F+1-800-734-5284)                                                         FLO RIDA,GEORGIA
          FLo RlDA 3341O,USA                ,         .ADVIYO RLAW CO M                                                   & DIK RIG O F COLUMBIA
Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 39 of 70
                                                                                              & Lfit/-' ?,)
                                                                A leM :
                                        M TV'SRespense To N ktorFlyer
           QuittArtw llw thfotçemtn!agtntieshavtreçeived iyer:fwm acompanycalledDzk-ter, Lr sdale,
           PA,conçtmlng voic:streisO alysig'and haverequeg:ed aM ponqe.Lfnfbdunately,th: oyers.contzin
                                                                           .

           false*mdmigleadi,êinfonnl onthgtm ushouldbeawo cf                                                     '
           '
                                                            .                             .          .

           lthe&;
                'ic.seessM Alr er(PSE)thatM hurHzMng,aprivateinvestigater, isgelling i:uxtd byvery
           few,lf= y,1aw enfomementagencies. l' a & dq-e ezz/av elev te, #e of u na al..#A...4..18.
                                                                 --                           -              .   -

           > a>2*J-P.b.e elsp/t.- Hqm 'Ae's-PAE.f#o n ftke CU 2j ltisElsoucfM unatethatHe ng
           hasahi:ton'ofG = ptingtû digcredittheCVSA,NIW ,andtheNITk''Sfoundqr,Dr.Hum ble.
           Iti:Kxo interltzg to nôte *atwhen the zderalgovrnlmentrecently decide to testvoice stres:
           wmAlysisu atnlthvericmtion ddvieèin threegepvâtextudieg,thev choxe'th:mngtwl'dz1vu:ed and
                                                                                          -

           actp t:d voit:stztu *M*1w c.tbeC-
                                           V-îA.notHe=ing':M E,Tbtx studie:A btingcoe ueted at
                                                -


           the  Air Fc =   Laboratoryj le Ugi
           Aditionally.manyelementsûfth:Rd>  v- ity pf Florid': and at the Univ'ersitï of Okl* oma.
                                                                      ..

                                    '
                                                lxove= e u9etheCVSA.no!Hecint'sPsB                       s
       .
                                                                                      '
                                                    ,
       '
           n eoh/nêlcompany nc edD:ktorF% themu ufrtarerofthe P4ychologkalStregsEvgluator
           (PSE),bKk in *t 70'3, Howevtr,bectu&e the ownen did notkep up with the advmwes in
           tx lmology ând due to theseiceatlackl.by tbepolygraphels,thvy sled bznkmlptcy in 19$4. Aner
           tbe ewnetpâlged Kway,Hee g Btarted hisownvoit:$t.
                                                           !.
                                                            ,::r alysiscempany ândnam M itDektor.
           Likvwise,hllvoice st- M alyztrisnottbg origlnalPSE.. Hvsing's litœatua glaim sto have a
           trademrk ôn 'VoiceStft4dM alysig'D d tFilter-scan,' A cvck oftiletrademarkgg:owsthâîhe
           h&:neither.

           Fx m higlit- iure,itappeo tbatthelyltem thatH ening' is trying to sellisa,%'nö prim itive voice
           s% : K alyzd'tbatstillrequires the exnminer to tp e rtcord the interview and the run each
           respoaa: throuw & laptop computer(notrezl-time analpisl.'Italso appem thatthecomputer
           dieplay-s cn!y ont respens:ata.tim e.                                 '

           H4A ng toutsthefactthqtherm uife:N0 le-certiflcation/continviùg d ucation. M y exlminerthzt
           isw'oA hi:orherszltwilltellyôuthatcontinuing educatipn/re-certiscâdnn ige- tialt:-lh-
                                                                                               e l-
                                                                                                  e-
                                                                                                   s.r-
           leanzuc-              ' q exqm inâtiô.
                  cpge of coudtmtm              at and îo notrecuira itI-
                                                        -               ould be cocsl'd:ee i= sponsible.
                                                                               -- -

           Addiuonily,tx.-inen tzained8ytheNITV m ay re-celify atany ofthefourrtgiontlMv iauo= '
           rg-uedl6eation 'cour- for a vgry nem inalfee,not the 'ttens ot-thousend: ôf dollars''thEt HeM ng
           m entiong.                                                    '
           2rrringalgoclaim:thatimitaton ('anyehzbutHerring)l1* itcompensated''ltetimonials.TheNITV
           listsa11Qfoc usen e'
                              nourW e6 site$: lhatM w nem ay calltc check hcw sàtieiied Qurcustomer!
       . are. Heningdt- not. '              '                                                            '
   .       ln concluklon.youmaywantlo ask He ng why,aherhàvingth*PSE onthrmazkz!since 1970.
           thd
             're ax Rw , if=y;lo 'tnfortemtntagencieeulinjltand tberearemerethu
                                                                             1.400 using the
           CVSA (hi:M nwerghouldb.interesting).'Youmayal&owan!toaskhim whytheUs.Milito 'and
           the intm oggto- atOTM O use the CVSA :xetugively,not the PSE. You m ay Klgo w antto check
           HeM ng'sorgdentiab t;tel h 1aw enfotc:mertpersonnel..
Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 40 of 70




    .-
         k1                                                           -ao-g - y )z / .--
              Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 41 of 70
    kt
i-  b-

=



         t
         k
         U

         QN
         <
         k

         *
      Form érsupervisör pfM aùatee
                            C.
                             v(24û-
                                  t-- /y
                   Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 42 of 70




      sheriff'sthild prpteètion division öpt
  '
      to rçtire âRqrdem                                                                                           otion              Aùk facing
                       .                                                    .




   . *
. . '.
         -xi
         -
           p<u
             -
             ..-               2Y.
                                 j'
                                  !5S1
                                     ,Q Dt
                                         .t!0#1
      .x
       cv
       r.. t
           rv-
            zm
             =.e               .. .                        .           .

                   '            t       .'*. .
                                             : *'':.-,.1
                                                       -''
                                                       ' -%u
                                                         '
         .         '
                           '   t- ;.
                                 - .
                               . ,  '5.'
                                   !i  .(  .
                                           1.
                                            :-
                                             Jr'  .'
                                                   .
                                                   .l1:.
                                                       -.'
                                                         -,r*l-t
                                                          '.   --.I
                                                                  '-' (::$'
                                                                  7Q.l'  :,;
                                                                          .'
                                                                           .

                               A4A   ''hCN24
                                           ,
                                           . T E.F
                                                 ...a   œw
                                                         '
                                                         h i-o-t'n7..e.-'
                                                                        r
                                                                        .s  uy'
                                                                              7et-sn .'.so.rLt-   ltf '.n=. 5l'
                                                                                                        w<     cu13.a1.ee C o5       wu'lzo;-,S1-7.erl-
                                                                                                                                                      't-10'S O ff-Cm       u C1hi 1.d Prot
                                                                                                                                                                                   z          we.
                                                                                                                                                                                                cesio:
                               ln4,esu      q
                                          ,gi    :ve D -
                                               kI-
                                               . 7 ,
                                                         *rvn
                                                         ,  ..
                                                             -,>
                                                              s-
                                                               !o- j
                                                                  tz1.  1a-.qret .-*v
                                                                                   '-ed to az.       -o- $d a dem-or
                                                                                                         ;                   -1 xoz'.
                                                                                                                                    1a-
                                                                                                                                     .
                                                                                                                                        ,7.d d-  .
                                                                                                                                                 'sc:
                                                                                                                                                    .*r,*r'  .le a    uzj-
                                                                                                                                                                         w
                                                                                                                                                                         ter ,.
                                                                                                                                                                              7
                                                                                                                                                                              .-
                                                                                                                                                                              .,
                                                                                                                                                                               0
                                                                                                                                                                               .  wnt;e-
                                                                                                                                                                                ---
                                                                                                                                                                                  1      r!-
                                                                                                                                                                                           na1j(a-
                                                                                                                                                                                                .
                                                                                                                                                                                                 rj
                                                                                                                                                                                                  eznj
                                                                                                                                                                                                     -
                                                                                                                                                                                                     n
                                                                                                                                                                                                     -1
                                                                                                                                                                                                     ai
                                                                                                                                         '
                                                               .       .

                               111-%rc
                               '
                                      wz
                                       q
                                       '
                                       .=c'1
                                           *czaar
                                                wi ow11cotlcludm     ud b .-wp
                                                                             w 1
                                                                               7..'
                                                                                  u.
                                                                                   Rd ,  r
                                                                                         -,,
                                                                                         u,.
                                                                                           u:
                                                                                            z,
                                                                                             %'
                                                                                              .a.1
                                                                                                 41 -:7
                                                                                                      ..a'onz rop-  .-
                                                                                                                     .iat'  ua , and d.     %0
                                                                                                                                             -.
                                                                                                                                              rne- '
                                                                                                                                                   7'
                                                                                                                                                    n1 --
                                                                                                                                                        r
                                                                                                                                                        .-'
                                                                                                                                                          -.c
                                                                                                                                                            o.to-     uvs
                                                                                                                                                                        vrard clu'1-.d p..rorwecu'-vq -
                               5VO1-k-er's H !     .--g.
                                                       qn11ne-naq'.
                                                          r,   . -
                                                                   so'r-.  )vasmas -
                                                                           - .. .- - .
                                                                                        perude.d u        q
                                                                                                          ,nd r,  =
                                                                                                                  u.'
                                                                                                                    a.c- .q
                                                                                                                          -7
                                                                                                                           .-.ac'ned :   a.*
                                                                                                                                           -.
                                                                                                                                            ke.--''
                                                                                                                                                  a.'-r
                                                                                                                                                      'e1Jle.d 1        -nce-:-naula- -z
                                                                                                                                                                                       L
                                                                                                                                                                                       --
                                                                                                                                                                                        '
                                                                                                                                                                                        XQ
                                                                                                                                                                                         ..1
                                                                                                                                                                                           -
                                                                                                                                                                                           .-r
                                                                                                                                                                                             's
                                                                                                                                                              *   *               :     j
                               *
                               mveszu      .
                                             ccpu-
                                                 *
                                                 : on concl
                                                   .           ' d
                                                                uUM. ed jne c-  d*
                                                                                  -d 1'  1owjuz   %.
                                                                                               -ung      .
                                                                                                         no st .
                                                                                                                op tjne b.          j
                                                                                                                                   =1 7az.'l@
                                                                                                                                              0r a17.d p.-   e'.1...uklclpu
                                                                                                                                                                  .                .
                                                                                                                                                                           aEed m mqe
                                                                                                                                                                               .
                                                                                                                                                                                           .ber -ala*!
                                  f-         -                                                                         '
                               Ozo1.
                                        :11ers.
                           '



                               Forrne-
                                     sSgc..J
                                           .ez.rv
                                                . Crott'
                                                       s
                                                       @,anz
                                                           n-.ounc0
                                                                  -d 1
                                                                     ,-
                                                                      1ex.!
                                                                          Jo d bete=-'
                                                                                     i
                                                                                     -Ln*c
                                                                                         & L
                                                                                           q a1ette1-da
                                                                                                      lt.
                                                                                                        e.'
                                                                                                          1'Feb.4'r-o (R
                                                                                                          .            -u
                                                                                                                        nynt.
                                           .               n                    ..       .   I
                                                                                             ,
                                                                                             .   .   .%   .            '-'   .                    .               ..                   ...% 4
                               Bnan u     bc.lunelalag -   :-
                                                            n-tne Pr   -o- #au q'
                                                                                s2o1-
                                                                                .
                                                                                     1a
                                                                                      .1Standa-     r.ds Sec'  u
                                                                                                               -oz'
                                                                                                                  n--4
                                                                                                                     -ccor.      iln.
                                                                                                                                    c to a-  .n
                                                                                                                                              -?-J'
                                                                                                                                                  Iter-
                                                                                                                                                      s-a1. -x  qars
                               '
                               1t'le.esu.-u'
                               -
                                       '
                                             c =:
                                           =wq
                                           b
                                              -' o11co:  'lclud.   ed,on Fe,
                                                                       .
                                                                                b.2t   '
                                                                                       3, a.11eeo.
                                                                                                 ,au
                                                                                                 .
                                                                                                    .-o1-1stha=- C.
                                                                                                              .
                                                                                                                   -
                                                                                                                   --c
                                                                                                                     ni.'c
                                                                                                                         -.,.
                                                                                                                            rx.,ib1atz
                                                                                                                                     ad cuzL.,
                                                                                                                                             -
                                                                                                                                             zee ocene1-.  a1*t
                                                                                                                                                              -
                                                                                                                                                              .
                                                                                                                                                              n,v
                                                                                                                                                                -
                                                                                                                                                                .der -
                                                                                                                                                                     's-
                               '
                               132.v.
                                   -
                                      -.g
                                     ,1  Sv-
                                        -.-ize-
                                           .    qt o1-
                                                -      1.t.
                                                          17
                                                           -.,
                                                             .
                                                             ptnl
                                                             w    csis or' -d1 -,
                                                                                S.a.
                                                                                   '
                                                                                   .o1
                                                                                     -1
                                                                                      -1tq
                                                                                         yr, c.
                                                                                              0.-
                                                                                                +7.+wc .
                                                                                                       -.tkzt-
                                                                                                      wu     zb.
                                                                                                               nw.
                                                                                                               w -otrskn.
                                                                                                                        'oc c.  tzk
                                                                                                                                - ,
                                                                                                                                  'lfa
                                                                                                                                     .-1
                                                                                                                                       -Iz
                                                                                                                                         kO-
                                                                                                                                          'oc.to a. ' 1.z
                                                                                                                                                        :z
                                                                                                                                                        u.1
                                                                                                                                                          --
                                                                                                                                                           = to tcz
                                                                                                                                                           w     u a.
                                                                                                                                                                  aun erc
                                                                                                                                                                        .
                               0* Jt2de1*i
                                         s -- 5 .A
                                                 ,re1
                                                    -.
                                                     .
                                                     '
                                                     4s.7
                                                     . . J-,stJ--
                                                                *t7-ed
                                                                1    . c%o0::
                                                                            ,1-
                                                                              1-r
                                                                                '
                                                                                )q
                                                                                 -'I
                                                                                   -13--
                                                                                   -   1.
                                                                                        z
                                                                                        ''
                                                                                         n.
         Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 43 of 70
                                                                                                                                  Lp-
                                                                                                                                    ,
                                                                                                                                    b'ill'f
                                                                                                                                            /j




    E         l                                   E F                                   E          l
hll7R/Federal5erNIfie5INF'
                         J
                         -)i;pl
                              eisef
                                  .10WelcorneDetecih.
                                  j                 aJej
                                                       -rv'Crr
                                                             lpty
                                                                'a:itsDirectDrûr
                                                                               ltaw EnforternenlOperëtlcns-leP)'
                                                                                                               aI1IoverseeaI1aspectscfl
                                                                                                                                      .
                                                                                                                                      J
                                                                                                                                      3w
enfoccernentoper-
                atf
                  cn'
                    sforNFSand prlrzldedlre'
                                           :'
                                            tad'
                                               zfceand asslr
                                                           5tance to I5
                                                                      .v.
                                                                        :enfercemeptagentnesytlzdç
                                                                                                 t-.i
                                                                                                    de,aswef
                                                                                                           l7
                                                                                                            .q.
                                                                                                              'overseeourTechnfcafskrn
                                                                                                                                     /l
                                                                                                                                      kes.
                                                                                                                                         Div1SlC

JQFO/joi
       rlsthoNSVteam frd
                       Dm thQManate:Cf
                                     luntv
                                         uSherifD
                                                l:
                                                 $'
                                                  Qt
                                                   -ficoinF
                                                          .l
                                                           ol
                                                            idaWherohesërved
                                                                           .fcr*
                                                                               7
                                                                               -0s
                                                                                 p
                                                                                 yqars'
                                                                                      1
                                                                                      nVarlotlsf
                                                                                               itnsl
                                                                                                   't-
                                                                                                     lor
                                                                                                       ns.'
                                                                                                          lncl
                                                                                                             '
                                                                                                             uf
                                                                                                              J-
                                                                                                               lnG
                                                                                                                 mSuiperi
                                                                                                                        /isl
                                                                                                                           3oiXSk
                                                                                                                                ('
                                                                                                                                 IOl
                                                                                                                                   V in5I
                                                                                                                                        J
w ecielîzed cliscipI
                   -
                   ln:5asCrimet
                              iAgeln'
                                    stu
                                    .   ld. ren,oomestl
                                      -hl             k Viœlef
                                                             nceanc'lrbt.
                                                                        em-etCr'
                                                                               Icnt
                                                                                  ?:4,
                                                                                     gel17:
                                                                                          4tChi
                                                                                              idcen (!CA.
                                                                                                        C1.L
                                                                                                           h
                                                                                                           'lhi
                                                                                                              lz assig'
                                                                                                                      flz
                                                                                                                        .
                                                                                                                        ztjt(
                                                                                                                            )1.heSr:
                                                                                                                                   .
                                                                                                                                   gt:and F-ev
                                                                                                                                             wl
                                                                                                                                              ef'
                                                                                                                                                zlICACT..
                                                                                                                                                        a
                                                                            15                           .
Fcrcq-Jerrs
          a'ddvelopedzrw ot inc
                              .l
                               -breakingw.Lechnl
                                               quesforutnr Qzt
                                                             he(L
                                                                -VSA (ciden  I t
                                                                               lfy.undbring.rcl'
                                                                                               j
                                                                                               usticeGerialcha
                                                                                                             ildpretarors.,sâ
                                                                                                                            khlclnarenow taugh
                                                                                                                                            * tnationall
                                                                                                                                                       y.7hf
techniques'
.           .
            s.
             'er:51
                  :1signjfican'tantjeffectjvethutln 7
                                                    .1
                                                     ;.:&
                                                        .
                                                        :
                                                        ;herecei
                                                               vecjttnels
                                                                        -
                                                                        latTonmiA3s-ociatiorl(
                                                                                             )r
                                                                                              -CompulerVoiceRreG5.  ,
                                                                                                                    Q.n'
                                                                                                                       a)yst3(NACVSA)annlalProfessorJame5
Chapmun
      .
            Awar.df
                  ,.
                   c)rzzcellence.)'e.rcyiscgnsr
                                              oxaere,
                                                    '
                                                    jane- xpu
                                                            er:i
                                                               rli
                                                               .  fqz.rviewt'
                                                                            fln
                                                                              u'aod if
                                                                                     n.ter
                                                                                         'rlnB.
                                                                                              u.
                                                                                               etioo .an(.
                                                                                                         ihasaci ;t
                                                                                                                  or'
                                                                                                                    essc-a ratewe'
                                                                                                                                 labov'e91 2%. Hei5Jiso c
                                                                                                                                          .a             ane-..rp.
                                                                                                                                                                 ef-$.
usjI
   izsnmcthq (DJSA anc.
                      el'
                        1
                        *
                        5hi o-
                             hlv z:
                                  (p
                                   .erienced ln ctar
                                                   hUuçtingx-
                                                            '
                                                            .
                                                            pecializedcm 'zer'rAlnx
                                                                                  '
                                                                                  -
                                                                                  lsl.
                                                                                     F'lc1'
                                                                                          dlr'9
                                                                                              .(
                                                                                               jew -
                                                                                                   tilrai
                                                                                                        n./tions.lerryho1c
                                                                                                                         .l
                                                                                                                          :.aMae:
                                                                                                                                cqr'sDec
                                                                                                                                       c-reeln :5
                                                                                                                                                .ciencef'
                                                                                                                                                        rori-
                                                                                                                                                            lthe
Univerf iirgoff-enlralçlori
                          ki                                 '            -                                               '                      '           '

(:harle$i.  1um ble,FrlunderoyI   NIln
                                     .lpedef     '
                                                 aI%ql
                                                     ag.cq'
                                                          s.anl jEiqt
                                                                    ndevelt7reeroft'at:iO/I aA.5tates''
                                                                                            -          3
                                                                                                       ?h/e art
                                                                                                              !tveIn/e.
                                                                                                                      :
                                                                                                                      4cita:
                                                                                                                           jtf)hal/ev1
                                                                                                                                     .n 1
                                                                                                                                        nd.i
                                                                                                                                           viduaIkvi  tl).r
                                                                                                                                                          he.q!1
                                                                                                                                                               .alIf
                                                                                                                                                                   lcation-5anl
                                                                                                                                                                              v
                                                                                                                                                                              u
                                                                                                                                                                              l';tr1
                                                                                                                                                                                   -
                                                                                                                                                                                   )
                                               $                                                                                                                '
          .           ..                                     .
mora1cn     arac:ertar   J
                         '
                         errv
                            . Crb
                                zt:y J
                                     o !nlng
                                           ... our :eam  .tN
                                                           . lth hl
                                                                  s Iat
                                                                      hte nfo r
                                                                              cer'
                                                                                 ner)r
                                                                                     . b a '
                                                                                           -kG
                                                                                             s.:1
                                                                                                '
                                                                                              !;loI
                                                                                                  Jnd.asDe
                                                                                                         , cial'
                                                                                                               sy
                                                                                                                ' i
                                                                                                                  !71.
                                                                                                                     )
                                                                                                                     3e 1
                                                                                                                        C.A(:ar'
                                                                                                                               ana ,r
                                                                                                                                    t
                                                                                                                                    Ezl
                                                                                                                                      '
                                                                                                                                      n
                                                                                                                                    . ./ wi1
                                                                                                                                           1 bri
                                                                                                                                               n-n   F
                                                                                                                                                     2
                                                                                                                                                 1... .ne t
                                                                                                                                                          r
                                                                                                                                                          v dir
                                                                                                                                                              n r
                                                                                                                                                                3 n::
                                                                                                                                                                    ;:
                                                                                                                                                                     ln toa n
                                                                                                                                                                            i
13rtr
    y
    :
     -
     q
     -n1,,a(1cn (h.)t1c;J-!read-'
                                .
                                lr,
                                  x?co'
                                      o'n1.
                                          -Q'
                                          u   J. a.
                                                  5thcG' aIdS(arldar, :
                                                                      .
                                                                      1f'
                                                                        .
                                                                        -*
                                                                         .rkauf'1
                                                                                ndP.
                                                                                   J*.tr'
                                                                                        ?'.
                                                                                          -'
  Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 44 of 70                                                                i'
                                                                                                                                                      -y)s1)1-4--
                                                                                                                                                                      /f
àrthurHerring III
From :                                                                                ArlhurHerring III<adm in@ deklorpse.corhl
Sent                                                                                  Saturday,June 8,2019 9:49 AM
To:                                                                                   admin@deklorpse.com
Subjett:                                                                              nitvchapmanstudyother.claims

                                                                                                                                                                            ' .-'
                                                                                                                                                                               M :. t  zw
                                                                                                                                                                                        x.
                                                                                                                                                                            ...
                                                                                                                                                                           zva
                                                                                                                                                                            z-u'w-=.'
                                                                                                                                                                                    .a.c+*.
                                                                                                                                                                        ';i                t .
                                                                                                                                                                        w
                                                                                                                                                                            kv
                                                                                                                                                                             ...ljj
                                                                                                                                                                             =.M
                                                                                                                                                                               ''X V'
                                                                                                                                                                      l'hlu' AL$.E1'
                                                                                                                                                                                   t%IC1*
                                                                                                                                                                                        ..
                                                                                                                                                                                         ::


                           Hom . About v Products v Training v RealCases Solved Resources v Scienc'..

                                                               *                                        .       *                                                     .@         @                     *             '
           1 - ear IeI                                                                     tu           all ates rut                                            erl lcatlon ec                 .                                 . '.
                                                                                                                                                                                                                                            '
                                                                                       .   .                                                                                                           '' ''    ..

           Le1z'
               /eS,DE- CxSBP/IR:
                  '
                               7 A newbkv'ubp
                                            .l
                                             '
                                             shmd
                                               v'. research*11 --
                                                                1-
                                                                 n'th2'
                                                                 )-: )
                                                                       2.
                                                                        0.u12 'dnnuai'ee-i'
                                                                           . - -. .. - ..;
                                                                                           itlcn.ofthe'''ScferstF
                                                                                               -                T11.
                                                                                                                   -J-curl
                                                                                                                        .
                                                                                                                        ..
                                                                                                                             .       .
                                                                                                                                         '
                                                                                                                                             .   .                     w                   .       .   .                 ,.         w


           rateo'fthe Com putervokceStr'
                                       eszsAnahwzer OI%x
                                                       AK ls7 rer er , n 9531,âriasserton Itm g mace bythe's
                                                    -     12. ,...-t.k.,.. '                                                                                                                                                        .
           bol
             stered by
                     ' cu'r'
                           rentUS Gcpzernm ent-
                                              1
                                              71
                                               anded ï
                                                     /ojce al
                                                            nalysis research w nl
                                                                                'ch has es'
                                                                                          tabll
                                                                                              '
                                                                                              shed voice technc;;
           ...a       -r.
                        -*J....-...             ,    f                                                                                                 ..                                                  .    < ..                            .
            Ine      lhas De'
                          . ..en availableto l
                                 ,               amg'enforcem entagencjesin i  t
                                                                               -
                                                                               'i
                                                                                ne USslnce 1988,firs'  tasan analog deyIce.
              'Qr---
           Volc   stress A'Jlalk'zerin the îp/orlf
                  '
                                                 j' o1Eh twO U S Patenm
                                                                      us and the on'
                                                                             .      ,
                                                                                    y sa
                                                                                       yste;'n w orlcbv!de incorporatjng the
           orocesses to reliablv.and.Dracp    .sel'
                                                  -
                                                  '
                                                  /evaluate tn'e results ofQmI%
                                                                              -rk exam lnations.-1ne CVSA'.is nobv.used by c
           W FI
              .1
               .1
                nL
                 CDQO1
                    . 3Sys-
                          tem
                           u I.n..
                                 t
                                 j
                                 .f
                                  yle UD.
                                       m

           '
           I-hê l8myearlneld'study,wo codduded bythe retentlydeceased Professcrlam eN L.Chapm anzR7rIe=<14th',
                             j(*ï? .u .=.z....
                                      ...          g
                                                . ..-.x                    .     ,.         zr         p     g'
           ln,'a'No
                  ' rth AI=
                          .1
                           erfcg-n    Cnm lnalJtlsocerSetti
                                   ....     .             ..
                                                           7r î
                                                              .sthe cropzvnlng acnIevem entolProfessorCnapmanslegaq
                                                                         '
                                                                         .


           a1
            .11:1
                30r1
                   *
                   1-
                    y on th.e appli
                                  acati:)n ofVoice Stvess 7
                                                          -naI
                                                             ysls technologiesaand atthe tim e 0fhIs passing he als0 E
                                                                                                                                                                                                                                                '' h.

        Nationa'        l'Associatlo'n ofi
                                         w
                                         -o.m pI.
                                                u4erb/olce StressAnalys't.s (N
                                                                             I'ACVSAI;thel//orld'sl.ar&
                                                                                                      o'es-tprofessionalassodl.
        soanned
          z
                          over4O. year'sas a cr
                                              .1m inoioc&jst educatorand researdner,dun'    no
                                                                                             & m/h'lc'
                                                                                                     n h'e conduq ed m ore tind
               .            ''y  c   é..           .    .             yx        .x
                                                                                                                  athorof.2;
                                                                                                                           -
                                                               '
        aurtnprm&lgrlgc'atam        ta
                                     tls.a neuroscentstand researcvr'     analysv hasbeen the rnrl. m ary osio-al
                                                               .
   .   .                   .
                           .            -   ''''''       - '                 -                                               pl  -                          '    ''                  '''               ' .                                      -

       .y.....-ou--?.-...          p N        .                                          .'
         toplc.   s-refated to tnenum an orain and blology.
   '

                         , m aa used t
            Professor Chao            h
                                      ,'
                                       le CVSA to cond0,
                                                       14the researcg
                                                                    p1and'the resuI
                                                                                  1s at
                                                                                      -h
                                                                                       l.l
                                                                                         'e..'eU
                                                                                               -'J/el-e hl
                                                                                                         'ghly consis'
                                                                                                                     ti
                                                                                                                                                                                                                         '
           -                                -
           1ne stud/ ss' -ndjngsreveaIed tn
                         n                     'e CVSA',wl
                                                    - .
                                                          nen used asan inhzei
                                                                             ust.yi-o .atA/e. s.u.(
                                                                                    -.. .-.,;..
                                                                                                     .)porttoo1,Gc
                                                                                                        -
                                                                                                                   ''
                                                                                                                    -n ecu
                                                                                                                    .
                                                                                                                          ri
                                                                                                                           urateq
                                                                                                                                y predi
                                                                                                                                 .
                                                                                                                                        ,(
                              ..s... ..... .                   .    .-éyw '  zw                 . ..    . ..            .. -.   '
                                                           .                                                    .
           deceptêp,'e.The.o ld%   /scfindînaqare supported by scierrl
                                                                     t17-0.lly,.accepted st-aA          u-
                                                                                                         a-tIcalmoi
                                                                                                            .
                                                                                                                   =kl
                                                                                                                     t
                                                                                                                     yl.  %.d#.
                                                                                                                       5.u'
                                                                                                                          )
                                                                                                                 ;. 4;.u . .
                                                                                                                               yth..
                                                                                                                                   e.t
                                                                                                                                     aEJ                          w.         .                             ..   -



   .
           dunng th1  e course dfthe 11y
                      .          .,          *earStudya.According tacurrentsclenm lc researcfland m eta-anatzses,pp'
                                                           '       '.
                                                                                                                                      llci                                                                           -''
                                                                                                                                                                                                                                        '
                                                                             '    .                                                                                                                                          .
            eïlej'jthe m OStexoen
                              a 'encer
                                 .
                                     'i
                                     -,;)t
                                         zlIce .
                                               1nt
                                                 -er
                                                   %'t
                                                     .z'
                                                       +ikrs or7l
                                                                y ac'
                                                                    n1e'
                                                                       vjnc
                                                                          .cara b
                                                                                -.
                                                                                 0-5Q%
                                                                                    w z confess-
                                                                                               !'
                                                                                                on rate. r
                                                                                                         u..
                                                                                                           rnpin'ca1data c
            and Us mj
                    'd
                     'l
                      'tary.e,
                             .'S.A. users'
                                         n,,a-
                                         !   .?e Ion.
                                                    =suooor
                                                       ,, .ted such
                                                                 - .n
                                                                    -nd,
                                                                       incx,hoe
                                                                         c-- .. .
                                                                                p,z'e'
                                                                                     -
                                                                                     zer
                                                                                       ',th.islstt
                                                                                                 n.
                                                                                                  e.'
                                                                                                    h'rs.i.'
                                                                                                           lndepend/nt
                                                                                                            . ....    ant
            2
            Adc
              -!lt
                 .i
                  .on
                    .a-
                      1(
                       Q
                       7uf
                         u.
                         <ias and ri
                                   l'
                                    seav
                                       rch ar
                                            .e pIanne(
                                                     =!forIhe future,
                                                     -                                              .
         Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 45 of 70
                                                                                        lxzt),-
                                                                                              /
    A           ;                                                .                              a.p
     rthtlr Herrlng Ill                                          .                              .%
                                          .                                     q
                                                                           w
         .
'
    From :                         ArthurHerring IIl<adm in@ d.ektorpsè.com r
    Sent: .                        Thursday,June 6,2019 1:32 PM
    To:                            'DqnielDesouza'
    Subject:                       chapimanstudy

    M r*Des
        .  ousa'
               #.                                           ''                                   .
     .    Pleasecontaktnitvandfindoutthecontactinformationfprtheso-called''zscientificjournal''calledCriminalistics
    andCourtExpertise,Annua
                          '
                             lIssue,#S7thattheChapmanSiudyof2012waspublished in.Nobody,jncludingLibraryof
    Congress, many hourso.n Googleandvariouslibraryhugedatabasesatmajoruniversities have beenabletofind i      ts
    Iôcation,phonenumber,addressand/ofemailsincehitvclaimedthe14 pagestudywasin.Forthatmater,ncneofany
    otherîssuesofthat''journal''canbefound.                            .          -
       ' Ifthatinformatioricannotbe provided,thantherecan be no doubtthatthe 'journal''isacompletefakeandit
    wasmadê upin2012by nitvonl    ytomakebuyers(Iaw enforcement)thinkcvsa is''98T4''accurate''asKanehadstated in
    aIetterabouttwoyearsago.Iam surethatwould beconside/edfalseadvertising(l    ying).
    Arthurherrîng 1lI                                      '
         '



                 NI < IïU IuyII,
                               > wR''Y '%YW*MYvM *>
                                                  ,*'*** sv ;,g),?.
                                                                  y
Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 46 of 70
                   ew er Technology by U S LaW
                       ,
                                                                '


                 E nforcem ent
             .   F
                 :Cr:è1
                      %1(2
                         3'
                          v-
                           .'
                            f
                            -
                            s'
                             ç./
                               zir'
                                  t!
                                   l

                 LEb$7ES,De1.:Jan 27
                                   . 2014

                 LEI/
                    A/F%
                       -'1Dt
                           ?(ttan,' .
                                    -
                                    )i'1 91
                                          -
                                          %
                                          ''
                                           :,
                                            .
                                            '
                                            v
                                            ':.
                                              '
                                              PC ,x
                                                  'N
                                                   I.tkb.
                                                        b'S'
                                                           k.
                                                            /lre:
                                                                '--*
                                                                   1xl6arIb)1'CJ,
                                                                                .
                                                                                )0- L,
                                                                                     l.C
                                                                                       y.
                                                                                        ,la'
                                                                                       -'  k'
                                                                                            :
                                                                                            '(!!nf(
                                                                                                  )'
                                                                                                   -i
                                                                                                    .e1
                                                                                                    - -r
                                                                                                       16(-
                                                                                                          1tat
                                                                                                             sn.
                                                                                                               6.1-I(
                                                                                                                    -:
                                                                                                                     .t
                                                                                                                      i??
                                                                                                                        z-
                 l
                 )ave d/
                       roppedl'he tnldpolygraof
                                              ,
                                                ')117favoroftf7: Cc.    n''
                                                                          lptli
                                                                              terVoic: Strassp.    ,nalyzerr'CV$ --
                                                                                                                  7Aw 1
                                                                                                                      '!.
                                                                                                                        '
                                                                                                                        *'
                                                                                                                         )
                 &CCOT InS'
                     -r1
                       k  Jt(
                            3thi
                               -
                               9iN:at*
                                ..   1(-)f
                                         3al,
                                         '
                                         - .
                                         .
                                         .
                                            '.t
                                            .
                                            A Rsc?(-1at1()f-li)f(u-'()47)j'
                                              :                       -   $i
                                                                           -1
                                                                            1e
                                                                             -r5$
                                                                                /C)1c.E!S1
                                                                                         tI
                                                                                          -e.
                                                                                            ss,
                                                                                              .
                                                                                              ,
                                                                                              anaI
                                                                                              5-.A
                                                                                                 1.
                                                                                                  zstS (
                                                                                                  F    .N+%.Cuh.,
                                                                                                       .        ''
                                                                                                                 .Q
                                                                                                                  =,u
                                                                                                                    '
                                                                                                                    %s,'
                                                                                                                       h:=t;.rl
                 06J
                   Cêir-
                       llZEitlQ
                              ..r
                                7r63.(
                                -
                                     3r
                                           ' 'z'
                                          2,-)t1r'
                                      .E!S1    . l1
                                                    ,.
                                                  .0b
                                                  J  lf?f'
                                                       :
                                                       . )
                                                         .:pf
                                                         .
                                                         u vkl
                                                             ag j8:
                                                                  qq
                                                                   t,
                                                                    .r
                                                                     jjj
                                                                       ;z
                                                                        1C)y.
                                                                            (
                                                                            w
                                                                            .
                                                                            ,(
                                                                            -.jjj
                                                                                -y
                                                                                 -j(;rja
                                                                                       t))
                                                                                         j,s(
                                                                                            m
                                                                                            -(
                                                                                             -Ij
                                                                                               .(
                                                                                                ,t
                                                                                                 .i
                                                                                                  .
                                                                                                  3/j
                                                                                                  . .r
                                                                                                     ;(
                                                                                                      q
                                                                                                      uIy)jj
                                                                                                           .jt
                                                                                                             ka.
                                                                                                               ,
                                                                                                               n.jg
                                                                                                                  ,
                                                                                                                  Ijg
                                                                                                                    .s-(
                                                                                                                       -Ij
                                                                                                                         -
                                                                                                                         .
                                                                                                                         w.-
                                                                                                                           :jo
                                                                                                                          .i o'. .                                                                                                                      . .
                 wof-ldll
                        vide

                 Std  '-,d.- 1lng.. j 7n11Q   .-..(.'
                                                    !I'
                                                    '
                                                    . G
                                                      w r     .n.n,o -q
                                                                      ..,t l
                                                                           .y'    t,
                                                                                   'p.'
                                                                                      1'L'.)wqcn1'>
                                                                                          .           wQ.l l.
                                                                                                            =
                                                                                                            w-
                                                                                                             .c
                                                                                                              'pc   -tlq'
                                                                                                                        =-.wz(-:
                                                                                                                               -:î
                                                                                                                                 J-r ?
                                                                                                                                     u.(
                                                                                                                                     .  -1f-
                                                                                                                                           ..'
                                                                                                                                             e1(?
                                                                                                                                                -Q ... t)
                                                                                                                                                        .  7!G-. q.-'..
                                                                                                                                                                      ';' i
                                                                                                                                                                          t'.(
                                                                                                                                                                             -
                                                                                                                                                                             . -I't.(
                                                                                                                                                                             .r.      .7t't' -In%-.. fu-''%(a!.Q
                                                                                                                                                                                                               -'lL   $'%:'t?
                                                                                                                                                                                                                            n.t.-..1.-'
                                                                                                                                                                                                                                      h.t
                                                                                                                                                                                                                                      x -41.u-:
                                                                                                                                                                                                                                              .,
                                                                                                                                                                                                                                               z
                                                                                                                                                                                                                                               -,
                 SL1f  -.1 j
                         *
                       .-,-    m
                            1c.r.      to   -
                                            '.
                                   Cwfl)e lOj.-   - . t '  .  a o   j i
                                                                      t a   j-
                                                                             j   (
                                                                                 , ) c ) j :
                                                                                           '
                                                                                           m
                                                                                           w.s-    a  g  c , I
                                                                                                             ) c '
                                                                                                                 ;
                                                                                                          w - c:.,k
                                                                                                                  .c
                                                                                                                   '
                                                                                                                   w..
                                                                                                                     :
                                                                                                                     4,
                                                                                                                      . o   k
                                                                                                                            -
                                                                                                                            o  th > t -  - * .
                                                                                                                                             -
                                                                                                                               -at.:1IlLc4.l'c4or     .)o  .-'
                                                                                                                                                             ' 1'*
                                                                                                                                                                 . ''Ij p
                                                                                                                                                                  tI$-. x     j  1 i
                                                                                                                                                                                   n
                                                                                                                                                                                   .:  ! . (-
                                                                                                                                                                                 l-.vêw!t7t:i  ', ' j-.  -.    q   '     ':
                                                                                                                                                                                                             )-;I.c.Jf <.:i!j a   j-z-  . .   r%
                                                                                                                                                                                                                                               -  -
                                                                                                                                                                                                                                                  r
                 U.c
                  n   -1l11O.r1-
                         '=        '
                                  1iw'
                                     ,
                                     .:
                                      lt :
                                         -I1
                                         '   '
                                             .Ca1   '
                                                    <1h,',r
                                                         f8la   j
                                                                /I;  o   -.=
                                                                         ct( .-  7 ,'    p'q
                                                                                -..u- d'-.I.   ,..,,s;
                                                                                               .         j  v-<
                                                                                                              .
                                                                                                            -1.-  j.a
                                                                                                                    j g,
                                                                                                               - I:J..t.vc  A
                                                                                                                            ./ k
                                                                                                                               -
                                                                                                                               o J
                                                                                                                                 .m   jk
                                                                                                                                       z
                                                                                                                                   -a.= F    -.
                                                                                                                                             -11(    j  ip   f
                                                                                                                                                             j  p  (
                                                                                                                                                     -.- =u. -i-w1-.-
                                                                                                                                                                    o    j  Fag   ua t
                                                                                                                                                                                     )   (
                                                                                                                                                                                         -   c .
                                                                                                                                                                                             -.. &c    L
                                                                                                                                                                                                  -.;,-.  . (
                                                                                                                                                                                                            '-.c
                                                                                                                                                                                                               -. -lls - I
                                                                                                                                                                                                                    (- 1j.
                                                                                                                                                                                                                         :-;1. n  j.
                                                                                                                                                                                                                                   n .
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                       r  .
                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                          -    &
                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                .n..
                                                                                                                                                                                                                                                   -z
                 j1 l,r.(--,*5:
                      A        /xq-,-A-' lJ
                                          '
                                          .I-
                                           ; .!1-
                                                :.-1
                                                  7    't
                                                        .-
                                                         ),.. .-jt.,pt:
                                                                      -t  *(-
                                                                            -)
                                                                             .i  tj-1$:
                                                                                      -j(.   -
                                                                                             j.1
                                                                                               ,,:(
                                                                                               s      -%o-.-qit
                                                                                                              '
                                                                                                              .'
                                                                                                               ). r
                                                                                                                  u.u
                                                                                                                  .  q.o
                                                                                                                     -
                                                                                                                     . 0y -o  -1f'(n
                                                                                                                                   -) d-'g
                                                                                                                                       J  -gk :
                                                                                                                                              .-;
                                                                                                                                                .tj(  -.
                                                                                                                                                      -)
                                                                                                                                                       ,4
                                                                                                                                                        7.. >)(-jp
                                                                                                                                                                 -   '
                                                                                                                                                                     --
                                                                                                                                                                      1r  -
                                                                                                                                                                          jkiz
                                                                                                                                                                         i-  '-j$1
                                                                                                                                                                                 -.'
                                                                                                                                                                                 -1rj.ijA
                                                                                                                                                                                        .'
                                                                                                                                                                                         :
                                                                                                                                                                                         ,;:.o .-,! )t j
                                                                                                                                                                                                       -1   .* 1u.z:'1lj
                                                                                                                                                                                                               *
                                                                                                                                                                                                              l.       -.1-,
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                           .7
                                                                                                                                                                                                                            -.(-...
                                                                                                                                                                                                                               -   -.l
                                                                                                                                                                                                                                   -  -1$j'.s
                                                                                                                                                                                                                                            --
                                                                                                                                                                                                                                             à.'
                                                                                                                                                                                                                                               -.'
                                                                                                                                                                                                                                               - i
                                                                                                                                                                                                                                                 .l
                                                                                                                                                                                                                                                 .t

                 rr
                  ra-te t)f
                        .
                        .x     lj
                               .  qà
                                   ; .Ij
                                       .
                                       -j(  '
                                            -
                                           .uk% y?f=,k-
                                                      N,=$*. zu    'kdu.  -
                                                                          i1'
                                                                            .4'IJ
                                                                             tl   ./ '
                                                                                     )e  -It)q
                                                                                             ,..v   tj-i.
                                                                                                        c-z( -)jj s oo-. j.y
                                                                                                                         l  ,J
                                                                                                                            /j
                                                                                                                             .j -.
                                                                                                                                 s
                                                                                                                                 -kp !
                                                                                                                                     -.j-1( '7- ;,1-aj-
                                                                                                                                                    .    .=-, :
                                                                                                                                                              w:j'
                                                                                                                                                                 ,-1; j'
                                                                                                                                                                      .   j
                                                                                                                                                                          .k
                                                                                                                                                                           c
                                                                                                                                                                           ur.-.;.p-u
                                                                                                                                                                                 ,    '-Ij3..
                                                                                                                                                                                           ,r-
                                                                                                                                                                                             ft-l 1. o
                                                                                                                                                                                                     -.t1    -'
                                                                                                                                                                                                             Il-
                                                                                                                                                                                                               .
                                                                                                                                                                                                               !.   -
                                                                                                                                                                                                                    u. '1n$'
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                         ;  g.
                                                                                                                                                                                                                            l
                                                                                                                                                                                                                            f-x2 '
                                                                                                                                                                                                                                 .-.
                                                                                                                                                                                                                                   i=-u   -.r.
                 liu
                   -.'
                     j/wc;jw s-g -.y
                                   eI  nt-
                                       o  wt.
                                            ,/,. c.f.! s.i
                                                         .l-f.Iyz
                                                                4.  -1i
                                                                    1  tu j-
                                                                           .!i.
                                                                              ft .
                                                                                 - -
                                                                                   z.J.
                                                                                      l
                                                                                      'Ut  ..
                                                                                            :
                                                                                            l>.-(.  -.
                                                                                                     )1''
                                                                                                       I  l.
                                                                                                           ;
                                                                                                           ta
                                                                                                            wl  -I*!.
                                                                                                                    a
                                                                                                                    u.g
                                                                                                                      .11',
                                                                                                                         J..;1 ic
                                                                                                                                aljù-l-p <.I.mw'rI11 ir
                                                                                                                                                      o
                                                                                                                                                      :
                                                                                                                                                      .vY1w .
                                                                                                                                                            :.g
                                                                                                                                                             l .)
                                                                                                                                                                ,ul1 .,
                                                                                                                                                                      :.
                                                                                                                                                                       ic - j.11
                                                                                                                                                                          .        x
                                                                                                                                                                                   ...:j-jj-l
                                                                                                                                                                                            1i.I,   .j.h
                                                                                                                                                                                                    a      !'jQw.    ,Sqtm .ja.C   $:
                                                                                                                                                                                                                                    L
                                                                                                                                                                                                                                    -.  -4 t. -1
                                                                                                                                                                                                                                               .'
                 EC':   .'
                         $.'
                          1 pa,
                             . rt-j7  :
                                      -.$-
                                      .
                                      -   1b
                                           '-'/'
                                            J     .' c.l c!?
                                                         u   -I (    -%
                                                                    .-.I ?/
                                                                          .N.J
                                                                           -    '-;
                                                                               k.   -nd.'
                                                                                      . i
                                                                                        f.'
                                                                                          .t
                                                                                           '
                                                                                           )'I,=.'-tIIc
                                                                                                      wi r' i
                                                                                                            (-
                                                                                                             .j3,/J %,4
                                                                                                                   =. --
                                                                                                                       )e -' c: $
                                                                                                                             u   t1)= .-
                                                                                                                                       -r  7);  '
                                                                                                                                                -r.
                                                                                                                                                  1q -q-r ,n.-
                                                                                                                                                             l1 -!r,,
                                                                                                                                                                    '
                                                                                                                                                                    .-1%.-. -t
                                                                                                                                                                             a
                                                                                                                                                                             .r1   ,4
                                                                                                                                                                                    .i'-l(--,,.. ,,'
                                                                                                                                                                                                   .) : -7$
                                                                                                                                                                                                          .'c
                                                                                                                                                                                                            -t
                                                                                                                                                                                                            .     .F.-.f-a
                                                                                                                                                                                                                         ..'' (.-
                                                                                                                                                                                                                                -n'  '-
                                                                                                                                                                                                                                      c=   -
                                                                                                                                                                                                                                           -'  -
                     '
                 Psl,. /a.- .r  /
                                !%
                                 #.
                                  'l
                                   'f
                                    j l9-
                                        r ; 1k   '
                                                 .J
                                                  ; N J'
                                                       1 (
                                                         . f
                                                           j   1
                                                               - ) 0
                                                                   .  .l
                                                                       L&
                                                                        .-
                                                                         n : .
                                                                             lS    e
                                                                                   .    T
                                                                                        I.J'=
                                                                                            .
                                                                                            - 'j
                                                                                               -,
                                                                                                .  .
                                                                                                   :
                                                                                                   J a
                                                                                                     :
                                                                                                     117'
                                                                                                        .2
                                                                                                         . f-)
                                                                                                             î-
                                                                                                              .:..)j
                                                                                                                   t.t
                                                                                                                     w..c
                                                                                                                        ,.
                                                                                                                         t  '
                                                                                                                            1
                                                                                                                            .
                                                                                                                            IU.
                                                                                                                              . f
                                                                                                                                .  %
                                                                                                                                   - .l-)(-
                                                                                                                                          .)  .
                                                                                                                                              ,
                                                                                                                                              : -%
                                                                                                                                                 -  -
                                                                                                                                                    . l
                                                                                                                                                      0
                                                                                                                                                      ç  '
                                                                                                                                                         J
                                                                                                                                                         : S l
                                                                                                                                                             .!  Q
                                                                                                                                                                 .  j
                                                                                                                                                                    -
                                                                                                                                                                    . ;.j
                                                                                                                                                                        ,zp  '
                                                                                                                                                                             J
                                                                                                                                                                             .
                                                                                                                                                                             ..
                                                                                                                                                                              z
                                                                                                                                                                              , f.
                                                                                                                                                                                 l -
                                                                                                                                                                                   -l   !'
                                                                                                                                                                                         q
                                                                                                                                                                                         . $
                                                                                                                                                                                           .
                                                                                                                                                                                           ,C .
                                                                                                                                                                                              .)  .
                                                                                                                                                                                                  . .
                                                                                                                                                                                                    .
                                                                                                                                                                                                    7
                                                                                                                                                                                                    . e
                                                                                                                                                                                                      .. ..
                                                                                                                                                                                                          '
                                                                                                                                                                                                          o ..


                 113œ
                    t.
                     ef
                     - -u
                        w
                        -a
                        ut-1t'lrl
                                m!:
                                  t!
                                   l
                                   -'
                                    ..
                                     o
                                     -'ru
                                        '
                                        -h!.j
                                            lu
                                             k
                                             -
                                             .
                                             xz
                                              z
                                              s
                                              'J-
                                                Xst-
                                                   .yAv
                                                    q gt 2r
                                                        -N-j
                                                           ./.-
                                                            $ u
                                                              zj-g  -i
                                                                  -jj .4
                                                                     vn-
                                                                       :
                                                                       ,j-j(. c
                                                                              -
                                                                              q -
                                                                                j.
                                                                              h.j;2
                                                                                  ,
                                                                                  .j-
                                                                                    jw
                                                                                     .-.
                                                                                       j$
                                                                                       ' w
                                                                                         7
                                                                                         .
                                                                                         ,-
                                                                                          q
                                                                                          i,p
                                                                                            .,
                                                                                             s
                                                                                             j(
                                                                                              .
                                                                                              -lj
                                                                                                -,
                                                                                                 l.
                                                                                                  f
                                                                                                  -
                                                                                                  .j.
                                                                                                    i
                                                                                                    j,
                                                                                                     l/
                                                                                                      I'
                                                                                                       jt
                                                                                                        -jwt
                                                                                                           :
                                                                                                           jj -jc
                                                                                                                .-j
                                                                                                                  .-
                                                                                                                   q
                                                                                                                   :.j.
                                                                                                                      I
                                                                                                                      -
                                                                                                                      q,(
                                                                                                                        -.j
                                                                                                                          -j
                                                                                                                           r
                                                                                                                           -;
                                                                                                                            .u
                                                                                                                             .
                                                                                                                             J,
                                                                                                                              y.
                                                                                                                               c
                                                                                                                               -
                                                                                                                               ;
                                                                                                                               .à
                                                                                                                                -..
                                                                                                                                  /
                                                                                                                                  -(r
                                                                                                                                    u-
                                                                                                                                     a
                                                                                                                                     hj
                                                                                                                                      -u
                                                                                                                                       .
                                                                                                                                       -w
                                                                                                                                        ,y
                                                                                                                                         -j-1k
                                                                                                                                             .u
                                                                                                                                              -..
                                                                                                                                                j1
                                                                                                                                                - :-.
                                                                                                                                                    u
                                                                                                                                                    -:;l
                                                                                                                                                       $'.
                                                                                                                                                         r.' .
                                                                                                                                                             -
                                                                                                                                                             z'-
                                                                                                                                                               jk-
                                                                                                                                                                 u-
                                                                                                                                                                  i
                 to ('
                     :
                     h1rt
                        wl(-'
                         '  hwt
                              :
                              a,7t
                                 JI)
                                   Nl?)!.jj
                                          !('
                                            !Q1
                                             -$7.w
                                                 $
                                                 7.(
                                                   -jr$
                                                   -   2
                                                       .
                                                       -.%-
                                                          %J
                                                          ,
                                                          o-zo
                                                           - ''rr
                                                             u   -'j .Qt
                                                                      - 1u
                                                                         !1(-
                                                                            -Iy
                                                                              %?.
                                                                                14-
                                                                                  ..
                                                                                  k k1)=
                                                                                       '-'-
                                                                                          'D.
                                                                                           u
                                                                                           .'
                                                                                            )1.-
                                                                                               *
                                                                                               )w .
                                                                                                  -t1)'
                                                                                                  '
                                                                                                  -   '-l
                                                                                                        t=1;
                                                                                                           .
                                                                                                           N
                                                                                                           '
                                                                                                           -.I='-'r'
                                                                                                                   I$
                                                                                                                   w'L
                                                                                                                     'r
                                                                                                                     !
                                                                                                                     .-!;-
                                                                                                                      u   ''
                                                                                                                          ,-'=
                                                                                                                           u !'tt
                                                                                                                                -lc
                                                                                                                                l -.b
                                                                                                                                  . -u
                                                                                                                                     '-I
                                                                                                                                       '=
                                                                                                                                        -.,7,.
                                                                                                                                        -    1i!.
                                                                                                                                               'F.
                                                                                                                                                 ',
                                                                                                                                                  '-
                                                                                                                                                   .;'t
                                                                                                                                                      .-.l
                                                                                                                                                       -  !'.1
                                                                                                                                                         -.  -1z
                                                                                                                                                               r:




                  (
                  Ir!w1(-1L$
                           1
                           -1--t
                              .
                              -zr$-. .-.
                                       1f.5
                                      --   :
                                           ..(
                                             ..c
                                               .
                                               -.f
                                                 -1i'.
                                                     Iï
                                                      .?
                                                       '1.h
                                                          =j
                                                          -ii
                                                            w
                                                            -
                                                            z-
                                                            . :1.'
                                                                 -
                                                                 .F
                                                                 -.:
                                                                   -
                                                                   hf
                                                                   .u-
                                                                     ')-
                                                                       .1('(-'I
                                                                         -.   k
                                                                              s
                                                                              q.:1 $
                                                                              e     l-1
                                                                                      .O-.(-%
                                                                                            .
                                                                                            ,1
                                                                                             .-(
                                                                                               R.I
                                                                                               : .
                                                                                                 ;
                                                                                                 -$k
                                                                                                   .
                                                                                                   -.J
                                                                                                     r
                                                                                                     .
                                                                                                     !
                                                                                                     -1
                                                                                                     - '5t'
                                                                                                          -
                                                                                                          ,
                                                                                                          '1.
                                                                                                            D
                                                                                                            -.l
                                                                                                              -'
                                                                                                               t
                                                                                                               -1f
                                                                                                                 .
                                                                                                                 .
                                                                                                                 h'p1
                                                                                                                 -   u
                                                                                                                     ':
                                                                                                                      )'j
                                                                                                                        b
                                                                                                                        t''b1
                                                                                                                            .
                                                                                                                            -!
                                                                                                                             ','
                                                                                                                               ;.
                                                                                                                                -
                                                                                                                                nrk
                                                                                                                                  :
                                                                                                                                  -
                                                                                                                                  .1
                                                                                                                                   '.t
                                                                                                                                     --
                                                                                                                                     '
                                                                                                                                      c:1
                                                                                                                                        k
                                                                                                                                        :tt
                                                                                                                                         -
                                                                                                                                         7
                                                                                                                                         .
                                                                                                                                         h-'
                                                                                                                                          'j
                                                                                                                                           I' -.'
                                                                                                                                            k'p  l
                                                                                                                                                 t.-.
                                                                                                                                                    -1-11*Im.>-
                                                                                                                                                              eu1
                                                                                                                                                                l'w-
                                                                                                                                                                   '.1
                                                                                                                                                                     i..--
                                                                                                                                                                        .
                                                                                                                                                                        ' .
                                                                                                                                                                          -.!*
                                                                                                                                                                         q.   1
                                                                                                                                                                             -u
                  'l.tl#
                  c    tj-lL-
                            .ql
                             J .
                               -=  5
                                   :1 z
                                     '%-.1
                                       u -
                                         uljt,)(
                                             , -.j
                                                 '.
                                                  -' .
                                                     -
                                                    .- .
                                                       -L
                                                      1'4.
                                                         1.ët
                                                            -
                                                            q
                                                            . t
                                                              -t
                                                             z:w-n
                                                                 .
                                                                 'b
                                                                  j.
                                                                   t
                                                                   '(r
                                                                    l'
                                                                     ,w
                                                                      u
                                                                      -
                                                                      ..(
                                                                        :j
                                                                        u  -a
                                                                            iLï
                                                                              .1
                                                                              .
                                                                              v4u
                                                                                .
                                                                                ;
                                                                                :i'
                                                                                  jj-
                                                                                    k
                                                                                    -
                                                                                    a. -.
                                                                                       c1h(à
                                                                                           .(
                                                                                           )-
                                                                                            j1
                                                                                            . -)tt'f
                                                                                                   n1,
                                                                                                     r
                                                                                                     -
                                                                                                     u.
                                                                                                      k-'c-
                                                                                                        1 '
                                                                                                          .'jw
                                                                                                          l  t
                                                                                                             :lr
                                                                                                               gjj
                                                                                                                 -a-
                                                                                                                   llju
                                                                                                                   1  -
                                                                                                                      s,j-o
                                                                                                                          j(
                                                                                                                          ..:u
                                                                                                                            =r-s
                                                                                                                               =
                                                                                                                               ,1r'
                                                                                                                                  j-
                                                                                                                                  .slu
                                                                                                                                     .
                                                                                                                                     -gj  1=
                                                                                                                                         -.
                                                                                                                                         . .
                                                                                                                                           '
                                                                                                                                           -.'(-)(
                                                                                                                                               -
                                                                                                                                               . -jj.
                                                                                                                                                 u    /.f
                                                                                                                                                     ./ -
                                                                                                                                                        -.j.
                                                                                                                                                           -u=h
                                                                                                                                                              .z
                                                                                                                                                               s-;,-:
                                                                                                                                                                    .
                  l
                  u-
                   T
                   -h
                    c
                    x-:
                      ,f-.
                         -1I-1-1t.lf-lIt%.
                                         /
                                         .  t,
                                             7
                                             k
                                             -  1-
                                                 .,
                                                  7
                                                  ' ;
                                                    -:
                                                     !
                                                     . I
                                                       ;
                                                       - !
                                                         i'
                                                          -
                                                          .
                                                          :
                                                          :h
                                                           1'
                                                            j
                                                            -
                                                            1 II t
                                                                 -
                                                                 .
                                                                 . .'
                                                                    $-
                                                                     l
                                                                     .
                                                                     'a
                                                                      -
                                                                      . t
                                                                        L
                                                                        -
                                                                        -' /'
                                                                            s
                                                                            '
                                                                            --
                                                                             .1
                                                                              1-
                                                                               1-
                                                                                i
                                                                                . '
                                                                                  :t$-'
                                                                                      r>
                                                                                       .-
                                                                                        -i<
                                                                                          '
                                                                                          .-
                                                                                           ah
                                                                                            :
                                                                                            .
                                                                                            -)
                                                                                             .t.27
                                                                                                 (
                                                                                                 . '
                                                                                                   -
                                                                                                   u !t-
                                                                                                       l;'
                                                                                                         .=
                                                                                                          .
                                                                                                          -
                                                                                                          . .1
                                                                                                             .'
                                                                                                              ,-
                                                                                                               (.
                                                                                                                '
                                                                                                                ,'
                                                                                                                 1
                                                                                                                 .f-
                                                                                                                   ?
                                                                                                                   .'
                                                                                                                    T:$
                                                                                                                      '
                                                                                                                      , :
                                                                                                                        ' (
                                                                                                                          :
                                                                                                                          J'=
                                                                                                                            -.C.
                                                                                                                               -'
                                                                                                                                1
                                                                                                                                - '
                                                                                                                                  -
                                                                                                                                  ;
                                                                                                                                  .''
                                                                                                                                    .-
                                                                                                                                     % '
                                                                                                                                       -
                                                                                                                                       x-
                                                                                                                                        '
                                                                                                                                        .Z
                                                                                                                                         .'
                                                                                                                                          '
                                                                                                                                          z
                                                                                                                                          C
                                                                                                                                          -'
                                                                                                                                           e t--
                                                                                                                                               i$i.(=: -
                                                                                                                                                       8:  $- -$.
                                                                                                                                                                ;.'
                                                                                                                                                                  .-
                                                                                                                                                                   -  '
                                                                                                                                                                     .p
                                                                                                                                                                      --,

                  lN1
                    .Il'
                       t
                       z
                       ?rt
                         -=
                          .
                          -'
                           .-'
                             :
                             .
                             --
                              t
                              .-
                               :h
                                a
                                -
                                '
                                ,'
                                 k.
                                  -6
                                  n%3
                                    -.l
                                      -1
                                       .
                                       1
                                       'it
                                         -t
                                          .
                                          :
                                          -.
                                           -;,
                                           Q :
                                             -t
                                              .
                                              i
                                              -',
                                                ',
                                                 1,
                                                 -t
                                                  :
                                                  .:
                                                   ..
                                                    0'
                                                     .E
                                                      :
                                                      .l.
                                                        :
                                                        -
                                                        7
                                                        .
                                                        k
                                                        'I11117
                                                              .r
                                                               :
                                                               r6
                                                                .
                                                                7
                                                                -.
                                                                 :
                                                                 'u.
                                                                   1lI
                                                                     j,'
                                                                       -,1.
                                                                          :
                                                                          )'
                                                                           -
                                                                           .'
                                                                            ,.
                                                                             %-
                                                                              .
                                                                              $F
                                                                               -
                                                                               v
                                                                               uE-1f
                                                                                   .
                                                                                   -
                                                                                   .i
                                                                                    .
                                                                                    -)I!1j
                                                                                         -
                                                                                         .
                                                                                         1   .f-7..'p,. ..%.-x :l
                                                                                          (:--
                                                                                          .
                                                                                                                -
                                                                                                                .-
                                                                                                                1. II
                                                                                                                    -
                                                                                                                    .-
                                                                                                                    h.
                                                                                                                     -;'
                                                                                                                       ,'
                                                                                                                        .
                                                                                                                        -l:$
                                                                                                                           .
                                                                                                                           -.'
                                                                                                                             .-
                                                                                                                              .t
                                                                                                                               ..Ic
                                                                                                                                  :r                                                           -.


                  af' h .:7t,,.
                              r-.b(J!-l1
                                       -t..o t.plt.
                                                  $iu.v..,k.-zr'a .',I:.! (1,u.rI,,ui,rn1-1.
                                                                                           uq.,1.-1w -.uu,IIjh'IRIy..:'
                                                                                                                      .!.-?1'.u'.-.   . ,$
                                                                                                                                  '....    w'I) 1-,-...-,' Io
                  t
                  k
                  l--hi
                      ?%!
                        j
                        ç?.(nnj.
                            wj  /.
                                 1
                                 1-
                                 i.-
                                   .r
                                    -n,.I1'
                                          ./
                                           lr
                                          .- .x-ï
                                                -
                                                7
                                                è
                                                -.
                                                 tc-
                                                 ). -l1
                                                   .! .3
                                                       -f.1t
                                                         u ,
                                                           .
                                                           -
                                                           ; ,
                                                            tI-
                                                              .::
                                                              i 1. 'f.
                                                                    , )I;
                                                                     -- $e
                                                                         .l.
                                                                         u t
                                                                           7
                                                                           -
                                                                           i
                                                                           .! ..
                                                                             (=
                                                                              --1.
                                                                                 -.I
                                                                                 v  !z
                                                                                   -:..
                                                                                     ,f
                                                                                      -
                                                                                      .n.
                                                                                      'l-I-w
                                                                                           '
                                                                                           u
                                                                                           .
                                                                                           -'&
                                                                                            , .
                                                                                              -
                                                                                             :-
                                                                                              wzm
                                                                                                .-1
                                                                                                  ..-t
                                                                                                   -(
                                                                                                   a   .'c
                                                                                                       -..'.if
                                                                                                          1,
                                                                                                          ,  .
                                                                                                             -
                                                                                                             w
                                                                                                             a..-
                                                                                                                .)$
                                                                                                                  -
                                                                                                                  '
                                                                                                                  .,
                                                                                                                   k-
                                                                                                                    :t.
                                                                                                                      ,-,-'
                                                                                                                        -. .
                                                                                                                           l
                                                                                                                           1
                                                                                                                           7l
                                                                                                                            .
                                                                                                                            i--
                                                                                                                             17
                                                                                                                              .
                                                                                                                              .:
                                                                                                                               -
                                                                                                                               :
                                                                                                                               -7 -
                                                                                                                                  b-
                                                                                                                                   .'.t
                                                                                                                                    .'  -
                                                                                                                                        ..
                                                                                                                                        .
                                                                                                                                        st.
                                                                                                                                          -!
                                                                                                                                          '.-
                                                                                                                                           - ..
                                                                                                                                            .f,4
                                                                                                                                               -;
                                                                                                                                               ;=
                                                                                                                                                !.
                                                                                                                                                t -.
                                                                                                                                                 .ç'
                                                                                                                                                   l'.C.
                                                                                                                                                     .':,..
                                                                                                                                                          --;.
                                                                                                                                                          '  x-t4
                                                                                                                                                                -i
                     . j ...* j .!.. .
                  JD-
                    î'
                     8 tlcl'kIOf
                               =l' ?
                                   '(1$
                                    ..
                                       txC
                                         .-Qt
                                            k..m .w .. .. 1 .. e. 2-I.....> ...a .-)-.
                                            .
                                             I=b..Q..>:1i:Q'.h
                                                         ..  4l
                                                              Q.I%
                                                              -  .. ).1
                                                                      .
                                                                      :2ttt
                                                                          =CI!.C..'
                                                                                  c1!1Z tf1
                                                                                          .'
                                                                                           .  lQ..C'
                                                                                           %qr'   r-at
                                                                                                     ..
                                                                                                     .1
                                                                                                      (1(
                                                                                                        '
                                                                                                        3 ....xa,
                                                                                                        ;7f
                                                                                                          .I
                                                                                                                . ...> -. . . 1. .. .' ' (
                                                                                                            it.:w
                                                                                                                -
                                                                                                                1t1(-.i':'
                                                                                                                         .'
                                                                                                                          .'l'V.
                                                                                                                               MI
                                                                                                                                .
                                                                                                                                Q('
                                                                                                                                . .s;.
                                                                                                                                     :
                                                                                                                                     .l
                                                                                                                                      .' .
                                                                                                                                         -.1
                                                                                                                                           I
                                                                                                                                           -t-)
                  V
                  qw(
                  '  1wor-
                         z'$
                           -1r.=.
                                %-'/1f
                                     .lI.
                                        (-l'
                                           ,'
                                            ?Idtou.  0.!I t-a
                                                            'I1= (  J;($;' -
                                                                           w'C
                                                                             ,l1f.
                                                                                 pbtliq.k1-
                                                                                          .
                                                                                          '1
                                                                                           .-'ltu
                                                                                                '
                                                                                                qr!1
                                                                                                   .i,
                                                                                                     '','S.31
                                                                                                            .,1
                                                                                                              .b'.
                                                                                                                 -
                                                                                                                 .
                                                                                                                 1kI'
                                                                                                                    .=
                                                                                                                    a.
                                                                                                                     -.1
                                                                                                                       ..
                                                                                                                        J.
                                                                                                                         'w;'
                                                                                                                            .bw
                                                                                                                              t
                                                                                                                              l'
                                                                                                                              ' /i
                                                                                                                                 r.
                                                                                                                                  l:c-
                                                                                                                                     s'
                                                                                                                                      .JIc-
                                                                                                                                          r.tJ
                                                                                                                                             .-
                                                                                                                                              .
                                                                                                                                              '
                                                                                                                                              .-l.
                                                                                                                                                 P..'
                                                                                                                                                 '  t
                                                                                                                                                    ',
                  k'lq
                     w. l
                        l' K
                           .aïz'-
                                .m
                                 -,
                                  =.1.curn1-)
                                            -.
                                             $.- .
                                                 'nq1
                                               u.x. ll'
                                                      w1
                                                       ..
                                                        J
                                                        'n'
                                                          1-/6 .7i
                                                                 .t
                                                                  i
                                                                  .-
                                                                   vt
                                                                    -
                                                                    .t
                                                                     uL
                                                                      1=./:
                                                                          b
                                                                          -'1
                                                                            .
                                                                            u!..
                                                                               %n
                                                                                .rX
                                                                                z  S.. <
                                                                                       .
                                                                                       '?.lI.




                       '
                      1.
                   0,1x-.
                        lr'::,N'..
                         ç#u .1,I' .
                                   -
                                   .1
                                    -1'
                                      I
                                      -t
                                       '
                                       -
                                       .
                                       Jï)'t
                                           w
                                           -
                                           q
                                           .
                   r
                   %
                   .1b
                     :*1.
                     z   --/'.
                             (J0
                              -:-'-c
                                   '
                                   .s
                                    )
                                    '=
                                     z
                                     n.u
                                       f
                                       :Ik
                                         '
                                         n/

                   R).
                     -.
                      -o
                      t -u
                       1rlr-
                           .
                           -i
                           1o-z
                              .a
                              ,.  *
                                  -.!
                               -.ni
                                  = ê1
                                     ?<
                                     ,-
                                      '-'
                                      . C
                                        Ir
                                         ,c a
                                            a,(
                                          u,;
                                            ' N.1
                                                (e
                                                 -
                                                 cQ
                                                 ct;
                                                   jon;
                                                      c-l,
                                                       c;Z, e
                                                            no,
                                                          sso o.
                                                              -'c
                                                                -t
                                                               lr
                                                                u
                                                                .%.
                                                                  'o
                                                                  7,-n c
                                                                       .=f
                                                                       J(wn.om ots
                                                                                 .
                                                                                 '(
                                                                                  k0
                                                                                   .-r.A
                                                                                       ,/oI
                                                                                          *cn
                                                                                            -..
                                                                                            . O
                                                                                              0=
                                                                                              -  -a
                                                                                                 .
                                                                                                -:
                                                                                                1 -s.o
                                                                                                     .
                                                                                                     -m.
                                                                                                       ,1t
                                                                                                         /
                                                                                                         ap.l
                                                                                                          .
                                                                                                         :u I$
                                                                                                             ?t.
                                                                                                               l
                                                                                                               cJ
                                                                                                               - z.
                                                                                                                 .
                                                                                                                --
    A rcf
        olVes:b'
               t.f.elersbk'
                          lfg llm es
    Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 47 of 70
                                                                                                tsC I
                                                                                                    '
                                                                                                    >
                                                                                                     J-
                                                                                                    -



                                                              .           #

              #.
    .              -   1                              -                             .
    SOCQm briberv sçandalw ideninql (SO UTH PIN ELLA S Ed itio n 1                                                    -

    PAUL Df IA GARZA:JSNNJFSR LIBERTO .St,Petersburg Tim es,St-Petersburg, F1a':Oc'
                                                                                  .
                                                                                  t 1.
                                                                                     5r

    'Aàstract(Documentsummary)
     h//illiam E.Burke,'49,ofOdessa,a defense contrad oratSozccm .pl           tyto bribery in a plea.dealand'
                                                                      eaded guil                               agreed to
      cboperatewi th federalinvestigatorpand idéntj      ates in1he schem e'
                                                  fyassoci                 .He could faca up to 1S yeers in prison.

     -oncesocom completesitsrevçew ofdor   htrad.s Mr.Burke was involved withand receï
                                                                                     fvesinformatlon
                                                                                                   'from any criminal
     investigattens,wewillzecide theappropri
                                           ate cour'
                                                   se ofadjon cn a case-by-case basis,nl am Taytorjsaid.

     (Steve Col
              elsmid Socom initimted the investbgation,butdeclined to saywhenR began crwhatprompted i
                                                                                                    t.7he agencies
     ingol
         ved includp the Pentagon inspedorgenerat,cri
                                                    m inalinvestigators atSocom andthe FBI.              :    '

     FullText (936 words)
     CopyrightTlm es Publlshing Co.Ocè 15,2005

     Faced with à widening bribery scandal, officials at SpecialOperations Com m and said Friday they
     would revi/w aI1contract. s to determ ine ifthe kickback schem e leQ the natjon's yecret m llltary
     com m andos w ith inferior war-fighting equ'ipr
                                                   '
                                                   nent.

     W ïlliam E.Burkex4g,ofOdessara defense rtntractor t (Q n . eaded ui      .l
                                                                               .W
                                                                                ' to briberv i
                                                                                             .n a
     plea dealand agreed to cocperate w1t federalïnvestigators and identip/
                                                                         - assoclates ln the
     schem e.i-
              )e could face up to 16 years in prison ,
     As word spread ofothercrirninaltargets in the'Investjgation, pénic spread arf
                                                                                 nong em ployees and
     private consultani .                     .           '

     Som e scram bjed to r.
                          etain iegalcounsel,according to high- proffie attorneys,inciudir?g Patrick
     Doherty of Palm Harbor.''lnnocent people are concerrjedp''said Doherty,w ho has been hired to
     represent a consultant.            =.

        Late Friday,Socom - base'
                                d atMacDîl!Air Force Base -said it w ould review a'Ilcontracts handled
        by Burke;v/l
                   no was in charge ofdeterrnining which weapens and rnilitary equiprnentwould be
     tested '
            and used by specialoperations forces.
N    T.
      he typ.eoffederalcohtracts Burke kvould have clverseén ranged f ,rom $115,000 fora gunfire
     detection system to $690,000 for a field interroqation too,thatw ould analyze stress in the voice,
                            '
        .                       .                                                    .                        .   u =' o   --   x ' nx -

        En an e-m allto the St.Petersburg Tim es,Socom spokesm an Col.Sam Taylorsaid that Burkè
                                                                      .

        'worked on whatcan bestbe described as soldiersystems,which.incltjdes.thtngs llke Iîjhtweight
        com m unlcations system s,am m unitjon,srrlalla/m s,etc.'

        S'
         O com oversees special. 'ops forces'such as the G reen Berets and lslavy SEALS,and J
                                                                                            nas been at
        the forefrontxof the war on terror'since Sept.11.                            '
        ''SOCom takes el1elleg- atjora
                                     ,
                                     .
                                     s of wrongdoing seriousty aln.
                                                                  d wjll,=
                                                                         ..=,it dîd in this cese,ensure t-
                                                                                                         hey
        are thoroughly inve'stigated and the approprjate actio(.!is takén,''Ta.y'!orwrote in the e-m all.

        Burke worked 2
                     1orVicginla-based SentelCorDx,a rnultimllllon-dollarcomoanv that.Ymolovs about
        300 people natlonw lde/with ernpIoyees Iike Burke on specle!assignm ents-

    ' Burke st&r'
                ted kvorking atSof
                                 w
                                 -om in Tarfnpa in
                                                 '
                                                 - 1999,H js job was to test and evaluate eqb?ipm ent

                                                                  '
                       .

         '//pco% b.pqa c1 az'er.coO pti= es/91185258)-b>n1?1M C=33:cX 5c6056ef6b17d4z1
     http-                  .
                                                                                     .-
                                                                                      93e-- 2/1.
                                                                                               9/2006
    Alcilives:5t.Pd ersburg llm eG                                                                                                     r'tlk? l U1 J
    Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 48 of 70
                                                                                                                                  t,1,t
                  '.       . .                                                                                    '
                                                          .

        and'rank. whi
                    ch private defense contractors deserved federalcootracts.

        He gave preferentialtreatm entt6 defensè corripanies that were represanted by an unindicted co-
        conspiratorin exchange for.a $3,000 brfbe in Januar'y,according to federalprcsecutory.He also
        accepted another$9,000 in exchange for prokldîng both m arketresearch and also preferentjal
        treatmentforthe co-conspirator,they àaid,                                                       . .

        Burke'sSugfestfons opened doors.
K                                        '                            '-               ..
                                                                                        'e..                              '        .

        ifa propdsa'lwas notplaced ofnthq Socorn ''nomination list'to the Office ofthe Secr
                                                                                          'etary of
        Defense,itcould not recejve congressionalfunding,the'plea dea!saidx-
                                                                                        '
                  z
        In his e-m allto the Tkri
                                nes, Taylorsaid socom was conductin'
                                                                   g a review to deterrnine w hich
        contracts Burke hmd lnanzlez,/
                                                                                        k

    .
        ''Onc'
             e Socom com pletes r- ts revlew of c'
                                                 on-t'
                                                     r-a'
                                                        ci
                                                         :s M r.Burke was lna/olved w it'
                                                                                        h and receîves
        inform ation.from any crim inalinvestigatjons,vle w il .ldecide the appropriate courbe of ad ion on a
        case-by-case basisrNTaylorsaid.
                                                                                                    %                     '
        In addition?Taylcr said SO'Com ' aes trying to determ ine ifspecial operatjohs forces had been IeQ
        w ith'inferjor equipm entas a result ofthe bribery'schem e..

        ''SOCOm w illnot be able to answerthis question/' he said,''untilvle have com pleted our review
        et       ved the applicable inform ation from crim inelinvestigations.''
          nd recei                                    .                             .    '

         Steve Coler.a spokesM an forthe U,S.Attorney's O ffice jn Tam pa,said the ongoing investigation
         soughtto answ er Severalquestions.
                                                                                                                      .       J
         For exam p
                  ':e,kvhat will-happen to the com paoiu thetwere .  give.
                                                                         n preferentialtreatm ento.
                                                                                                  c
         awérded.contract's as a result ofthe brtbery scam ? Vlere the com panies aware that they w ere
         paying à bi
                   -ïbe,and whjch connpanies were involved?
         'M any ofthese questions conce/n the ongoing investigation w e have and at this tim e vle can't
         com m ent/''Cole saîd in a statem ent.                ,

         Cole sald Socom initiated .the investigation,but decllned to say w hen it began or what prom ptqd
         It.uThe agencies involved include the Pentagon inspector general,crirlniàalinvestigators atSocom
         and the FBI.            '                                                     '

         Doherty,the Pafm Harbor Iawyer,said one question people at Socorn are asking ls w hat
         constitutes a bribe,      .



         ''
          T he charge m ay depend on w hetheryou had w ine or not.Et m ight com e dow n to that,and
         people are concerned..-                 .
                                                          .
                                                              .




          Burke sai
                  .d incourtFri
                       .        day thathe worked as a systems anal   ystand projed managerat socom '
          for Sentel,a prlvate englneerqng '
        . '
                                     .     flrrn '
                                                 ranked am ong thB '
                                                                   top m inorlty-ox/
                                                                                   s/ned flrms 1'
                                                                                                n the country,
          He stopped working forSentelin June.ln a statem ent,SentelpresàdentJam e? Garrett said
                                                                                   .

         Burke's actlvî
                      ti
                       es dId net lnvolve the com pany.
                       .                                                       '
                                                                                                              '                    '
                                             '                                                          .
                                                 '.       .            '                                          .
              .                                       .                    .
                            1                                     '        '                '   '
          Hunbeknow nst to SentelCorp-,Mr.Burke w as workîn'g independently from h1s house Mh    /îth hfs çt
                                                                                                           /vn .
                          :t said?'Sentelhas a Iong?successful'history of working'wîth the federal
          businessg' Gerrez                                                    .

          govern
               .m ent and 'vA/e do not tolerate unethïcalor lilega!behavlor from ol
                                 .                                                r!rem ployeesz''

          Burke dtdh'tappearto Ihze a Iavlsh Jîfe.He owns a house valtled at $200,000 in Farmfngton

         hr r'
             /pqub.pqr fe eT.com /snp
                                    ''meWgl1852581.
                                                  h> 1?DM C.
                                                           =338cO c6056ef6b17d44.
                                                                                93e... 2/19/2006
         Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 49 of 70




ronz:Dirk Bë1IEnlailb:,:LellCIa20()5f
                                    u'
                                     J)(
                                       -
                                       ?nlail.co177(
                                                   1
i
erlt: 26 Aujust2014 11:27 PM         '       '    :
0-
 z NeeIs ErasIT1tIs        '
l
u'
 bject:Re:
leelsz

haa.'e apparently upsetA rtlltlrwith a copy of an e-znaittllatInrroteaasnrelltlliscom m enton llisx'
                                                                                                   r
                                                                                                   i'
                                                                                                    den
      1                                                        -            'J       '                -   '
ttps:..'
       pltls.qooqle-conl.'104j7
                              ,0f690920ztO305. 421
                                                 i',t,osCS.TD ()7
                                                                .F'qLct?N9-

Ee actually contacted hislocalpolice depanm ent,and tllel-contacted m e'
                                                                       v'
                                                                        ia e-rnail,buttlley llaveno autllozityznrhich
Jere qlzitepleasantzno problem stllere.

havet' wo questiotzsforyou.Firstadid . A.
                                        z-tllursellyou softsvarealld acompurerzorjustsoftAvare?Secondl'ourLilzket
kfrica- Ipterestingly therea-reUS exportregtzictionsofRToiceSrressAnalA-siseqspm entlo Sottth Aflica.Did Az-tllur
pecialgovenuùentapprovalt     -beyondnonualexponing)tobringl-ou orsllipyou tllePSE equipluent?I'lclloA'
                                                                                                      v1.11.
                                                                                                           3.
                                                                                                            -fatlle
IoutllA fricain tlle 1990s,so Ibelieveitcnn be done,Jam 'Justillterested ifw
                                                                           >tt
                                                                            .4lltu-botllered to getthereqllired altthol
              .




             3,nraletllisim pactsyou-
dofz'i see =1..




incerelyr
I



lirk
$
'
!
$'
 >l'
   ,
   ('c
     .'
      -?.ï,-44--ti.uh,%ln,-'-vd'..,i.1/.%..,;#;d:$t!f,t.lrç..jCase
       t    .

       t$','&'li
            .                                      -
                                                              .'
                                                               .t1
                                                                 .
                                                                 t
                                                                 -
                                                                 .;
                                                                  ,t3-
                                                                     .
                                                                       î
                                                                       ,
                                                                       j.
                                                                        s
                                                                        -,-
                                                                          .
                                                                           hr
                                                                            -!f
                                                                              .
                                                                              't
                                                                               -.
                                                                                ?
                                                                                ir.
                                                                                  .
                                                                                  :,--
                                                                                     .'
                                                                                      ç
                                                                                      .;
                                                                                      Jji-
                                                                                         ;
                                                                                         .
                                                                                         ,
                                                                                         .!
                                                                                          9
                                                                                          ,#:
                                                                                           .I
                                                                                            .
                                                                                            u
                                                                                            s ti
                                                                                             l. yk
                                                                                                '
                                                                                                -
                                                                                                 ,
                                                                                                 .,
                                                                                                  ,,
                                                                                                 .'
                                                                                                  ï
                                                                                                  ..
                                                                                                   .
                                                                                                    ;.
                                                                                                    ..
                                                                                                     '0
                                                                                                      j.
                                                                                       9:18-cv-80994-DLBpt
                                                                                                        - -f-.
                                                                                                         -i  #.
                                                                                                              -.
                                                                                                               =
                                                                                                               .h
                                                                                                                ,
                                                                                                                .
                                                                                                               ..
                                                                                                                 k
                                                                                                                 r
                                                                                                                 q
                                                                                                                 jp
                                                                                                                  -â'
                                                                                                                 zt
                                                                                                                 -
                                                                                                                 .z
                                                                                                                  T   -
                                                                                                                      i-
                                                                                                                      .- .
                                                                                                                        ï-
                                                                                                                         I1!--
                                                                                                                         $b j.
                                                                                                                              .''.'.-!.
                                                                                                                              t
                                                                                                                              ï
                                                                                                                                tjf
                                                                                                                                l
                                                                                                                                   .
                                                                                                                                          .
                                                                                                                                          ,-
                                                                                                                                           -,
                                                                                                                                            '.
                                                                                                                                             t..1 -:
                                                                                                                                     rt'k. .. <'
                                                                                                                                  xkjj    .
                                                                                                                                                   x',
                                                                                                                                                            t
                                                                                                                                                            ,
                                                                                                                                                             .
                                                                                                                                                             ;
                                                                                                                                                             -
                                                                                                                                                             qi
                                                                                                                                                              k
                                                                                                                                                              .
                                                                                                                                                              ')
                                                                                                                                                               k
                                                                                                                                                               Document
                                                                                                                                                               s
                                                                                                                                                               -
                                                                                                                                                            %' ,
                                                                                                                                                                ;iy- ,- )
                                                                                                                                                                '
                                                                                                                                                                           .
                                                                                                                                                                             '.rt
                                                                                                                                                                              ,4j--#
                                                                                                                                                                                 l k
                                                                                                                                                                                   .
                                                                                                                                                                                   kh
                                                                                                                                                                                    'ï
                                                                                                                                                                                     ,
                                                                                                                                                                                     :
                                                                                                                                                                                     .
                                                                                                                                                                                     ,-
                                                                                                                                                                                      k4
                                                                                                                                                                                      1k
                                                                                                                                                                                       -
                                                                                                                                                                                       M
                                                                                                                                                                                       .
                                                                                                                                                                                       -
                                                                                                                                                                                        -.
                                                                                                                                                                                        ' ik
                                                                                                                                                                                           :,l  .
                                                                                                                                                                                                  '''k'
                                                                                                                                                                                                 -irj   .r',:-A
                                                                                                                                                                                                           '' 138
                                                                                                                                                                                                              '
                                                                                                                                                                                                              ,
                                                                                                                                                                                                                 '
                                                                                                                                                                                                                 e
                                                                                                                                                                                                               ,a$
                                                                                                                                                                                                               - zd
                                                                                                                                                                                                                  v:ia.i
                                                                                                                                                                                                                 ;,    k
                                                                                                                                                                                                                       '
                                                                                                                                                                                                                       '
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                       w
                                                                                                                                                                                                                        -
                                                                                                                                                                                                                        gI
                                                                                                                                                                                                                         t
                                                                                                                                                                                                                         -$
                                                                                                                                                                                                                          t
                                                                                                                                                                                                                          !),.'
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                           >  b.%
                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                :tê
                                                                                                                                                                                                                                  ni b4
                                                                                                                                                                                                                                 Entered
                                                                                                                                                                                                                                 ,,
                                                                                                                                                                                                                                  ?
                                                                                                                                                                                                                                  flk
                                                                                                                                                                                                                                    q!
                                                                                                                                                                                                                                     .t
                                                                                                                                                                                                                                      k,r   '-k..---
                                                                                                                                                                                                                                         ,,,,       81
                                                                                                                                                                                                                                                     4
                                                                                                                                                                                                                                                     è
                                                                                                                                                                                                                                                 .., -.
                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                       ;,
                                                                                                                                                                                                                                                        j3 ,
                                                                                                                                                                                                                                                           b
                                                                                                                                                                                                                                                           --
                                                                                                                                                                                                                                                            ,r'-!.k--
                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                    x
                                                                                                                                                                                                                                                                    on
                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                    -,
                                                                                                                                                                                                                                                                      >,
                                                                                                                                                                                                                                                                      $
                                                                                                                                                                                                                                                                      ,-
                                                                                                                                                                                                                                                                         vz-,,
                                                                                                                                                                                                                                                                        ''
                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                              '-.FLSD
                                                                                                                                                                                                                                                                                 .b-
                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                        - . ,
                                                                                                                                                                                                                                                                                           ok
                                                                                                                                                                                                                                                                                         ,k-
                                                                                                                                                                                                                                                                                   h,.1i?.
                                                                                                                                                                                                                                                                                                        î
                                                                                                                                                                                                                                                                                            ..;-..- :;-..
                                                                                                                                                                                                                                                                                            -            -
                                                                                                                                                                                                                                                                                                         ?
                                                                                                                                                                                                                                                                                                         lj.
                                                                                                                                                                                                                                                                                                           a'
                                                                                                                                                                                                                                                                                                         -t.
                                                                                                                                                                                                                                                                                                             i .
                                                                                                                                                                                                                                                                                                             -.,
                                                                                                                                                                                                                                                                                                               k@
                                                                                                                                                                                                                                                                                                                zj
                                                                                                                                                                                                                                                                                                              ...
                                                                                                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                                                                                                  .-,
                                                                                                                                                                                                                                                                                                             Docket  .
                                                                                                                                                                                                                                                                                                                    -,4
                                                                                                                                                                                                                                                                                                                      -7
                                                                                                                                                                                                                                                                                                                       -s,;l
                                                                                                                                                                                                                                                                                                                         .  .
                                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                                            h.
                                                                                                                                                                                                                                                                                                                             .2;
                                                                                                                                                                                                                                                                                                                               s4.- :
                                                                                                                                                                                                                                                                                                                               -..-.$
                                                                                                                                                                                                                                                                                                                                      ;,
                                                                                                                                                                                                                                                                                                                                     !, J
                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                        ,r
                                                                                                                                                                                                                                                                                                                                    10/31/2019
                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                         ,      +
                                                                                                                                                                                                                                                                                                                                                ,rq
                                                                                                                                                                                                                                                                                                                                          .çk2-(,
                                                                                                                                                                                                                                                                                                                                               .  -.
                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                    )zu
                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                                                                                                      .'),
                                                                                                                                                                                                                                                                                                                                                           q
                                                                                                                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                                                                                                                                          .q
                                                                                                                                                                                                                                                                                                                                                           L
                                                                                                                                                                                                                                                                                                                                                           .j
                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                           ...
                                                                                                                                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                                                                                                                                             Lq 5   tm
                                                                                                                                                                                                                                                                                                                                                                     v,c:-
                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                         ç$   -Page
                                                                                                                                                                                                                                                                                                                                                                          ...i, --,-.- .?:,'-
                                                                                                                                                                                                                                                                                                                                                                                          ;k-$-50
                                                                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                                                .- ..'
                                                                                                                                                                                                                                                                                                                                                                                                 fit  y
                                                                                                                                                                                                                                                                                                                                                                                                      4
                                                                                                                                                                                                                                                                                                                                                                                                      .:
                                                                                                                                                                                                                                                                                                                                                                                                      :# .
                                                                                                                                                                                                                                                                                                                                                                                                         -,
                                                                                                                                                                                                                                                                                                                                                                                                        of
                                                                                                                                                                                                                                                                                                                                                                                                         2 -70 .F.' dk'
                                                                                                                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                                                                                                      z- '
                  !ràtbs...21.<e'r,fe;a'z.''4,'i'es2..x!.,jF,lt,lti..'xp$îki-swk.(.yet.'k,.r;. '.''';'%rs''                                                                                                                                                                                                                                                .$x.,.).yy
                                                                                                                                                                                                                         .
    $4,                                                                                                                                                -, wu                                                                        . -                                                          .                      .                                .
                                                                                                                                                                                                                                                                                                                                                         -g
                                                                                                                                                .s
                                                                                                                                                                                                                                                                  .-
,
i$t.  ,..           .                  .                                  ,            .
                                                                                                   -
                                                                                                                       ..              A                 ,
                                                                                                                                                            ;.
                                                                                                                                                             ;
                                                                                                                                                             .s
                                                                                                                                                              je
                                                                                                                                                               e
                                                                                                                                                               y,j a.:
                                                                                                                                                              qf. -. u .
                                                                                                                                                                       .jr  j
                                                                                                                                                                            - - s
                                                                                                                                                                                .  ,t'4$
                                                                                                                                                                                       'r3 '.  z:
                                                                                                                                                                                                -  !
                                                                                                                                                                              --q;, !, .,. j: . ,4 .   f ?* #  '  f
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                  ? :q
                                                                                                                                                                                                                     'x.-
                                                                                                                                                                                                                        upvt'
                                                                                                                                                                                                                            , d-u $
                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                  K i't
                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                      s,
                                                                                                                                                                                                                                       l ,. % a '
                                                                                                                                                                                                                                                LIU
                                                                                                                                                                                                                                                  L?J
                                                                                                                                                                                                                                                    ,.
                                                                                                                                                                                                                                                     N-
                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                      .-%  w
                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                           a -
                                                                                                                                                                                                                                                             g z.
                                                                                                                                                                                                                                                                ,  çc
                                                                                                                                                                                                                                                                    j%.-
                                                                                                                                                                                                                                                                       ;-
                                                                                                                                                                                                                                                                        Lq
                                                                                                                                                                                                                                                                         .q
                                                                                                                                                                                                                                                                          .t.Liu  y
                                                                                                                                                                                                                                                                                  u
                                                                                                                                                                                                                                                                                  .j
                                                                                                                                                                                                                                                                                   l ï
                                                                                                                                                                                                                                                                                     ,xyk.rkj
                                                                                                                                                                                                                                                                                            f
                                                                                                                                                                                                                                                                                            u.
                                                                                                                                                                                                                                                                                             ,s.
                                                                                                                                                                                                                                                                                               1- .
                                                                                                                                                                                                                                                                                                  k
                                                                                                                                                                                                                                                                                                  )c
                                                                                                                                                                                                                                                                                                   -,t
                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                     .L%,
                                                                                                                                                                                                                                                                                                        n;s.a
                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                             v
                                                                                                                                                                                                                                                                                                             y-
                                                                                                                                                                                                                                                                                                              .-
                                                                                                                                                                                                                                                                                                               y
                                                                                                                                                                                                                                                                                                            .. .t r
                                                                                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                jj,
                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                    j,
                                                                                                                                                                                                                                                                                                                     - yj
                                                                                                                                                                                                                                                                                                                        .k
                                                                                                                                                                                                                                                                                                                         s,
                                                                                                                                                                                                                                                                                                                          ,)
                                                                                                                                                                                                                                                                                                                           J(j .(
                                                                                                                                                                                                                                                                                                                                $;:     ,
                                                                                                                                                                                                                                                                                                                                        : , ,)5 .
                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                y-#
                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                  ,N
                                                                                                                                                                                                                                                                                                                                                   4   .
                                                                                                                                                                                                                                                                                                                                                         : .        sas
                                                                                                                                                                                                                                                                                                                                                                      wx
                                                                                                                                                                                                                                                                                                                                                                       w
                                                                                                                                                                                                                                                                                                                                                                       sz
                                                                                                                                                                                                                                                                                                                                                                        ,jy
                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                          y
                                                                                                                                                                                                                                                                                                                                                                          ao
                                                                                                                                                                                                                                                                                                                                                                           t
                                                                                                                                                                                                                                                                                                                                                                           ij.,
                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                              y.. 4y
                                                                                                                                                                                                                                                                                                                                                                                 ..o .,   j
                                                                                                                                                                                                                                                                                                                                                                                          .y yr   x!
                                                                                                                                                                                                                                                                                                                                                                                                   y. .                 e j
(
7
k
y4
 ,
 ;h4
   %
   1
   t
   -'
    .l
     t't
     i #'
       . 1 pl , ! ..,   .
                            '      d
                                   i'        .f   ..       -
                                                           j
                                                           1,i$'
                                                               -j;
                                                                 ;trj.kj
                                                                ,j      .,,;.
                                                                            k
                                                                            ..    F,    .yy-k
                                                                                           .
                                                                                              ;   . ij,,       eà/    ,
                                                                                                                      4      ..)t  ?t
                                                                                                                                  ip           .     ,
                                                                                                                                                     j
                                                                                                                                                     (,       . k
                                                                                                                                                                !  h . -.'t...-,inj,.
                                                                                                                                                                               .
                                                                                                                                                                                      ,(,;k-;j,tg,rL.,v.k.                        j j   xjyj.    jy
                                                                                                                                                                                                                                                  ?
                                                                                                                                                                                                                                                  jkjj
                                                                                                                                                                                                                                                     vj.(
                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                        .j.j
                                                                                                                                                                                                                                                        -  -
                                                                                                                                                                                                                                                           t
                                                                                                                                                                                                                                                           -.
                                                                                                                                                                                                                                                            yè
                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                                             j.,.h.   .
                                                                                                                                                                                                                                                                       z
                                                                                                                                                                                                                                                                       yj
                                                                                                                                                                                                                                                                        z
                                                                                                                                                                                                                                                                        y-
                                                                                                                                                                                                                                                                         lz
                                                                                                                                                                                                                                                                          y
                                                                                                                                                                                                                                                                          vt
                                                                                                                                                                                                                                                                           yjr . .x jt jr
                                                                                                                                                                                                                                                                                       . js4,4
                                                                                                                                                                                                                                                                                             j:,,j ,.)yjy
                                                                                                                                                                                                                                                                                                  a.    l
                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                        ;j.j .
                                                                                                                                                                                                                                                                                                             r.t ygy
                                                                                                                                                                                                                                                                                                                   sj;jj
                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                         k
                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                          y
                                                                                                                                                                                                                                                                                                                         ;;
                                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                            ,..r
                                                                                                                                                                                                                                                                                                                           y.  s,
                                                                                                                                                                                                                                                                                                                                s
                                                                                                                                                                                                                                                                                                                                sy.
                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                    yj
                                                                                                                                                                                                                                                                                                                                    . kyx.
                                                                                                                                                                                                                                                                                                                                        j y,..    z
                                                                                                                                                                                                                                                                                                                                                  q
                                                                                                                                                                                                                                                                                                                                                .,.
                                                                                                                                                                                                                                                                                                                                                  jjj
                                                                                                                                                                                                                                                                                                                                                    vys.
                                                                                                                                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                                                                                                                                     .t.-
                                                                                                                                                                                                                                                                                                                                                         jjy
                                                                                                                                                                                                                                                                                                                                                           ,j
                                                                                                                                                                                                                                                                                                                                                           .,,
                                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                              zay
                                                                                                                                                                                                                                                                                                                                                              jyj gv
                                                                                                                                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                                                                                                                                   jr.
                                                                                                                                                                                                                                                                                                                                                                     ,. j)qz,
                                                                                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                                                                                            , .j,
                                                                                                                                                                                                                                                                                                                                                                             ,y  j
                                                                                                                                                                                                                                                                                                                                                                                 jj
                                                                                                                                                                                                                                                                                                                                                                                  rjygsjj.y,p
                                                                                                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                                                                                                            jjb
                                                                                                                                                                                                                                                                                                                                                                                              v.u ç.
                                                                                                                                                                                                                                                                                                                                                                                                 prjr
                                                                                                                                                                                                                                                                                                                                                                                                    .y
                                                                                                                                                                                                                                                                                                                                                                                                    j y,
                                                                                                                                                                                                                                                                                                                                                                                                      .yj.
                                                                                                                                                                                                                                                                                                                                                                                                         ,,.... . , , ,, .
                                                                 )?.,j ,j   :  4.
                                                                                ,ç'                        '               -.- .      . '
J
'
zl
.'
 ,p
  :l
  .k1'l(
     s
    -'
    i    .
         v.t
            8.
             ;
             ,$. /,
                ,ë  72-.t
                    .
                    '             .f    il     ht,:,.
                                                 '
                                                        .
                                                            1j;h.
                                                             .         -
                                                                       :
                                                                       ..f.!t-,$t
                                                                                    .:
                                                                                 )s!r
                                                                                .. .  't.:1-
                                                                                     ..,;)tr;r
                                                                                          (
                                                                                               ;s,i
                                                                                              -.4Itè?
                                                                                                 .. :,1
                                                                                                      .1?z:!
                                                                                                       k
                                                                                                        7.
                                                                                                         *$
                                                                                                         4
                                                                                                           -
                                                                                                           r,!r1
                                                                                                             ai. :d
                                                                                                                ,.
                                                                                                                 -f#
                                                                                                                  -t.
                                                                                                                    ,i
                                                                                                                     ;'
                                                                                                                      .
                                                                                                                      $.rkJ
                                                                                                                       .;  l
                                                                                                                           rt:.u
                                                                                                                               .
                                                                                                                               vy,  kt, 4   t.'. .h,k)
                                                                                                                                         Lk..
                                                                                                                                         l
                                                                                                                                         2
                                                                                                                                               .
                                                                                                                                                     y
                                                                                                                                                     -
                                                                                                                                                     'g
                                                                                                                                                      %:y
                                                                                                                                                        .
                                                                                                                                                        t-
                                                                                                                                                        ,:,
                                                                                                                                                          ..
                                                                                                                                                           I)
                                                                                                                                                            i
                                                                                                                                                            k
                                                                                                                                                            :-
                                                                                                                                                             ,
                                                                                                                                                             $y
                                                                                                                                                              :
                                                                                                                                                              )y
                                                                                                                                                               l.
                                                                                                                                                                ,
                                                                                                                                                                tI
                                                                                                                                                                 -,,
                                                                                                                                                                   t
                                                                                                                                                                   ..
                                                                                                                                                                    ,
                                                                                                                                                                    ;
                                                                                                                                                                    .7,
                                                                                                                                                                      f
                                                                                                                                                                      .z
                                                                                                                                                                       e,f.:.r-o-,ïy-
                                                                                                                                                                                    .,-.
                                                                                                                                                                                     -u .., !!..-
                                                                                                                                                                                            .
                                                                                                                                                                                                         t
                                                                                                                                                                                                         ,$jyy-!.tj ..'L -
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                         !?:
                                                                                                                                                                                                                         i
                                                                                                                                                                                                                         !
                                                                                                                                                                                                                         ) '
                                                                                                                                                                                                                           g-.c
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                           z  t !
                                                                                                                                                                                                                                )2,
                                                                                                                                                                                                                              -it
                                                                                                                                                                                                                                7 j
                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                  k,
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                  &gy
                                                                                                                                                                                                                                    ,.
                                                                                                                                                                                                                                     a,
                                                                                                                                                                                                                                      js..-..u.k..
                                                                                                                                                                                                                                      :            !,.!j'4q ,f:!.   :-'t
                                                                                                                                                                                                                                                                       -;
                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                        -k
                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                         ,k
                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                          .j
                                                                                                                                                                                                                                                                           :l.t-   -r ,
                                                                                                                                                                                                                                                                                      :Jy.'. ..,
                                                                                                                                                                                                                                                                                               #
                                                                                                                                                                                                                                                                                               .,    :)
                                                                                                                                                                                                                                                                                                    .'  .
                                                                                                                                                                                                                                                                                                        rr
                                                                                                                                                                                                                                                                                                         e?t
                                                                                                                                                                                                                                                                                                           ,':
                                                                                                                                                                                                                                                                                                            -.
                                                                                                                                                                                                                                                                                                             ?,
                                                                                                                                                                                                                                                                                                              k..r
                                                                                                                                                                                                                                                                                                                ksk
                                                                                                                                                                                                                                                                                                                  %.lk
                                                                                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                                                                                      hj
                                                                                                                                                                                                                                                                                                                       -j
                                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                                         jr
                                                                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                                          .(
                                                                                                                                                                                                                                                                                                                           . .-
                                                                                                                                                                                                                                                                                                                              . . yù
                                                                                                                                                                                                                                                                                                                                   .r
                                                                                                                                                                                                                                                                                                                                    t
                                                                                                                                                                                                                                                                                                                                    .r ,
                                                                                                                                                                                                                                                                                                                                       -y.:s
                                                                                                                                                                                                                                                                                                                                       .           y         ,g   .ky
                                                                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                                                                    .N;j
                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                        ....;4y
                                                                                                                                                                                                                                                                                                                                                                              .j.
                                                                                                                                                                                                                                                                                                                                                                                j.,; j
                                                                                                                                                                                                                                                                                                                                                                                     -,
                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                      )
                                                                                                                                                                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                                                                                                                                                                      .,
                                                                                                                                                                                                                                                                                                                                                                                       )
                                                                                                                                                                                                                                                                                                                                                                                       -b.,.,,..u   g
                                                                                                                                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                                                                                                                                    t
                                                                                                                                                                                                                                                                                                                                                                                                    yjt,è#
                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                         z,
                                                                                                                                                                                                                                                                                                                                                                                                          aj,
                                                                                                                                                                                                                                                                                                                                                                                                            .g;
                                                                                                                                                                                                                                                                                                                                                                                                              -.. ..., ., ,.
     .s'                                                                                                   .




                                   l-llolhlc,t zllkbotlt 'w Prodt-lctj                                                                                                                  'j
                                                                                                                                                                                           1kta'1nl1-1j') v 17tt2a'lCasc.
                                                                                                                                                                                                      L....'
                                                                                                                                                                                                                        lL
                                                                                                                                                                                                                         $.
                                                                                                                                                                                                                          ;S..t)ived Resotlrces x'


                j...              '
                       /b;a ndj(
                                                                         .     .

                l'
                1DclSt:!
            B.C.Correctionsllsing '
                                  trutà veritjcatlon'devlcëto screen Job appllcan'
                                                              '
                                                                                 rs                         ritgq 2 U1*
            Case 9:18-cv-80994-DLB. Document 138 Entered on FLSD Docket 10/31/2019 Page 51 of 70
                                                                                                 F ),fg oy
                                      :   .


                                                                              ,   j
                                     4'                                                                 .


                ''Even ifthère were,there are simply too many factorstofoulup reliable results.O at
                m ightbe viewed as voice stress m ightactually be due to pathologicalspeech,naturalor
                                 '
                             .                                        .

                m edicatibn-induced tremor,illicitnarcotics and so on.Forallwe know ,a .
                                                                                       m ild dase ofhay
                fevercould inte/ere with vocalstress.d'

                She conclu8ed:''No product,method'
                                                 ortechnique thathasthe potentialto alterthe course
                                                                                             .
                                                                                                                 1

                    ofsomeone's Iife should be on the.marketw ithoutrigorous testing.'O n its website,ITV .
                claims thatclinicalstudiés show the dqvice,used in conjunctfon withthe ''exped
                    interrogation techniques used and taughtby ITV,''is 98-per-çentaccùrate ''
                                                                                             w ith ro
                    i       I ives.'''                                     '                 .-..

             ''
                    ButneithérlTV,
                                 .northe.N 'onallnstitute ofTruth Verification -the Florida companythat
                                                          .                    .

                    licenses th# technolo          and m akes the sam e boast-can roduce an inde èndent
                    study to back up this assertion.
                        r
                    Fadden éismisses theirclai!
                                              p as''jreposterous .qThe polygraph isprobabiythe bestwe
                    have,butthere is darn good reason i
                                                      t's notadm issible in court,either.''

                    Despite its dubious accuracy,the device has proved to be popular,particular afterthe
                    9/11 terrorist attacks.'

..
                    NITV çlaim s the CVSA device ''is used by 1,800 Iocal,state and fedqrylagenciesj''butit
                    doesn'tname the a encies,which makes this figure im possible to Donfirm .

                    NITV also claim s the dèvice is used by ''U.S.M ilitary SpecialOperations and lntëlligence
                    unitsv' How ever,the U . .Deoartm entof Defense prohibited the use ofvoice stress
                    analyzers in 2005.        ,                                       .

                    ''Merely getting'peojle to talkisnotsufficient,''RobertRogalski,Acting Depu Under ..
                .
                    SecretaryofDefense(Counterintelligence and Security),explainedin'aMarch2006Iettèr
                                              .                   '                      '          .       --


                    to the Am erican Spect tor. ..
    .   %
.
                    ''Thatinform àtion m ustbe assessed foraccuracy and truthfulnest..Untilsçientifc testing
                    adequatel y proves the reliability and accuracy ofCVSA,the Depadm entof.Defense w ould
                                          .


                    be irresponsible tö condone the acquisition of such an instrum ent.''

'           .
                    Ro alskinoted thatre>earchers atthe UnikersityojFlorida hadjustcomplete<.
                                                                                            a study of
                    voice stress a'
                                  nalysis ''and we awaitthe oppoduni
                                                                   ty to revlew :n4!study.''




                http://Nvww.vancouverskm.coIII/SIgvy jtlint.ht'
                                                     ..
                                                              1n1?i(à=z1a447644&sjo>oN                               3/21/2011
        B.c.èorrectionsusing.'triatlaverilcation'deviceioscreenjob applic= ts
        Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 52 of 70
                                                                                                Page4of4


            W thinda s,thatstudywasreleased.Itconcluded'th'
                                                          at'nei
                                                               therCUSA nor(asimilar
        .
            device)showed any sefisitivi 'tothe prqsenm ofdeception or.
                                                                      stress.l'          '
            .                        .                      '   . '   .              '
                     .


            Despite allthese concemà,CVSA teéts ire beirig youtinely administeted in,B.C.In
            ,


            additiöntothe correctiohs 6ranch,
                                            'the Universi
                                                        tyo fMctoriausesthedevic'etosçreen
                                                                .


            secuiity personnel'
                              ,the Saanich and Oak ;ay police forces use itto screen prospective
                                                   '
                                                        .
                                 ,
            poliœ recruitj;and sundryfinancialinttiiutions use itto ferretoutmalfeasance.
                             '                 .                                ,

            dbaines@ vancouversun.com Read David Baines'blog atwww.vanèouversun.com/baines
'                                          )            '
                M arch 12:,Com put:rized Voice Stress Analyzers a#e increasingly popular,butthéit
                 .                                              .


    .       usefulness is being questioned.
            .


                         '                                                                              .
                                                                                                    .

            M arch 15:W e Iearn thatNllrv'sfounderj'Dr'Charles Hum ble,obtained'his 'doctorate'frpm '
            a diploma m illin lndiana.

            today.A?ejob applicants being unfai
                         '
                                              .
                                              rly di
                                                   squa'
                                                       lïed? '
            @ Copyri
                   ght(c)TpeVancruverSun                '




        http//m vv
                 v.vancouvez-sun.conl/stoa pe t.h:ml'
                     '
                     .                              ?id=c 47G 4&sp'onsoN                            3/21/2011
            'ifather'01vOlCe SQ'e'SSanalymsgOtFII1J U erSlx DOUTSOT DlpleSruçy alS'ITT m all r'
                                                                                              d.
                                                                                               ïr .7iJ1*
            Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 53 of 70


                             .   ;:   '
                                          '
                                          .
                                                          .                                .       '   '.
                                                                  .

             Iasked N ebe whathe thoqghtwhen Hum ble prövided details ofhis doctorate:

             'tlthoughtitwaS a personalthing o!nhim .Ididn'tthink i
                                                                  thad.anything to dö with the CVSA
             i
             tself,''he laid.
'
             During the ABC interview ,Humble re eated the g8-per-centaccuracy claim .

             Ross asked whethèrthere had been an independentstudy to corrobprate th4t.
        '
             uldon'tbelieve thatthere has been an independentscientific study thatshows this adually
             works,''Hum 61e'adm ited.                                 '
                                              2                                       ..

    -        ltdoesnotappearihatanycorroboratingstudieshavebeendonesincetheABC
             interview .N ITV lists 15 ''studies validating voice stru s analysis,' butthey aIIpredate the
                                                                                           .            :       .

             interview.Zzonderinj whetherany studfeshad been done since the Interviebv,lcalled
             sllk'sofficeînwestpalm Beach.A shodwhile later,Ireceivéd acallfrom s
                                                                                Lb
                                                                                  omebody
             who introduced himselfas''prcfessoremeritus'
                                                        'Jim Chaùman.
             Chapm an said he has no realconriection to NITV .Hobvever,he is a director= along
             .                                                                                 N
             w ith B/iebe and severaiother cedifed CV SA exam iners - ofthe NationalAssociation of
             Com puterized Voice Stress Anal ysts.                         '

             The asàociation is dedîcated to promotingthe CVSA device.Qiven thatNITV is the
                 t'                                           '           '
                  manufactyrerand sole sourcenforthe device,the association essentially acts as Nl-rv's
                 prom6tionalarm.
                         '

                 Chapman told me he hasjustcompletei a lg-yearstudy confirming thatthe CVSA device
                 is 96.4-per-centaccurate.He also said the stud hab been peerreviewed,butwhen I
                 asked'fora cojy,he said i
                                         thasnotyetbeen publiihed,and untilitis,he could notprovide
                 One .                                '                                                     '


                 W hen lasked Whetherhe could referme to any otnerstud confirrhing a g8-per-cent
                 accufacy rate,as advedised by NIW ,he suddenly becam e qui
                                                                          te angry:

                 'You are a danjerous man,''he said.''O atyou are doing is puting people'sIives in
                                          .       '                   .       '
                                                                                  .


                 jeosarby.Iresentthatyouaretryingto putU.
                                                        .S'
                                                          .troops:ndpeople in(criminal
                 enforcementjinjeopardybycadtingaspersionsEo'nthe CVàA device.ln'
                 One ofthe studies refèrenced on both Nl-rv's and Ilv's websites was copductpd in 2005
                 by the U.S . airforce Research Laboratory on behal
                                 .                                fofthe U.S Nationallnsti
                                                                                         tute of
                 Justièe.


            hr .
               '//wpwm .vr couver= .coo tovr e t.hM lg
                                                     .id< 3:8o3&spoc oN                                             3/21/2011
            '

                'Father'ofvoicestessanalysisgotPbD O ersix hoursofbib'lesmdy atstlipmall                                               '
                                                                                                                                                   Page2 01'4
            .   Case 9:18-cv-80994-DLB
                        *              Document 138 oEntered
                                                     q.      on FLSD
                                                                   . Docket
                                                                       . .  10/31/2019 Page 54 of 70
                                                                                                  .                        .

                                                                 '                                                    '
                                                     .




                    The B.c.Corrections branih,whichadministersthb province'scorrectionaifacilities and               .'                       .

                    programs,says I'X hasconducted 645 UVSA tests to screen job applicants during the
                    pastthree years.
                                         '                                                                                                           '
                                             .                                            .
                '
                    Thè Univprsity ofVictùria cam pus securitydepadm entsays 17N hàsconduqted about50
                    sim ilartests on prospective secuiity personnelduring the pastfive years.

                    Sundryfinpncialinstitutions have also used I-FV totestemployqe:who are sqspected of
                        internalmalfqasance.I'TV saysithas condud ed 15 to 20 suçh tests..
                                                                     s


                                                                 .x: '                .

                    Saanich policë also use the device to screen prospective recruits.
                                                 .   z
        -'      , .
            -x.
                        on it,webstté,ITV states thatclinicalstudies show the device,usqd i.
                                                                                           n conjunctionwith
                        the ''exped interrogàtiontechnique: used and taughtby I-rV,ni
                                                                                    s g8-per-centaccurate ''with
                        no inconclusiv .''
                                                                         '.                                   .
        I
                        However,when Iasked W ebe forscientific proof,he vias unable to prpvide any.He said
                        hè wassim jl
                                   y relying on NITV,from which itlicensesthe r'
                                                                               ightsto kellthe device and
                        administyrthe tests in Canada.
                        NITV lists as its founderCharles Hum ble,.'w idely considered the 'fathe/ of.
                                                                                                    m odern day
'

    '                   voice stress analysis.''
                                     '                                                        ,                                .
                                                                                                      .                                    '
                             .
                        Humble is a formèrU.S.armyomcerand Indianapolispolice ofscer.In Qarch2006,he
                    .   wasthe subjectofan ABC Primetime News efyp
                                                                 '
                                                                   ose.       .
                        .                                                         j
                                                                                                                                   '
                                                         s

                        Pr'
                          essed by ABC repoderBrian Ross,Hum ble adm itted he gothis 'doctorate''in
                        psycholog#from jq unaccredited university,lndiana Christian University - whichatthe
                        time was.located inthe same strip mallthatN'ITV had itb office= afterjustsix hours of
                            bible study.

                            uAnd you callyourself.Dr,Humble based or.
                                                             .
                                                                    )thatp''Ro'ss asksd.

                            t.Yes,''Hum ble re lied.

                            'ls thathonest,do you ihink?''

                            $
                            1llti-lir-
                                     l14:i
                                         l:it!
                                             p.''

                            Nl-rv'mùstalsothinkil'shonest,becaùse itcontinue? to referto him as 'Dr.'Humblp,and
                            he ii stilllisted as an NI7N director.                                                '


                                 .                                                '       .               .

                    ht-to://snvw'.vancouvelsurucora/stor/ prim .ll'
                                                                  hvhl?idc-4al388o3& sponsoN                                                         3/21/2011 o
Contovelsialdevicepoptllarwithpubllc,phvate employers                                                                   luv e 4016
Case 9:18-cv-80994-DLB
                   (   Document 138 Entered on FLSD Docket 10/31/2019 Page 55 of 70
                               -


                                         l



                              > en he isn'd available, thefo= hir
                                                                '
                                                                esI7& foKreenprcqvectiveappl
                                                                                           e nts.Todate,
                              I7V hascondugted seven suchtests.al1in 2Q09.
                              Sampsonal
                                      socontradshisserviœ st
                                                           oIW onan as-needed basis.(He haswri
                                                                                             tt
                                                                                              en'
                              penmissi
                                     onfromtheSaanichPol
                                                       icsBoas toperf
                                                                    ormthisoutsideworkand,i
                                                                                          nanyevent,
                              hedoe,
                                   snotdoanywOI
                                              '
                                              kforI
                                                  Wk, thatinvolves Saani
                                                                       chpolice.)                           '    .


                              Insp.Rob Mccoll,whoisheadofSaapidl'sdet
                                                                    ecti
                                                                    ;
                                                                       vedivisi
                                                                              on(andSamm on'
                                                                                           sboss)said .'
                              theforcestoppedusingthe CVSA deviceforcnminalinveM gationsin2:07,notb-rmuse
                              theylostfaithini
                                             tsabi
                                                 li
                                                  tytodeted l
                                                            ieé,butbecau- the RCMP i
                                                                                   nétaledam lygraph
                              operatofi
                                      nQdofia,whichmadpi
                                                       tmoreecnomicalt
                                                                     ousethatdevi
                                                                                ce. . ..
                              Hers
                                 aidSaanichpoli
                                              cssdllu- '
                                                       iheCVSAdevicet
                                                                    cscreenprospedi
                                                                                  verecrui
                                                                                         tq.
                 '
         '
                              !askedMccollwhetherhe haSsizenanyscienc cGtudyto suppodITV Sdail:n thatthe
                              devica is g8-per-centacaarate.           '
         -                    'Personall
                                       y,no.'heregl
                                                  ied.'Ihavenotechni
                                                                   c ldat.
                                                                         ain*,a(78:i
                                                                                   tuport
                                                                                        skei ssuew1t
                                                                                                   :
                                                                                                   hit.%t
                                                                                                        9
             '                vi
                               ew ofthe.% instnl
                                               meO f polygraphsaidCVSA devices!isthatanyofthem arecnlyas
                              goodasthebperators.Tsatcolweuse.andinmyvi
                                                                      ew irsaneffecti
                                                                                    vetcol-'
                         N    Iasked W iebe to show me one ''diniœ lstudies''th+ shcw the device is s8...per..c'af7t
                     '   '
                              accurate,as he adverjses on hiswebsite.
                              To my surprise,he said he had neyerseen an7ofthem.He said he simply tcokthe clairn
                              atface value from the NationalInstitkrte'ofTrtfth Verific tîon,the Flofida œ mpany that
                              manufactur'es the device and sold IW the iicensing riglnts in Canada.
                         Y'Yx. NEXT:W e I
                                        e'arn thatth: founderofthe Nationallnstitute ofTfuth Vee cation,Dr.Chade.s
                              Uumblejeamedhi
                                           S PhD i
                                                 n aStri
                                                       pmat
                                                          lI
                                                           n lndi
                                                                anaafte/:ixhouf'
                                                                               sofbi
                                                                                   blestudy.
                              (
                              ibai
                                 nestivancouversun.c m ResdDavi
                                                              d Baines'blogatwww.vanc uvef
                                                                                         Bun.œ m/baines
                              *Gopyfiçtrt(c)n oVancawer:un




 ho ://m m .vr couversu .coe stovr e t.hMnlTid=44zg768&sponsoN                                                            3/21/2011
                           l.
                            '2f1 D4''
                                    Z !5U G                Ub :i 1                          d'
                                                                                             -u.k,/t,65x* 34'
                                                                                                            .E1@J                                                                                                                                 lJ ZGDW JMWZZYZ                                                                                                                          F'GYY       EZ
                                                                                                  1
                           Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 56 of 70
                                                                                                  1                                                                                                   .
                                                                                                                                                                                                                 : 14.7:....
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                     . , ,.                                                                                                                          ..
                                                                                                                                                                                                        j

                                                                                                                                                                                              ''';      z
                                                                                                                                                                                                        .
                                                                                                                                                                                                        .<,
                                                                                                                                                                                                          .>.Q i                                                                                                                       .V (
                                                                                                                                                                                                                                                                                                                                          !. j    .

        '                                                                                                                                                                   . h'             .
                                                                                                                                                                                                 i ,'Ai4r
                                                                                                                                                                                                     .
                                                                                                                                                                                                                                              c                                                                                  .
                                                                                                                                                                                                                                                                                                                                                      2.
                                                                                                                                                                                                                                                                                                                                                               .
                               .. ,. .   <                                                                                                                              .       .   4'-.r<....,*r-
                                                                                                                                                                                             ,   .,:.        .                       ... .' . .
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                    .     .                                                                                                   .:
                                                                                                                                                                                                                                                                                                                                                                            . .
                           ceivbra'ktag'
                                       -                                                                                                       N.
                                                                                                                                                A.T-.
                                                                                                                                                    ë(1
                                                                                                                                                      .(.
                                                                                                                                                        :
                                                                                                                                                        )
                                                                                                                                                        t.
                                                                                                                                                         'xk
                                                                                                                                                           NAL
                                                                                                                                                           ....r. .(y,,
                                                                                                                                                                gp-   yz
                                                                                                                                                                       t-.
                                                                                                                                                                         ,. :
                                                                                                                                                                            ,.
                                                                                                                                                                          ..f a:s:...
                                                                                                                                                                              .     UTE
                                                                                                                                                                                    - ..                                                                                                                                         ... ,:r ... , .. a. .
                    *-'
                      ' )7.
                      ..  iX'%.'!.% .',<m
                                 '      x      .                                                                                                        5 2**   ..
                                                                                                                                                                 $ .V -      .% 8..  . --,                                               .
                                                                                                                                                                                                                                                  ,.                                                                         ..           M'. '       Vz
                                                                                                                                                                                                                                                                                                                                                      .
                           z
                j% g y/' ., . .- 'nqgg
                                  '' ' .
                                                                                                                                                      .i': 4..+'
                                                                                                                                                              ..
                                                                                                                                                               -, ,'' -'n.ecw.k      .
                                                                                                                                                                                      . ... .                                                                                                                                      '.N '.j' '2 y uw                    .

            '   .      '
                           2I 4
                           .

                          .-.-
                              .
                             N 1*'JZ'' '
                                             .eom
                                                      aA
                                                      -*-
                                                                                                                                               TRU
                                                                                                                                                 'Tj  ;
                                                                                                                                                         T
                                                                                                                                                      !<K.
                                                                                                                                                              -
                                                                                                                                                              .. z
                                                                                                                                                         C''J -ultlllrll
                                                                                                                                                                            ' .
                                                                                                                                                                           %A ''r
                                                                                                                                                                                   T1ON .
                                                                                                                                                                                                                                                                                                                                   z )-*
                                                                                                                                                                                                                                                                                                                                   f
                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                    $ Aa
                                                                                                                                                                                                                                                                                                                                                      u .
                                                                                                                                                                                'S.
                                                                                                                                                                                  '
                                                                                                                                                                                  L
                                                                                                                                                                                  :'.I
                                                                                                                                                                                     ,=a
                                                                                                                                                                                       >**3xf''..3+
                                                                                                                                                                                                  '* av                                                                                                                               '               < sl
                     .l<ib-
                      .   CX ûf
                              '
                              Flct
                              .  fwoç
                                    .x! -
                                                                                                                                                                                  .
                                                                                                                                                                                    a '.zhw' .<r:)  .1ù.t
                                                                                                                                                                                                        t
                                                                                                                                                                                                        .
                                                                                                                                                                                                        pkjc.                                ..                                                                                                       . x ,v;;,j
                                                                                                                                                                                                                                                                                                                                                      1        ;-
                                                                                                                                                                                                  'à %f.f-                                    '.*
                                                                                                                                                                                                                                                .                                                                                                     .        z
                                                                                                                                                                                                                                                                                                                                                               .kf ,
                                                                                                                                                                                             '-,.
                                                                                                                                                                                                .:.,
                                                                                                                                                                                                   .... h                                                                     . .                                                                     ;
                                                                                                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                                                                                                               j                                                 ,
                                                                                                                                                                                                                                                                                          Y .
                                                                                                                                                                                                                                                                                            (y                                                                                     j. y y
                                                                                                                                                                                                                                                                                                                                                                                        %
                                                                                                                                                                                                                                                                                                                                                                                   ,

                                                                                                                                                                                                                                                                                                                                                                                   t                    .
        txicxtive psrevte .                                                                                                                                                                                                                                                                       a                                                                                $
                                                                                                                                                                                                                                                                                                                                                                                   1 -                      <<ï1
                                                                                                                                                                                                                                                                                                                                                                                       1                                 '
        Càpt.DavidHkighes(jjet.)y
        W itPalp B'
        WestPal
                   a ch'P1
                   i     3!
               ,m Beachx/t                                                                                                                                                               Law Enforeemen.
                                                                                                                                                                                                       j.xjerj       .
                                                                                                                                                                                                                                                                                                                                                      T
                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                .                   ..
                                                                                                                                                               .                     .                               -.                                                                                                                               .                            t
                                                                                                                                                               ntothe..! )z whh4cr
                                                                                                                                                                                ,. .
                                                                                                                                                                                  lsmlutx.n;ng
                                                                                                                   .                                                                                         , .
        Acard Jföi
                 zectoxi.
                        .                                          k'
                                                                   , .. '.
                                                                            ' i..:631
                                                                                    ..c )           ia'ptiàte of'néw'v.oiçest'fa. an.al             htrc.d.
                                                                                                                                      ydsdeviceswerei     uu  ,
                                                                                                                                                           'edt
                                                                                      â.'-. 1.'.:' :..
                                                                                          . . .
                                                                   k   tlàeDNk        l                                               .                                       .
            chwrmanA èz/                                                              n itutâ.tu>' .ou'tJtobe+atthe.
                                                                                                                   < arenote gmoretj,qm eldsf
                                                                                                                                            ''
                                                                                                                                            a kl
                                                                                                                                                    'As+t
                                                                                                                                               ed%':y
                                                                                                                                               .         't1 5*
                                                                                                                                                              v bœ
            Dg.ctarlesHuliitlu                                     rY aekag.
                                                                           èd i
                                                                              n éa een
                                                                                     .ptto capitxlime on ie hugevn maiu criated by thz
                                                                                            .                                                 sCem 'trterYoiceSeess
        Cnz
          mkiol
              ogst
        westpalmhBeich,.Fl-                                        .
                                                                   h' me(cvsAl
                                                                        nph-
                                                                       L''
                                                                       . ..

                                                                   d- lt*t* +e'?
                                                                                 .Aa.'
                                                                                     t
                                                                                     xck.ieybpy.mooru
                                                                               ,failtoexplxihw'
                                                                                                     tpeoous'  avqi
                                                                                                                  es'oq
                                                                                                                      xuv xteubk
                                                                                                                               .pozvpw-tvlimtba
                                                                                                                                            :
                                                                                                                                                   .'
                                                                                                                                                    i.ecvsx
                                                                                                    etbwaù'l/oo,hweuforcementatidtG ZAjcéikzsé clùdmgtkeU.S.
                                                                                                                                                                                                                                                                                                                                                                                   .                             ,



            br.HùyhRidlppl
                         xr,                                       'bfi
                                                                      li
                                                                       > sa
                                                                          re'
                                                                            - :x!-.1,..r,-g it                             '
                                                                                                                                                       n
                                                                                                                                                       .. .                                                      '.                           '                                                                                       '           ''!
                                                                                                                                                                                                                                                                                                                                                    .'                         .   (
                                                                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                                                                    '
      R reztslcPs
                .
                'yùhlatrist.                                               .
    . BeimoukCA                                                    n   '
                                                                            .               . .
                                                                                                                                                                                                                                                                                                                                                                                   1
                                                                        :       e T'M ter(LVA)           .                                                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                                                                                                                                                   r
            Dr.Jamesè    Nàitely.                                                                                                              l               .                                                                                                                                                                                                                       1
                                                                   lthas'cpà ç:to'gutatte.                                                                          4
                                                                                                                                                                     ftkeksast7
                                                                        .                   .                                                                      .                                                                         .                                                        .
            FbrensicPcçboI4g     u's:                                                        ù.t= tutdur    mMtlfatttm softhé'Trkuitdthùyx now uaètl zngG (b4nnv !p               em taa
                                                                                                                                                                                                                                                                                                                  .                                                                    .

            7aï:1c$;-
                    ,
                    7twillk,FL      '                              h@,i tt  b
                                                                                                .                   ..                             .

                                                                   . .     ..cvyi
                                                                                .qz
                                                                                 . .it.po4la:&- -
                                                                                                d'rJ. cpl
                                                                                              ..z . z   .ll..
                                                                                                          .r.g.
                                                                                                              ltv'lm'.em l
                                                                                                                       .
                                                                                                                          'zvo
                                                                                                                             .'
                                                                                                                              i'
                                                                                                                               ci,
                                                                                                                                 t 's'-(LV>.)-Sc et% 1'1or*xn     wt        .y* ..rne
                                                                                                                                                                    ''rz.p'1g
                                                                                                                                                                            .
                                                                                                                                                                                .
                                                                                                                                                                                   V
                                                                                                                                                                                   .'- ...                           -                                                  .         .                                                                                                                .

            Dr.n olcajJoseph                                       i
                                                                   z:.die tlpls,b- e
                                                                       . .             :lk= e e t
                                                                                          --      .â.mA. t'
                                                                                                          q1ve zd çcgjzpaiw to i   .ntrcvhw t'.'
                                                                                                                                              x  v'        I Ln t:
                                                                                                                                                  nesv.spetzm'   oéts ofton    .e cal'g
            cémjnoyopst                                                      'ok &= r.   t'
                                                                                          m.e.
                                                                                             qték''Y.:
                                                                                                ,
                                                                                                         .aSZVUèag .en',
                                                                                                                       tstL ttheyartyxm   'gthe'Nm%late.           z!          . .
            s't.tcuisrM o                                          !
                                                                   t
                                                                   *..
                                                                   ,  1.
                                                                       7
                                                                      er
                                                                        .     . 'j
                                                                                 .   .P
                                                                                      .
                                                                       llev'elltm huw '
                                                                                           .   .   .P   ..     e .       ..  .
                                                                                          e' '/odtbùtieW u in istbeoldT= er,!nre ty,thzyàrqo'' '#thir
                                                                                                                                                        stkl
                                                                                                                                                           -
                                                                                                                                                           4'
                                                                                                                                                            . Attc
                                                                                                                                                                 '
                                                                                                                                                                 qo
                                                                                                                                                                  .    lo p''.'Hd W
                                                                                                                                                                                  .dvera
                                                                                                                                                                       qznrhtsyûtmo t
            Artlt èJamesChapman.                                   decle                                            . '
                                                                                                     %. t:BfI1nc,llte ?WM tilliùê fhe thezz:
                                                                                                                                           wlien hez
                                                                                                                                                   said '
                                                                                                                                                        thatFa .:.
                                                                                                                                                                 n
            Ce lol     ods't                                       Lawie k
            ELm intNY
                    -                                                                                                                                   l
                                                                   A              . . .. %        . .                 (                       jj. . j
            Chiet
                -W'
                  illia'
                       nMrîther- s                                   yèavaeate tpaid$1'
                                                                                      49:
                                                                                        .
                                                                                        * forctr Trtlstm'bm thc areava'
                                                                                                                      tlâblproras'
                                                                                                                                 litlle%k$29.* (&. .fm lf
                                                                                                                                                        cv ),Hjm re ,ù'
            N.
             ew qq ittlal'dP.E:i..
                         z                                         vdt
                                                                   ' avv- tl 'ht+
                                                                       .        .J.
                                                                                . 4..
                                                                                    !vc iè
                                                                                         .n'
                                                                                           ,itwijlcostyeu'316,*. .00,izsddt)).nxr.'aM' ma
                                                                                                                                        . at
                                                                                                                                           jtl
                                                                                                                                             xù.u'bylqoz4srrv inIsvael                           .                                                    ..
            Ncw NvhitelandtP' i'                                   r
                                                                   'ieraso
                                                                   T      trW.àbrxite).lloneoftepù cip.
                                                                                                      leshu.kearz
                                                                                                                yexpw a(vnqe.Lntu
                                                                                                                                .thv'e'.rhqca..
                                                                         teot'/x is''rnm'x' tle D&A oftkoùe o la cthèrwpids. itce read vp* m,
                                                                                                                                              t
                                                                                                                                              .iox Tl%
                                                                                                                                                     1.deveWjers.claimthat.
                                                                                                                                                                          tl:e                                                                                                                                                                    .

.       tS
         - ##.i
              .i
               )ilastumtirsr                                                                                                                             'na (Nemevz axoal>
    '                                                              marz  umabreitlx dt:'7% txtmtor'(* theirAvebsite:wvvw. rerav lscp.ce l.           (       j
    '
            Dx mui.Bbb Maitin7,#;)
            LowerTwp,P.D.                                          Di                                                                                                                                                                                                                                                                                                                  j
            t-owdrTurp,,NJ                                          ogè'
                                                                       n o Laat fra     ..
                                                                                                                                                                                                                                                                                                                                                                                       1
                                                                       ,      .
                                                                                                                                                                                                                 '1
                                                                                                                                                                                                                     :                                                                                                                                                                 I
                                                                                                                                                                                                                 .
                                                                         :l                                                                                                                                                  .'
            Lt.M ichael.V toljillv.(Ret) A!M ,F.Stérewkk VlkePr
                                                              'cie tof'iN Dib> es CA uu, C/an'
                                                                                                        . . ..                 .                                            .

            Pcnc
              ' eGrot z'sCo.P.   O.                                                           lnalJusEkeDh#ii< m tfxmlerscftbe     '
            Lacdover.N                                                      i . i,
                                                                                 a uftu'saos,mw ouo wfr ' '
                                                                   Di
                                                                   dz'ùegnq
                                                                          d.-teal
                                                                              *
                                                                               sîcwng
                                                                                  anttrnvrm # Apmardlf    -
                                                                                                          frthqddense ma
                                                                                      o'onallvrœoenllrd ret
                                                                                                                                      ., , ,           s
                                                                                                                                                       +-. ' byN
                                                                                                          M ià m 1174 stlsskmalp is.Mz.Starewk:W ixwicwe avideotapeofa
                                                                                                                                                                                                                                                                                                                                                                               .



            ô/cmdc':illEnkeltrlaléRrtzb CfàijvsA. j .'k.. .. .g,
            '
            HmmiltonCo.S.E4u *' :'.              exa 'n
                                                      ' xùea czwA'
                                                               .  ,t
                                                                   -te4bx
                                                                        -
                                                                        ' Lt.ierrs't:cfce
                                                                         ze       .
                                                                                      . j..
                                                                                          hnàuu-k.:fP.D.c.
                                                                                                    '     nczlimdi  ya
                                                                                                                  vû.jul-    .
                                                                                                                             ea e'. ,
                                                                                                                        ulW %'     .
                                                                                                                                    x
                                                                                                                                    ,4
                                                                                                                                      ot.>ixd,
                                                                                                                                             z'r.
            C'
             incinnats0.H               Th  e  i
                                               'usM aY   'f
                                                          A?1
                                                            M  '
                                                                t
                                                                wo  :
                                                                    CVS A (
                                                                          fnr
                                                                            n
                                                                            .n l
                                                                               s':
                                                                                 v    s
                                                                                      nz
                                                                                       'b.
                                                                                         -     #   = 1 --4  tot hemn cder.                  '
    .
            ChiefWîllia
                      -:kEndlvrlq
                                lef.) Mr.starewi     c:wash'lrdxti,yttledefvv toreview mc
            syrakmseP;D. .          -                                                      .dcriu'quetlx videotapeofufeex. .
                                                                   40Ga4'tlmt*11d% H the'ta-ingtichnlqtaéstgughtb/tev
                                                                                                                    . l'v and.
                                                                                                                             ut'
                                                                                                                               liZM W LtJ- ttas ' . ** 411* as
                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                       Azfràticiwiawrstea
        .   s-
             yzacusc,F).
                       I.                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                          ,
                                       i oren1errtheexaminvana.'.
                                             Z                          l% k-oumewas               dfzg to :
                                                                                                           /'
                                                                                                            !T,
                                                                                                              u é !.
                                                                                                                   1r. slas-  di
                                                                                                                               h '
                                                                                                                                 s   '.  'u yas '
                                                                                                                                                .#  .
                                                                                                                                                    'e-k.wp,pzu t%                                                   ,
                                                                                                                                                                                                                                     '

         D .G.tep Fi)s:er,.
                          M ,A.       '
                                      . e&h
                                          n'
                                           f*Sr
                                              'l
                                               o n -
                                                   .l'lli4bFcmdd fq
                                                                  h a v  /'>
                                                                           ' > '
                                                                               !*+ '
                                                                                   zItkerl
                                                                                         ze
                                                                                          .
                                                                                          ê-   zm'
                                                                                                 i ,
                                                                                                   to '
                                                                                                      wm                              ! F         1              '
         Atlakz=''p.D.
                     ..                                                           r   . .                     . ..
                                                                                                                   . .. .
                                                                                                                      . .                                  ..           .
                                                                                                                                                                                     .       .
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                     . ..          '.           -' . .
                                                                                                                                                                                                                                                                                                                                                           .
        ,A( IbatzyG-h'                               - .                 ,
                                                                         !.       ..
                                                                                       .
                                                                                              ..
                                                                                                .
                                                                                                    '. -,'
                                                                                                    .         ., .
                                                                                                              ..          .             pf
                                                                                                                                        1.
                                                                                                                                                  j.
                                                                                                                                                  't    '
                                                                                                                                                               .                                                                                                  . . .. .
                                                                                                                                                                                                                                                                                          .
                                        W e-w<acpnœ v b,ytli'r.' S 'C'
                                                                   .    .
                                                                          .        'P,D,jugtmi& :o,(hçslzppçostonbzmq       m kild'
                                                                                                                           . '     . ' E) oleaaj
                                                                                                                                   J                ssl'l couaterê
                                                                                                                                                   à i           mg'
                                                                                                                                                                   ,                                             ''       '.         '                                  ''' '''                                   . '' '..''''            '' '                                         .
         CerporatePllnt                 Ne.sur  t-wichl àg
                                                         .t
                                                          eev  mexv.z;.gXF    VVE'V.Ai I
                                                                                       '
                                                                                       ? a.réb,,>--)iolat   ystar mkicyaè report,wé.
                                                                                                                                       .                   .                .            .                                                                 ..           .                         .                                                                .                                                 '

                                             .    .' . '  .   .           .           .
                                                                                      2j      si.staimv.ich          .               e  #>!-  l
                                                                                                                                              o  #p   tor
                                                                                                                                                        e  N L
                                                                                                                                                             'EXV                                                                    . . .'                     .
                                                                                                                                                                                                                                                                         .                                                                    .

                                    . Wit  .œxs ' 'ç'à    .ti
                                                            .on
                                                              .:credvn'   tialk.provl' di .by.
                                                                   '                                                                                                                                     ,                                                                                                                             '
        '
         CaptyinTakafhiYama'    rttki                                                                 .  .        . ..             . .. :          I
                                                                                                                                                   (               .        . .. .                                           .        .           .
                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                   .        .. ,
                                                                                                                                       1:          ;.
                                                                                                                                                   s       .     j  ,
                                                                                                                                                                                                                                                                                          ,               .                           .
                                        l. Mn. stgr*iviclzclaini-#'d#'       1ï#h  ad beciuhe  Che  fE.v.%v,'
                                                                                                            rzef foru
                                                                                                                    %   De  t
                                                                                                                            eetivlDi %
                                                                                                                                     /km-
                                                                                                                                        d  -
                                                                                                                                           1p fdW'
                                                                                                                                                 '  Rl rl
                                                                                                                                                        i ngar
                                                                                                                                                             m
                                                                                                                                                             .
                                                                                                                                                           . .  P,
                                                                                                                                                                 D)
                                         Q                                                                                                         1     .
                                              Sia>'J ieB+lkigAmeP.     .'. '.'
                                                                             D,UA: mtheCQSA,       .             . .'     Q                                                                          .        .          .                                                                                                            ' '                                                                    .
                                        (uA>                                            .
                                                                                                      wecottvf
                                                                                                    . ' w'     :
                                                                                                                  ez
                                                                                                                   reazkzgg t
                                                                                                                            buc
                                                                                                                              v a ndwe .   *l
                                                                                                                                           .
                                                                                                                                             dl ypà   t
                                                                                                                                                   ' . ' '         y.
                                                                                                                                                                    s                                            '
                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                  -   - . '-
                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                          1*           'q
                                                                                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                                                                                               .

                                                                   œ efmr*mlneràai.al                         '                    .
                                                                                                                                                                        W .Stmw 4chdid.candùcta                                                                                           ,'.                                                     i1
                                                                                                                                                                                                                                                                                                                                                   ë                           -.
                                                                                                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                                                                                                )
                                                                                                                                                                                                                                                                                                                                                                                       4
                                                                                                                                                                                                                                                                                                                                                                                       '!
                                                                                                                                                                                                                                                                              '                                                                                                            '
                                    -..
                                                    '. '                                                            ..
                                                                                                                      .
                                                                                                                                                       '
                                                                                                                                                       '
                                                                                                                                                                                             '                           .                . .                   .             . .                             .                                       .                                    !       '
                      ll4(.
                          )0 FortuneL ërclt*%Vr
                                              osrPalm B'
                                                       kme.h.:,.Flo.rida'
                                                                        :54.
                                                                           14 -(
                                                                               .5.6li'
                                                                                     ?93-6280'
                                                                                     *       .Fak(56 !.3793.
                                                                                                           -f59g -E-
                                                                                                                  .
                                                                                                                    hlai1N IT5'
                                                                                                                              TI
                                                                                                                               A
                                                                                                                               w C*
                                                                                                                                  M'SA.l.c
                                                                                                                                         .om. %W
                                                                                                                                               ! ww S :
                                                                                                                                                      T.
                                                                                                                                                      j %'1.con.l
                                                                                                             .,
                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                       1.
                      lL'/1.D'
                             i'2$
                                5tI1
                                   :1
                                    , Ob:l1                                                                     .
                                                                                                                ï'
                                                                                                                 .
                                                                                                                 2l l%
                                                                                                                     .
                                                                                                                     jtf.
                                                                                                                        Ilbx
                                                                                                                           ï'
                                                                                                                            tiL11
                                                                                                                                5                                                                                         /-
                                                                                                                                                                                                                           l,
                                                                                                                                                                                                                            ' l.
                                                                                                                                                                                                                               JI/.
                                                                                                                                                                                                                                  kIGIJI?IWrd.
                                                                                                                                                                                                                                             tc                                                                                                      l
                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                     emknt       K3.
                                                                                                                                                                                                                                                                                                                                                                   J
                      Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page
                                                                                             (   57 of 70
                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                             t .

                                                                                                                                                                                                                                                                                                                        ' t
                                                                                                                                                                                                                                                                                                                          'N j
                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                k'tj( (
                                                                                                                                                                                                                                                                                                                        '    j
                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                             6
                                                                      i.                                                    .                                                                                     . .                                                                                                                        l
                                                                                 .                . J           .                                                 '              '                                :. .                                                                                                  :                    t
                                                  nmnb+ o,tpsRv #
                                                                 .
                                                                  - mae ftitfw e % =!m elelale7*s, M wasn> < ;nvr .
                                                                                                                  xx omcwv (H eji mo lkm kS> <:Re- '
                                                                                                                                        ..                 !         '                                                                                                                                                                       '.
                                                                                                                                                                                                                                                                                                                                                                ,

                                                  K,
                                                  i d
                                                    .  .    .
                                                            .,'A
                                                               '% > %:!CNd'Exe * .Additionaly 'she . mqerbea w eamdlt
                                                                                                                    zztlgexams'fg'i
                                                                                                                                  ,V asG -).
                                                                                                                                           vIjiwo *aesvfv'by
                                                   e8e l7e Fê.t   v charge wii Aylicita:œ toCrmkml
                                                                                                 '
                                                                                                 tM=* Mrstxw ichwx ><   ' ccnde zV +''e )yx dr        m ixo
                                                  ftvCe HcvtoM ikkM N HkntWi+ ,4ke yWw cm,(Mr.*w ojthqpxwb# ?xllaiM . :G îhxtcmu'ExN
                                                  W ieM f* )# '                                                                                                                                               '                                                                                                                              i              '            '
                                                          i                          . ..                                                                                                                                                                                                                                                    6
                                                      ' '.;                                                                         .                        .                   ..             .             .                                                                                                         .                    r          .
                                                  2 M rSt- d A e*hvlee,- K4. qtâeChiefôf/rrhx :tfIhrStEN H U/ VV S# PD i/T- :.*%        M a- e                               .
                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                    .            .
                                                  '
                                                       l d:
                                                          G t
                                                            /
                                                  e e $J -r '; ii
                                                                xer
                                                                  4:
                                                                   tebasœ
                                                                     '; '
                                                                          ) te
                                                                            .'
                                                                               a pœ tedw,
                                                                                      ' '
                                                                                          xda
                                                                                         ... .
                                                                                             '
                                                                                                tffx tm yeo SZ?Q
                                                                                                              '
                                                                                                                I t:ere mA e' ktn q/EMlde le ie'Ttftt
                                                  tbe.e * $ N Md%#* <.jteM
                                                                     ..   ' .O tQwp'> r.prmt
                                                                          .              .     x;ofW. Stmw q-chKhag
                                                                                                        .         ' Y ' lfP<H .
                                                                                                                    . .             >
                                                                                                                                    i      '     .
                                                                                                                                                                                                      ..                  ,    .
                                                                      l                                                   :.                                                                                                                                                                                                                 j
                                                  t-ls* z.                                          '.                  . .                              .                       . .                                          ....'                                                .                                                         j
                                                                                                                                                                                                                                                                                                                                             .
                                                  H        j.tàcgtjv '1e #0* of* ,sl.
                                                                      .                lrce vk'àbackgx,tund A A e z-                                                                                                                           .
                                                                                                                                                                                                                                                                                                                        $; .
                                                                                                                                                                                                                                                                                                                   we'ld> by m œ le uœ al
                                                                                                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                                                                                             .                                               .

                                                    o= jti
                                                         ià;  Pu' ''
                                                       cN'-' 1M' < rJ
                                                                    x-z
                                                                      - ' 1
                                                                     e# < Wi:bê
                                                                              fkal
                                                                                 kbœ + yoyLAM kjtY o= tkk st- 'v o. v                                                                                                                                             lw œ jwiztcéon> % gto
                                                 'Pm. h,                                 , .,                                                    - .?.Fofe-G vf.
                                                                                                                                                               xrjaéon                                                                         '
                                                                                                                                                                                                                                               .' W.,8:.+ % (x';& .'; %.apyoumc z0/1%4                                              .

                                                  'h-.at
                                                       j773:*4-
                                                       .        :.
                                                             g;.c
                                                                 779; '      .
                                                                             *
                                                                                     ,                                                                                                                                                                                                                                                           l
                                                                                                                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                                                                                                                   '
                                                      .. .                       2                e
                                                  v7
                                                  M er.'''
                                                         1                                                                                                                                                                                                                                                                                       !
                                                      êEtjk't.                                                                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                                                                                                                                 è
                                                  1> d1u>!-' acè'
                                                                - lno ,eeY yaâlprcNolowcal:
                                                                                          s- f
                                                                                             Ekzluatxl- -.- e Hneavwrvw   iebx u uv.e bya
                                                                                                                     i ,v-1                                  .
                                                                                                                                                                                                                                                                           .



                                                  pdvàlel
                                                        inkwljvt ' x-àteéser.
                                                                            ix
                                                                            ..vnt,lxate iuy
                                                                                   .vY    '=>
                                                                                           .Cho),..ier
                                                                                                     pA.yotî   v an% tovktozisrrbza ' = ,tui':?r,r'r.
                                                                                                           .zasyv                                   -* A m lc-                                                    .                                                                                        .
                                                                                                                                                                                                                                                                                                                        .x .        v'                  .
                                                  vt
                                                   iic
                                                     e *:G
                                                  e e t- ol *'
                                                             '> ' s.Unf
                                                             uu bgpsE.>    .àN,Y   r    l=e   .       I!       tcvin* ctd
                                                                                                                        ',&n G nm/d vœvtvday'     r didQxl.mvwt                                                                    .
                                                                                                                                                                                                                                                                                                                                             .



                                                                                                                        . .                 i
                                                                                               .        :           .
                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                        .
                                                                                                                                l                                                                                                                          .
                                                  Mr-HH-. '11*:* .+ e outïtu qa ciaùmmgma
                                                                                       ' tO PSE4& 2t
                                                                                                   'e alog.lY :mA- pape àtl RWf
                                                                                                                              Mtb cvnèyprwv s!-                                                  .                                                 .
                                                                                                                                                                                                                                                                                                                                                                     .



                                              '
                                                  ofAde4$'-                                   G1..! Zz*HfcheslAl
                                                                                                               tzzA Ytrc ium. .
                                                                                                                              (qxdtbeed.t-1<z7j
                                                                                                                                              '
                                                                                                                                              Jz.                                                                                                                                                                                                ,
                                                 1.
                                                  ! :- +..#:-:-:.
                                                   ..           ,
                                                                b'.
                                                                a :!i11r)!dieorbm
                                                                                z 1!1i
                                                                                     .s.
                                                                                       'tN:t.
                                                                                            Mm
                                                                                            ' *'
                                                                                               e -.
                                                                                               .
                                                                                                      çlétmaiubksum rrelsat'Y=   eqwiotrnv tm.'ve'xyRsl tx you- h vei
                                                                                                                                                                 -        -
                                                                                                         = were ru trxirwl> 1-mxriEe ab.v- Ek.e ,.1:* a'4T;xx <)% o pc f
                                                                                                            .               -                            ..                                                                                                                                                                                                                     .
                                                 tbàtis'
                                                       M''n4tbAuedrxv- ,-, .lfyourev                .m '                                                               rrm                                            .
                                                 +           ? ..                                       ,       .       .                                    ,.   K œ                                             x
                                                                     i
                                                                 : i. . . j    .xs..u.
                                                 W                    . ..1F,        v. x.
                                                                                         t. k. k.
                                                                                                'k.k.,
                                                                                                     .:                                                                                                                                    a                           y                                                                         $ t.
                                                                            6+
                                                                             . = 'r= .mc %M.2P,Q.
                                                                                            . -    t'isX W r.otgW
                                                                                                   .            '                                                                                                                                              . ...                               a a.            ..                                   ., .,,..wx                  s.
                                                                                               ' tatay
                                                                                                    n 11*8 tmf'u    .= ro t= '.XeLV r                                                                                          '37.                                                            .                            .

                                              '
                                              e.
                                              mq '!e
                                                h.
                                                 v ..... %y.:
                                                            .'
                                                             bVa
                                                               .i
                                                                j
                                                                .
                                                                a4< ''' z.
                                                                         i,
                                                                          .. &
                                                                             ,
                                                                             .
                                                                             ' 'CVSA
                                                                                   ' H<
                                                                                      ' zl;
                                                                                          .l
                                                                                           qmn
                                                                                            .                                          ./1,6:,AJ> 1k3.                                                                                                                                                                                   .

                                                    1 th U. .       .m
                                                                     ,                    m   îb       'z.=
                                                                                                          . r
                                                                                                            a                                                                                                                                                                                                                                    .

                                                          ; ;'         : .              .' '
                                                                                             ''
                                                                                                .            mc  (
                                                                                                                 A * :+*nt.
                                                                                                                          % ?% p
                                                                                                                               .agfr?uxi                                 .                                                                                             .



                                                 l
                                                 e'tf. ' . - ihve pdrx d thèpV hudinqmr       ''ea:to> mamruw K fo-rtmne o i= &r4evM's'1>.'3xct7 ' '#.'wO PSE                                                                                                                                                                        .
                                                    v
                                                    'Y li*lili   .e Y 1r''1.ym .k>yh'riv'
                                                                                        lbl+.Hmtsg< 642Cowpaà Ftw
                                                                                                    .           i.!
                                                                                                                  ..*-
                                                                                                                     ,.
                                                                                                                      '&fA1<.PA 1944$
                                                                                                                                   . .gz'cal1ram s12i5V31.-lQ :.                                                                                                               .
                                                             .                                                                                                                                                                                                                                                                  .
                                                 Yt)u':'
                                                       pAvRjxhw,S.
                                                                 . /.utm<m>
                                                                         ,. ? s. o .. . -p-o. tvx;.ussr-
                                                                                                     . q!w cys/u
                                                      s.             r           :' '
                                              BâkeePV SA
                                                       .                                                                                                                                                                                                                                                                                         )
                                                                                                                                                                                                                                                                                                                                                 è
                                              CrRr.fBèkd',4.
                                                           p4,i
                                                              1+'eJ.
                                                                   tlvœ   gesw.ldtt    M empltpltxntof> DibameeCzttmp kkjm.'2 a*go-* ue >.J       'scv5 VSA wkicbb s'n                                                                                                                                                      .

                                              .nt
                                               .;it'v %
                                                      '
                                                      :''
                                                        lh'
                                                          .,p':s.
                                                                ' ' :-               ',>'vs.- c + <.xkttw a'red
                                                                                                              ' NNerc= ofz'px!x'e   <'
                                                                                                                                  '+ ,t
                                                                                                                                '
                                                                               ' RA
                                                                                  ''m'
                                             .<       . .                                                                   .
                                                                                                                                       .> n   'i(pqyk
                                                                                                                                           .'wt      :14-dX)2œ ;,
                                                                                                                                                                .'F'
                                                                                                                                                                   -,
                                                                                                                                                                    xhr
                                                                                                                                                                      'wkc,
                                                                                                                                                                          .                     . .                                                                                                                     .
                                             't&e'e id.'',Bx'k.è'tv
                                                                  '
                                                                  iI
                                                                   .1itoYL
                                                                        '.pr.l-x -.
                                                                                  - ivec.liitz1atlzisxhw . = i :ôetto'tirktemx
                                                                                                                             .'ai'
                                                                                                                                 > cw ye.r e + cû=t4ù.isxw ko .'f                                                                                                                                                       .                                                                .
                                             '
                                              1pdueytà'
                                                      àe-xw:s-ie11 Bac: unvl-xrttêl:&kzreal=.mraû paytobe re-oa4ifu ee .'   qar.%rf'-',' t*aBukerD.VSA =.d                            . .
                                                                                                                                                                                            .
                                                                                                                                                                                                      .
                                                                                                                                                                                                          .

                                              mktduée.'  .i*oreekfiu = h' sis.ôftbetsi
                                                                                     N wb.W edeî= kiuH eittheliterztarer>'.
                                               '
                                                      :co                                                                 =r,'b-
                                                                                                                               ' rlx àyK= '
                                                                                                                                          eéo
                                                                                                                                            '.
                                                                                                                                             '?<ye slea'
                                                                                                                                                       dtrzg.                                                                                                                              .


                                                                     ;
                                              .
                                                                     j
                                                                     .                         .,
                                                                                                .:                                                       . ..                                                                                                                                                                                                   .                    .
                                              Ju< aA#--m@wveY ,>+ *fe> (Ct> !,M ekj
                                                                                  't thçHagex tM sNilrk3ar.drvvvalat* )we rz
                                                                                                                           u o<G .
                                                 :   tbày,*'r*'e = M iqme dqwe:'
                                                                               m8 e m:iv atoftts''
                                                                                                 kcdav n eNa'ùant.t
                                                                                                                  '
                                                                                                                  e  mt
                                                                                                                      eFt
                                                                                                                        T 7r
                                                                                                                           a'
                                                                                                                            a Vml
                                                                                                                               ''Y' sxfiat
                                                                                                                                         ''e e .                                                                                                           .
                                              e
                                                                     rd..
                                                                        k.vdq
                                                                            .e .lt>
                                                                                  .w/
                                                                                    rleveets'dga markdrrbllrmlgvo
                                                                                              .. .
                                                                                                                 ieL-
                                                                                                                . .
                                                                                                                                                           ésmv tG - O
                                                                                                                                                             .               je , u uht
                                                                                                                                                                                      ;
                                                                                                                                                                                        cecvœ s?Dt'zliaw
                                                                                                                                                                                        .                 .                    .       .                                   .
                                            H JY:.'a-X<rZt &                                                    3.at1:,1% Ia% èrfar=. v aY.N .erelAge j
                                                                                                                                                      k'
                                                                                                                                                       s zl
                                                                                                                                                          zt<gbor t
                                                                                                                                                                  àdU                      4*gpyedwaii .                                                                                                                                                                     .


                                                to3,.'.'r                                                                                       .                     : '1+ Cx- -isuo<t
                                                                                                                                                                                      ;<.x .
                                                                                                                     .
                                          .'mu
                                             .j             op
                                                             z,.mp't!
                                                                    eawz.
                                                                        lmap.iz==u.njsusaqa hasi:           tpjww ,atr(.h'= f
                                                                                                                            .,
                                                                                                                             .a
                                                                                                                              'e 'wJ
                                                                                                                                  . , cw.dw v-     .
                                                                                                                                                'hpj
                                                                                                                                                   î,
                                                                                                                                                    !
                                                                                                                                                    .
                                                                                                                                                    -.':o..q                                                                                           .                   .

                                                                                                                                                                                                                                                                                                                        .

                                         .z.fèf IM'l'.
                                                     b 4+ fu r.:d:
                                                                 tl N> remm.                                                                                                                                                                                                                                                                                             .

                                              ..l    !                        -eae >d#w< levz!:fH LU.
                                                                                                    LNg#uaadkrfd=uY 'H.do.   pwd
                                                                                                                              ' 42= q,x
                                                                                                                                      '
                                                                                                                                      e 'tanbdrxvutàu- fcv
                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                    .
  .
..J.
                           .
                            '        :y..'''
                                           :., lté m ,tj'.                               '.1
                                                                                           .                                                     '                                                                                                                                                             '                ''               f
                                                                                                                                                                                                                                                                                                                                                                     .
'.     .
           .
           ...
                      ..
                      :
                                ..
                                     .    :
                                                 ,               'j
                                                                  '
                                                                  '
                                                                                         .:.
                                                                                         7                                                                                                                                                                                                             .                                         ;
                                                                                                                                                         .                                                                                                                                             ,                                         .                       . '.

 .: r.                          '' '.
                                    5d*
                                     '.             -oe' '  ae.m> . uzùwv in:i.t* 4<t5ea:. p'sltm andt:z* g.tat!1rj
                                                            '                '
                                                                                                                       .
                                                                                                                       citi
                                                                                                                          L'
                                                                                                                           kito     N..qXUX
                                                                                                                                          A 'mm'.
                                                                                                                                                gp'
                                                                                                                                                  m o.
                                                                                                                                                     xf
                                                                                                                                                      -ul::
                                          exO , :izj,.' ,:. .1vetha
                 ..                           .
     :                                                .           'tJtyuaskt% 'to'
                                                                 ..              agbq'
                                                                                     A
                                                                                     p c'       :nt;etM s)'.s
                                                                                        m e Mrrll           tm .
                                                                                                               tl
                                                                                                                yé'
                                                                                                                  c-
                                                                                                                   r''
                                                                                                                    mqe p.zi
                                                                                                                           d  ,
                                                                                                                              *
                                                                                                                              R .
                                                                                                                                ta'.
                                                                                                                                   '
                                                                                                                                   .
                                                                                                                                   l&r-
                                                                                                                                    u  :j'
                                                                                                                                        mr
                                                                                                                                        .a-
                                                                                                                                          k.
                                                                                                                                           '
                                                                                                                                           '
                                                                                                                                           mk.
                                                                                                                                             ..
                                                                                                                                              t
                                                                                                                                              o mG
                                                                                                                                                 . '
                                                                                                                                                   àtg,
                                                                                                                                                      :he'
                                                                                                                                                                                                                  ..

                                         'açquisidtr Fooww eir-#m r-alfcr
                                             .                       i                   .-                                 ':                       -   snrâéCompmeclroice& r= Jm                                                                 xr
                                                                                                                                                                                                                                                    ''recrt%
                                                                                                                                                                                                                                                           . ci
                                                                                                                                                                                                                                                              wéx tnu
                                                                                                                                                                                                                                                                    . mhr'
                                                                                                                                                                                                                                                                       . ' st
                                                                                                                                                                                                                                                                            N'yt!y'
                                                                                                                                                                                                                                                                                  vYAC
                                                                                                                                                                                                                                                                                     œ J
                                                                                                                                                                                                                                                                                       bst= .ke ifw-'m ,.
                                         '    '
                                              as
                                               'l
                                                '
                                                tm.j** yitèetb*1.T'
                                                                  VI.=. .                          .                                    .
                                                                                                                                                                                                                                                                                     t                ?*                                         ;
                                                                     1                                                                                                                                                                                                                                                                           j
                                                                     ;                                                                                                                                                                                                                                                                           i'
                                                                     l                                                                                                                                                                                                                                                                           l
                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                 ;
                                                             ..
                                                                 :t
                                                                  ;.
                                                                                                                                                                                                                                                                                                                                                 t
Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 58 of 70
                               Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 59 of 70




                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                          .


                                                                                                                                                                                                                                                     l Go. AUG
        ''                                                                                                                                                                                                                                                              <,,
                                                                                                                                                                                                                                                                          v;
                                                                                                                                                                                                                                                                           ,
 ltlL1Itit'
          .-
           ,
       .. .               .
                                                                                                        I jIIjjj j: jj                                                 u j j.            1                                                    .
                                                                                                                                                                                                                                                                 200s
     -   .         .,k.,.
    .
       S
       W
       .oXW
     V.l
     k ,
             -X
          .... ...W
                  ...u .,.-.O....W....WVWI
                                      .....k.. .......-...>.....&..w-..L.
                                                                        iw.1...4.-L.....w.w.i...=.......g.X.-.4Z- ..-.Iw..                                             * ./1 j',.11 5)                   e,i q
                                                                                                                                                                                                             bt
                                                                                                                                                                                                              .,
                                                                                                                                                                                                                '    .a
                                                                                                                                                                                                                      ,       ...   .-   .a, '-jE
                                                                                                                                                                                                                                                p'      ;N
                                                                                                                                                                                                                                                        ,     !' .'' I'
    .                                                                                              ,

                                                                         L.-...
                                            -... .. .-.. ,.-.- -.-- --..-.     -.--......---...  ---.-.--..    --.-..
                                                                                                                    ,-..-
                                                                                                                        ,
                                                                                                                        .-.-                                  ..
                                                                                                                                                               1
                                                                                                                                                               -
                                                                                                                                                               k'.;r-,..Iif-k-)
                                                                                                                                                                          ..   :.-4r-4a121k,dc',,d
                                                                                                                                                                                                   '
                                                                                                                                                                              -. . . ..........---- .-
                                                                                                                                                                                                          l
                                                                                                                                                                                                          -x
                                                                                                                                                                                                           -k
                                                                                                                                                                                                            't
                                                                                                                                                                                                             :
                                                                                                                                                                                                             -,t
                                                                                                                                                                                                              h --(
                                                                                                                                                                                                                  -
                                                                                                                                                                                                                  :
                                                                                                                                                                                                                  Ll-
                                                                                                                                                                                                                  ,      /r1l
                                                                                                                                                                                                                    1ILl-'   -1(
                                                                                                                                                                                                                               !)l7r
                                                                                                                                                                                                                                   -t
                                                                                                                                                                                                                                    ':
                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                     lI-
                                                                                                                                                                                                                                       1$
                                                                                                                                                                                                                                        --1-11t
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                              ;(!
                                                                                                                                                                                                                                                ll-I((lI-
                                                                                                                                                                                                                                                        11
                                                                                                                                                                                                                                                         :ç
                                                                                                                                                                                                                                                          vE
                                                                                                                                                                                                                                                           l.1
                                                                                                                                                                                                                                                             L'(:
                                                                                                                                                                                                                                                                ,,-
                                                                                                                                                                                                                                                                  ,-
                                                                                                                                                                                                                                                                   1ïr
                                                                                                                                                                                                                                                                     l1
                                                                                                                                                                                                                                                                      -ld:1
                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                          :1
                                                                                                                                                                                                                                                                           :1
    ... -.- .- ..-. ..--. - ..- ... -... -
     .
                                                      '
                                                          .-.- --.- ... - .- ..- ,- .- --.. .- - - - . - .,-. - ..;
                                                                                          .
                                                                                                   .        .
                                                                                                                   --,.--.
                                                                                                                         m. j-
                                                                                                                             jj)('jj.jy..x(.
                                                                                                                                           jj)j(
                                                                                                                                               a.j)t.s                                                    p.tl1,c.I
                                                                                                                                                                                                                  )a:  ';f.,
                                                                                                                                                                                                                          . (1b $?
                                                                                                                                                                                                                                 r o
                                                                                                                                                                                                                                   e-e v b 1-aI tl
                                                                                                                                                                                                                                                 1ff ()r e
                                                                                                                                                                                                                                                         -l'lt  1
                                                                                                                                                                                                                                                                I1t
                                                                                                                                                                                                                                                                  l'
                                                                                                                                                                                                                                                                   1b'
                                                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                                                     -f- I
                                                                                                                                                                                                                                                                       -ltI8 !
    '                             .
                                            ,                                         .-u
                                                                                                       '
                                                                                              ,-...-..- ... - w . - - .- ....- = .- .-                                                                    suo'
                                                                                                                                                                                                             vôe
                                                                                                                                                                                                               -I
                                                                                                                                                                                                                -aIdift 'eret1t17an'I1
                                                                                                                                                                                                                                     A
                                                                                                                                                                                                                                     us'-c
                                                                                                                                                                                                                                         7s '-YI1(-
                                                                                                                                                                                                                                                  )latef;t'1f1
    .;. .
        .w w,a. .r..          .-. .... ..... -.- -...
                                                    .. .............     ......p .k:,,...v..... ..w .. ..J
                                                                                                         . wm...
                                                                                                               ...... ... .&- .- ..
                                                                                                                                  a...>                                   .       u. m       s     x      jjjy
                                                                                                                                                                                                             jyy
                                                                                                                                                                                                               b (;jtjqj-
                                                                                                                                                                                                                        j(jjjqt 'djjjjcj
                                                                                                                                                                                                                                       q(j$.g:g()g .jg,g j
                                                                                                                                                                                                                                                         kqgj-
                              '
                               -,
                                ..w.-.. ?.... -,.u-.--.s   cz  .-..-.y.;.....w.y.v.....   +.t ej.v... rc. a.-..-    .-.,
                                                                                                                       -e'tu-
                                                                                                                           . .- :5.     Z$1$.
                                                                                                                                            $ j)*.. jjjjjjjqyjr
.....x ..4 .'                          ..1... .q .
                                        .         zc .=         .r
                                                                 . v <c,    1 , :-x v w t         .=.      .             ,. .
                                                                             ..,a-,...:;...4. r. ,.-, + ........-. ...-..-.- :..- ... '
                                                                                                                                      u1
                                                                                                                                       J)s-s
                                                                                                                                           .-k
                                                                                                                                             C.
                                                                                                                                             .;(-
                                                                                                                                                .ll(.
                                                                                                                                                    ,4l11I$'
                                                                                                                                                           ,                                                   .              ,                 . ...
                      '                                                                                 '
               ,..
                 x ....- ..   s-...-. .,..a- .....-... --..-- .-w ..-..r- -:;,
                                                ..                                             ,       ,.             .
                                                                                                                          ..
                                                                                                                                                .
                              .                                                   .                             ,j             ,    ,
                                                           r             T                ..                                            '
                                                                                                                                            7        ,                                                               0
                                                                                                                                                                                                                     .
. ..=.-.,.- -...- .u.--- ...-..,..-...-.,
                                        ..-- ,.s s,.
                                                   '.,v ...e.-
                                                             '.Jr-- ,;.-a.. ..a ..
                                                                                 w, ,.- .-....= .-..-.
                                                                                 .                                                                                                                        rkjay.
                                                                                                                                                                                                               1(jjact(1I-er:U0l(tO1-C0rp0ra
                                                                                                                                                                                                                                           't'
                                                                                                                                                                                                                                             10n La'n
    w......h..... .... u. ...-.-..-.- x. ..v.......A...w..q'4 . <..w k 1.m...;. ..z .a-r- .....:.......ç.z- ... .r.....                                       - ''            w ..Q-
'                                                       . *  : 1T' .t .                                               7
    .w
     ,
       ,-. j.. ..p. ...........w.....u....uu... u.wj..  '
                                                          ,.g+.us..:4.
                                                               .     .       .
                                                                                  o
                                                                                  y.
                                                                                   yp.sjkj
                                                                                      ,
                                                                                         .
                                                                                         '>
                                                                                          .ey
                                                                                            :,
                                                                                             .j.;
                                                                                               .
                                                                                                uw..Jm>.
                                                                                                       ,.
                                                                                                        ..m
                                                                                                          4.w.,
                                                                                                            .
                                                                                                              w.x
                                                                                                              j . c:j,
                                                                                                                     4.j,jjjjjjj.
                                                                                                                         .o     y
                                                                                                                                .                              ..                                         jjjjjyjj;
                                                                                                                                                                                                                  .j;j.gjjjjjg jyj.a. éjjjg.jjrjjjuujjj
                                                                                 :         :        ' r '                  $
    u-...-,..
            u-'- - ..,-..,,-.- ..a, .... --. .-... .-          .-,
                                                                         ' ''
                                                                          .
                                                                                   ' '
                                                                   ....- -- ,.-.m ..
                                                                ,c .
                                                                                   w ...            '
                                                                                                   - - .- -          .:.- ...--..
                                                                                                                                - -- -c..u.-...-..                                                        IDrice::
                                                                                                                                                                                                                 !;g,.t
                                                                                                                                                                                                                      r
                                                                                                                                                                                                                      jgI
                                                                                                                                                                                                                        J()(1-$r
                                                                                                                                                                                                                               a'.G
                                                                                                                                                                                                                                  .01
                                                                                                                                                                                                                                    ) ()()(
                                                                                                                                                                                                                                          'sbftlkva
                                                                                                                                                                                                                                                  .r: t
     ..):.;' ''.'
       ''
       -           .$ '. ....,.-.-,vLr
                                                                                   ''- -.'-' ''
                                                                                 ;z-
                                                     .-..au.- ,- .-.;tj: .:.r .. .-u ,.-. ,-' -.- --
                                                               '                                            . ''
                                                                                                                      ' .' '                .
                                                                                                                                                         -.   -
                                                                                                                                                              . ..
                                                                                                                                                                  '-
                                                                                                                                                              jt-;k.1-):k1.11r..
                                                                                                                                                                  .            1
                                                                                                                                                                               7s
                                                                                                                                                                                '.(?,
                                                                                                                                                                                    c
                                                                                                                                                                                    .'1st7--
                                                                                                                                                                                     -'
                                                                                                                                                                                           ,1t.
                                                                                                                                                                                              1o).l
                                                                                                                                                                                                  .
                                                                                                                                                                                                          COsta11(1Le11gth oITrai1)i11g:..
                                                                                                                                                                                                                                         T1.4'00 l
. ...- .
       -s a
         .
            a- --. - . .-.- -.- .z.
            .
                                  . q-c.k.- ,-..- - .vw .  Lr.n.tc..,.t .ç--w-.,,= :-. ' .'
                                                                                       , u+,                                       -.
                                                                                                                                    ---.
                                                                                                                                       -..
                                                                                                                                         --c.--                                                             ojce:. '
                                                                                                                                                                                                                   )J1b.-(.
                                                                                                                                                                                                                          5'
                                                                                                                                                                                                                           J1.14).f j
                                      #.. ..j ... :.                         y rr . :wcpr.. 7.-.     .- .-rwi .
                                                                    x%-..- .,.-,...u'..+.- ui-...M                                                                 . .    ;.
                                                                                                                                                                           q
                                                                                                                                                                           -j.yj)j-
                                                                                                                                                                                  jr
                                                                                                                                                                                   .
                                                                                                                                                                                   jr.jjj
                                                                                                                                                                                        ,,
                                                                                                                                                                                         .jj'
                                                                                                                                                                                            .jj.jy
                                                                                                                                                                                                 ,j,       uaX:u
                                                                                                                                                                                                          1-     7.s
                                                                                                                                                                                                                  1.e.
                                                                                                                                                                                                                     -
                                                                                                                                                                                                                     l-r
                                                                                                                                                                                                                       ,u
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                       )
                                                                                                                                                                                                                       'qjj-j;j.g
                                                                                                                                                                                                                                .j
                                                                                                                                                                                                                                 .
..
                 '
                      .   z             . .-k .-. ..w..-       w.u wh
                                                               ,                                 u .-..- ...-.- .......-a.....-=
                                                                                                 '
                                                                                                                                    .                             x1,
                                                                                                                                                                    .(
                                                                                                                                                                     .'
                                                                                                                                                                      .
                                                                                                                                                                      !11$.,
                                                                                                                                                                      -     ..                            tu.
                                                                                                                                                                                                            s              .j.j. . j ., j q
                                                                                                                                                                                                          .
       . -.- -.-...-          :m .-.,,..,.u-.-v - - - -...- -..-,                     ..
                                                                                          - - - ...- ,-.- - - .- .-'- -'
                                                                                       w ,,                                                                                                               1n.1prf
                                                                                                                                                                                                                .
                                                                                                                                                                                                                lve(1fclrna.1  ts't.
                                                                                                                                                                                                                                   1ll1
                                                                                                                                                                                                                                      -eqtl1
                                                                                                                                                                                                                                           're.
                                                                                                                                                                                                                                              J.'
                                                                                                                                                                                                                                                tI
                                                                                                                                                                                                                                                 hI
                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                  'e>'
                                                                                                                                                                                                                                                     .anl
uz.J
   ..
    -J...A.
          x-=-'*
               -r
                -x.o
                   -
                   t-..
                      -..
                        xw.-..-.
                               w...
                                  w.
                                   -'
                                    .
                                    -u-..
                                        +
                                        ..w
                                          -u.-w. l
                                                 .
                                                 -Q.w .
                                                      -.
                                                       --=.---'
                                          . -.- . .-..- .,- -..
                                                               <'>'
                                                                -..
                                                                  - ..- .
                                                                                                                                            ,. .- ..
                                                                                                                                                   - ..-      (=-4
                                                                                                                                                              -  uS
                                                                                                                                                                  jj-jt
                                                                                                                                                                  -.  .a(-t.j
                                                                                                                                                                      ---
                                                                                                                                                                       -    .-.
                                                                                                                                                                              -
                                                                                                                                                                              1'
                                                                                                                                                                              'q
                                                                                                                                                                               ;
                                                                                                                                                                               -                          g.1
                                                                                                                                                                                                            - ba
                                                                                                                                                                                                            n  -cp.a1-
                                                                                                                                                                                                                     1r
                                                                                                                                                                                                                      -frna1-
                                                                                                                                                                                                                            1tlalIyrprot
                                                                                                                                                                                                                                       -Itlce a c
                                                                                                                                                                                                                                                ,1
                                                                                                                                                                                                                                                 )a
                                                                                                                                                                                                                                                  -rtt
                                    ..- .,- ..- ,.- .- -... .- .
                                            ..
                                             .-....- --                                                                                             - .- .
- .- ,-
       c.,:-..- .-- - -- .---- -'.k - -- - . - ...,-- .w ,.    w,,                                 -.-
                                                                                                     .u,-.
                                                                                                         -,.:.
                                                                                                             -u,-.n.- .
                                                                                                                      --                                                                                  tc ûst'
                                                                                                                                                                                                             .   j TI)l
                                                                                                                                                                                                                      u
                                                                                                                                                                                                                      -
                                                                                                                                                                                                                      jI .,.a.n.
                                                                                                                                                                                                                         u      1i1-
                                                                                                                                                                                                                                   1I
                                                                                                                                                                                                                                    J1 -c-
                                                                                                                                                                                                                                         ll
                                                                                                                                                                                                                                          .jsttl)e(1nc1a1'I
                                                                                                                                                                                                                                                          y
                                                                                                                                                                                                                                                          .r,
                                                                                                                                                                                                                                                            zua     ,

                                                                                                            '                                                                                             'kft
                                                                                                                                                                                                             1.'
                                                                                                                                                                                                               JrS b'01111CIt0(1a  '$,
                                                                                                                                                                                                                                     .'
                                                                                                                                                                                                                                      -s t(
                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                          )CI1I10ltlgyr S 0I4
                                                                                                                                                                                                                                                            e1f
                                                                                                                                                                                                                                                              J
    -        - ...-                                                                                - -..
                                                                                              ..-. .   - w..-             -- = .... = -- - .-                                                              z
                 .    w-.u-.,
                            - .,.
                                --..
                                   -..w.- --..--w.- -..u -.                                                                  .-.-. -.-.-. .
-                                       ...xw.:..--, -,
    w..,....-.s..-....- .-=..w..-..,s - -                                             ,
                                                                                              .    -.. ...., .L      .....-.-,            q.
                                                                                                                                           w..
                                                                                                                                             -                                                            ).jau;jytj bj.
                                                                                                                                                                                                                 k      tj.
                                                                                                                                                                                                                          )(jjzj.jj
                                                                                                                                                                                                                                  vy.
                                                                                                                                                                                                                                  y rj
                                                                                                                                                                                                                                     'j;g
                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                        ajjja(;j(jjjz
                                                                                                                                                                                                                                                    ;tjtjy()
                                                                                                                                                                                                                                                           .g.lj
                                                                            **
                                                                             .t *r            .-*!         .         .                                                                                                               .            ..e    .x
                      .-j.kylqu.-0.<---.-. xv -..- ..au:--gw...k4.
                                                                 zuj-,..>;.
                                                                          . blskkra.x .vn-.m..p<
                                                                                               's-.J
                                                                                                   '- =.y
                                                                                                        . ... .
                                                                                                              o-A.zpi.T.---ww-..w-.
- - .. ,
.. .
       .-u ..'
             wx
                                   ,.                       .. .              -. .. ..
                                                                                   1=
                                                                                     ,.                     ,
                                                                                                                     $:
                                                                                                                                                                                                          :::
                                                                                                                                                                                                          j  -vt
                                                                                                                                                                                                            r1
                                                                                                                                                                                                            )  :
                                                                                                                                                                                                               )
                                                                                                                                                                                                               .
                                                                                                                                                                                                               -
                                                                                                                                                                                                               2,
                                                                                                                                                                                                                -
                                                                                      .                 1                  ,
                                                                   s',
     Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 60 of 70                               vt((j
                                                                                                                           r zy
                                                                         M CN AT.X &           s n xvo , D A .
                                                                                     mrroqhdefrs AT u w
                            eAL.M erAc h                                                                                            M lJk&!1
                   r)R2T kpNlo N cENT'EN                                                                                 e-mall:mlai-ni*m spatsnts.com '
  su I7$L eo2 , ++4o pG'x Bo tauEvoa o                                             tl.S . & àN'FER N/G IO N,hL
                                                                           PATENTS . TRA D E NW NKS , CO FY!R1GHTS ,     TELEp8(DNC 1.aG!5Ja7.%.aa l;
pAuM BEn cM ILAIREIE:NS. F'Le- IDA 3a% Ic
                                                                             R ELATC D LICE N S lN G & L ITlGr !O N      Fe
                                                                                                                          hc.ùlMlLE (acs)a7i.
                                                                                                                                            .saaa
      e-frail:pelmbeech*mspatentaucom
           TELEPHONE (YeI162E-1675                                                                                                CH ICAGO          .'
           Fxci
              slMILE (sel)eas-es?a                                                                                      e-rnal4'chlcagcqmsçatenlacpc
                                                                                                                        ,-
                                                                                                                         rELLp>1o p1ê: (.3la)939 -eE ls



               May2-20j)'
                   CERT IFIED M M L
               RFTUR N RECXIPT REO UESTED
               V r ArthurH erri'
                        .      ng '''     '
               Dektor Cop . ' '
       .       462 CoAvpath-Suite 358
           .   Lamsdale,P.A 19446

               DearM r.Herring:

               W e representN ationalInstitùte forTruth Veritication in intell'
                                                                              ectualproperty m atters,

               Tl7e coriapàny has recently f-
                                            iied acivilaction againstThe BakerG roup asa resklltoffalsestatem ents
               being m ade in interstate cl
                                          nm'm erce, (A copy ofourComplaintisenclosed.     h
               You have previously m ade falsestatenpenrsagainstthe interests ofthecom pany and its founder,Dr.
                                                        '
                                                                                          .           '
                                                                                                                .
                                                            .
               Charles Hum ble. I'hese statements aredep7onstrabl).falseand v/.ilisubj.ectyob to civilpenaltiesa
                                                                                                  .


               aswellaspunitive danaages,forthe maliciousnature ofthestatements.                            '

               The com panv
               '            .
                             . i
                               a
                                 s prepared to l'
                                                ile l
                                                    :
                                                    '
                                                    Rçi
                                                      *'
                                                         vilaction againstyou,how ever- itis w illing to resolve '
                                                                                                                 thi'
                                                                                                                    s
               nlatter in the iorm ofa Nvritten agreernentnwhereby you w illagree to im m ediately ceasc al1sutzh .        .

               furtherstatem entà.                                               '

               Iwould ask thatyou oryour attorneysc.
                            .                      ontactmewithinseven (7)daysofreceiptof'Ihislet-
                                                                                                 terso
               thatw1-.m awv
                        .  r.kno: 4 ur
                                    .. i
                                       ntenti
                                            ons.

:              Sincerdv'71
                   .

1
'       - '                          .
l
      V A..
                                    .

h -.N n                 -
                                .
                                         '>
                                                  '
                                                      SLA V IN , A .
                        .
                   .V

 *                                   '                              1.
                                                                z
                                                                .


                                -        -
                                              .       cH ale.
                   EFA/f-cac
                   Enclosure
        Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 61 of 70




                                                               '
                         ,



                         79. rW
                              s he D cktor 5vebsite ftlrtller states: t'Il1 late 2006, N ITV .                                                                     .


                                              b.                                                                                   '
                                              v
                                l I7tlll
    instlraiace l'nagazines w itl        1nage adg'.It appears they .
                                                                    Nyere tryil'
                                                                               lg to n'              .                                                                         .
                                                                                                                                                   ê                                            '
                                                                                                                                       ,   .
                                                                                                                                                                                                '
                                                                                                                                                                                                                .
                                                                                                                                                                       '           ,                                .


drop in C V SA sales to law elllorcelnent.N ITV tried to get illsurallce coI
                                                                                                         '-   V                                -
                     '
.                    .                                                                                                .




and tlse itas a overcthe-plzolle 11
                                  -e dtatectol-1:-
                                                 01-iIIstll.aIICC 1r1.at
                                                                      . 1;.jjatjljzy J
                                                                                                                               '
                         .


clail-nj w-ould t)e .clenied becatlsé'of tlle 13001-IlCCtll-aCj/caused by unrelia
                     '           '
                                                                               m m
and unreliable N l1V training.D elctor contaèted the luagazine and ddtiça'
                                          .



                                                   '
                 ,


Soolï- N ITV w as banned ti-ol'n advertisilbg in those lnstlrance l'
                                                                   nagl
             If  '                            '
1
-1tt-I) /.'y&,''y;$,h-h. (.
.
        -

        ,- , ,
              .
              .
               y

                          1(--.Ikt(.
                                   )1.
                                     -1)s.(.
                                     .
                                          -
                                         ..
                                             !t)17)Ij
                                           ).(
                                             .
                                             t
                                             ..     e'    3
                                                          .
                                                     l1-)j-
                                                          tk..è
                                                           ,  -1
                                                               .-
                                                                :1   .lf''
                                                                  -)1;
                                                                 .-.     5(.   7ët-.A..
                                                                           ')11.      ,
                                                                                      .u
                                                                                       i
                                                                                       -,
                                                                                        --
                                                                                         c.1./1
                                                                                              ..-
                                                                                             -, ).                        ..



                                                                                                                  '                                                                                 ,       .       '
                                                   ,                                                                                                                                                    ,


                         80                            This stateluent is falsc. PlaiIltiff did llot experiellcc al'1y
                                                                                                                                           '
                                                                   .       .         ,       '       '                                                     .
                                                       .               '
                                                                                     .
                                                                                                                                                                                        '
                 .       5                             .                                                                                   '   x                       .   .       ..       .

enförcel-llentand N5?a's lleverballllt-
    .    .
             '           .
                                      bd l'i-ol'
                                               n aclvertlsl1,f
                                                             z 1.1) ll)st-lrallct lllatazil'
                                                                               '     .           .                                                             '
                                                                                                                                                                               .
                                                                       '       .         '                                                             .
.                            .
 Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 62 of 70




1-1cknqe '-
          ibout '
                x, Products v Training v llt-
                                            laldases solvecl f1
                                                              .esotlrces v science v Al5 Coul-se v
       Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 63 of 70
                           '>    I
                                 f
                                 n
                                 o
                                 n
                                 e
                                 r
                                 w1
                                  a
                                  9
                                  n
                                  v:o
                                    6
                                    i
                                    n
                                    c
                                    a
                                    de
                                     i
                                     n
                                     v
                                     s
                                     ia
                                      d
                                      t
                                      d
                                      r
                                      u
                                      eo
                                       a
                                       s
                                       n
                                       l
                                       s
                                       a
                                       wr
                                        l
                                        i
                                        p
                                        th
                                         a
                                         r
                                         j
                                         t
                                         e
                                         y
                                         hc
                                          z
                                          q
                                          o
                                          eg
                                           e
                                           r
                                           n
                                           x
                                           u
                                           ip
                                            z
                                            ti
                                             e
                                             l
                                             i
                                             d
                                             z
                                             r
                                             ti
                                              l
                                              n
                                              œ
                                              sq
                                               gmt
                                                 o
                                                 h
                                                 pe
                                                  a
                                                  hn
                                                   e
                                                   I
                                                   a
                                                   yt
                                 Charles Humbte,akdi
                                                    e
                                                    d
                                                    ms
                                                     u
                                                     t
                                                     a:
                                                      d
                                                      i
                                                      n
                                                      e
                                                      th
                                                       t
                                                       e
                                                       h
                                                       ce
                                                        p
                                                        hr
                                                         d
                                                         n
                                                         o
                                                         e
                                                         j
                                                         el
                                                          c
                                                          o
                                                          c
                                                          i
                                                          s
                                                          g
                                                          ti
                                                           ,
                                                           y
                                                           ot
                                                            .
                                                            n
                                                            hl
                                                             e
                                                             t
                                                             n
                                                             o
                                                             ysp
                                                               c
                                                               eh
                                                                r
                                                                a
                                                                or
                                                                 d
                                                                 c
                                                                 s
                                                                 à
                                                                 u
                                                                 ec
                                                                  i
                                                                  n
                                                                  e
                                                                  ga
                                                       cestressand pot ygraphexamfner#om
                                 In lanapolis,'l. ,who had nctonl
                                                                y bullta slrressfulIie deted Dn
                                 business,lqtwho had also discovered 'delayed stress readion'whiie
                                 fonming his bwn training sehoolfotvotce slress anaiysis In 1981.Humble
                                 publfshed his sndings and restructured testform ats accor4lngly,
                                                                                           .
                                 dramatically changing theface ofvoi ce stress analysiï by'greatly
                                                                                               .-     .

                                 increasin itsa= uracy rate (5:% ofa1Ideceptive readtbns.displav
                                                                                               .edjn-
                                 the pattem of.the o owlng questlon . um e aso developed an
                                 inter/bwing tecàinique which he œ lled Deënse BafrierReiioval(b8R).
                                 DBR.inœ rporatedtheKinesicInterviewingTechnijueandutilizingi
                                                                                            t
                                 greatly increased the interviewer'
                                                        .         d abilityto ideqti'
                                                                                    l
                                                                                    y guiltysubjedsatld to
                                 then elicit'confu sions from them .The combination Qfan accuritq
                                 system ,validated formats and.testing protocols,as wellas a dynamic
                                 tralning program wa# the form ula f'
                                                                    orthe futuf'e suct
                                                                                     x's's cf4-oic,e stress
                                 analysis in the law enforcementcomm unibg.
                                 In 198:.
                                        tàeCom puze.
                                                   rVoiceStressAzmlyzer'
                                                                       rlklwas debuted by the
                                 NaiionalInstitute forTruth Verificationtoa marketthathad I
                                                                                          essthanfond
                                 I
                                 'nem/riesofvoice stress analysi
                                                               s.Although itwas initially diïcul
                                                                                               tto
                                 convince law enforcementto take the CVSATM seriously.many in the
                                 MldwestIaw enforcementcom munity were so convînced by theirprevious
                                 experience with.Humble thatth.ey gave ita try.Very slowlyword spread
                                 t roughoutIaw enforcementthatthe CVSA,along wî     th the outsl nding
                                 training at4he NI7V,was rept.aci
                                                                ng t
                                                                   he polygr aph i
                                                                                 n e'eery agencywhich
                                 purchased it Because the NITV did notadvertise and relied solel y on
                                 worde f-mouth forits sales,the pol
                                                                  ygraph com munity,disbrganized by the

ho ://www.cvsal.comAistoa .php




                                                                                         3/
                    Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 64 of 70




'l-
  '22
    1r
. ...-(:l-
         tl'
           $
           4
           r(
            E!-
              4
              :2
               ,1
                -6
                 ;,
                  -',
                    .%
                     t(
                      E
                      :I:
                        ),
                         .
                         ',
                          :;
                           ,t.
                             1d.
                               11ll
                                  wI
                                   .L.1
                                      .ë
                                       y
                                       h-
                                        i.
                                         '.
                                          -!
                                           .-
                                            z
                                            .
                                            '-
                                             .'
                                              .:
                                               ..
                                                .,
                                                 ê
                                                 ïl.
                                                   ,
                                                   '
                                                   1-
                                                    .
                                                    4ttI-t:.
                                                           ',
                                                            ;t
                                                             -'
                                                              %
                                                              b'
                                                               ..
                                                                ''
                                                                 -'
                                                                  .
                                                                  '-1
                                                                    .
                                                                    -'
                                                                     ,
                                                                     z
                                                                     .'f
                                                                       s.
                                                                        -
                                                                        :
                                                                        !-l
                                                                          ..-
                                                                            .'
                                                                             1
                                                                             -
                                                                             .1J
                                                                             . '
                                                                               --1:'
                                                                                   -
                                                                                   .,
                                                                                   . 1
                                                                                     .
                                                                                     .'
                                                                                      :.
                                                                                       '                                               1
                                                                                                                                       -:
                                                                                                                                        -q
                                                                                                                                         ' %
                                                                                                                                           N
                                                                                                                                           d
                                                                                                                                           '.                  ...           '.i
                                                                                                                                                                               .. '
                                                                                                                                                                                  --
                                                                                                                                                                                   'k
                                                                                                                                                                                    E
                                                                                                                                                                                    lL
                                                                                                                                                                                     '7,
                                                                                                                                                                                       .
                                                                                                                                                                                       '1
                                                                                                                                                                                        -'.
                                                                                                                                                                                          -
                                                                                                                                                                                          b
                                                                                                     so Nov   .        Iren
                              .            .                .               .                            ...1 ,, k,,
                                                                                                                   >
   t
   l..IxI',                   i ,IUI':' 4.,.'.1 .,.,1 IkkkkIl'
                              '
                                                             1l.Ii' '.Ijk.j,
                                                                           '. l.
                                                                               '..
                                                                                .'i.
                                                                                   '' IId 2004                                                     .               ..              ,


                                                                                                                              '
                                                                                                                                  ..

                                                                                                                         .
                                                                                                                                   i
                                                                                                                                  1*               ;.          ..
                                                                                                                                                               ,


                                                                                                              NA'
                                                                                                                tliùALIIkVTITUTE
                                                                                                                 ' frzùq .
                                                                                                              TRgTh.VERI/ICATION
                                                                                                                  ,         '.'
                                                                                                                         ' .-, ,                   .
                                                                                                                                                           I       v
                                                                                                                          . . ..   :
                                                                                                                                   (
                                                                                                                                   k!
                                                                                                                                    '
                                                                                                                                    )'i:.: .
                                                                                                                                   i: lj
                                                                                                                                       t :
                                                                                                                                         .!
                                                                                                                                       ' .
                                                                                                                                       .!.
                                                                                                                                           .

                                                                                                                                                       .
            1
            .                                                                                                                         4
                                                                                                                                      ;
                                                                                                                                      .'
                                                                                                                                       L$
                                                                                                                                        )l     -




                                                                                                              W                                                                               ,


                                                                          V O IC E ST                  SS             ATY ZE R S PR TC E C O AF
                                                                                                                                              IPA R ISO A

                         Dkvt'ce:Computçr'kbiceStress-/ulalyzerICVSAI
                                          '
                                          .''
                                                                                    ''     ''   ''  ,                                                                  ' %

                         a'fanufttcturev:TheKationalInstituteforTnltllVerificationINITVI,SvestPalznBeach,FL
                         D atefarrpfh/cdz/lNfarch,1988                                          '
        '
                         aNutnbc'rt/.
                                    f(-
                                      /zolf//:Labvf/l-/brcturlc/l/Users:800
                '
                         Prlcc:$9,250.00
                         CosttladLetlgtltofTrfl!/1.fa.
                                                     #.-$1,215.00perstudent.6days.Re-cel-tiiicationrequiredevely 3years,
            n            Voicc: 561-798262.80
                         F ax:56'1-798-1594                                           .
                         Conuklcnts:Tiliss,st'
                                             e wa velo)ed from theol'       i inalPSE anclhasevolvedovertlleyearsfrofzïan analo to 1
                     .
                         a notebook com puten.ltistheonly voice sfréssanalyzerw hose accuracy and easç ofuse llas allow ed itto be w idd           .

                         colm nunity.The CV SA issold only to cel-tified law ellforcem entagencies,R ecel-tit-ication it'required fora1lU .S.
Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 65 of 70                                      à'-k/f//'
                                                                                                                                 /--
                                                      .r   .                     r       .




                                      ke,
                                        y;, J//o to go,/or                                           v v      v   x    A x A   v   v > v
                                                                                                                                         <
                                                                                                                                               a
                                                    --   w - v.     vv v    = v          >
                                                                                                          ter iu Guantana
                                                                                                                        'mo Bay,cuja.
                                                                  JC V SA                                   1.11Arazona,itisem ployed by.
                                                               Contmuedhnm ,4J                            the state Departm entof'Public
   LAW EHTORCEM ENT                                                                                       safety,M - copa cqtuitv sher-
                                                    strtunenttobe dubious,atbest                          iff'sOfnceandpoliceinM qèsa,
                                                    when it com es to separati ng                         Glendaie; Gl
                                                                                                                     7bert and 'Af
                                                                                                                                 yön-'


   Argt,
       lp,e11ts'
                                                                                                           .
                                                    t'
                                                     J'U?.
                                                         IAfrom lies.M d,while in-                        dale, to rèam e a fèw.Ita.
                                                                                                                                   léc h(:a;
                                                                                                                                      .


                                                    creasingly m ore police agen-                         becnlusedint
                                                                                                                     're irgpx gre i
                                                                                                                                   '
                                                    cies are using itto interrogate' ''                   atFol.tHuachuca,t.he'Azv yl's
   tageOW r         '.
                                                    suspecrs.and àssesgAvitnesses,
                                                    tàey dcn't qse the m achine for
                                                                                                          intelligence enining centék'in
                                                                                                          southern Arizona. .
         .
                                                    ir
                                                     iternal iévestr
                                                                   igations or't
                                                                               o                              'Ir
                                                                                                                he' insdtute' s literam re
   vbice-jtréss                                 .
                                                    '
                                                    sereen.recruits.
                                                      Tl3
                                                        -e Deparc entofDefense
                                                                                                           idpàtifies research work.sthat
                                                                                                           seem to endorse ràe instru-
                                                    Pdlygraph Instit-uteconcluded.                         m ent. One strdy fotm d.
   lledeteçtbr                                      tha.
                                                       t CVSA produéed 'Cdismel
                                                    results''and f
                                                                 'noevnrninerdid.
                                                                                                           P100percent agreem ent be-
                                                                                                           twyen CVSA and the pol       . y-
                                                    betterthan Lhe cbnnce level.''                         graph.''Jmotherczm cluded itis.
             ByDeunlqW aR er                          Two yearsayo,tàe Nationat'                           'taccurate when utilized as a
        THR ARlzoplukRzevBlalc
                                                    Academ#ofSèlencesreviewed                            . tn zth 'verficatlon deW ce, and
                                                                                                         . produce
   '                                                voice-stress studies qnd con-                                    d a confessioa rate of
       Atleast20 Arizona law en-                    cltzded there isttttleor.
                                                                            nôscl-           .   N 94.8percenl.
                                                                                                 .
   forcementagengiesarerel#mg'              entific basis'' to consider the                                 H tlm ble     acknowledged,
   onavoice-measliringiiedetecn             device an alternative to poly-                                however, that no independent
  tor for cmrrninatinvesdgatons'            graph m achl -nes.            .                               testing bas 'dem onscated the
  evpnthougilexpertssay.thede '-              And a reportdone forthe 1n-                                 m achine's integrity      He
  vice doesnotstand up'to scienl       '' terhational Associpdon of
  ùfic scrutiny and may prompt                                                                            clnirnedCVSA rmnnotbeevatAp
  kfnpcent buspecu to m ake                 Chiefs of Police fèund:tfsvhat-                               ated ander labaratoa coadl-
                                            eker'theC'VSA m ay recbrd itis                                tions because stressful
                                                                                                                                ' devia-
  false corffeèsions.                       notsc ess....The poor valldi'  ty'                            tions'occur only when an jnter-
    n e Com puter Voic,e Stress             for the cttrrent voice stress-                               rogation subject Ls afraid of
  M alyzep or .W SA, parpoz' t-             teclm olog'
                                                      y shouldprovidea(2a-                               prlon or the death penalry.
  èdlymeasm-esW 1nadio.
                      ww es                 vea; t0.agencies considerz g                                    'f
                                                                                                             W e never really had the
  produced by m uscies arotm d            ' adtiing voice st ess to'their in-                            funding todo That,totake itto a
  the1a
      kvyp-x.Deceptikeanswers'              ve>dgative toolboxqs.''                                      tlniversity a'
                                                                                                                      ad pay for all'the
   cause stw sskftzl Gm ièro-'
                             trem-            Despiêe. those crit-iques,the                              reéearchers,''he said.
   ors'' in the .voicd. thnt'ak -ez
   charted by the dèvice's soft-                    company behind CVSA clni'
                                                                            rns                          Com petesM4th polyp-aph
 . wa
                                               its dem ce is m ore accurate
                                                .
     /e prorram ! the m antlfac.               l11r a polygraph inachineland                               Peoria police Detective Totn
  tmrer says.                           .   .
                                            c. hassolvçd hundreds of crcnes                              Stew art,who hasadm inistered
    Yet, indepecdent experts                 '
                                               acros' s the cokm try                                     dozens of CV' SA exarns, said
  have consistently.fouqd thê in-                  Charles'H um ble, chairm an                           suspects often crack wherttolcl'
                                               ali.d cilief executive officer of                     .   they are facing a foolproof de-
             SeeCVSAPageM 4                         thebusineoslm ownasNational                          ce
                                                                                                          'ptorsdetector.          .
                                            .       JnstituteforTruthverific tion,                         'q don't know 'i .f t
                                                                                                                               his rbing
                                                    said 'voice-stress technology                        works,''Stewatfadfnitted.''B ut
                                                    helpg dçtectives targetthe bad                       itworkiform çsin geruingpeo-
                                                    guysduringinvestigations,and.'                       ple.to see the light. ... They
                                                    clears inneceny suspects who                         deny doirfg' 'it right trp'to the
                                                    mightoi erwise rem ain tp der                        point of m e asldng Lhe firyt
                                                    suspicion. It al.so is used to.                      question. Tken they break
                                                    c
                                                    '
                                                      heck wim esses 'veracity                           doNvnand say,'Youdon'tneedto
                                                      .S
                                                       fW e beli#ve the system is                        do ttte test I'm gkll
                                                                                                                             *ltT'
                                                                                                                                 -'''
                                                    loo.percentqccurate,''H urfible                        Before CVSA,Stewaz'      t said,'
                                                    addedk      .                                        policedeparùnentsiad topay
                                                    m despre
                                                           'ad popularif
                                                                       .'
                                                                        y                                $150forprivatepoly-graphek-
                                                                                                         nrns or wait days for state ex-
                                                      A ccording to the institute,                       nnniners '
                                                                                                                  to b'
                                                                                                                      e available.W ith
                                                    1,400..
                                                          AY.erican laW ecdbrce-                         vcice-stress testing. he'said,
                                                    m en:agendeshavep'    tlrchased                      gef4'
                                                                                                             1'ng confessions is faster,
                                                    Cnm puter'v oice StressM alyz-                       cheaper&nd e-asier. '
                                                    ers.
                                                       in recentyears,at$10,760                             CVSA technology isbased on
                                                     erm achine.            -        .                   reséarch fl
                                                                                                                   -rs'
                                                                                                                      tconducted by 2he
                                                                                                                                     .

                                                      The device is.purportedly                          A-rm-y-fou.
                                                                                                                   rdecades ago.A.pair
                                                    used i:lfraq by courzerinte' lli-                    of retjred offkcers toct
                                                                                                                                k theîr
                                                    gebre forces arld at rhe Inili-                      findings Lo the public in 1970
                                                    '
                                                    tary's terrorism dt''
                                                                        zention cen-
Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 66 of 70                                                                                                                                                                         La$r)l-/-.
                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                  53
                                                                                                                                                   CO UNT I
                                                                           (FRAUDULI:NTTRANSFEN JJNDEi THA AcT
                                                                                        NITV I?
                                                                                              M
                                                                                               Eb,1R11lIA,
                                                                                                    .   :
                                                                                                          HUAO LE and lCz
                                                                                                                        tNEl                                 '

                                                    '                                                                                                                                                                                                       '
                     j                                                                                                                                                                                                                                                                 .

          Plaiptif incop orates1b.
                                 8Gçneqal.
                                         < legatiorssinparag-aphs l-11a-qset.forth aboz'e.

      12..ThirdPartA Refendantp,YZ'L-V FED ,Ipdlc 't,ZLUMBLE and KAN.E
                     '
                                                         '

                                                         .                                                    .                                                       .



              areliablegnder'theACT fortkeD RB-T by lrirtue
                                                          ' ofany ozal)ofthe following:''       i                                                                                       .

                                                  .        .      .                    . !j.).;u.)S
                                                                                                  j
                                                                                                  f;
                                                                                                   .v                                                                 .
                                                                                                                                                                                   .                                     .
                                                                                                                                                                                                                                                                              .....
                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                          .                .
                        Thefzaudulenttransfez ofm oney,orothermssetsfzom theR -.D6N
                                                                                 .,JJ
                                                                                         ' fR
                                                                                    .j;r .sg
                                                                                               NTJ   ''                                        .                                        .                                                                                                      ,.
                                                                                                                                                                                                                                                                  '                    .
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                          j.
                                                                                                                                                                                                                                                                           (x
                                                         DEBTOR io the LNSIDER.
                                                                              S m ut/or SUCCESSOW ALTER '
                                                                                                        E G O'atkerthe           '       ..          .                                                     .                                          (
                                                                                                                                                                                                                                                      .'
                                                                                                                                                                                                                                                       .w             .
                                                                                                                                                                                                                                                                      V                        .
                                                             .
                                                                                                                                                z/                                                              '                       ,*-e*.':
                                                                                                                                                                                                                                               ...'    êy
                                                                                                                                                                                                                                                        .,*-'     .,
                                                                                                                                                                                                                                                                ou'
                                                         DA.TE, atatinneurhen tlne TUD GNIEN T D EBTOP.w:
                                                                                                        ëVksinj''
                                                                                                                --
                                                                                                               olL
                                                                                                                 I'
                                                                                                                  %P' tmder'the
                                                                                                                 vent
                                                                                                                                                                                                      .

                                                                                                                                                                                                                                    .%
                                                                               .                                                                                                                                                    . '*,             :.'                     '
                                                                                        .                                                                                                                                             ' .....  LC                             .
                                                             'withotlllhe:QP.DGI.ZL .IEN'T. DEB.R.'0R'''.7S
                                                         AC'l'                                            :.
                                                                                                             'fééç iptofreasc
                                                                                                                 ).'
                                                                                                                            zsably
                                                                                                                            .
                                                                                                                                                                                                       .
                                                                                                                                                                                                                ..                                .
                                                                                                                                                                                    .
                                                                                                                                                       .
                                                                                                                                                                                                       k             :.., . J
                                                                                                                                                                                                                     '*.1
                                                                                                                                                                                                                        '-r
                                                                                                                                                                                                ..                           .T .

                                                                                                                                                                                                     '
                                                                                                                                                                                                     3..
                                                                                                                                                                                                       *'3
                                                                                                                                                                                                         '.
                                                                                                                                                                                    .
                                                                                                                                                                                        . .r.              ..
                                                                                                                                                                                                               T(
                                                                                                                                                                                                                .'
                                                         The iraudulenttnm sfer ofInoneyror othùgy assetsfr,om the J'L'D G'N.
                                                                                            .
                                                                                                                            .IEN
                                                                                                                               .T                                           .
                                                                                                                                                                          . ..
                                                                                                                                                                                  .
                                                                                                                                                                              u. .....,
                                                                                                                                                                 ':
                                                                                                                                                                  .             .zi
                                                                                                                                                                                  z-.                                               .

                                                         DEBTOR totheINSLDERS tmtjSUCUESSOW ALTER EGO afterthe                           ..'
                                                                                                                                                                             ' .
                                                                                                                                                                              .
                                                         .                                                                                    :.-.-
                                                                                                                                                  ..                        ::
                                                         .                 .
                                                                                                                                     .
                                                                                                                                     j. .            $..$
                                                                                                                                                   ... '
                                                                                                                                                       .
                                                         DATE;AqrithoutTlce                                           '
                                                                                                                             .GIVff,
                                                                                                                                .
                                                                                                                                   '
                                                                                                                                   v ''
                                                                                                                                      f DE.
                                                                                                                                          BTOR r
                                                                                                                                               jS receiptofreasonably
                                                                                                                                 Jr
                                                                                                1
                                                                                                .
                                                                                                                          ...
                                                                                                                             y'.:
                                                                                                                           ...  ..:'r
                                                                                                                                    j..r;
                                                                                                                                        k                                     '
                                                         eqtlik'alentvalue fo
                                                                            ''?lhe'
                                                                                  Vansfer.orllich tranifercatzsedTheJLIDGNZIENT
                                                                                                                  '        -
                                                                                                            ..'            .j.

                                                         D EBTOR to beck
                                                                       pnAe l    enttm der the A CT,ancltlle TN SID E R S knew'the
                                                                            'nqohr                                                                                                                                                                                        .




      '
                                                         transfet-!)'oq1d m '
                                                                            akcdbs JUDONIENT DEBTOR lns
                                                                                    .                 'olvent;œ'
                                                                               Iz
                                                                                        :.
                                                                                        .
                                                                                         D
                                                             .       .                                                                                                                                                                                            '
                                                                           '
                                          c..
                                            z
                                            T tu'tl'
                                                   )el-,tl'
                                                          le i1nsidersconspircd amocgsLtlleluselxresto jkaudulently transfer                                                                                         .
                                              !..                t.
                                                                  '
                                                                    %.
                                                                    ''ze                                                              .                                                                                      '
                             -      ' -
                                 . -

                                 '
                                                    ..
                                                         I-CD GN ''TT.DEBTOR assetseithertothmnselvt
                                                                                                   jsortc SUCCESSOW
                                 .
                                 * ,''.
                                                     )ï'
                                                     *
                                                     .                                          .                                                                                      ''                                                                                          '
              .. .                                   e                                                                                                   .
                     .                    ;       .'''
                         '       ' '          '
                     .                        ' A.I.
                                                   .
                                                   T.ER EGO Lo carry on the JLFDGNIENT DEBTOR 'sbusincss.
              V.                                                                                                                                                                                      .         '


      I3.Thù foregoing conductdolatese.
                                      ithezF-S.7.26.1.
                                                     05tu'
                                                         lcb'
                                                            .t
                                                             arzF.
                                                                 .S.726.1O6o'
                                                                            sdbjecting the
                                                                                    .
                                                                                                                                                                                                                                                                               $


              5r.
                1s'?
                   lde'
                      rsto liabilitv.
                                   *'                                               ,




      B.
       /TI I.R Id.FONE Plaitltiff-.BA F:
         -TI                           'ER
                                        . ,requestJudgnnnen'
                                                           tplus interestzcosts and suclèfees as are
                                              .                                     *
          .                                                                                                                                                                                                                                                                                         '
                                                                                                        .
   allowableagainsttheThîrd Pal
                              -ty Defendallts,N-ITV FED, TlUs'
                                                             flA;IILL''JBLE and K-A-
                                                                                   N E,and
Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 67 of 70



                                       LNSJDERS.r
                                                a eL'XTSD F,R.I-IU NZfBLE,breached his duty toPlaintiffby allow ing

                                       them isayproyùation of1Le nqqetk
                                                                      s-
                          e. TheY SIDER,I-IUM BLE ,had an ao rmativeduty to acquirekm onrledgeaud

                                       expeziezlceto'
                                           .
                                                    pezform'l
                                                            '
                                                            list
                                                               si
                                                                -zectorduiscscar
                                                                         .
                                                                               zd'
                                                                                 acontinuio.
                                                                                           g obkgationtokeep    '
                                                                                                                              .
                                                                                                                                                                                        -'''       '


                                       .
                                       lnformed about'
                                       .
                                                     .heJL-
                                                          IDO'
                                                             Az                                                             T D EBTOR 1S buas
                                                                                                                                            .      * e@
                                                                                                                                            uessaat)vlt-    ndzto:..::t' ore'
                                                                                                                                                       le, a'
                                                                                                                                                                                                                       .wy.'..m.
                                                                                                                                                                                                                               ox
                                                                                                    .
                                               ,
                                                                                                                                                                                                                         .. .
                                                                                                                                                                                                                              = z4w
                                                    .                                 .                                                          .                                                                  -
                                                                                                                                                                                                                    JN'
                                                                                                                                                                                                                    ..f
                                                                                                                                                                                                                      & ' Wj      et
                                                                                                                                                                                                                                   +'
                                       thelllegalconductofotherINSIDE.RS.                                                                                                                                   sr
                                                                                                                                                                                                             s 4t
                                                                                                                                                                                                             y  J ...'
                                                                                                                                                                                                                ,
                                                                                                                                                                                                                .
                                           .
                                                                                               .                                                                                                            .   i'Mxu
                                                                                                                                                                                                   wcs-csxx us-w
                                                   e'
                                                    fhl
                                                      -SID-'
                                                          t,
                                                           R,' 1zfBl.vF-failed to pzoperh'
                                                                                         'caoitall
                                                                                        - -
                                                                                                 -z'e the. s, Cz
                                                                                                               N''
                                                                                                                 ,1.
                                                                                                               . .,
                                                                                                                                                                                             3k
                                                                                                                                                                                              -a
                                                                                                                                                                                               -'î
                                                                                                                                                                                                 L
                                                                                                                                                                                                 t
                                                                                                                                                                                                 bt
                                                                                                                                                                                                  :, '
                                                                                                                                                                                                  '       ;
                                                                                                                                                                                                          ,
                                                                                                                                                                                        ..-.-1
                                                                                                                                                                                        t
                                                                                                                                                                                        s      . -t
                                                                                                                                                                                                  I
                                                                                                                                                                                                  y
                                                                                                                                                                                                  .jj
                                                                                                                                                                                                    l
                                                                                                                                                                                                    yzY
                                                                                                                                                                                                     L.&o,
                                                                                                                                                                                                         e
                                                                                                                                                                                                         yr
                                                                                                                                                                                       4,           .
                                                                                                                                                                                                    ..
                                                                                                                                                                                                     z:
                                       DEBTOR.'                                                                                                                                        '
                                                                                                                                                                                       L
                                                                                                                                                                                       ?:
                                                                                                                                                                                        l
                                                                                                                                                                                        .          ;.  )
                                                                                                                                                                                        h
                                                                                                                                                                                        J
                                                                                                                                                                                        :kk.
                                                                                                                                                                                       .b
                                                                                                                                                                                              'm=-.:
                                                                                                                                                                                           t.z.
              V FH ER EFOR E Plaindff,B                                                                    Ps requestJudvm
                                                                                                                         -
                                                                                                                             entplut m teqest,cosls and such fees
                                                                                                                                  b..x!k
                                                                                                                                       t .        py                   .

                                                                                                                               :.::
                                                                                                                                 ;'     k'czj
                                                                                                                                          .- ,
                                                                                                                                            -5    ..
                                                                                                                                             :7-.z'
                                                                                                                                                                                   .



   aze allow able agains
                       ''tthe Thlkv'd P                                                                 D efendantaFILRv'
                                                                                                                        IBLEC Iu.X nd s'tlkblnotherzeliefas the C ouzt
                                                                                                                                                                  ..
                                                                                                                           $    ;FLt ' 218                '
                                                                                                                                                        ...
                                                                                                                                                        .          .zt
                                                                                                                                                                   , )wqi.,   .;
                                                                                                                                                        L
                                                                                                                                                        ?
                                                                                                                                                        ,a .:
                                                                                                                                                        ..
                                                                                                                                                      . ..
                                                                                                                                                    tm -f-
                                                                                                                                                             ,.:;vjy-.--
                                                                                                                                                                       .

                                                                                                                                                 ..;. .    .
                          .                              ..                                                                                                   .         .
                           .u
   deem s equatable and Jus-
                  ,        ,
                                                                                                                                          .z ;
                                                                                                                                              g ;.
                                                                                                                                             'jjp
                                                                                                                                                c'
                                                                                                                                                 .j
                                                                                                                                                        .
                                                                                                                                                        j
                                                                                                                                                        :
                                                                                                                                                        ,1,-..
                                                                                                                                                 (;:.zx .,
                                                                                                                                                  .
                                                                                                                                                          ..
                                                                                                                                                                  ..
                  .
                                                                                                                                            LL
                                                                                                                                             j
                                                                                                                                             b.y - ,
                                                                                                                                      t:z., zlï..
                                                                                                                                      '
                                                                                                                                                  .
                                                                                                                                  .             zI
                                                                                                                                                 t-
                                                                                                                                                  ?,
                                                                                                           c-4:
                                                                                                              .
                                                                                                              2))(
                                                                                                                 '
                                                                                                                 (
                                                                                                                 J;
                                                                                                                  '
                                                                                                                  u'Nf.
                                                                                                                      ,jL'1r
                                                                                                                           ,
                                                                                                   BU S - SS.C O N T 1 A TIO N
                                                                                                                    '
                                                                                                                 Q'
                                                                                                                  t
                                                                                                                  .
                                                                                                                  ;à j yy ggpy
                                                                                                               . .' .
                                                                                                              ..


                                .
                                                                                                           -i
                                                                                                            .
                                                                                                           z.:-
                                                                                                              j
                                                                                                              x. :j
                                                                                                                  ,
                                                                                                                  'j= .
                                                                                                        ::- ,9;ry- y;jrz
                                                                                                                        .

       l2.Plaindf incorpozalestb.
                                e (J&'  '
                                        e
                                        V.'al.
                                    ',' .
                                             kll:galioc-
                                                       sic paragTaphs)-11assetfczth above..'             hs    z. ,-
                                                                                         .
                                                                                               f-
                                                                                                      J):sr--'' ;'
                                                                                                   4:''
                                                                              .yw2.s.. .q.:s
                                                                               .' ...      .,
                                                                                            '..a''
       19.TheSUCCESSOW ALTEK.*.EGO w asseIup by ttkeI7;EI.
                                                         l
                                                         .
                                                         3EPx.
                                                             S,IR.
                                                                 12kfI.
                                                                      A.:                                                                                                                                                       IBLE and
                                                                             4rs.
                                                                                                   r./                                                                        '
                                                                                                   .
                                                                              v--Ybk
                                                                                   x
                                                                                  :'
                                                                                  .i.
                                                                                    j
                                                                                    g
                                                                                    ).
                                                                                     '
                                                                                     ;'
                                                                                      .
                                                                                      :
                                                                                      &
                                                                                      ,-                                                                                                                                 .
                              NE,forthep'
                                        typpseofengac
                                                    Yrtgi:rtsub
                                                              .stant.
                                                                    iall-
                                                                        vthesaznebusinessactjvitiesas'the
                                                                    '.       'e
                                                                     ) .'..; ,.

                R 'D GNJ-ENT'DFaBTOR.
                                           % :
                                             .
                                             J
                                             ljjy
                                               .
                                                   . .
                                                    ' .. '
                                                -;..,         '''
                                                                                                                                                                                               .
                                                                                                                                                                                                        .
                                           .
       20.'l-ileSUCCESSOPJALTER EOO wascapitalized svith the assetsfzaudutentlv tra= ferred
                              lJ
                               zu.:x           =1:
                                                 1                                                                                                                                                                       *
                   ....      u!u.',..s
                        1L ' .                     ;.i
                                                     '

        e-z,qL?k
                frdl'
                    n HA..TLTD GM ENT DEBTOR.
               ï-:--.Fj
           ...'..;.-. :i,
                        ::
                         .
                         ,r
                          ?.
                           ,
                           j.
                           - ,
                             .
                             .-
               xX
       21.D e SUCCESSOR/LG TER EG'O refedsa contiuuitlzofJLTD GkVIFN T DEBTOR

                 chAraersb-ip,buslnessopezations,pezsonm
                                                       ,.G officezsa-
                                                                    udd.izectors,andofpfoduc'tsoldor
                 senrice rendered-
Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 68 of 70




      22.By virtue ofthetoregoing,the SUCCESSOW ALTER ECJO iseithera blzsiness
                   p*.              '                             '             '               ,'                     '                                                   .
         kbntinuation,asucce-
                            qsorcorpirationoorthesprdving corporation ofa de fadormerger

            be> een SUCCESSOW ALTER EGO and thç JUD GM N ET DEBTOR,and ipliablefor.

               .                b
            the JUDGNIENT DEBT.
                                                                                d
                                                                                '
                                                                                                                                                                         c'
                                                                                                                                                                     ml
                                                                                                                                                     >zr4p<< K*
                                                                                                                                                   .- à :'Q.ur'r:'f=,..;l..,..'%
                                                                                                                                                .-c.
                                                                                                                                                   w
                                                                                                                                                          '.'
                                                                                                                                                            .                  t.,..2
                                                                                                                                                                              W.
                                                                                                                                                                                    '
                                                                                                                                                                                    .1
                                                                                                                                                                                     t.
                                                                                                                                                                                     ,,
                                                                                                                                                                                      .k
                                                                                                                                                                                       .!
                                                                                                                                                                                        ..
                                                                                                                                                                                         , .
                                                                                                                                             > ù4 -
                                                                                                                                                  z.
                                                                                                                                                   pe.                         .. V
                                                                                                                                                                                  .mr  .
                                                                                                                                                                                       .v<..
                                                                                                                                                                                        =
                                                                                                                                          *r -     o
                                                                                                                                                   '*
                                                                                                                                                    n
                                                                                                                                                    6 ?
                                                                                                                                        4x
                                                                                                                                      ..qJ-
                                                                                                                                          -ï
                                                                                                                                           'r
                                                                                                                                            s.'& Ytxe                               .*>

      W HEREFOM PlaintiffaBzG F-lkyTequcm judgncntpl=                           l.
                                                                                 11t e                  .    C0t;ts;.. um x
                                                                                                                          ...4xk
                                                                                                                               zq
                                                                                                                                ....n.M m
                                                                                                                                 y.
                                                                                                                                 .z
                                                                                                                                             a
                                                                                                                                           ...
                                                                                                                                             g . e
                                                                                                                                             svm
                                                                                                                                             : .-
                                                                                                                                              'tk  wa.
                                                                                                                                                                              K a-re.
                                                                                                                         v
                                                                                                                         '      'v
                                                                                                                                 -n
                                                                                                                                  -  XSLX       .e v.
                                                                                                                                                  +'
                                                                                                                       ::
                                                                                                                        7*
                                                                                                                         ,         == .Tf4> .    ''
                                                                                                                                         .
                                                                                                                        .A              o%2
                                                                                                                                          4
   ilowableagainsttbeThizdPartyDefendant,JRJM JAVHLTM XLE                                                    tw
                                                                                                                  .         yr,.
                                                                                                                                '
                                                                                                                                %%HL
                                                                                                                                   'Q'
                                                                                                                                  ...--
                                                                                                                                     %Mt
                                                                                                                                       !D-
                                                                                                                                                t;y gug g                                      gyl
                                                                                                            .k
                                                                                                            =
                                                                                                            25             .
                                                                                                             .=
                                                                                                            ''
                                                                                                             . kax         '
                                                                                                             :2
                                                                                                              '=
                                                                                                               ...G      -z.
   reliefasthe Courtdeemsequiubleandjust.                                                                         rr    we

                                                                                         z.-:... t.j:.2
                                                                                                      ,:
                                                                                                       yj
                                                                                      ài
                                                                                       Cr-- --;.
                                                                                  ---
                                                                                    .-
                                                                                         UJ
                                                                                          z.          ï
                                                                                                      k
                                                                            m'œ.L
                                                                                W*
                                                                                 .              Xn .'J)
                                                                                             .';'
                                                                                                t
   Dated:M ay 5,2014
        -                                                            .:s?.IF
                                                                      '.   '.. .-:.,.. ..J .?J
                                                                  . . . . QDxw-                               .
                                                        STEP       . -B tGEBE
                                                            zb-u 'h7.      .
                                                                                LOF.F,P.A.
                                                                                         .

                                                        b-'
                                                          .
                                                          45zN'
                                                          - .    lEe
                                                                7,.. dera
                                                                        .lHi c
                                                                             & hway
                                                    .   86.'. >             .                                     '
                                               .-:
                                               -
                                             ..t.
                                                 .....n,.0 - y-
                                                ï.ï
                                                  ;..
                                                    .
                                                              .
                                                              j0or
                                                              .
                                               1
                                               ;.
                                                kà,
                                                  è;B tj4r:.Ratom FL 33487
                                                        ...
                                                    : 'u.
                                                     561.--953-4600
                                                     steveliieebelol
                                                                  z.'
                                                                     - asv.com
                                                                                    z'/(
                                                                                       q- .::;1363/'''8
                                                                                       ;
                                                                                    ' -.
                                                                                  d',..'                               -'
                                                                                                                            .$-'
                                                                                    .

                                                                                p/ /,
                                                                                 s.,y
                                                                                      .
                                                                                      (w ,,.,--
                                                                                      ,
                                                                  '   .. z'?      .                                         .


                                                         STEPI-JEN B.GEBELOFF,ESQUTRE
                                                        FL B A R N O ..
                                                                      '0695947




                                                                                                                                                                                               j,'
                                                                                            -

                                                                                          &,,
                                                                                            vjrjf
          Case 9:18-cv-80994-DLB Document 138 Entered on FLSD Docket 10/31/2019 Page 69 of 70

                                                                                                  J
    ArthurHerftng.lll                           .                      .




    Subject:                         FW:NIW -FORSEU LEMENT PURPOSESONLY



          CSaOS Z EXCSSZgC--------
    -............-


    Fzom :Dnni'
              elDesotzza'czldesotuzatzdesotlzalaw.com m
    Date:6/1/192:35PM (GM T-05:O0)
    Cc:'Jam esD'     Loughy -A dvisorLaw PLLC (Jlll-outlllllt
                                      .                     '
                                                            lîadvisorlaw.coml''
.   'ccrfllwou tElFl'Ytt
                     -
                       iladvisorlasv.com r
    Subject:NITV -Foà.SETTLEMBN TpknlposEs Olc.-f

    M z.V andezhof,



    '
    T'
     hise-m ailissentptlrsiln'
                             ntto Fed.R.Civ.P.408 and isf0rsetllem entpuzposesonly.



    1recogaizeaud respectyouzpriore-m ailsaskingthatwe notconlactyou fllrtherregardingtlkismater,but
    lmfortunatelytllise-mailneedstobesentanditisIn.   yhopethatyoured ew ilcazefully(prefezably withyour
    O5Vnlegalcounsel).' Fhroug,h ollrreview oftheèocllrnentsproduceddèqringtheforensicinvestigation,
    conclusionsreachedregazdingtheûdamaged;hardddve,andyositionstaken byMz.Hezri'ngcopcennimg
    ownership of' the PSE intellect'ualproperty,itis ou' rh tention tp flle a Com plainl agm'lnstboth you a'
                                                                                                           ad
    V anderson Corporation in the United StatesD isG ct Courtfor tàe Southern D istdctofFlodda foz aiding and
    abetting 511.Heningi. n histortiousactivitiesa'  ad for conspiring 'G IIIbirnto engageiu such activity.Please
    notelaclnotsending thise-m ailto conyinbeyou thatwe a'relightorto argue'          thepointW ' t.
                                                                                                   IAyou back audforth
    - tlaebotlom lineisthatou'rclienthaspushed foralaw suilto befled :gainstyou and your company forsom e
    tim enow aud w e agree w itk ot'lr client'sposition.                                          '



    Thatsaid,lam notlookimgform y clientto spend m orem oney on thism atterthau necessary.M y expectation is
    thattkelawsuitwit'lMr.Henirgwillsoon beovez,Nkith amonetaryjudr entagslinslbpth DektorandHerriné
    andaperm anèntinjunction entezed.W eaTeawaiting dislaissalofM z.Hezri'ngaudDektor'sbankrnptcy cases
    beforeweproceed i'
                     athatm nnner.Given tkeabove,wehave2 choiceson how to proceed here.Theflrstopdon
    isyouignbrethise-m ail(youzrigx
                                  httodoso)andweproceedwith slqimgyou i'aFloridaasweiidwit.hMz.
    Hezring.Thesecond opdon (which1sincezely hopeyou giveseziousthought)isthatweenterinloasettlement
     agreem entwherein NCl'V willexchangeputualrelea-
                                                    se
                                                     *
                                                       sW 'LIIypu aud V anderson '
                                                                                 G 'tIInom one to bepaîdby
                                 e
     #ou orjudo entenléredagnlmstyou)in exchangefor:(a)'thet'acsferofr y ownershi oruseri ts oumay
     haveinthePSE softwaze/intellectllnlpropeo /sokrcecoàeselc.loNI'I'V and(b)theagreedentryiutoa .
     pezm anentizjuuction thatprohibitsyou om fue erassls-tirgM.  r.Hezmirgwithhisanti-Nfl-v activitiestwith a
     liquidateddamagesprovisionintherventofaviolation).W ewouldneèdtoapeeonthelanguageandother
     materialtermsJ butthatis'tilegistofwhz'lm# clîentwi'
                                                        ilaccepti'alieu ofGlimgalawskétagaic.styo'u and
      seekimgamoneyjudr epttherein.Theabovewould alsobecontingenton theCouztallowiugent'ry ofa'a
                Case 9:18-cv-80994-DLB Document 138 Entered
                             '
                                                        j
                                                            on FLSD Docket 10/31/2019 Page 70 of 70
                        4.                                    .            .


             i'
              nju ction againstyou asanon-party-I'fnot,wewouldprobably needtoftlealawsuitwithagreementto
             irnmediately dibe ssi!upon entryofa'
                                                ninjunction.                '


             Again,Iencourageyou toreview thisW 'tIAcopmsel,butuuderstandthatwe arepoisedtom oveforwazdwith the
             lawsuitifyou azenotwilt'
                                    ingto settlealongtb.
                                                       e aboveterms.Ifyou areim erested'
                                                                                       ,plea-
                                                                                            seletm:know by
             W ednesday,Juué'5atthe latest. 1f1donotheazbackfzom you bythen,wewillproceedw1     1.
                                                                                                 hthelawsuil.

         '
             DanielDesluza
             D esouzaLaw ,P.
                           A .'                                        .
    '
             3111N:U'
                    ài
                     versi
                         tyDriveISuite301ICora
                                             'lSpfjngs,FL33065(Mail
                                                                  ingAddress)
- - .,       101NEThi
                    rdAvenuelSui
                               te 1500IFcrtLaudefdal
                                                   e,FL33301

             954.603.134O(office)1954.561.5320(mobil
                                                   e)
             ddesouzaadesouzalaw.com 1h  '
                                         vww.desouzalaw.com
